Exhibit 10.1


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.































--------------------------------------------------------------------------------



MASTER PROFESSIONAL SERVICES AGREEMENT
by and between

Ascension Health

and

Accretive Health, Inc.


Effective as of August 6, 2012





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------


Table of Contents
Page
1.INTRODUCTION.
1
1.1Framework Approach.
1
1.2Definitions.
2
2.CONTRACT DOCUMENTS.
2
2.1Associated Contract Documents.
2
3.TERM.
2
3.1Term of Agreement.
2
3.2Terms of Supplements.
3
3.3Extension of Supplement Terms.
3
4.SERVICES.
3
4.1Overview.
3
4.2Transition Services.
4
4.3New Services.
6
4.4Step In Rights.
7
4.5Right to In-Source or Use of Third Parties; Cooperation and Management.
8
5.REQUIRED CONSENTS.
10
5.1Administrative Responsibility.
10
5.2Financial Responsibility.
10
5.3Contingent Arrangements.
10
6.FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES.
10
6.1Service Facilities.
10
6.2Ascension Health Facilities.
11
6.3Supplier’s Responsibilities Regarding Ascension’s Network (Information
Technology Obligations).
11
6.4Ascension Health Access to Supplier Facilities.
14
6.5Software, Equipment and Third Party Contracts.
14
6.6Assignment of Third Party Contracts.
16
6.7Notice of Defaults.
17
7.SERVICE LEVELS.
17
7.1Service Levels and Other Performance Standards.
17
7.2Multiple Service Levels.
17
7.3Service Level Failures.
18
7.4Satisfaction Surveys.
18
8.SUPPLIER PERSONNEL.
18
8.1Transitioned Employees.
18
8.2Key Supplier Personnel.
18
8.3Supplier Executive Sponsor.
19
8.4Supplier Personnel Are Not Ascension Health Employees.
19
8.5Replacement, Qualifications, and Retention of Supplier Personnel.
19
8.6Restrictions on Changes in Supplier Staffing/Facilities.
21





--------------------------------------------------------------------------------


Page
8.7Conduct of Supplier Personnel.
21
8.8Substance Abuse.
21
8.9Contract Employees.
22
9.SUPPLIER RESPONSIBILITIES.
22
9.1Policy and Procedures Manual.
22
9.2Reports.
23
9.3Governance Model; Meetings.
23
9.4Quality Assurance and Internal Controls.
23
9.5Ascension Health Standards.
24
9.6Change Control.
25
9.7Supplier Site Lead.
26
9.8Cost Effectiveness and Cost Reduction.
27
9.9Malicious Code; Illicit Code.
27
9.10Audit Rights.
28
9.11Subcontractors.
31
9.12Technology and Business Process Evolution.
32
9.13Notice of Adverse Impact.
33
9.14Force Majeure.
33
9.15Reserved.
34
9.16Government Contracts Flow-Down.
35
10.ASCENSION HEALTH RESPONSIBILITIES.
35
10.1Responsibilities.
35
10.2Supplier Excused Performance.
36
11.CHARGES.
36
11.1General.
36
11.2Administered Expenses.
37
11.3Taxes.
38
11.4Intentionally Omitted.
38
11.5Refundable Items.
38
11.6Ascension Health Review of Services.
39
11.7Financial Forecasting and Budgeting Support.
39
11.8Most Favored Customer.
39
12.INVOICING AND PAYMENT.
40
12.1Invoicing.
40
12.2Reserved.
40
12.3Disputed Charges.
40
13.ASCENSION HEALTH DATA AND OTHER CONFIDENTIAL INFORMATION.
41
13.1Confidential Information.
41







--------------------------------------------------------------------------------


Page


13.2Ascension Health Data.
43
13.3Personal Data.
47
13.4Survival.
48
14.OWNERSHIP OF MATERIALS.
48
14.1Ascension Health Owned Materials.
48
14.2Developed Materials.
49
14.3Supplier Owned Materials.
50
14.4Third Party Materials in Developed Materials.
52
14.5General Rights.
52
14.6RC Tools.
52
15.REPRESENTATIONS, WARRANTIES AND COVENANTS.
53
15.1Work Standards.
53
15.2Materials.
53
15.3Non-Infringement.
53
15.4Authorization.
54
15.5Ascension Health Standards of Conduct.
54
15.6Disabling Code.
55
15.7Compliance with Laws.
55
15.8Interoperability.
58
15.9Disclaimer.
58
16.INSURANCE AND RISK OF LOSS.
58
16.1Insurance.
58
16.2Risk of Loss.
58
17.INDEMNITIES.
59
17.1Indemnity by Supplier.
59
17.2Indemnity by Ascension.
60
17.3Additional Indemnities.
61
17.4Infringement.
61
17.5Indemnification Procedures.
61
17.6Indemnification Procedures – Governmental and Other Claims.
62
17.7Subrogation.
63
17.8Comparative Fault.
63
18.LIABILITY.
63
18.1General Intent.
63
18.2Limitation of Liability.
63
19.DISPUTE RESOLUTION.
66
19.1Dispute Resolution Procedures.
66
19.2Jurisdiction.
67
19.3Continued Performance.
67
19.4Governing Law.
67
19.5Injunctive Relief.
68





--------------------------------------------------------------------------------


Page
19.6Costs.
68
20.TERMINATION.
68
20.1Termination for Cause.
68
20.2Termination for Convenience.
69
20.3Termination Upon Supplier Change of Control.
69
20.4Termination for Insolvency.
70
20.5Ascension Health Rights Upon Supplier’s Bankruptcy.
70
20.6Termination for Supplier Degraded Financial Condition.
71
20.7Disengagement Services.
71
20.8Termination for a Force Majeure Event..
74
21.GENERAL.
74
21.1Binding Nature, Assignment.
74
21.2Entire Agreement; Amendment.
75
21.3Notices.
75
21.4Counterparts, Headings, Language.
76
21.5Relationship of Parties.
76
21.6Severability.
77
21.7Consents and Approval.
77
21.8Waiver of Default; Cumulative Remedies.
77
21.9Survival.
77
21.10Publicity.
77
21.11Third Party Beneficiaries.
78
21.12Covenant Against Pledging.
78
21.13Order of Precedence.
78
21.14Hiring.
79
21.15Supplier Affiliates.
79
21.16Liens.
79
21.17Covenant of Cooperation and Good Faith.
79
21.18Acknowledgment, Further Assurances
80
21.19Intentionally Omitted.
80
21.20Tax-Exempt Bond Financing.
80







--------------------------------------------------------------------------------



MASTER PROFESSIONAL SERVICES AGREEMENT
This Master Professional Services Agreement is entered into effective August 6,
2012 (the “Effective Date”) by and between Ascension Health, a Missouri
nonprofit corporation having a principal place of business at 4600 Edmundson
Road, St. Louis, Missouri 63134 (“Ascension Health”), and Accretive Health,
Inc., a Delaware corporation having a principal place of business in Chicago,
Illinois (“Supplier”).
WHEREAS, Ascension Health and Supplier have engaged in extensive negotiations,
discussions and due diligence that have culminated in the formation of the
contractual relationship described in this Agreement; and
WHEREAS, Ascension Health desires to procure from Supplier, and Supplier desires
to provide to Ascension Health and the other Eligible Recipients, certain
services, on the terms and conditions set forth in the Agreement;
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, Ascension Health and Supplier (collectively,
the “Parties” and each, a “Party”) hereby agree as follows:
1.INTRODUCTION.
1.1
FRAMEWORK APPROACH.

(a)
Master Professional Services Agreement. The body of this agreement (i.e., the
introductory paragraph through Article 21) and all exhibits and annexes hereto
(the “Master Professional Services Agreement” or “MPSA”) sets forth terms and
conditions pursuant to which the Parties’ may enter into supplementary
agreements for the provision of Services.

(b)
Supplements and Work Orders. To the extent the Parties desire to enter into an
agreement for Supplier to perform Services, the Parties shall execute a
supplement to this MPSA, a form for which is set forth in Annex 1. Each
supplement, together with any Work Orders (defined below), exhibits, schedules,
attachments, appendices or annexes thereto, shall be referred to as a
“Supplement”. After execution of a Supplement, the Parties may add Services to
be provided under such Supplement by executing a work order referring to such
Supplement (each, together with any schedules, exhibits, attachments, appendices
or annexes thereto, a “Work Order”). Supplements and Work Orders are not binding
on the Parties until fully executed by authorized representatives of each Party.
Under no circumstances shall an Affiliate Schedule be deemed to be a Supplement
or Work Order under this Agreement; nor shall an Affiliate Schedule be deemed to
be terminated or canceled as a result of this Agreement, except as expressly set
forth in a Supplement.

(c)
Relationship of the Master Professional Services Agreement and Supplements. The
term “Agreement” means, collectively, the MPSA and the Supplements. Unless and
to the extent expressly excluded in a particular Supplement, all of the terms
and conditions of this MPSA shall be deemed to be incorporated into such
Supplement, unless, given the context of a particular term or condition, the
term or condition is clearly inapplicable to such Supplement. For example, if
this MPSA contains a term regarding Service Levels, and a particular Supplement
does not contain Service Levels, such term would not apply to such Supplement.
The terms and conditions of a particular Supplement (including incorporated MPSA
terms and conditions as such terms and conditions may have been modified for
such Supplement), apply only to such Supplement unless otherwise expressly
provided. For example, a pricing term in Exhibit A-4 to Supplement A will not
apply to Supplement B unless otherwise expressly agreed, but a pricing term in
Exhibit 4 will apply to all Supplements. However, information in an Exhibit to
the MPSA (and all Exhibits to this Agreement are marked as such), for example,
Exhibit 1, will apply to all Supplements.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 1

--------------------------------------------------------------------------------





(d)
References to Contract Documents. References to an Exhibit, Schedule,
Attachment, Appendix or Annex include all documents subsidiary to such document.
For example, a reference to Exhibit 3 will include reference to Attachments 3-A,
3-B, and 3-C to Exhibit 3.

(e)
References to Ascension Health in the MPSA. When the MPSA is incorporated by
reference into a Supplement, except with respect to an approval right or consent
of Ascension Health as set forth in this MPSA or to the extent the context
dictates otherwise, all references to Ascension Health shall be deemed to be
references to the applicable Eligible Recipient.

1.2
DEFINITIONS.

Except as otherwise expressly provided in this Agreement, all capitalized terms
used in this Agreement shall have the meanings set forth in Exhibit 1.
2.CONTRACT DOCUMENTS.
2.1
ASSOCIATED CONTRACT DOCUMENTS.

This MPSA includes each of the following Exhibits and Annexes, all of which are
incorporated into this MPSA by this reference.
Exhibit 1
Definitions

Exhibit 2
Services

Exhibit 3
Service Levels

Exhibit 4
Pricing and Financial Provisions

Exhibit 5
Human Resources Provisions

Exhibit 6
Governance

Exhibit 7
Facilities

Exhibit 8
Ascension Health Rules and Policies

Exhibit 9
Insurance Requirements

Exhibit 10
Direct Ascension Health Competitors

Exhibit 11
Health Care Regulatory Requirements & Ascension Health Requirements

Exhibit 12
Reserved

Exhibit 13
Transitioned Employee Terms

Attachment 13-A Socially Just Wage and Benefits Policy
Exhibit 14
Reports and Data Sets

Exhibit 15
Transition Principles

Exhibit 16
Excluded Supplier Owned Materials



Annex 1
Form of Supplement

Annex 2
Form of Annual Attestation

Annex 3
Form of HIPAA Business Associate Addendum

Annex 4
Form of RC Tools ASP Agreement

Annex 5
Form of Optional Services Work Order





3.TERM.
3.1
TERM OF AGREEMENT.

Unless otherwise terminated as set forth in Article 20, this MPSA shall remain
in effect from the Effective Date for a period of five (5) years (the “Term”).

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 2

--------------------------------------------------------------------------------



3.2
TERMS OF SUPPLEMENTS.

The term for each Supplement (each, a “Supplement Term”) shall be as set forth
therein, unless such Supplement is terminated earlier as set forth in Article 20
or such Supplement. Except as otherwise expressly set forth in a Supplement,
each Supplement shall terminate upon the termination of this MPSA.
3.3
EXTENSION OF SUPPLEMENT TERMS.

Ascension Health or the applicable Eligible Recipient may, at its sole option,
extend the Supplement Term of any Supplement for up to two (2) successive
periods of one (1) year each on the terms and conditions then set forth in this
Agreement and such Supplement.
4.SERVICES.
4.1
OVERVIEW.

(a)
Services. Supplier shall provide the following services as they may evolve, be
supplemented, enhanced, modified or replaced in accordance with this Agreement
(the “Services”) to Ascension Health and Eligible Recipients and Authorized
Users designated by Eligible Recipient:

(i)
The services, functions and responsibilities described in this Agreement
(including Exhibit 2 and any applicable Supplement);

(ii)
Except as otherwise agreed to in writing, the related services, functions and
responsibilities performed during the [**] months preceding the Supplement
Commencement Date by Eligible Recipient Personnel (including Eligible Recipient
contractors) who were displaced or whose functions were displaced as a result of
such Supplement, even if the service, function, or responsibility is not
specifically described in such Supplement (provided that, in the event of a
direct conflict between the description of services, functions and
responsibilities in such Supplement and the scope of services as described in
this Section 4.1(a)(ii), the description in such Supplement shall control); and

(iii)
The related services, functions and responsibilities reflected in those
categories of the Eligible Recipient Base Case which Supplier is assuming
pursuant to the applicable Supplement (provided, however, in the event of a
direct conflict between the description of services, functions and
responsibilities in such Supplement and the scope of services as described in
this Section 4.1(a)(iii), the description in such Supplement shall control).

Supplier shall provide each Service described in a Supplement during the period
beginning upon the Commencement Date for such Service and ending on the
expiration or earlier termination of the Supplement Term with respect to such
Service or until such earlier date as such Supplement may provide for such
Service, except to the extent that the period of provision of such Service may
be extended under Section 20.7.
(b)
Included Services. If any services, functions or responsibilities not described
in the Agreement are required for proper performance or provision of the
Services in accordance with this Agreement, those services, functions and
responsibilities shall be deemed to be included within the scope of the Services
to be delivered for the Charges, as if such services, functions or
responsibilities were described in the Agreement.

(c)
Required Resources. Except as otherwise expressly provided in the Agreement or
has otherwise been the practice under the Legacy Agreement prior to the
applicable Supplement Effective Date, including those functions and Services
provided or performed by Supplier for an applicable Eligible Recipient (“Legacy
Practice”), Supplier shall be responsible for providing all facilities,
personnel, Equipment, Materials, technical knowledge, expertise, supplies,
networks and other resources necessary to provide the Services.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 3

--------------------------------------------------------------------------------





(d)
Supplier Responsibility. Supplier shall be responsible for the performance of
the Services in accordance with this Agreement even if such Services are
actually performed or dependent upon services performed by Affiliates of
Supplier, Subcontractors and other non-Supplier Personnel, including Eligible
Recipient employees, for whom Supplier is financially or operationally
responsible under this Agreement.

4.2
TRANSITION SERVICES.

(a)
Transition. Supplier shall perform the services, functions and responsibilities
required to smoothly (i) transfer responsibility for the services to be
transitioned from an Eligible Recipient (or Third Party Contractors where
applicable) to Supplier, (ii) transfer the provision of the Services to a shared
services model (i.e., Shared Services), and (iii) accommodate any other transfer
of responsibility or functionality set forth in an applicable Supplement (the
“Transition Services”), including those described in any transition plan set
forth in the applicable Supplement or developed in conjunction with the
provision of such Transition Services (the “Transition Plan”). Except as
otherwise agreed by the Eligible Recipient, each Transition Plan shall be
consistent with the Transition Principles set forth in Exhibit 15.

(b)
Initial Transition Plan. Supplier shall prepare and deliver to Eligible
Recipient an initial Transition Plan for Eligible Recipient’s review, comment
and approval within [**] days after the Supplement Effective Date or by the date
set forth in the applicable Supplement for the applicable Transition Services
described therein. The initial Transition Plan shall identify (i) the transition
activities to be performed by Supplier and the significant components and
subcomponents of each such activity (e.g., the anticipated transition periods
for each function that will be transitioned under the applicable Supplement),
(ii) the deliverables to be completed by Supplier, and (iii) the date(s) by
which each such activity or deliverable is to be completed (“Transition
Milestones”). Except as otherwise expressly agreed in writing by Ascension
Health or the applicable Eligible Recipient, the initial Transition Plan for
each Supplement shall be consistent in all respects with the Transition
Principles set forth in Exhibit 15. Thereafter, prior to the commencement of any
applicable Transition Services, which shall be no less than [**] days prior to
such commencement, Supplier shall deliver to Ascension Health and the applicable
Eligible Recipient for its review, comment and approval a detailed work plan
(“Detailed Transition Plan”) based on and consistent with the initial Transition
Plan, which shall identify (i) the specific transition activities to be
performed by Supplier Personnel during the applicable transition period, (ii)
the contingency or risk mitigation activities to be employed by Supplier in the
event of disruption or delay, and (iii) any transition responsibilities to be
performed or transition resources to be provided by Ascension Health or an
Eligible Recipient. Ascension Health or the applicable Eligible Recipient shall
begin reviewing the draft Detailed Transition Plan promptly after receiving it
from Supplier and shall provide Supplier with comments or revisions to, or
approval of, the Detailed Transition Plan within a reasonable period of time
thereafter. Supplier shall make all reasonable changes to the Detailed
Transition Plan that Ascension Health or the applicable Eligible Recipient
requests. Upon Ascension Health’s or the applicable Eligible Recipient’s
approval, the updated Detailed Transition Plan shall be incorporated in the
applicable Supplement. The transition period for a Supplement may be extended by
mutual agreement of the Parties. Except as otherwise agreed by the Eligible
Recipient, Supplier shall not commence providing Transition Services until the
applicable Detailed Transition Plan has been approved by such Eligible
Recipient. The applicable Eligible Recipient will provide the resources and
perform the transition responsibilities assigned to it in the applicable
Transition Plan.

(c)
Reserved.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 4

--------------------------------------------------------------------------------





(d)
Performance. Supplier shall perform the Transition Services described in the
Transition Plan in accordance with the timetable and the Transition Milestones
set forth in the Transition Plan. Supplier shall perform the Transition Services
in a manner that will not interrupt the business or operations of any of the
Eligible Recipients, except as may be otherwise provided in the Transition Plan.
Prior to undertaking any transition activity, Supplier shall discuss with the
Eligible Recipient all known Eligible Recipient-specific material risks and
shall not proceed with such activity until the Eligible Recipient is reasonably
satisfied with the mitigating plans with regard to such risks (provided that
neither Supplier’s disclosure of any such risks to the Eligible Recipient, nor
the Eligible Recipient’s acquiescence in Supplier’s mitigating plans, shall
operate or be construed as limiting Supplier’ responsibility under this
Agreement). Supplier shall identify and resolve, with the Eligible Recipient’s
reasonable assistance, any problems that may impede or delay the timely
completion of each task in the Transition Plan that is Supplier’s responsibility
and shall use all commercially reasonable efforts to assist the Eligible
Recipient with the resolution of any problems that may impede or delay the
timely completion of each task in the Transition Plan that is the Eligible
Recipient’s responsibility.

(e)
Reports. Supplier shall meet at least weekly with the Eligible Recipient to
report on Supplier’s progress in performing its responsibilities set forth in
the Transition Plan. Promptly, but not later than [**], after receiving any
information indicating that Supplier may not perform its responsibilities, or
meet any timetable, in the Transition Plan, Supplier shall notify the Eligible
Recipient in writing of any actual or potential failures to timely perform and
shall identify for the Eligible Recipient’s consideration and approval specific
measures to address and mitigate the risks associated therewith.

(f)
Suspension or Delay of Transition Activities. Subject to Article 20, the
applicable Eligible Recipient reserves the right to suspend or delay the
performance of the Transition Services and/or the transition of all or any part
of the Services for a reasonable period of time for the reasons stated below. If
the Eligible Recipient elects to exercise such right and the Eligible
Recipient’s decision is based, at least in material part, on reasonable concerns
about Supplier’s ability to perform the Services or Supplier’s failure to
perform its obligations under the applicable Supplement, the Eligible Recipient
shall provide Supplier with reasonable notice before such suspension shall
occur, during which time such Parties shall discuss such concerns in good faith.
If after such period of time, the applicable Eligible Recipient continues to
have reasonable concerns, such Eligible Recipient may suspend or delay the
performance of such Transition Services, and such Eligible Recipient shall not
incur any Charges or reimbursable expenses in connection with such decision
while such suspension or delay is continuing. If the Eligible Recipient’s
decision is not based in material part on reasonable concerns about Supplier’s
ability to perform the Services or Supplier’s failure to perform its obligations
under the applicable Supplement, the Eligible Recipient shall reimburse Supplier
for any additional expenses reasonably incurred by Supplier as a result of such
decision, provided that (i) such Eligible Recipient has provided Supplier with
notice of such delay at least [**] business days prior to taking effect; (ii)
Supplier has reviewed such notice and has notified the Eligible Recipient at
least [**] in advance of such delay of such additional expenses or a good faith
estimate of such additional expenses; (iii) Supplier obtains the Eligible
Recipient’s approval prior to incurring such additional expenses; and (iv)
Supplier uses commercially reasonable efforts to minimize such additional
expenses.

(g)
Termination for Cause. Subject to Sections 4.2(f) and 10.2, in addition to any
other termination right each Eligible Recipient may have under this Agreement,
an Eligible Recipient may terminate the applicable Supplement in whole or in
part for cause if Supplier fails to complete the Transition Services designated
in the applicable Supplement by the date specified in the applicable Transition
Plan as the “Termination Transition Date”.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 5

--------------------------------------------------------------------------------



4.3    NEW SERVICES.
(a)
Procedures. If Ascension Health or another Eligible Recipient requests that
Supplier perform any New Services reasonably related to the Services or other
services generally provided by Supplier, Supplier shall promptly prepare a New
Services proposal for Ascension Health’s or the applicable Eligible Recipient’s
consideration. Unless otherwise agreed by the Parties, Supplier shall prepare
such New Services proposal [**] to Ascension Health or the Eligible Recipients
and shall deliver such proposal to Ascension Health and the applicable Eligible
Recipient within [**] business days of its receipt of Ascension Health’s or the
applicable Eligible Recipient’s request, unless a longer period of time is
agreed upon by the Parties. Supplier shall use all commercially reasonable
efforts to respond more quickly in the case of a pressing business need or an
emergency situation. Ascension Health or the applicable Eligible Recipient shall
provide such information as Supplier reasonably requests in order to prepare
such New Services proposal. Ascension Health and the applicable Eligible
Recipient may accept or reject any New Services proposal in its sole discretion
and Supplier shall not be obligated to perform any New Services to the extent
the applicable proposal is rejected. If Ascension Health or the applicable
Eligible Recipient accepts Supplier’s proposal, Supplier will perform the New
Services and will be paid in accordance with the proposal submitted by Supplier,
or other terms as may be agreed upon by the Parties, and the applicable
provisions of this Agreement. Upon Ascension Health’s or the applicable Eligible
Recipient’s acceptance of a Supplier proposal for New Services, the scope of the
Services will be expanded to include such New Services, and such accepted New
Services proposal will be documented in a Work Order or in a new Supplement to
the Agreement, as applicable. Notwithstanding any provision to the contrary, (i)
Supplier shall act reasonably and in good faith in formulating its pricing
proposal, (ii) Supplier shall use commercially reasonable efforts to identify
potential means of reducing the cost to Ascension Health and the applicable
Eligible Recipient, including utilizing Subcontractors as and to the extent
appropriate, and (iii) such pricing proposal shall take into account the
existing and future volume of business between Ascension Health, the Eligible
Recipients and Supplier. If Ascension Health or the applicable Eligible
Recipient requests additional services and Supplier and Ascension Health
disagree about whether such requested services constitute New Services, then the
Parties shall meet and discuss such disagreement in good faith, provided that
during the discussions and until completion, Supplier shall perform such
requested Services. As part of the good faith discussions, Supplier shall have
the right to request that the JRB establish an interim payment schedule, if any,
while the Parties work to resolve such issue. If after [**] days of the
commencement of discussions, the Parties cannot agree on whether such requested
Services constitute New Services, the matter shall be resolved pursuant to the
dispute resolution procedures set forth in Article 19. Supplier acknowledges
that, in the interest of patient safety and the provision of high quality
medical care and services, Ascension Health and the other Eligible Recipients
require that services be evaluated, vetted and approved by Ascension Health
before introduction into or use in Ascension Health or any Eligible Recipient
facilities.

(b)
Use of Third Parties. Subject to the provisions of Section 4.5 regarding
Dependent Services, Ascension Health or the Eligible Recipients may elect to
solicit and receive bids from third parties to perform any New Services. If
Ascension Health or another Eligible Recipient elects to use third parties to
perform New Services, (i) such New Services shall not be deemed “Services” under
the provisions of this Agreement, (ii) Supplier shall cooperate with such Third
Party Contractors as provided in this Agreement, including in Section 4.5, and
(iii) Supplier shall have no responsibility for the performance of the new
services of such Third Party Contractors.

If an Eligible Recipient, receiving Services pursuant to a Supplement, acquires
a new hospital that is performing revenue cycle services using its own employees
and/or subcontractors, such hospital may continue to perform such revenue cycle
services for itself or it may elect to have Supplier provide the Services
pursuant to such existing Supplement. If such Eligible Recipient acquires a new
hospital that is currently receiving revenue cycle services from a Third Party
Contractor, such hospital may continue receiving such services from the existing
Third Party Contractor, until the earlier of (i) the expiration or termination
of such agreement, without any termination fee or expenses, and (ii) the time
that is mutually agreed upon by the parties. Supplier may elect to have such
hospital terminate such existing contract and commence receiving Services under
the applicable Supplement that has been executed by the Eligible Recipient, if
the Eligible Recipient has a termination right and if Supplier pays for any and
all termination charges for which such hospital or Eligible Recipient is
responsible that may be applicable for terminating such contract.
If an Eligible Recipient, receiving Services pursuant to a Supplement, sells or
divests a hospital or other recipient of Services, such hospital or recipient
may either (1) continue receiving Services from Supplier for up to one (1) year
after the closing of such sale under the existing Supplement, after which time
it must renegotiate new terms with Supplier in order to continue receiving
Services (otherwise its right to receive Services under this Agreement shall
expire, subject to its receipt of Disengagement Services, pursuant to Section
20.7), or (2) choose to cease the provision of Services by Supplier as of the
closing date of the sale or divestiture, subject to its receipt of Disengagement
Services, pursuant to Section 20.7. The Eligible Recipient shall continue to
receive Services for any other hospitals or recipients who are receiving
Services which are not the subject of such divestiture or sale.

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 6

--------------------------------------------------------------------------------





(c)
Services Evolution and Modification. The Parties anticipate that the Services
will evolve and be supplemented, modified, enhanced or replaced over time to
keep pace with technological advancements and improvements in the methods of
delivering Services and changes in the businesses of the Eligible Recipients.
The Parties acknowledge and agree that these changes will modify the Services
and will not be deemed to result in New Services or additional Charges unless
the changed services meet the definition of New Services.

(d)
Authorized User and Eligible Recipient Requests. Supplier shall promptly inform
the Ascension Health Relationship Manager or his or her designee of requests for
New Services from Authorized Users or Eligible Recipients, and shall submit any
proposals for New Services to the Ascension Health Relationship Manager or his
or her designee. Supplier shall not agree to provide New Services to any
Authorized Users or Eligible Recipients without the prior written approval of
the Ascension Health Relationship Manager or his or her designee. If Supplier
fails to comply with this Section 4.3(d), it shall receive no compensation for
any services rendered to any person or entity in violation of such provision.

4.4
STEP IN RIGHTS.

(a)
If Supplier fails to provide a Service or a portion of a Service (including
Dependent Services) for more than [**] business days, and such failure
constitutes a breach of this Agreement (“Deficient Service”), the Parties will
meet and discuss possible resolutions of the failure to determine the most
expeditious and commercially reasonable manner for the Services to be resumed.
If, after consulting, the Eligible Recipient determines that the most expedient
approach to resumption of Services would be for it to provide supplemental
Services, it may, at its option, (1) perform the Deficient Service itself (until
Supplier is able to properly perform such Deficient Service) or (2) provide
Supplier with additional resources (including third party resources) to assist
Supplier with the proper performance of the Deficient Service (“Supplemental
Services”). Supplier shall cooperate fully with the Eligible Recipient and its
agents and provide all reasonable assistance at no additional charge to the
Eligible Recipient to restore such Service as soon as possible.



(b)
In the event that Eligible Recipient provides Supplemental Services, pursuant to
paragraph (a) above, Supplier shall be responsible for [**], provided that the
Eligible Recipient notifies Supplier of such [**] in advance. With respect to
the provision by the Eligible Recipient of additional resources to assist
Supplier, the Parties will work together in good faith to best deploy and use
such additional resources and Supplier [**] such additional resources provided
such resources are reasonably necessary to restore the Deficient Services to the
levels of quality and timeliness required by this Agreement. Subject to Article
18, all reasonable cover costs associated with the exercise of such step-in
rights shall be borne by Supplier.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 7

--------------------------------------------------------------------------------







(c)
The Eligible Recipient's exercise of its step-in rights shall not constitute a
waiver by the Eligible Recipient of any termination rights or rights to pursue a
claim for damages arising out of the failure that led to the step-in rights
being exercised. Supplier's performance under this Section or acceptance of
Supplemental Services shall not be deemed an admission of a breach of this
Agreement. The foregoing does not limit Supplier's liability, except as provided
in Article 18, to the Eligible Recipient with respect to any default or
non-performance by Supplier under this Agreement.



4.5
RIGHT TO IN-SOURCE OR USE OF THIRD PARTIES; COOPERATION AND MANAGEMENT.



(a)
Right of Use. This Agreement shall not be construed as a requirements contract
and shall not be interpreted to prevent any Eligible Recipient from obtaining
from third parties (each, a “Third Party Contractor”), or providing to itself or
to any other Eligible Recipient, any or all of the Services or any other
services; provided however, the Dependent Services shall be deemed to be
dependent on one another, such that an Eligible Recipient executing a Supplement
for any of the Dependent Services, must contract for all of the Dependent
Services unless (1) there is a Material Deficiency in the delivery of the
applicable Service in which case the affected Eligible Recipient may in-source
or re-source such Service, (2) there is an Ascension Health Special Circumstance
that requires that certain Services be in-sourced (and the applicable Eligible
Recipient may, as part of such in-sourcing, use third party vendors to provide
certain of those in-sourced services, but shall not outsource an entire
functional area) or (3) otherwise agreed by the Parties. If Ascension Health
in-sources Services, due to an Ascension Health Special Circumstance as
described in clause (2) above, in an amount that constitutes more than [**]
percent ([**]%) of the operating costs as measured by the average of the [**]
for the [**], then such in-sourcing shall be deemed a termination of the
applicable Supplement pursuant to Article 20 (Termination), unless otherwise
agreed by the Parties. “Ascension Health Special Circumstance” means that the
Ascension Health CFO has in good faith determined that a material negative
impact to Ascension Health’s brand or operations has occurred or will occur as a
result of the Services being provided pursuant to a Supplement. “Material
Deficiency” means a material breach by Supplier with respect to a Dependent
Service that Supplier has been unable to cure in accordance with the
requirements of the Agreement. Nothing in this Agreement shall be construed or
interpreted as limiting Ascension Health’s right or ability to add or delete
Eligible Recipients or increase or decrease its demand for Services. Except with
respect to the Dependent Services, nothing in this Agreement shall be construed
or interpreted as limiting Ascension Health’s right or ability to change the
contracted Service volumes or move parts of any Service in or out of scope. To
the extent Ascension Health adds or deletes Eligible Recipients or any Eligible
Recipient increases or decreases its demand for Services or obtains Services
from a Third Party Contractor to the extent permitted by this Agreement or
provides Services to itself or another Eligible Recipient, the amount to be paid
to Supplier by the applicable Eligible Recipient will be equitably adjusted in
accordance with this Agreement, consistent with Exhibit 4 (e.g., KPI targets and
Service Levels).

(b)
Supplier Cooperation. Subject to Section 4.3, Supplier shall fully cooperate
with and work in good faith with Ascension Health, the other Eligible Recipients
and Third Party Contractors as described in this Agreement or requested by
Ascension Health and at [**] to Ascension Health or another Eligible Recipient.
If and to the extent requested by an Eligible Recipient, Supplier shall provide
such cooperation by, among other things: (i) timely providing physical access
and electronic access (including, at Eligible Recipient’s sole discretion and
cost, any temporary Third Party Software licenses required to permit an Eligible
Recipient or Third Party Contractor to perform services within the Services
environment) to business processes and associated Equipment, Materials and/or
Systems to the extent necessary and appropriate for Ascension Health, the other
Eligible Recipients or Third Party Contractors to perform the work assigned to
them; (ii) timely providing required access to Supplier Facilities; (iii) timely
providing written requirements, standards, policies or other documentation for
the business processes and associated Equipment, Materials or Systems procured,
operated, supported or used by Supplier in connection with the Services; (iv)
timely providing access to Ascension Health Data to the Eligible Recipients
and/or Third Party Contractors in the same manner and to the same extent access
to such data is required to be provided by Supplier to Ascension Health; (iv)
timely providing cooperation and assistance in accordance with Section 20.7 to
facilitate the orderly transfer of Affected Services (as defined in Section
20.7) from Supplier to Ascension Health, the other Eligible Recipients and/or
Third Party Contractors, except for compensation as provided for in Section
20.7; (v) using commercially reasonable efforts to prevent degradation in the
performance of the Services caused by the adjustments made by Supplier following
such transfer of Services, (vi) establishing procedures and other arrangements
with Third Party Contractors to ensure continuity of service to Ascension Health
(e.g., RACI charts, multi-supplier governance procedures) and (vii) any other
cooperation or assistance reasonably necessary for Ascension Health, the other
Eligible Recipients and/or Third Party Contractors to perform the work in
question. Ascension Health personnel and Third Party Contractors shall comply
with Supplier’s reasonable security and confidentiality requirements, and shall,
to the extent performing work on Materials, Equipment or Systems for which
Supplier has operational responsibility, comply with Supplier’s reasonable
standards, methodologies, and procedures. If requested by an Eligible Recipient,
Supplier shall enter into a


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 8

--------------------------------------------------------------------------------



mutually agreed joint governance and issue resolution document between Supplier
and Third Party Contractors who provide similar or related services to the
Eligible Recipient.
(c)
Managed Third Parties. With respect to Third Party Contractors identified in a
Supplement as “Managed Third Parties” and any substitutes or replacements for
Third Party Contractors so identified (each, a “Managed Third Party”), Supplier
shall: (i) manage the Managed Third Parties, including monitoring operational
day-to-day service delivery, monitoring performance, escalating problems for
resolution, and maintaining technical support relationships; (ii) as requested
by an Eligible Recipient, work with the Eligible Recipient to manage new and
existing contractual relationships between the Eligible Recipient and Managed
Third Parties; (iii) oversee Managed Third Party delivery of services and
compliance with the service levels and the performance standards contained in
the Eligible Recipient’s agreement with the Managed Third Party; (iv) notify the
Eligible Recipient and the Managed Third Party of each Managed Third Party’s
non-incidental failure to perform in accordance with the performance standards
or other terms and conditions contained in the Eligible Recipient’s agreement
with the Managed Third Party; (v) escalate Managed Third Party performance
failures to Managed Third Party management as necessary to achieve timely
resolution; (vi) monitor and manage the Managed Third Party’s efforts to remedy
a failure of performance; (vii) communicate to the Eligible Recipient the status
of the Managed Third Party’s efforts to remedy a failure of performance; (viii)
recommend retention, replacement, modification, or termination of the Managed
Third Party based on the performance or cost benefits to the Eligible Recipient
as tracked by Supplier; and (ix) participate and assist in the re-sourcing
(e.g., extension, renegotiation or replacement) of such Managed Third Parties if
the Eligible Recipient requests that re-sourcing. In addition to any other
reason for excused performance, if (i) a Service Level failure of Supplier is
directly attributable to the failure of a Managed Third Party to perform, (ii)
Supplier promptly notifies Eligible Recipient that such Managed Third Party is
failing to so perform and such failure will impair Supplier’s ability to meet
its corresponding Service Level obligation, and (iii) Supplier uses reasonably
diligent efforts to meet such Service Levels notwithstanding such failure by the
applicable Managed Third Party, then, in such event, Supplier shall be excused
from its failure to meet the Service Level. Unless otherwise agreed to by
Supplier and the applicable Eligible Recipients, such Eligible Recipient shall
pay the Managed Third Party directly pursuant to the applicable Third Party
Contract between such Eligible Recipient and the applicable Managed Third Party
(“Managed Third Party Agreement”), and Supplier shall reimburse the Eligible
Recipient for the expense incurred in accordance with the payment terms in
Exhibit 4.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 9

--------------------------------------------------------------------------------





5.
REQUIRED CONSENTS.

5.1
ADMINISTRATIVE RESPONSIBILITY.

At [**], Supplier shall undertake all administrative activities necessary to
obtain all Required Consents. At Supplier’s request, the Eligible Recipient will
cooperate with Supplier in obtaining the Required Consents by executing
appropriate Eligible Recipient approved written communications and other
documents prepared or provided by Supplier. The Parties shall cooperate in
minimizing or eliminating any costs associated with obtaining Required Consents.
5.2
FINANCIAL RESPONSIBILITY.

Supplier [**] any Required Consents, or where Supplier terminates a Third Party
Contractor, any termination and re-licensing fees or expenses associated with
third party licenses or contracts.
5.3
CONTINGENT ARRANGEMENTS.

If, despite using commercially reasonable efforts, Supplier is unable to obtain
a Required Consent with respect to any Ascension Health Third Party Contract for
Third Party Software, Supplier shall, with the Eligible Recipient’s consent, (i)
replace the Eligible Recipient license for such Third Party Software with a
Supplier license, (ii) replace such Third Party Software with other software
offering equivalent features and functionality, or (iii) secure the right to
manage such Third Party Software on behalf of the Eligible Recipient. If
Supplier is unable to obtain a Required Consent with respect to any other Third
Party Contract, then, unless and until such Required Consent is obtained,
Supplier shall manage such Third Party Contract on the Eligible Recipient’s
behalf and perform all obligations and enforce all rights under such Third Party
Contract as if Supplier were a party to the agreement in the Eligible
Recipient’s place. If management of such Third Party Contract is not legally or
contractually possible or Supplier is unable to obtain any other Required
Consent, Supplier shall determine and adopt, subject to the Eligible Recipient’s
prior approval, such alternative approaches as are necessary and sufficient to
provide the Services without such Required Consent. Supplier will be [**]. If
such alternative approaches are required for a period longer than [**] days
following the Commencement Date, the Parties shall equitably adjust the terms
[**] specified in the applicable Supplement to reflect [**] and any Services not
being received by the Eligible Recipients.
6.
FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES.

6.1
SERVICE FACILITIES.

(a)
Service Facilities. Supplier and its Affiliates and Subcontractors will supply
or provide the Services only at or from (i) the Ascension Health Facilities
identified in the applicable Supplement and/or the Supplier Facilities
identified in Exhibit 7, and (ii) any other service locations permitted by
applicable Law (x) within a country from which Supplier provided services under
the Legacy Agreement provided that any change in service location is approved in
advance by Ascension Health, which approval shall not be unreasonably withheld,
conditioned or delayed, or (y) within any other country, provided that any
change in service location is approved in advance by Ascension Health, in
Ascension Health’s sole discretion. Supplier shall be [**] resulting from any
Supplier-initiated relocation to a new or different Supplier Facility, including
any [**] incurred or experienced by any Eligible Recipient as a result of such
relocation. Supplier will store and process Ascension Health Data only in the
locations identified in the applicable Supplement or in Exhibit 7. Supplier
shall not transfer Ascension Health Data to any other locations within the
United States, nor change the locations for storage and processing of such
Ascension Health Data within the United States, except as expressly permitted in
the applicable Supplement or in Exhibit 7, or otherwise with the express written
consent of Ascension Health, which consent shall not be unreasonably withheld,
conditioned or delayed. Supplier shall not transfer Ascension Health Data to any
other locations outside the United States, nor change the locations for storage
and processing of such Ascension Health Data outside the United States, except
as expressly permitted in the applicable Supplement or in Exhibit 7, or
otherwise without the express written consent of Ascension Health, which
Ascension Health may withhold in its sole discretion.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 10

--------------------------------------------------------------------------------





(b)
Supplier’s Responsibilities. Except as provided in Sections 6.1(a), 6.26.2 and
6.5(e), Supplier shall be responsible for providing all furniture, fixtures,
Equipment, space and other facilities required to perform the Services and all
upgrades, improvements, replacements and additions to such furniture, fixtures,
Equipment, space and facilities required to perform the Services.

6.2
ASCENSION HEALTH FACILITIES.

(a)
Access and Use. Eligible Recipients shall provide Supplier with access to and
the use of the locations (or equivalent space) identified in the applicable
Supplement or in Exhibit 7 as locations for the performance of Services
(“Ascension Health Facilities”) for the periods specified therein solely as
necessary for Supplier to perform its obligations under this Agreement. If any
given Supplement provides that an Eligible Recipient will make office space or
storage space at any Ascension Health Facilities available to Supplier, then
such Eligible Recipient will provide such space and any reasonable and customary
related office support services and office equipment (such as parking
privileges, access cards or badges, office equipment, phone equipment, phone
service, Internet access, and furniture), to Supplier, as such level of support
services may be modified from time to time, but only to the extent the Eligible
Recipient provides such items to its own employees at such location. Supplier’s
use of any of Ascension Health Facilities shall not constitute or create a
leasehold interest, and the Eligible Recipient may, by notice to Supplier from
time to time, require that Supplier re-locate to other reasonably equivalent
space. THE ASCENSION HEALTH FACILITIES ARE PROVIDED BY ELIGIBLE RECIPIENTS TO
SUPPLIER ON AN AS-IS, WHERE-IS BASIS. ASCENSION HEALTH AND THE OTHER ELIGIBLE
RECIPIENTS EXPRESSLY DISCLAIM ANY WARRANTIES, EXPRESS OR IMPLIED, AS TO THE
ASCENSION HEALTH FACILITIES, OR THEIR CONDITION OR SUITABILITY FOR USE BY
SUPPLIER.

(b)
Ascension Health Rules. In performing the Services, Supplier shall observe and
comply with all Eligible Recipient policies, guidelines, rules, and regulations
applicable to Ascension Health Facilities or the performance of the Services,
including those set forth in the applicable Supplement and Exhibit 8 and those
communicated to Supplier or Supplier Personnel by the means generally used by
the Eligible Recipient to disseminate such information to its employees or
contractors (collectively, “Ascension Health Rules”). Supplier shall be
responsible for the promulgation and distribution of Ascension Health Rules to
Supplier Personnel. In addition, Supplier and Supplier Personnel shall be
responsible for familiarizing themselves with the premises and operations at
each Ascension Health Facility and the Ascension Health Rules applicable to such
Ascension Health Facility. Additions or modifications to the Ascension Health
Rules may be (i) disclosed to Supplier and Supplier Personnel in writing, (ii)
conspicuously posted at an Ascension Health Facility, (iii) electronically
posted, or (iv) communicated to Supplier or Supplier Personnel by means
generally used by an Eligible Recipient to disseminate such information to its
employees or contractors. Supplier and Supplier Personnel shall observe and
comply with such additional or modified Ascension Health Rules. At an Eligible
Recipient’s request, Supplier Personnel shall participate in Eligible Recipient
provided training programs regarding Ascension Health Rules.

6.3
SUPPLIER’S RESPONSIBILITIES REGARDING ASCENSION’S NETWORK (INFORMATION
TECHNOLOGY OBLIGATIONS).

(a)
To the extent any Equipment used by Supplier or Supplier Personnel is, with an
Eligible Recipient’s approval, to be connected to any network operated by or on
behalf of an Eligible Recipient (a “Ascension Health Network”), such Equipment
(and all Software installed thereon) shall be (i) subject to review and approval
in advance by Ascension Health and the applicable Eligible Recipient (Supplier
shall cooperate with Ascension Health and the Eligible Recipient in the testing,
evaluation and approval of such Equipment), (ii) in strict compliance with the
then-current Ascension Health Rules and Ascension Health Standards, unless and
to the extent deviations are approved in writing in advance by Ascension Health
and the Eligible Recipient. Supplier shall not install or permit the
installation of any other software on such Equipment without Ascension Health
and the Eligible Recipient’s prior approval. Supplier will use each Ascension
Health Network for the sole and limited purpose of and to the limited extent
necessary for performing the Services. Supplier shall not access, or attempt to
access, any part of any Ascension Health Network that Supplier is not authorized
to access, including any part of the Ascension Health Network that is not
reasonably necessary for and pertinent to the performing the Services.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 11

--------------------------------------------------------------------------------





(b)
Except as otherwise agreed in a Supplement all Services involving the use of
Ascension Owned Materials will be performed on or using an Ascension Health
Network designated by Ascension Health and the Eligible Recipient.

(c)
Supplier shall access a Ascension Health Network using only Access Codes
provided by an Eligible Recipient, and shall ensure that only the Supplier
Personnel who are authorized by an Eligible Recipient to use an Access Code (by
name, title, job function or otherwise) use such Access Code to access the
Ascension Health Network. Supplier shall inform Ascension Health and the
Eligible Recipient of the name(s) of each of the Supplier Personnel that
Supplier desires Ascension Health and the Eligible Recipient to authorize to
access any Ascension Health Network. Supplier shall notify Ascension Health and
the Eligible Recipient promptly if any of the Supplier Personnel who has been
granted an Access Code has been (i) terminated from employment or otherwise is
no longer one of the Supplier Personnel, or (ii) reassigned and no longer
requires access to the Ascension Health Network. Supplier shall ensure that no
one other than those Supplier Personnel who receive Access Codes in accordance
with this Agreement access the Ascension Health Network through any Access
Codes, facilities or other means provided by Ascension Health or the Eligible
Recipient to Supplier. Access Codes will be deemed Confidential Information of
Ascension Health.

(d)
Supplier acknowledges and agrees that, to the extent permitted by applicable
Law, Ascension Health and the Eligible Recipients have the right to monitor,
review, record and investigate all uses of the Ascension Health Network and
Ascension Health and Eligible Recipient resources by Supplier, including all
email or other communications sent to, from, or through the Ascension Health
Network, regardless of the content of such communications, and Supplier hereby
consents to such reviewing, monitoring, recording and investigation. Supplier
acknowledges and agrees that it does not have any expectation of privacy with
respect to any personal information or communications made by or to it through
the Ascension Health Network.

(e)
Remote access to any Eligible Recipient’s Systems for maintenance and support of
products and for any other purpose allowed by this Agreement is subject to
compliance with Ascension Health’s and/or the Eligible Recipient’s remote access
and other security requirements.  Supplier’s access may require prior
certification by Ascension Health and/or the Eligible Recipients that Supplier
complies with Ascension Health’s and/or the Eligible Recipient’s security
policies and standards. Ascension Health and the Eligible Recipient may modify
such security requirements and Supplier must comply with the most recent version
of Ascension Health’s and/or the Eligible Recipient’s security requirements.
Supplier shall not be liable for any alleged breach of security requirements set
forth in this Agreement to the extent the security requirements of Ascension
Health and the Eligible Recipient conflict, provided that in the event of a
conflict, the Supplier is in compliance with one or the other. Notwithstanding
the foregoing, if Supplier becomes aware of a conflict between Ascension
Health’s security requirements and an Eligible Recipient’s security
requirements, Supplier shall notify Ascension Health of the conflict and comply
with the security requirements as directed by Ascension Health. Supplier must
ensure that each of its personnel having access to any part of a Eligible
Recipient’s computer system: (i) is assigned a separate log-in ID by the
Eligible Recipient and uses only that ID when logging on to the Eligible
Recipient’s system; (ii) logs-off the Eligible Recipient’s system immediately
upon completion of each session of service; (iii) does not allow other
individuals to access the Eligible Recipient’s computer system; and (iv) keeps
strictly confidential the log-in ID and all other information that enables
access. Supplier must promptly notify each Eligible Recipient upon termination
of employment or reassignment of any of its personnel with access to Eligible
Recipient’s computer system. If Ascension Health or the Eligible Recipient
revises the requirements for access to its computer system, then Ascension
Health or such Eligible Recipient, as applicable must notify Supplier of the
changed or additional requirements and Supplier must comply with them as a
prerequisite to further access.  Any Eligible Recipient may require each
individual who is to be allowed access to that Eligible Recipient’s computer
system to acknowledge the individual’s responsibilities in connection with the
access.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 12

--------------------------------------------------------------------------------





(f)
Any products implemented by Supplier after the applicable Supplement Effective
Date shall be subject to acceptance testing as follows (“Acceptance Testing”):

(i)
Unless otherwise specified in the Supplement, Supplier shall be responsible for
installing the Software and conducting Software evaluation and Acceptance
Testing in accordance with the dates and/or time limits in the Supplement. 
Supplier shall provide all maintenance required for the Software to operate in
accordance with the applicable Supplement and the Specifications.

(ii)
On the installation date for the products at the Eligible Recipient’s site(s)
pursuant to each Supplement, Supplier shall certify in writing to the Eligible
Recipient that the products are ready for Acceptance Testing.  With Supplier’s
assistance, Eligible Recipient shall have the option, within [**] calendar days
after receipt of such certification, to conduct Acceptance Testing, which may
include full-stress testing to determine whether, in Eligible Recipient’s
reasonable judgment exercised in good faith: (i) the product meets the
functionality and performance characteristics described in the Supplement; and,
(ii) the product is capable of running at full load, on a repetitive basis,
using a variety of Eligible Recipient’s actual data, without failure
(“Acceptance Tests”).

(iii)
If an Eligible Recipient elects to conduct Acceptance Testing and in such case
the products successfully complete the Acceptance Tests, Eligible Recipient
shall so notify Supplier in writing within [**] business days and the products
shall be deemed to be accepted (“Acceptance”).  In such case, the acceptance
date shall be the date that the products satisfactorily complete all of the
tests specified above (“Acceptance Date”). If the applicable Eligible Recipient
has not notified Supplier of the successful completion or the failure of any
such Acceptance Test within [**] days after the certification by Supplier, such
test shall be waived and the products shall be deemed to have been Accepted by
such applicable Eligible Recipient.

(iv)
If the products fail to meet any or all of the specified Acceptance Tests,
Eligible Recipient shall notify Supplier of such failure in writing and Supplier
shall have [**] business days in which to correct, modify, or improve the
products to cause them to meet each Acceptance Test.  Thereafter, Eligible
Recipient shall have [**] additional business days in which to repeat all of the
Acceptance Tests specified above.  This process shall be repeated as may be
necessary until the products meet the Acceptance Tests; provided, however, that
if the products do not achieve Acceptance hereunder within [**] calendar days
after Supplier’s initial written certification to Eligible Recipient that the
products are ready for Acceptance Testing, then Eligible Recipient shall have
the right and option to: (i) request the removal of the products failing to meet
the acceptance criteria; and/or (ii) extend the Acceptance Testing subject to
Eligible Recipient’s right to request removal of such product. 


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 13

--------------------------------------------------------------------------------





(v)
During all Acceptance Testing, Supplier shall provide support equal to that to
be provided after Acceptance, at no additional cost to Eligible Recipient.

6.4
ASCENSION HEALTH ACCESS TO SUPPLIER FACILITIES.

In addition to the access rights described in Sections 4.5 and 9.10, Supplier
shall provide to Ascension Health, [**], (i) reasonable access to and use of
Supplier Facilities and (ii) reasonable access to reasonable work/conference
space at Supplier Facilities, in each case for the exercise of Ascension
Health’s rights under this Agreement.
6.5
SOFTWARE, EQUIPMENT AND THIRD PARTY CONTRACTS.

(a)
Financial Responsibility. To the extent Supplier is financially responsible
under the applicable Supplement for any Third Party Contracts (and, in the case
of Third Party Contracts to be assigned to Supplier, from the date when Supplier
is to assume such Third Party Contracts), Supplier shall (i) pay all amounts
becoming due under such Third Party Contracts, and all related expenses; (ii)
refund to the Eligible Recipient any prepayment of such amounts in accordance
with Section 11.5(a); (iii) pay all modification, termination, cancellation,
late payment, renewal or other fees, penalties, charges, interest or other
expenses, provided, however, that the applicable Eligible Recipient shall
reimburse Supplier for any such amounts to the extent that such amounts result
from such Eligible Recipient’s failure to make payments to Supplier as required
by this Agreement; (iv) pay all costs associated with the transfer of such
licenses, leases and contracts to Supplier, including all taxes associated with
such transfer; and (v) be responsible for curing any defaults in Supplier’s
performance under such licenses, leases and contracts.

(b)
Operational Responsibility. To the extent Supplier is operationally responsible
under the applicable Supplement for certain Software, Equipment or Third Party
Contracts, Supplier shall be responsible, to the extent relevant to the
Services, for (i) the evaluation, procurement, testing, installation, use,
support, management, administration, operation and maintenance of such Software,
Equipment and Third Party Contracts and new, substitute or replacement items
(including Upgrades, enhancements, and new versions or releases of Software);
(ii) the performance, availability, reliability, compatibility and
interoperability of such Software, Equipment and Third Party Contracts, each in
accordance with this Agreement; (iii) the compliance with and performance of all
operational, administrative and non-financial contractual obligations specified
in such licenses, leases and contracts; (iv) the administration and exercise of
all rights available under such Third Party Contracts; and (v) the payment of
any fees, penalties, charges, interest or other expenses resulting from
Supplier’s failure to comply with or perform its obligations under this Section
6.5(b).

(c)
Rights Upon Expiration/Termination.

(i)
Services Agreements. With respect to all Third Party Contracts that involve the
provision of Services for which Supplier is responsible (whether operationally,
financially or otherwise) under the applicable Supplement, Supplier shall use
all commercially reasonable efforts to (i) ensure that the terms, conditions and
prices applicable to Eligible Recipients and/or their designee(s) following
expiration or termination are [**], and at least sufficient for the continuation
of the activities comprising the Services, and (ii) ensure that neither the
expiration/termination of the applicable Supplement nor the assignment of the
contract will trigger less [**]. If Supplier is unable to obtain any such rights
and assurances, Supplier shall notify Ascension Health and the Eligible
Recipient in advance and Supplier shall not use such Third Party Contract
without Ascension Health and the Eligible Recipient’s approval (and absent such
approval, Supplier’s use of any such contract shall obligate Supplier to obtain
or arrange, [**] to the Eligible Recipient, for such assignment or other right
for Ascension Health, the other Eligible Recipients and their designee(s) upon
expiration or termination).


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 14

--------------------------------------------------------------------------------





(ii)
Licenses and Lease Agreements. With respect to all Third Party Contracts that
involve the provision of Software, excluding the RC Tools, for which Supplier is
responsible (whether operationally, financially or otherwise) under the
applicable Supplement, Supplier shall use all commercially reasonable efforts to
(i) obtain for Eligible Recipients and/or their designee(s) the ownership,
license, sublicense, assignment and other rights specified in Sections 14.2,
14.3, 14.4, 14.6 and 20.7, (ii) ensure that the granting of such license,
sublicense, assignment and other rights is not subject to subsequent third party
approval or the payment by Eligible Recipients and/or their designee(s) of
license, assignment or transfer fees, (iii) ensure that the terms, conditions
and prices applicable to Eligible Recipients and/or their designee(s) following
expiration or termination are [**], and at least sufficient for the continuation
of the activities comprising the Services, and (iv) ensure that neither the
expiration/termination of the applicable Supplement nor the assignment of the
license or contract [**]. If Supplier is unable to obtain any such rights and
assurances, Supplier shall notify Ascension Health and the Eligible Recipient in
advance and Supplier shall not use such Third Party Contract without Ascension
Health and the Eligible Recipient’s approval (and absent such approval,
Supplier’s use of any such license or contract shall obligate Supplier to obtain
or arrange, [**] to the Eligible Recipient, for such license, sublicense,
assignment or other right for Ascension Health, the other Eligible Recipients
and their designee(s) upon expiration or termination).

(iii)
Post-Term Rights to use RC Tools. Ascension Health’s and the applicable Eligible
Recipient’s post-term rights with respect to the RC Tools are set forth in the
“RC Tools ASP Agreement”, a form of which is included as Annex 4. Supplier’s
obligations with respect to the maintenance, support and hosting of the RC Tools
as well as Ascension Health’s and the Eligible Recipient’s obligation to provide
data and any other requirements with respect to Ascension Health’s and the
Eligible Recipient’s use of the RC Tools are set forth in such RC Tools ASP
Agreement. The Parties will execute the RC Tools ASP Agreement simultaneously
with this MPSA. The RC Tools ASP Agreement will take effect upon the completion
and execution of an “Enrollment Form” (a form of which is attached to the RC
Tools ASP Agreement) by an Eligible Recipient after termination of an applicable
Supplement.

(d)
Evaluation of Third Party Software, Equipment. In addition to its obligations
under Sections 6.5(a) and (b)and in order to facilitate Ascension Health’s
control of architecture, standards and plans pursuant to Section 9.5, Supplier
shall use commercially reasonable efforts to evaluate any Third Party Software
and Equipment selected by or for an Eligible Recipient to determine whether such
Software and Equipment will adversely affect their environment or ability to
interface with and use the Software, Equipment and Systems and/or Supplier’s
ability to provide the Services. Supplier shall complete and report the results
of such evaluation in writing to Ascension Health within [**] days of its
receipt of Ascension Health’s request; provided that Supplier shall use best
efforts to respond more quickly in the case of a pressing business need or an
emergency situation.

(e)
Ascension Health Provided Equipment.

(i)
Eligible Recipients shall provide Supplier with the use of the Ascension Health
owned and/or leased Equipment identified in the applicable Supplement as
“Ascension Health Provided Equipment” (collectively, the “Ascension Health
Provided Equipment”) for the periods specified therein solely for and in
connection with the performance of the Services. Upon the expiration of the
period specified for each item of Ascension Health Provided Equipment in the
applicable Supplement (or when such Ascension Health Provided Equipment is no
longer required by Supplier for the performance of the Services), Supplier shall
promptly return such Ascension Health Provided Equipment to Ascension Health,
the other Eligible Recipients and/or their designee(s) in condition at least as
good as the condition thereof on the date initially provided to Supplier,
ordinary wear and tear excepted. THE ASCENSION HEALTH PROVIDED EQUIPMENT IS
PROVIDED BY ASCENSION HEALTH TO SUPPLIER ON AN AS-IS, WHERE-IS BASIS. ASCENSION
HEALTH EXPRESSLY DISCLAIMS ANY WARRANTIES, EXPRESS OR IMPLIED, AS TO THE
ASCENSION HEALTH PROVIDED EQUIPMENT, OR ITS CONDITION OR SUITABILITY FOR USE BY
SUPPLIER TO PROVIDE THE SERVICES, INCLUDING WARRANTIES OF NON-INFRINGEMENT,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 15

--------------------------------------------------------------------------------





(ii)
Surplus Ascension Health Provided Equipment. Upon the Eligible Recipient’s
request, Supplier shall, [**], dispose of any surplus Ascension Health Provided
Equipment in accordance with applicable Laws, and Supplier shall pay the
Eligible Recipient any money received from disposal of such Ascension Health
Provided Equipment, after deducting the reasonable cost incurred by Supplier in
disposing of such Ascension Health Provided Equipment. Supplier shall maintain
reasonable documentation regarding the disposition of such surplus Ascension
Health Provided Equipment, including the costs of and revenues from disposal,
and shall make such documentation available to Ascension Health and the
applicable Eligible Recipient upon request. Prior to disposing of any such
surplus Ascension Health Provided Equipment, Supplier shall certify and warrant
that such surplus Ascension Health Provided Equipment does not contain any
Ascension Health Confidential Information or Ascension Health Data and that any
Ascension Health Confidential Information and Ascension Health Data previously
stored on or in such Ascension Health Provided Equipment has been irretrievably
removed from such Ascension Health Provided Equipment in accordance with
Ascension Health 's standards for retiring equipment.

6.6
ASSIGNMENT OF THIRD PARTY CONTRACTS.

(a)
Assignment and Assumption. Subject to Supplier obtaining any Required Consents,
on and as of the Commencement Date (or, if later, the date on which Supplier
assumes responsibility for the Services in question in accordance with the
Transition Plan), the Eligible Recipient shall assign to Supplier, and Supplier
shall assume and agree to perform all obligations related to, Third Party
Contracts for which Supplier is financially responsible under this Agreement or
the applicable Supplement, including those “assigned” to Supplier pursuant to
the applicable Supplement; provided, however, that such assignment shall not
include any assignment or transfer of any intellectual property rights in
Materials developed under such Third Party Contracts prior to the date of such
assignment and, as between the Parties, Ascension Health hereby expressly
reserves and retains such intellectual property rights. The Parties shall
execute and deliver a mutually satisfactory assignment and assumption agreement
evidencing any such assignments. Supplier shall be financially responsible for
Third Party Contracts, if the Third Party Contract is or was used by the
Eligible Recipient to provide any of the Services. The Parties acknowledge that
payor agreements of any kind will not be assigned to Supplier.

(b)
Items Not Assignable by Commencement Date. With respect to any Third Party
Contracts that cannot, as of the Commencement Date (or, if later, the date on
which Supplier assumes responsibility for the Services in question in accordance
with the Transition Plan), be assigned to Supplier without breaching the terms
of such Third Party Contracts or otherwise adversely affecting the rights or
obligations of an Eligible Recipient thereunder, the performance obligations
shall be deemed to be subcontracted or delegated to Supplier to the extent
permitted under such Third Party Contract until any Required Consent, notice or
other prerequisite to assignment can be obtained, given or satisfied by
Supplier. It is understood that, from and after the Commencement Date (or, if
later, the date on which Supplier assumes responsibility for the Services in
question in accordance with the Transition Plan), Supplier, as a subcontractor
or delegate under such Third Party Contract, shall be financially and
operationally responsible for such Third Party Contract as the Eligible
Recipient’s agent. Supplier shall use all commercially reasonable efforts to
satisfy the consent, notice or other prerequisites to assignment and, upon
Supplier doing so, the Third Party Contract shall immediately be assigned and
transferred to and assumed by Supplier.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 16

--------------------------------------------------------------------------------





(c)
Non-Assignable Items. If, after Supplier has used all commercially reasonable
efforts and after the passage of a reasonable period of time, a Third Party
Contract cannot be assigned without breaching its terms or otherwise adversely
affecting the rights or obligations of an Eligible Recipient thereunder, the
Parties shall take all actions and execute and deliver all documents as may be
necessary to cause the Parties to realize the practical effects of the
allocation of responsibilities intended to be effected by this Agreement.

(d)
Modification and Substitution. Supplier may terminate, shorten, modify or extend
the Third Party Contracts for which Supplier is financially responsible and may
substitute or change suppliers relating to goods or services covered thereby;
provided that, except as otherwise disclosed by Supplier and agreed to by the
Eligible Recipient, such change(s) (i) shall not constitute a breach of any
obligation of the Eligible Recipients; (ii) shall not [**] to the Eligible
Recipients; (iii) shall not [**] to the Eligible Recipients [**]; and (iv) shall
not provide for less favorable terms, conditions or prices for any Eligible
Recipients and/or their respective designee(s) following the expiration or
termination of the Term or any applicable Service than would otherwise be
applicable to Supplier (except for terms, conditions or prices available to
Supplier because of its volume purchases), unless such Third Party Contract is
not assignable to the Eligible Recipient after expiration or termination of the
Term of any applicable service and the Eligible Recipient agrees that such Third
Party Contract is not assignable. Supplier’s rights under the immediately
preceding sentence are conditioned upon Supplier paying all applicable
termination or cancellation charges, Losses and other amounts due to the
applicable third party associated with such action and indemnifying the Eligible
Recipients against any such charges, Losses or other amounts associated
therewith. Notwithstanding anything to the contrary herein, Supplier shall not
terminate, shorten or modify without the Eligible Recipient’s prior written
consent any license for Third Party Software either created exclusively for an
Eligible Recipient or otherwise not commercially available. Supplier shall
reimburse the Eligible Recipients for any termination charges, cancellation
charges or other amounts paid by them at Supplier’s direction in connection with
any Third Party Contracts. Notwithstanding the foregoing, with respect to all
Third Party Contracts used by Supplier to provide Services that were entered
into in connection with the Legacy Agreement, any noncompliance with Section
6.5, shall be deemed to have been approved by Ascension Health and the
applicable Eligible Recipients provided that if Supplier renegotiates, extends,
modifies or amends any such agreement, Supplier shall be required to conform
such Third Party Contract to the requirements of this Agreement, unless
otherwise approved by Ascension Health or the applicable Eligible Recipient.

6.7
NOTICE OF DEFAULTS.

Each Party shall promptly, and in any case (i) within [**] business days after
receipt of actual knowledge, inform the other Party in writing of any fraud in
connection with, any Third Party Contract used in connection with the Services
of which it becomes aware, and (ii) within [**] business days after receipt of
actual knowledge, inform the other Party in writing of any breach or misuse in
connection with, any Third Party Contract used in connection with the Services.
Each Party shall cooperate with the other Party to prevent or stay any such
breach, misuse or fraud.
7.SERVICE LEVELS.
7.1
SERVICE LEVELS AND OTHER PERFORMANCE STANDARDS.

Beginning on the Commencement Date (or, if later, the date specified in the
applicable Supplement), Supplier shall perform the Services so as to meet or
exceed the performance standards designated as “Service Levels” in Exhibit 3 and
the applicable Supplement (the “Service Levels”).
7.2
MULTIPLE SERVICE LEVELS.

If more than one Service Level applies to any particular obligation of Supplier,
Supplier shall perform in accordance with the most stringent of such Service
Levels.

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 17

--------------------------------------------------------------------------------





7.3
SERVICE LEVEL FAILURES.

Service Level Failures (as defined in Exhibit 3) shall be addressed by the
Parties as set forth in Exhibit 3.
7.4
SATISFACTION SURVEYS.

In addition to the other requirements of this Article 7, Supplier shall meet or
exceed the customer satisfaction survey requirements set forth in the applicable
Supplement.
8.
SUPPLIER PERSONNEL.

8.1
TRANSITIONED EMPLOYEES.

Terms applicable to Transitioned Employees are set forth in Exhibit 13.
8.2
KEY SUPPLIER PERSONNEL.

(a)
Approval of Key Supplier Personnel.

(i)
“Key Supplier Personnel” shall mean the “Site Lead”, the Supplier Executive
Sponsor and any other individual designated as “Key Supplier Personnel” in a
Supplement. Supplier shall fill the positions specified as Key Supplier
Personnel in accordance with this Section 8.2. Supplier shall identify and
obtain Ascension Health and Eligible Recipient’s approval of the initial Key
Supplier Personnel prior to the completion of any Transition Services, or if no
Transition Services are to be performed under a particular Supplement, then
prior to the Commencement Date.

(ii)
Before assigning an individual to act as a Key Supplier Personnel, whether as an
initial or subsequent assignment, Supplier shall notify Ascension Health and
Eligible Recipient of the proposed assignment, introduce the individual to
appropriate Ascension Health and Eligible Recipient representatives, permit
Ascension Health and Eligible Recipient representatives to interview the
individual, and provide Ascension Health and Eligible Recipient with a resume
and any other information about the individual reasonably requested by Ascension
Health or Eligible Recipient. If Ascension Health or Eligible Recipient in good
faith objects to the proposed assignment, the Parties shall attempt to resolve
Ascension Health’s or Eligible Recipient’s concerns on a mutually agreeable
basis. If the Parties are not able to resolve such concerns within [**] business
days, or as otherwise agreed, Supplier shall propose another individual of
suitable ability and qualifications.

(iii)
Ascension Health may from time to time change the positions designated as Key
Supplier Personnel under this Agreement with Supplier’s approval, which shall
not be unreasonably withheld.

(b)
Continuity of Key Supplier Personnel. Supplier shall cause each of the Key
Supplier Personnel to devote [**] to the provision of Services, at a minimum,
unless a different minimum period is specified in the applicable Supplement.
Supplier shall not transfer, reassign or remove any of the Key Supplier
Personnel (except as a result of voluntary resignation, involuntary termination
for cause, illness, disability or death) or announce its intention to do so
during the specified period without Ascension Health’s prior approval, which
Ascension Health may withhold in its reasonable discretion based on its own self
interest. In the event of the voluntary resignation, involuntary termination for
cause, illness, disability or death of any of its Key Supplier Personnel during
or after the specified period, Supplier shall (i) give Ascension Health as much
notice as reasonably possible of such development, and (ii) expeditiously
identify and obtain Ascension Health’s approval of a suitable replacement (which
approval shall not be unreasonably withheld, conditioned or delayed). In
addition, unless and to the extent a Key Supplier Personnel position ceases to
be so designated after a specified period, even after the minimum period
specified above, Supplier shall not transfer, reassign or remove any of the Key
Supplier Personnel unless and until Supplier has (1) given Ascension Health
reasonable prior notice, (2) identified and obtained Ascension Health’s approval
of a suitable replacement in accordance with this Section 8.2 at least [**] days
prior to the effective date of such transfer, reassignment or removal, (3)
demonstrated to Ascension Health’s reasonable satisfaction that such transfer,
reassignment or removal will not have an adverse impact on Supplier’s
performance of its obligations under this Agreement, and (4) completed any and
all necessary knowledge transfer between the departing Key Supplier Personnel
and his or her Ascension Health-approved replacement.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 18

--------------------------------------------------------------------------------





(c)
Retention and Succession. Supplier shall implement and maintain a retention
strategy designed to retain Key Supplier Personnel on the Ascension Health
account for the prescribed period. Supplier shall also maintain active
succession plans for each of the Key Supplier Personnel positions and shall
provide such succession plans to Ascension Health for its review upon Ascension
Health’s request.

8.3
SUPPLIER EXECUTIVE SPONSOR.

Supplier shall designate a “Supplier Executive Sponsor”. The Supplier Executive
Sponsor shall (i) be one of the Key Supplier Personnel; (ii) be a full time
employee of Supplier; (iii) make his or her primary responsibility the
management of the Services; (iv) remain in this position for a minimum period of
[**] from the initial assignment (except as a result of voluntary resignation,
involuntary termination for cause, illness, disability, or death); (v) serve as
the single point of accountability for the Services, (vi) be the single point of
contact to whom all Ascension Health communications concerning this Agreement
may be addressed; (vii) have authority to act on behalf of Supplier in all
day-to-day matters pertaining to this Agreement; (viii) have day-to-day
responsibility for service delivery, billing and relationship management; and
(ix) have day-to-day responsibility for Ascension Health satisfaction and
Service Levels attainment.
8.4
SUPPLIER PERSONNEL ARE NOT ASCENSION HEALTH EMPLOYEES.

Nothing in this Agreement shall operate or be construed as making Ascension
Health (or the other Eligible Recipients) and Supplier partners, joint
venturers, principals, joint employers, agents or employees of or with the
other. No officer, director, employee, agent, Affiliate, contractor or
subcontractor retained by Supplier to perform work on Ascension Health’s behalf
hereunder shall be deemed to be an officer, director, employee, agent,
Affiliate, contractor or subcontractor of the Eligible Recipients for any
purpose. Neither Ascension Health nor the other Eligible Recipients has the
right, power, authority or duty to supervise or direct the activities of the
Supplier Personnel or to compensate such Supplier Personnel for any work
performed by them pursuant to this Agreement. Supplier, and not the Eligible
Recipients, shall be responsible and liable for the acts and omissions of
Supplier Personnel, including acts and omissions constituting negligence,
willful misconduct and/or fraud. Supplier shall be solely responsible for the
payment of compensation (including provision for employment taxes, federal,
state and local income taxes, workers compensation and any similar taxes)
associated with the employment of, or contracting with, Supplier Personnel.
Supplier shall also be solely responsible for obtaining and maintaining all
requisite work permits, visas and any other documentation for Supplier
Personnel.
8.5
REPLACEMENT, QUALIFICATIONS, AND RETENTION OF SUPPLIER PERSONNEL.

(a)
Sufficiency and Suitability of Personnel. Supplier shall assign (or cause to be
assigned) sufficient Supplier Personnel to provide the Services in accordance
with this Agreement and all such Supplier Personnel shall possess suitable
competence, ability, qualifications, education and training for the Services
they are to perform and are performing.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 19

--------------------------------------------------------------------------------





(b)
Requested Replacement. If Ascension Health determines in good faith and not for
an unlawful purpose that the continued assignment to Ascension Health of any
individual Supplier Personnel (including Key Supplier Personnel) is not in the
best interests of the Eligible Recipients, then Ascension Health shall give
Supplier notice to that effect requesting that such Supplier Personnel be
replaced. Supplier shall, as soon as possible, permanently remove and replace
such Supplier Personnel with an individual of suitable ability and
qualifications. In such event, Ascension Health shall not be obligated to pay
any Charges or other fees relating to the replacement of such Supplier
Personnel, including any training or other knowledge transfer activities or
overlaps in periods of employment. Nothing in this provision shall operate or be
construed to limit Supplier’s responsibility for the acts or omissions of the
Supplier Personnel, or be construed as joint employment.

(c)
Turnover Rate and Data. Supplier shall annually measure and report in writing to
Ascension Health the turnover rate of Supplier Personnel. Supplier and Ascension
Health shall agree on benchmark turnover rates for Supplier Personnel. If such
benchmark turnover rates are exceeded, Supplier shall within the [**] business
days following delivery of the annual report (i) meet with Ascension Health to
discuss the reasons for the turnover rate, (ii) submit a proposal for reducing
the turnover rate for Ascension Health’s review and approval, and (iii) agree to
a program for reducing the turnover rate, [**] Ascension Health. Notwithstanding
any transfer or turnover of Supplier Personnel, Supplier shall remain obligated
to perform the Services without degradation and in accordance with the Service
Levels and shall be responsible for all costs related to the transition of
personnel and all required training.

(d)
Restrictions on Performing Services to Competitors. Neither Supplier nor any
Subcontractor shall, without the written consent of the applicable Eligible
Recipient, cause or permit any Supplier Personnel to perform services directly
or indirectly for a Direct Ascension Health Competitor, which are set forth in
the Supplement(s), either while engaged in the provision of Services or during
the twelve (12) months immediately following the termination of his or her
involvement in the provision of such Services. In the event that Supplier elects
to consider delivery of Services to a client in close proximity to an Eligible
Recipient, which client is identified by such Eligible Recipient as a competitor
in the applicable Supplement, Supplier agrees to consult with such Eligible
Recipient, in good faith, before engaging in material discussions with such
competitor, and shall notify such Eligible Recipient if Supplier does in fact
commence delivering services to such competitor.

(e)
Security Clearances/Background Check/Drug Screening. Supplier shall verify (i)
that Supplier Personnel are authorized to work in the country in which they are
assigned to perform Services and (ii) that Supplier Personnel have not been
convicted of, or accepted responsibility for, a felony or a misdemeanor
involving a dishonest or violent act, do not use illegal drugs, and are not
otherwise disqualified from performing the assigned work under applicable Laws.
Supplier may request on a case by case basis that a given Supplier Personnel who
does not meet the requirements of clause (ii) above, nevertheless be allowed to
provide Services to the applicable Eligible Recipient. Such decision shall be
determined by the Chief Financial Officer of the applicable Eligible Recipient,
or his/her designee, in his/her sole discretion. To the extent permitted under
applicable Laws, Supplier shall perform or have performed a reasonable
background check, which shall include at a minimum a criminal history background
check and a credit check on all Supplier Personnel assigned to work on Ascension
Health’s account, provided that, if a satisfactory background check, including a
criminal history background check, credit check and a drug screening test, was
completed in connection with the hiring of such Supplier Personnel, it need not
be repeated unless otherwise required by applicable Laws or applicable
specifications. In addition, Supplier shall screen all Supplier Personnel
assigned to work on Ascension Health’s account against the most recent version
of the “Specially Designated Nationals List” published by the Office of Foreign
Assets Controls of the U.S. Department of the Treasury. Supplier Personnel may
also be required to execute confidentiality agreements with Ascension Health, at
Ascension Health’s request. The refusal of any Supplier Personnel to enter into
such agreements shall be deemed sufficient reason for Ascension Health to
request the replacement of such Supplier Personnel pursuant to Section 8.5(b).
In addition to the foregoing, Supplier shall perform a drug screening test for
Supplier Personnel if the Eligible Recipient’s drug screening policy requires
drug screening tests for such applicable Supplier Personnel.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 20

--------------------------------------------------------------------------------





8.6
RESTRICTIONS ON CHANGES IN SUPPLIER STAFFING/FACILITIES.

Supplier shall not move Services in a Functional Service Area or sub-Functional
Service Area provided from an approved Supplier Facility and country to a
Supplier Facility and country from which such Services had not previously been
provided by Supplier pursuant to the Legacy Agreement without Ascension Health’s
prior approval, in its sole discretion.
8.7
CONDUCT OF SUPPLIER PERSONNEL.

(a)
Conduct and Compliance. While at Ascension Health sites and Facilities, Supplier
Personnel shall (i) comply with the Ascension Health Rules and other rules and
regulations regarding personal and professional conduct, (ii) comply with
reasonable requests of Eligible Recipient personnel pertaining to personal and
professional conduct, (iii) attend workplace training offered by Ascension
Health or the applicable Eligible Recipient at Ascension Health’s or such
Eligible Recipient’s request, and (iv) otherwise conduct themselves in a
businesslike manner.

(b)
Identification of Supplier Personnel. Except as expressly authorized by
Ascension Health, Supplier Personnel shall clearly identify themselves as
Supplier Personnel and not as employees or representatives of any Eligible
Recipient. This shall include any and all communications, whether oral, written
or electronic, unless and to the extent authorized by Ascension Health in
connection with the performance of specific Services. Except as expressly
authorized by Ascension Health, each Supplier Personnel shall wear a badge
indicating that he or she is employed by Supplier or its Subcontractors when at
any Ascension Health site or Ascension Health Facility.

8.8
SUBSTANCE ABUSE.

(a)
Employee Removal. To the extent permitted by applicable Laws, Supplier shall
immediately remove (or cause to be removed) any Supplier Personnel who is known
to be or reasonably suspected of engaging in substance abuse while at an
Ascension Health site or an Ascension Health Facility, in an Ascension Health
vehicle or while performing the Services. In the case of reasonable suspicion,
such removal shall be pending completion of the applicable investigation.
Substance abuse includes the sale, attempted sale, possession or use of illegal
drugs, drug paraphernalia, or alcohol, or the misuse of prescription or
non-prescription drugs.

(b)
Substance Abuse Policy. Supplier represents and warrants that it has and will
maintain substance abuse policies, in each case in conformance with applicable
Laws, and Supplier Personnel will be subject to such policies. Supplier
represents and warrants that it shall require its Subcontractors and Affiliates
providing Services to have and maintain such policies in conformance with
applicable Laws and to adhere to this provision.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 21

--------------------------------------------------------------------------------





8.9
Contract Employees. Supplier will comply with all Eligible Recipient payroll and
compensation policies that apply to the Contract Employees, including providing
notice to the applicable Eligible Recipient about any incentive programs that it
implements regarding additional compensation or benefits to the Contract
Employees (e.g., gift cards and awards). In addition, Supplier shall perform
certain Services using Contract Employees in accordance with Exhibit 5.

9.SUPPLIER RESPONSIBILITIES.
9.1
POLICY AND PROCEDURES MANUAL.

(a)
Delivery and Contents. As part of the Services, [**], Supplier shall deliver to
Ascension Health for its review, comment and approval (i) a reasonably complete
draft of the Policy and Procedures Manual within [**] days after the Effective
Date, and (ii) a final draft of the Policy and Procedures Manual within [**]
days after the Effective Date. Ascension Health shall have at least [**] days to
review the draft Policy and Procedures Manual and provide Supplier with
reasonable comments and revisions. Supplier shall then incorporate any
reasonable comments or changes of Ascension Health into the Policy and
Procedures Manual and shall deliver a final revised version to Ascension Health
within [**] days of its receipt of such comments and changes for Ascension
Health’s final approval.

At a minimum, the Policy and Procedures Manual shall include:
(i)
a detailed description of the Services and the manner in which each will be
performed by Supplier to the extent not already described in an applicable
Supplement;

(ii)
the procedures for Ascension Health /Supplier interaction and communication,
including: (A) call lists; (B) procedures for and limits on direct communication
by Supplier with Ascension Health personnel; (C) problem management and
escalation procedures; (D) priority and project procedures; (E) Acceptance
Testing and procedures; (F) the data security plan for the Services provided to
Ascension Health and the applicable Eligible Recipients; (G) a schedule, format
and list of required attendees for performance reporting, account relationship
management, issues management, risk management, request management and financial
management; and (H) disaster recovery/business continuity plans; and

(iii)
practices and procedures addressing any other issues and matters as Ascension
Health shall reasonably require under this Agreement.

Supplier shall incorporate Ascension Health’s then current policies and
procedures in the Policy and Procedures Manual to the extent that Supplier is
directed to do so by Ascension Health.
(b)
Reserved.

(c)
Compliance. Supplier shall perform the Services in accordance with applicable
Laws and Ascension Health’s then current policies and procedures until the
Policy and Procedures Manual is finalized and agreed upon by the Parties.
Thereafter, Supplier shall perform the Services in accordance with the Policy
and Procedures Manual, all applicable Laws and all other terms and conditions of
this Agreement. In the event of a conflict between this Agreement and the Policy
and Procedures Manual, this Agreement shall control.

(d)
Maintenance, Modification and Updating. Supplier shall promptly modify and
update the Policy and Procedures Manual to reflect changes in the operations or
procedures described therein, to reflect new Supplements or other changes in the
work to be performed, and to comply with Ascension Health Standards, Ascension
Health Rules, the Technology and Business Process Plan and Strategic Plans as
described in Sections 9.5 and 9.12. Supplier shall provide the proposed changes
in the manual to Ascension Health for review, comment and approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Supplier
shall maintain the Policy and Procedures Manual so as to be accessible
electronically to Ascension Health management via a secure web site in a manner
consistent with Ascension Health’s security policies.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 22

--------------------------------------------------------------------------------





(e)
[**] Review. The Parties shall meet to perform a formal [**] review of the
Policy and Procedures Manual on a mutually agreed upon date but not later than
[**] days from each [**] of the Effective Date.

9.2
REPORTS.

(a)
Reports. Supplier shall provide Ascension Health and Eligible Recipient with
[**] reports and data sets sufficient to permit Ascension Health and Eligible
Recipient to monitor and manage Supplier’s performance along with any other
reports to be provided under this Agreement, including the reports and data sets
identified in Exhibit 14 (“Reports”). In addition, from time to time, Ascension
Health and Eligible Recipient may identify additional Reports to be generated by
Supplier and delivered to Ascension Health and Eligible Recipient on an ad hoc
or periodic basis. All Reports shall be provided as part of the Services and
[**] to Eligible Recipients. The Reports shall be provided in a network
accessible format with ability for data to be downloaded to Ascension Health’s
then current standard spreadsheet application.

(b)
Back-Up Documentation. As part of the Services, Supplier shall provide Ascension
Health and Eligible Recipient with all documentation and other information
available to Supplier as may be reasonably requested from time to time in order
to verify the accuracy of the Reports provided by Supplier.

9.3
GOVERNANCE MODEL; MEETINGS.

(a)
Governance. The Parties shall, in connection with this Agreement, employ the
governance model set forth in the applicable Supplement and Exhibit 6.

(b)
Meetings. During the term of this Agreement, representatives of the Parties
shall meet periodically or as reasonably requested by Ascension Health or an
Eligible Recipient to discuss matters arising under this Agreement, including
any such meetings provided for in the applicable Supplement, the Transition
Plan, the Policy and Procedures Manual or Exhibit 6. Each Party shall bear its
own costs in connection with the attendance and participation of such Party’s
representatives in such meetings. In addition, Supplier’s Regional/Senior Vice
President with responsibility for the Ascension Health account and relevant
Supplier management and/or account-support personnel, collectively, shall meet
with Ascension Health’s designated representative(s) no less frequently than
quarterly, at mutually agreeable times.

9.4
QUALITY ASSURANCE AND INTERNAL CONTROLS.

(a)
Supplier shall develop, implement, and document Quality Assurance and internal
control (e.g., financial and accounting controls with respect to Charges,
organizational controls, system modification controls, processing controls,
system design controls, and access controls) processes and procedures, including
implementing tools and methodologies, to ensure that the Services are performed
in an accurate and timely manner, in accordance with (i) the Service Levels and
other requirements in this Agreement; (ii) subject to Section 15.7, Laws
applicable to Ascension Health, the other Eligible Recipients and/or the
Services; and (iii) the Ascension Health Standards, including the Ascension
Health standards and policies applicable to the Eligible Recipients.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 23

--------------------------------------------------------------------------------





(b)
Without limiting the foregoing, the processes, procedures and controls developed
and implemented by Supplier shall require Supplier to:

(i)
Maintain a strong control environment in day-to-day operations, to assure that
the following fundamental control objectives are met: (1) financial and
operational information is valid, complete and accurate; (2) operations are
performed efficiently and achieve effective results, consistent with the
requirements of this Agreement; (3) assets are safeguarded; and (4) actions and
decisions of the organization are in compliance with applicable Laws;

(ii)
Build the following basic control activities into its work processes: (1)
accountability clearly defined and understood; (2) access properly controlled;
(3) adequate supervision; (4) transactions properly authorized; (5) transactions
properly recorded; (6) transactions recorded in proper accounting period; (7)
policies, procedures, and responsibilities documented; (8) adequate training and
education; (9) adequate separation of duties; and (10) recorded assets compared
with existing assets;

(iii)
Conduct periodic control self-assessments with respect to all Services (such
self-assessments to be performed at least [**] unless and until Ascension Health
approves less frequent self-assessments), provide summaries of such
self-assessments to Ascension Health and promptly remediate any non-compliant
items (and promptly report to Ascension Health any items having the potential to
impact an Eligible Recipient or Ascension Health Confidential Information);

(iv)
Maintain an internal audit function sufficient to monitor the processes and
Systems used to provide the Services and provide summaries of such internal
audits to Ascension Health on an annual basis;

(v)
Promptly conduct investigations of suspected fraudulent activities within
Supplier’s organization that impact or could impact an Eligible Recipient or
Ascension Health Confidential Information. Supplier shall promptly notify
Ascension Health of any such suspected fraudulent activity and the results of
any such investigation as they relate to any Eligible Recipient or Ascension
Health Confidential Information;

(vi)
Comply with all applicable requirements and guidelines established by Ascension
Health in order to assist Ascension Health to meet the requirements of (1) the
Ascension Health Standards; (2) the Health Insurance Portability and
Accountability Act and Health Information Technology for Economic and Clinical
Health Act, as amended, and implementing regulations; (3) the Gramm-Leach-Bliley
Act, as amended, and implementing regulations; and (4) other applicable Laws;

(vii)
Comply with the Ascension Health Standards of Conduct;

(viii)
Comply with all internal or external audit activities, address all findings and
implement all action plans involving the Services in accordance with Section
9.10 within a reasonable timeframe; and

(ix)
To the extent that any information called for in this Section 9.4(b) is subject
to attorney-client or work-product privilege, such information shall be noted as
withheld as privileged information.

9.5
ASCENSION HEALTH STANDARDS.

(a)
General. Supplier will provide the Services in a way that complies with
Ascension Health’s standards, policies and plans (“Ascension Health Standards”)
and assist Ascension Health in achieving its business objectives.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 24

--------------------------------------------------------------------------------



Ascension Health Standards include policies, standards and plans set forth in
Exhibit 8 (Ascension Health Rules and Policies), and any other Ascension Health
policies, standards and plans Supplier is provided copies of by Ascension Health
or an Eligible Recipient. Ascension Health will have final authority to
promulgate Ascension Health Standards and, subject to Section 4.3 (New Services)
and Exhibit 4, to modify such Ascension Health Standards from time to time or
grant waivers from such Ascension Health Standards. Supplier will (i) comply
with and enforce the Ascension Health Standards, (ii) modify the Services to
conform to the Ascension Health Standards, and (iii) obtain Ascension Health’s
prior approval for any deviations from the Ascension Health Standards. In
addition to the foregoing, Supplier shall comply with the terms set forth in the
Health Care Regulatory Requirements & Ascension Health Requirements set forth in
Exhibit 11, which terms shall also be deemed to be Ascension Health Standards.
(b)
Supplier Support. At Ascension Health’s request, Supplier shall assist Ascension
Health on an ongoing basis in developing Ascension Health Standards, annual
Strategic Plans and short-term implementation plans with respect to revenue
cycle strategies. The assistance to be provided by Supplier shall include: (i)
active participation with Ascension Health representatives on permanent and
ad-hoc committees and working groups addressing such issues; (ii) assessments of
the then-current Ascension Health Standards; (iii) analyses of the appropriate
direction for such Ascension Health Standards in light of business priorities,
business strategies, competitive market forces, and changes in technology; (iv)
the provision of information to Ascension Health regarding Supplier’s
technology, business processes and telecommunications strategies for its own
business; and (v) recommendations regarding standards, processes, procedures,
methodologies and controls and associated architectures, standards, products and
systems. With respect to each recommendation, Supplier shall provide the
following at a level of detail sufficient to permit Ascension Health to make an
informed business decision: (A) the projected cost to the Eligible Recipients
and cost/benefit analyses; (B) the changes, if any, in the personnel and other
resources Supplier and/or the Eligible Recipients will require to operate and
support the changed environment; (C) the resulting impact on the total costs of
the Eligible Recipients; (D) the expected performance, quality, responsiveness,
efficiency, reliability, security risks and other service levels; and (E)
general plans and projected time schedules for development and implementation.
Supplier shall provide such assistance [**] to Ascension Health or another
Eligible Recipient.

(c)
Technology and Business Process Plan. Supplier shall develop and implement a
technology and business process plan on [**] basis, or other more frequent
basis, as requested by Ascension Health, and shall modify and update such plan
on a periodic basis as appropriate (“Technology and Business Process Plan”). The
Technology and Business Process Plan shall include, among other things, plans
for: (i) implementing the then-current Ascension Health Standards and Strategic
Plan; (ii) refreshing Equipment and Software in accordance with the refresh
cycles and responsibilities described in the applicable Supplement; and (iii)
adopting new technologies and business processes as part of the Technology and
Business Process Evolution (as further described in this Section). The
development of the Technology and Business Process Plan will be an iterative
process that Supplier shall carry out in consultation with Ascension Health. The
timetable for finalization of the Technology and Business Process Plan shall be
set each [**] having regard to the timetable for the Strategic Plan. Following
written approval by Ascension Health, Supplier shall comply with the Technology
and Business Process Plan unless and to the extent Ascension Health agrees in
writing to depart from such Technology and Business Process Plan.

9.6
CHANGE CONTROL.

(a)
Compliance with Change Control Procedures. In making any change in the
standards, processes, procedures, methodologies or controls or associated
technologies, architectures, standards, products, Software, Equipment, Systems
or Materials provided, operated, managed, supported or used in connection with
the Services, Supplier shall comply with the change control procedures and
change control standards specified in the Policy and Procedures Manual (the
“Change Control Procedures”).


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 25

--------------------------------------------------------------------------------





(b)
Financial Responsibility for Changes. Unless otherwise set forth in this
Agreement or approved in accordance with Section 4.3, Supplier shall bear [**]
associated with any change desired by Supplier applicable to the Services,
including [**] associated with (i) the design, installation, implementation,
testing and rollout of such change, (ii) any modification or enhancement to, or
substitution for, any impacted business process or associated Software,
Equipment, System, Services or Materials, (iii) any increase in the cost to the
Eligible Recipients of operating, maintaining or supporting any impacted
business process or associated Software, Equipment, System, Services or
Materials, and (iv) any increase in Resource Unit usage resulting from such
change.

(c)
Ascension Health Approval – Cost, Adverse Impact. Supplier shall make no change
which (i) [**]; (ii) requires material changes to, or have an adverse impact on,
any Eligible Recipient’s businesses, operations, environments, facilities,
business processes, systems, software, utilities, tools or equipment (including
those provided, managed, operated, supported and/or used on their behalf by
Third Party Contractors); (iii) requires any Eligible Recipients or Supplier to
install a new version, release, upgrade of, or replacement for, any Software or
Equipment or to modify any Software or Equipment; (iv) has a material adverse
impact on the functionality, interoperability, performance, accuracy, speed,
responsiveness, quality or resource efficiency of the Services; (v) requires
changes to or has an adverse impact on the functionality, interoperability,
performance, accuracy, speed, responsiveness, quality, cost or resource
efficiency of Ascension Health’s Retained Systems and Business Processes or (vi)
violates or is inconsistent with Ascension Health Standards or Strategic Plans
as specified in Section 9.5, without first obtaining Ascension Health’s
approval, which approval Ascension Health may withhold in its sole discretion.

(d)
Temporary Emergency Changes. Notwithstanding the foregoing, Supplier may make
temporary changes required by an emergency if it has been unable to contact the
Ascension Health Relationship Manager or his or her designee to obtain approval
(if required) after making reasonable efforts. Supplier shall document and
report such emergency changes to Ascension Health not later than the next
business day after the change is made. Such changes shall not be implemented on
a permanent basis unless and until approved by Ascension Health.

(e)
Implementation of Changes. Supplier shall schedule and implement all changes so
as not to (i) disrupt or adversely impact the business, Systems or operations of
the Eligible Recipients, (ii) degrade the Services then being received by them,
or (iii) interfere with their ability to obtain the full benefit of the
Services.

(f)
Intentionally Omitted.

9.7
SUPPLIER SITE LEAD.

Supplier shall establish at each of the facilities, a Supplier Site Lead that
shall be a Key Supplier Personnel. The responsibilities of the Supplier Site
Lead shall include the following
a.
Serve as a member of the applicable Eligible Recipient's Corporate
Responsibility Committee;

b.
If the applicable Eligible Recipient has a revenue cycle subcommittee or similar
committee responsible for monitoring revenue cycle activities, serve as a member
of such subcommittee;


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 26

--------------------------------------------------------------------------------





c.
Report potential compliance issues to the applicable Eligible Recipient's
Corporate Responsibility Officer and the Ascension Health Vice President of
Compliance;

d.
Meet quarterly with the applicable Eligible Recipient's Corporate Responsibility
Officer (“CRO”);

e.
Ensure that applicable revenue cycle processes are compliant with applicable
Laws and regulations;

f.
Work collaboratively with the applicable Eligible Recipient's CRO in conducting
compliance investigations and resolving compliance issues;

g.
Ensure that refunds and repayments to third party payors are made on a timely
basis;



h.
Work collaboratively with the applicable Eligible Recipient's CRO to ensure that
corrective actions from billing and coding audits are completed on a timely
basis;



i.
Serve as a liaison between the applicable Eligible Recipient's CROs/ Health
Information Management leaders and Shared Service Center entities in resolving
issues;



j.
Participate in orientation sessions and implement transition plans for new Site
Leads as appropriate; and



k.
Be the single point of contact for the prompt resolution of all Service Level
Defaults.



9.8
COST EFFECTIVENESS AND COST [**].

(a)
Intentionally Omitted.

(b)
Ascension Health Requests for Cost [**] Proposals. Ascension Health may request
from time to time that the Parties work together to identify ways to achieve
[**] in the [**]. If requested by Ascension Health, Supplier shall promptly
prepare a proposal at a level of detail sufficient to permit Ascension Health to
make an informed business decision identifying all viable means of achieving the
desired [**] without adversely impacting business objectives or requirements
identified by Ascension Health. Ascension Health shall not be obligated to
accept any proposal and Supplier shall not be obligated to implement any change
to the extent Ascension Health does not accept the applicable proposal.

9.9
MALICIOUS CODE; ILLICIT CODE.

(a)
Malicious Code. Each Party shall cooperate with the other Party and shall take
commercially reasonable actions and in the case of Supplier, precautions
consistent with Ascension Health’s policies with respect to Malicious Code and
to prevent the introduction and proliferation of Malicious Code into Ascension
Health’s or another Eligible Recipient’s environment or any System used by
Supplier to provide the Services. Without limiting Supplier’s other obligations
under this Agreement, if Malicious Code is found in Equipment, Software or
Systems provided, managed or supported by Supplier or is otherwise introduced
into Ascension Health’s environment by Supplier, Supplier shall, at no
additional charge to Ascension Health or another Eligible Recipient, eliminate
and reduce the effects of such Malicious Code, including preventing the
reoccurrence of such Malicious Code to the extent commercially feasible, and, if
the Malicious Code causes a loss of operational efficiency or loss of data, to
mitigate such losses and restore such data with generally accepted data
restoration techniques.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 27

--------------------------------------------------------------------------------





(b)
Illicit Code.  Supplier agrees that: (i) unless authorized in writing by an
Eligible Recipient; or (ii) necessary to perform valid duties under this
Agreement, any products provided to Eligible Recipient by Supplier for use by
Supplier or Eligible Recipient shall: (a) contain no hidden files; (b) not
replicate, transmit or activate itself without control of a person operating
computing equipment on which it resides; (c) not alter, damage, or erase any
data or computer programs without control of a person operating the computing
equipment on which it resides; or (d) contain no key, node lock, time out or
other function, whether implemented by electronic, mechanical or other means,
which restricts or may restrict use or access to any programs or data developed
under this Agreement, based on residency on a specific hardware configuration,
frequency or duration of use, or other limiting criteria (“Illicit Code”).  If
any products contain Illicit Code, Supplier shall, via a document specific to
this provision, notify Eligible Recipient in writing and receive a signed
acknowledgement of receipt from Eligible Recipient.  Such notification shall
specifically inform Eligible Recipient of the full extent and nature of the
Illicit Code and provide Eligible Recipient with instructions for overriding
such Illicit Code in emergencies.

9.10
AUDIT RIGHTS.

(a)
Eligible Recipient Records Retention. Supplier shall, and shall cause its
Subcontractors to, maintain complete and accurate records of and supporting
documentation for all Charges, all Ascension Health Data, Materials,
Applications, Software, Developed Materials and Development Tools, and all
transactions, authorizations, changes, implementations, soft document accesses,
reports, filings, returns, analyses, procedures, controls, records, data or
information created, generated, collected, compiled, processed or stored by
Supplier in the performance of its obligations under this Agreement, including
all invoices and supporting documentation (the “Contract Records”). Supplier
shall maintain such Contract Records in accordance with applicable Laws and
retain Contract Records in accordance with each Eligible Recipient’s record
retention policy (as such policy may be modified from time to time and provided
to Supplier in writing) during the Term and any Disengagement Services period
and thereafter for the longer of (1) the period required by applicable Laws or
(2) the period ending at the end of the [**] full calendar year after the
calendar year in which Supplier ceased performing the Services (the “Audit
Period”), provided that, at the end of the Audit Period, Supplier shall return
any remaining Contract Records.

(b)
Operational Audits. The Parties will agree on a mutually acceptable audit plan
for each Supplier Facility that provides Services to multiple Eligible
Recipients with respect to audits performed by such Eligible Recipients (e.g.,
coordinate audits by multiple Eligible Recipients). During the Audit Period,
Supplier shall, and shall cause its Subcontractors to, provide to Ascension
Health (and internal and external auditors, inspectors, regulators and other
representatives that Ascension Health may designate from time to time, including
third parties to the extent any Eligible Recipient is legally or contractually
obligated to submit to audits by such entities that relate to the Services
(collectively, “Permitted Auditors”)) access at reasonable hours to Supplier
Personnel, to Systems used by Supplier, to the facilities at or from which
Services are then being provided and to Supplier records and other pertinent
information, all to the extent relevant to the Services, usage of Third Party
Software and Ascension Health Data and Supplier’s obligations under this
Agreement, including Supplier’s obligations with respect to an applicable
disaster recovery/business continuity plan. If an audit is performed to
determine whether deficiencies identified in a prior audit have been remediated,
and the results of such audit reflect that such deficiencies have not been
remediated, Supplier shall promptly reimburse Ascension Health for the [**] of
such audit attributable to the failed area and any [**] to verify that such
breach has been corrected.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 28

--------------------------------------------------------------------------------





(c)
Financial Audits. During the Audit Period, Supplier shall, and shall cause its
Subcontractors to, provide to Ascension Health, the applicable Eligible
Recipient and Permitted Auditors access during reasonable hours to Supplier
Personnel and to Contract Records and other pertinent information to conduct
financial audits, all to the extent relevant to the performance of Supplier’s
financial obligations under this Agreement. If (i) any such audit reveals an
overcharge by Supplier (excluding true-ups), (ii) such overcharge is not caused
by the Eligible Recipient or data provided by the Eligible Recipient, and (iii)
Supplier does not successfully dispute the amount in question pursuant to such
audit in accordance with Article 19, Supplier shall promptly pay to the
applicable Eligible Recipient the amount of such overcharge, together with
interest from the date of Supplier’s receipt of such overcharge at [**] percent
([**]%) per annum. In addition, except for audits of routine financial functions
(e.g., quarterly scorecard reviews), if an audit reveals an overcharge of more
than the greater of (x) [**] percent ([**]%) of the audited Charges for Base
Fees or [**] percent ([**]%) of the audited Charges for other fees, or (y) $[**]
and such overcharge is not caused by the Eligible Recipient or data provided by
the Eligible Recipient, Supplier shall promptly reimburse Ascension Health for
the actual cost of such audit

(d)
Audit Assistance. Supplier shall (i) provide any assistance reasonably requested
by Ascension Health or a Permitted Auditor in conducting any such audit,
including installing and operating audit software, (ii) make requested
personnel, records, Systems and information available to Ascension Health or a
Permitted Auditor in response to an audit or request for information, (iii) make
copies of any data or information that Ascension Health, an applicable Eligible
Recipient or a Permitted Auditor has the right to access (which Ascension
Health, an applicable Eligible Recipient and such Permitted Auditor shall be
permitted to retain), and (iv) in all cases, provide such assistance, personnel,
records, Systems and information in an expeditious manner to facilitate the
timely completion of such audit.

(e)
General Procedures.

(i)
Notwithstanding the intended breadth of Ascension Health’s audit rights,
Ascension Health shall not be given access to (A) the confidential information
of other Supplier customers, (B) Supplier locations that are not related to
Ascension Health, the other Eligible Recipients or the Services, or (C)
Supplier’s internal costs, except to the extent such costs are the basis upon
which Ascension Health is charged (e.g., reimbursable expenses, Out-of-Pocket
Expenses, Administered Expenses or cost-plus Charges) and/or are necessary to
calculate the applicable variable Charges.

(ii)
In performing audits, Ascension Health shall endeavor to avoid unnecessary
disruption of Supplier’s operations and unnecessary interference with Supplier’s
ability to perform the Services in accordance with the Service Levels.

(iii)
Ascension Health, the applicable Eligible Recipient and the Permitted Auditors
shall be given adequate private workspace in which to perform an audit, plus
access to photocopiers, telephones, facsimile machines, computer hook-ups, and
any other facilities or equipment needed for the performance of the audit.

(f)
Supplier Internal Audit. If Supplier determines as a result of its own internal
audit or otherwise that it has overcharged Ascension Health or another Eligible
Recipient, then Supplier shall promptly pay to Ascension Health or the
applicable Eligible Recipient the amount of such overcharge.

(g)
Supplier Response to Audits. Supplier and Ascension Health or the applicable
Eligible Recipient shall meet promptly upon the completion of any audit
conducted pursuant to this Section 9.10 (i.e., an exit interview) and/or the
issuance of an interim or final report following such an audit. Supplier shall
respond to each exit interview and/or audit report in writing within [**] days,
unless a shorter response time is specified in such report. Supplier and
Ascension Health or the applicable Eligible Recipient shall develop and agree
upon an action plan to expeditiously address and resolve any deficiencies,
concerns and/or recommendations identified in such exit interview or audit
report. Supplier, at its own expense, shall then undertake remedial action in
accordance with such action plan and the dates specified therein to the extent
necessary to comply with Supplier’s obligations under this Agreement.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 29

--------------------------------------------------------------------------------





(h)
Controls Audit.

(i)
In addition to its other obligations under this Section 9.10, Supplier shall
cause a multi-client Type 2 U.S. Statement on Standards for Attestation
Engagements 16 or an equivalent audit under such successor standard as may then
be in effect (a “Controls Audit”) to be conducted by an independent public
accounting firm on [**] basis for Supplier Shared Service Centers and data
centers at or from which the Services and/or services similar to the Services
are provided. Supplier shall (i) confer with Ascension Health as to the scope
and timing of each such audit, and (ii) accommodate Ascension Health’s
requirements and concerns to the extent practicable. Unless otherwise agreed by
the Parties, Supplier will perform a security audit based on the Statement on
Standards for Attestation Engagements (“SSAE”) No. 16 and will provide a SSAE 16
SOC 1 Type II report prepared by a certified public accountant registered with
the Public Company Accounting Oversight Board that covers at least a [**] month
period of time in a [**] with a favorable assessment of Supplier’s internal
controls and will perform the same on [**] basis throughout the Term of this
Agreement.  [**], for Services being provided to an Eligible Recipient from a
Shared Service Center or data center as of the beginning of Ascension Health’s
fiscal year, Supplier shall provide the applicable Eligible Recipient with a
copy of its then current SSAE 16 SOC 1 Type II audit for the applicable Shared
Service Center for any [**] month period in a [**] by not later than June 1 of
the applicable year and shall provide any updates thereto necessary to address
any deficiencies identified in such audit.  If Supplier becomes certified in
other programs intended to evaluate security, Supplier shall also provide
information regarding certification to the applicable Eligible Recipient. At
Ascension Health’s request at any time, Supplier shall confirm in writing that
there have been no changes in the relevant policies, procedures and internal
controls since the completion of such audit. The Controls Audit shall be
conducted and the report provided at no additional charge to Ascension Health
and any applicable Eligible Recipient. Supplier shall respond to such report in
accordance with Section 9.10(g).

(ii)
If Supplier is unable to or not required to provide the Controls Audit for
Shared Service Centers or data centers due to the timing of the onset of
Services or other reason, or the Controls Audit reveals any deficiencies or
material weakness, Supplier shall (a) provide Ascension Health, on or before the
date such Controls Audit is delivered or due to be delivered, a written
statement describing the circumstances giving rise to any delay or any
qualification, (b) take such actions as shall be necessary to resolve such
circumstances as soon as practicable, and (c)  permit Ascension Health, the
applicable Eligible Recipient and its Permitted Auditors to perform such
procedures and testing as are reasonably necessary for their assessment of the
operating effectiveness of Supplier’s policies, procedures and internal
controls. Supplier acknowledges and agrees that Ascension Health, the applicable
Eligible Recipient and Permitted Auditors, upon receiving a copy of the Controls
Audit report, shall have the right to review the auditor work papers at the
auditor premises, as well as interview the auditor personnel who did the actual
audit work in the event Ascension Health or Permitted Auditors require
clarification on the Controls Audit report and work papers to the extent such
audit rights are available under the agreements signed by Supplier with existing
third-party audit firms.

(iii)
To the extent Ascension Health requests that, in addition to the Controls Audit
described above, Supplier conduct an Ascension Health or Eligible
Recipient-specific Controls Audit, Supplier shall do so at Ascension Health’s
expense (provided that Supplier notifies Ascension Health of such expense,
obtains Ascension Health’s prior approval of, and uses commercially reasonable
efforts to minimize, such expense). If, however, Supplier undertakes additional
or different Controls Audit (or equivalent audits) of Supplier Facilities in
question (other than customer-specific audits requested and paid for by other
Supplier customers), Supplier shall accord Ascension Health the rights described
in the last two sentences of Section 9.10(h)(i) with respect to such audits.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 30

--------------------------------------------------------------------------------





(i)
Controls Audit Obligations for Subcontractors. Unless otherwise approved by
Ascension Health, any Supplier subcontract between Supplier and a Subcontractor
providing data hosting Services will require the applicable Subcontractor to
provide [**] Controls Audit to Ascension Health or the applicable Eligible
Recipient under terms and conditions identical to those applicable to Supplier
under Section 9.10(h) above.

(j)
Supplier Audit of Services. Supplier will conduct [**] audit of the Services, to
be performed by Supplier Personnel who are not engaged in the daily provision of
Services. Supplier will present a written evaluation thereof to Ascension Health
or the applicable Eligible Recipient which shall include recommendations for
improvement that are identified in the course of such audit. Such audits shall
focus on Services at specific Eligible Recipient facilities as well as the
Ascension Health system as a whole.

(k)
Corporate Compliance Program. Ascension Health may identify Permitted Auditors
that shall have access to and shall audit those aspects of Supplier’s Corporate
Compliance Program that relate to the Services or Supplier’s obligations under
this Agreement on an annual basis, unless otherwise mutually agreed. Supplier
shall reasonably cooperate with such auditors in the scope of such audits.

(l)
Audit Costs. Except as provided in this Section 9.10, Supplier and its
Subcontractors and suppliers shall provide the Services required of them
described in this Section 9.10 [**] to Ascension Health and any applicable
Eligible Recipient.

9.11
SUBCONTRACTORS.

(a)
Use of Subcontractors. Except as provided in Section 9.11(b) or any Supplement,
Supplier shall (i) give Ascension Health reasonable prior notice of any
subcontract, specifying the components of the Services affected, the scope of
the proposed subcontract, the identity and qualifications of the proposed
Subcontractor, the reasons for subcontracting the work in question, the location
of the Subcontractor facilities from which the Services will be provided, and
the extent to which the subcontract will be dedicated; and (ii) include
Ascension Health as an intended third party beneficiary in any proposed
subcontract which is material and exclusive to Ascension Health. Any
pre-approved Subcontractors shall be listed in the applicable Supplement, along
with the components and locations of the Services to be provided by each
Subcontractor. Except as provided in Section 9.11(b), Commencing on the
Effective Date, Supplier shall not enter into any new agreements with a
Subcontractor for the performance of any portion of the Services (i) that is
applicable to a majority of the Eligible Recipients without the approval of
Ascension Health, such approval not to be unreasonably withheld, conditioned or
delayed; and (ii) that is applicable at a local level, without the approval of
the applicable Eligible Recipient, such approval not to be unreasonably
withheld, conditioned or delayed. Upon request from Ascension Health or an
Eligible Recipient, Supplier will obtain from a Subcontractor a written
certification that such Subcontractor is in compliance with applicable Ascension
Health and or Eligible Recipient policies as they relate to the Services
provided by such Subcontractor (e.g., that debt collector Subcontractors are in
compliance with Ascension Health policies 9 and 16).

(b)
Subcontractors Not Requiring Approval. Supplier may, in the ordinary course of
business and without Ascension Health’s prior approval, enter into subcontracts
for third party services or products that are not a material portion of the
Services, that are not exclusively dedicated to Ascension Health and that do not
include any direct contact with Ascension Health data or the performance of
Services at Ascension Health sites, provided that such subcontracts entered into
without Ascension Health’s approval do not comprise greater than ten percent
(10%) of the total work effort provided under the applicable Supplement. Such
Subcontractors shall possess the training, experience, competence and skill to
perform the work in a skilled and professional manner.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 31

--------------------------------------------------------------------------------





(c)
Supplier Responsibility. Unless otherwise approved by Ascension Health, the
terms of any subcontract must be consistent with this Agreement, including: (i)
confidentiality and intellectual property obligations, including obligations
that are at least as restrictive as those set forth in Article 13; (ii)
Ascension Health’s approval rights (which must apply directly to the
Subcontractor); (iii) compliance with Ascension Health Standards, Strategic
Plans and applicable Laws; (iv) compliance with Ascension Health’s policies and
directions; (v) audit rights, as described in Section 9.10; (vi) Key Supplier
Personnel; (vii) insurance coverage with coverage types and limits consistent
with the scope of work to be performed by such Subcontractors; and (viii)
compliance with Section 6.1 and Section 6.2. Notwithstanding the terms of the
applicable subcontract, the approval of such Subcontractor by Ascension Health
or the availability or unavailability of Subcontractor insurance, Supplier shall
be and remain responsible and liable for any acts or omissions of any
Subcontractor or Subcontractor personnel (including failure to perform in
accordance with this Agreement or to comply with any duties or obligations
imposed on Supplier under this Agreement) to the same extent as if such failure
to perform or comply was committed by Supplier or Supplier employees.

(d)
Intentionally Omitted.

(e)
Right to Require Removal. Ascension Health shall have the right to require
Supplier to replace a Subcontractor (notwithstanding any prior approval), at
[**], if the Subcontractor’s performance is materially deficient or if there are
other reasonable grounds for removal. If directed to do so, Supplier shall
remove and replace such Subcontractor as soon as possible. Supplier shall
continue to perform its obligations under this Agreement, notwithstanding the
removal of the Subcontractor. Ascension Health shall have no responsibility for
any [**] at Ascension Health’s request or the withdrawal or cancellation of the
Services then performed by such Subcontractor as permitted under this Agreement.

9.12
TECHNOLOGY AND BUSINESS PROCESS EVOLUTION.

(a)
Obligation to Evolve. Supplier shall identify and propose the implementation of
Technology and Business Process Evolutions that are likely to: (i) improve the
efficiency and effectiveness of the Services (including cost savings); (ii)
improve the efficiency and effectiveness of the Services and functions performed
by or for the Eligible Recipients at or from Ascension Health facilities;
(iii) result in cost savings or revenue increases to the Eligible Recipients in
areas of their business outside the Services; (iv) enhance the ability of the
Eligible Recipients to conduct their businesses and serve their customers; and
(v) achieve the objectives of the Eligible Recipients faster and/or more
efficiently.

(b)
Intentionally Omitted.

(c)
Supplier Briefings. At least [**] and as described in Exhibit 6, Supplier shall
meet with Ascension Health to formally brief Ascension Health regarding
Technology and Business Process Evolutions of possible interest or applicability
to the Eligible Recipients. Such briefing shall include Supplier’s assessment of
the business impact, performance improvements and cost savings associated with
such Technology and Business Process Evolutions. Subject to its non-disclosure
obligation under other customer contracts and other confidentiality requirements
of Supplier, Supplier shall obtain information regarding Technology and Business
Process Evolutions from other customer engagements and shall communicate such
information to Ascension Health on an ongoing basis.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 32

--------------------------------------------------------------------------------





(d)
Supplier Developed Advances. If Supplier develops technological advances in or
changes to the information technology and business processes and services and
associated technologies used to provide the same or substantially similar
services to other Supplier customers or Supplier develops new or enhanced
processes, services, software, tools, products or methodologies to be offered to
such customers (collectively, “New Advances”), Supplier shall, subject to
Section 4.3 and Exhibit 6 and Supplier’s non-disclosure obligations under other
customer contracts, (i) offer Ascension Health the opportunity to serve as a
pilot customer in connection with the implementation of such New Advances; and
(ii) if Ascension Health declines such opportunity, offer Ascension Health
preferred access to such New Advances and the opportunity to be among the first
of the Supplier customer base to implement and receive the benefits of any New
Advances.

(e)
Included in Charges. Supplier shall deploy, implement, maintain and support
Technology and Business Process Evolution and New Advances and such Technology
and Business Process Evolution and New Advances shall be included in the Charges
except as set forth in the applicable Supplement or to the extent such
implementation constitutes a New Service.

9.13
NOTICE OF ADVERSE IMPACT.

If Supplier becomes aware of any failure by Supplier to comply with its
obligations under this Agreement or any other situation (i) that has impacted or
reasonably could impact the maintenance of any Eligible Recipient’s financial
integrity or internal controls, the accuracy of any Eligible Recipient’s
financial, accounting, safety, security, manufacturing/production quality or
human resources records and reports, or compliance with Ascension Health Rules,
Ascension Health Standards or applicable Laws, or (ii) that has had or
reasonably could have any other material adverse impact on the Services in
question or the business operations or reputation of the Eligible Recipients,
then Supplier shall expeditiously notify Ascension Health of such situation and
the impact or expected impact and Supplier and Ascension Health shall meet to
formulate and implement an action plan to rectify such situation and minimize or
eliminate such impact.
9.14
FORCE MAJEURE.

(a)
General. Subject to Section 9.14(e), no Party shall be liable for any default or
delay in the performance of its obligations under this Agreement if and to the
extent such default or delay is caused, directly or indirectly, by fire, flood,
earthquake, elements of nature or acts of God; wars, terrorist acts,
site-specific terrorist threats, riots, civil disorders, rebellions or
revolutions; strikes, lockouts or labor disputes; third party payor or
intermediary non-performance of processing, adjudication or transmission of
claims or claim’s related data; health facility emergency or action preventing
access to or use of any Ascension Health Facility; or any other similar cause
beyond the reasonable control of such Party (a “Force Majeure Event”); except to
the extent that the non-performing Party is at fault in failing to prevent or
causing such default or delay, and provided that such default or delay cannot
reasonably be circumvented by the non-performing Party through the use of
alternate sources, workaround plans or other means. A strike, lockout or labor
dispute involving Supplier Personnel shall not excuse Supplier from its
obligations hereunder. In addition, the refusal of a Supplier Personnel to enter
a facility that is the subject of a labor dispute shall excuse Supplier from its
obligations hereunder only if and to the extent such refusal is based upon a
clear and present danger of physical harm.

(b)
Duration and Notification. In the event of a Force Majeure Event, the
non-performing Party shall be excused from further performance or observance of
the obligation(s) so affected for as long as such circumstances prevail and such
Party continues to use commercially reasonable efforts to recommence performance
or observance whenever and to whatever extent possible without delay under the
circumstances. Any Party so prevented, hindered or delayed in its performance
shall, as quickly as practicable under the circumstances, notify the Party to
whom performance is due by telephone (to be confirmed in writing within
forty-eight (48) hours after the inception of such delay) and describe at a
reasonable level of detail the circumstances of the Force Majeure Event, of
delays or anticipated delays in the performance or observance of such Party’s
obligations, the steps being taken to address such Force Majeure Event, and the
expected duration of such Force Majeure Event.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 33

--------------------------------------------------------------------------------





(c)
Substitute Services. If any Force Majeure Event has substantially prevented,
hindered or delayed, or is reasonably expected to substantially prevent, hinder
or delay, the performance by Supplier or one of its Subcontractors of Services
for longer than the recovery period specified in the applicable disaster
recovery plan, or if there is no such recovery period, [**] days, Supplier
shall, unless and until otherwise directed by Ascension Health, use commercially
reasonable efforts to procure such Services from an alternate source at
Supplier’s expense for so long as the delay in performance shall continue. If
Supplier is unable to procure such substitute services on an expedited basis or
Ascension Health elects to contract directly for such services, Ascension Health
may procure such Services from an alternate source at Supplier’s expense up to
the Charges actually paid to Supplier with respect to the period of
non-performance. Supplier shall not have the right to [**] as a result of any
Force Majeure Event affecting Supplier’s ability to perform.

(d)
Reserved.

(e)
Disaster Recovery Services. Upon the occurrence of a Force Majeure Event that
constitutes a disaster under the applicable disaster recovery/business
continuity plan, Supplier shall promptly implement, as appropriate, such
disaster recovery/business continuity plan and provide disaster recovery and
business continuity services as described in such plan. Supplier shall provide
the disaster recovery and business continuity services, including in
circumstances where an event, issue or change impacts the plan to restore the
impacted Services, such that Supplier meets the recovery period obligations set
forth in such plan. The occurrence of a Force Majeure Event shall not relieve
Supplier of its obligation to implement the applicable disaster
recovery/business continuity plan and provide disaster recovery and business
continuity services. Supplier shall also establish, document and demonstrate a
Ascension Health-specific Supplier disaster recovery plan that includes
provisions for backup facilities, utilities, staffing, telecommunications, etc.
Such plan will be operative from the Commencement Date and will at all times be
aligned with Ascension Health’s then-current disaster recovery/business
continuity plan. Supplier will address and resolve any issues or changes flagged
for attention by Ascension Health as soon as practicable but no longer than: (i)
[**] calendar days after notification by Ascension Health for critical issues
and changes impacting recoverability of the Services; and (ii) [**] calendar
days after notification by Ascension Health for non-critical issues or changes.
Supplier shall test such plan at least annually, including as may be required in
Exhibit 8 and, upon request by Ascension Health, share the results of such test
with Ascension Health. Supplier shall perform re-tests if such initial test
reveals any issues or problems.

(f)
Payment Obligation. If Supplier fails to provide Services in accordance with
this Agreement due to the occurrence of a Force Majeure Event, all amounts
payable to Supplier hereunder shall be equitably adjusted in a manner such that
the applicable Eligible Recipient is not required to pay any amounts for
Services that it is not receiving whether from Supplier or from an alternate
source at Supplier’s expense pursuant to Section 9.14(c).

(g)
Allocation of Resources. Without limiting Supplier’s obligations under this
Agreement, whenever a Force Majeure Event causes Supplier to allocate limited
resources between or among Supplier’s customers and Affiliates, the Eligible
Recipients shall receive at least the same treatment as comparable Supplier
customers. In no event will Supplier re-deploy or re-assign any Key Supplier
Personnel to another customer or account during such a Force Majeure Event.

9.15
RESERVED.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 34

--------------------------------------------------------------------------------





9.16
GOVERNMENT CONTRACTS FLOW-DOWN.

The Parties acknowledge and agree that, as a matter of federal procurement law,
Supplier may be deemed a “subcontractor” to Ascension Health and/or another
Eligible Recipient under one or more of their contracts with the federal
government, that the Services provided or to be provided by Supplier in such
circumstances constitute “commercial items” as that term is defined in the
Federal Acquisition Regulation, 48 C.F.R. Section 52.202, and that
“subcontractors” providing “commercial items” under government contracts are
subject to certain mandatory “flow-down” clauses (currently, (i) Equal
Opportunity, (ii) Affirmative Action for Special Disabled and Vietnam Era
Veterans, and (iii) Affirmative Action for Handicapped Workers) under the
Federal Acquisition Regulation, 48 C.F.R. Section 52.244-6. The Parties agree
that, insofar as certain clauses are be required to be flowed down to Supplier,
Supplier shall comply with such clauses at no additional cost to Ascension
Health and the applicable Eligible Recipient.
10.ASCENSION HEALTH RESPONSIBILITIES.
10.1
RESPONSIBILITIES.

In addition to Ascension Health’s responsibilities as expressly set forth
elsewhere in this Agreement, Ascension Health shall be responsible for the
following:
(a)
Ascension Health Relationship Manager. Ascension Health shall designate one (1)
individual to whom all Supplier communications concerning this Agreement may be
addressed (the “Ascension Health Relationship Manager”), who shall have the
authority to act on behalf of the Eligible Recipients in all day-to-day matters
pertaining to this Agreement. Ascension Health may change the designated
Ascension Health Relationship Manager from time to time by providing notice to
Supplier. Additionally, Ascension Health will have the option, but will not be
obligated, to designate additional representatives who will be authorized to
make certain decisions (e.g., regarding emergency maintenance) if the Ascension
Health Relationship Manager is not available.

(b)
Eligible Recipient Relationship Manager. Each Eligible Recipient shall designate
one (1) individual to whom all Supplier communications concerning the applicable
Supplement may be addressed (the “Eligible Recipient Relationship Manager”), who
shall have the authority to act on behalf of that Eligible Recipient in all
day-to-day matters pertaining to the applicable Supplement. An Eligible
Recipient may change the designated Eligible Recipient Relationship Manager from
time to time by providing notice to Supplier. Additionally, each Eligible
Recipient will have the option, but will not be obligated, to designate
additional representatives who will be authorized to make certain decisions
(e.g., regarding emergency maintenance) if the Eligible Recipient Relationship
Manager is not available.

(c)
Cooperation and Data. Ascension Health and the other Eligible Recipients shall
cooperate with Supplier by, among other things, making available, as reasonably
requested by Supplier, technology integrations, host client systems, management
decisions, information, approvals and acceptances so that Supplier may
accomplish its obligations and responsibilities hereunder. In addition,
Ascension Health and each Eligible Recipient shall provide Supplier the payor
contracts, fee schedules, and such other data in Ascension Health’s and such
Eligible Recipients possession or control and are required by Supplier in order
for Supplier to provide the Services as contemplated by this Agreement.

(d)
Requirement of Writing. To the extent Supplier is required under this Agreement
to obtain Ascension Health or an Eligible Recipient’s approval, consent,
authorization or agreement, such approval, consent, authorization or agreement
shall be in writing and shall be signed by or directly transmitted by electronic
mail from the Ascension Health or Eligible Recipient Relationship Manager or his
or her designee. Notwithstanding the preceding sentence, the Ascension Health or
Eligible Recipient Relationship Manager may agree in advance in writing that as
to certain specific matters oral approval, consent, authorization or agreement
will be sufficient.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 35

--------------------------------------------------------------------------------





(e)
Support. Unless Ascension Health modifies the obligations of Supplier set forth
in Section 9.7, each Eligible Recipient will support the applicable Supplier
Site Lead and will not knowingly hinder or prevent such Supplier Site Lead from
performing its obligations set forth in Section 9.7.

10.2
SUPPLIER EXCUSED PERFORMANCE.

Supplier’s failure to perform its obligations under this Agreement (including
meeting the Service Levels) shall be excused only if and to the extent such
Supplier non-performance is caused by (i) the wrongful or tortious actions of an
Eligible Recipient or a Third Party Contractor performing obligations on behalf
of Ascension Health under this Agreement (unless and to the extent, as to Third
Party Contractors, such failure is attributable to Supplier’s failure to
properly manage such Third Party Contractor), (ii) a Force Majeure Event, or
(iii) the failure of an Eligible Recipient or such a Third Party Contractor to
perform Ascension Health’s expressly specified obligations under this Agreement,
but only if (A) Supplier expeditiously gives Ascension Health notice of such
wrongful or tortious action or failure to perform (which notice shall describe
in reasonable detail Supplier’s inability to perform under such circumstances,
(B) Supplier provides Ascension Health with every reasonable opportunity to
correct such wrongful or tortious action or failure to perform and thereby avoid
such Supplier non-performance, (C) Supplier identifies and pursues all
commercially reasonable means to avoid or mitigate the impact of such wrongful
or tortious action or failure to perform, (D) Supplier uses commercially
reasonable efforts to perform notwithstanding such wrongful or tortious action
or failure to perform, and (E) Supplier conducts a Root Cause Analysis and
thereby demonstrates that such wrongful or tortious action or failure to perform
is the cause of Supplier’s non-performance. Supplier acknowledges and agrees
that the circumstances described in this Section 10.2, together with Section
9.14, are the only circumstances in which its failure to perform its obligations
under this Agreement (including meeting the Service Levels) will be excused and
that Supplier will not assert any other act or omission of an Eligible Recipient
or a Third Party Contractor as excusing any such failure on Supplier’s part.
11.CHARGES.
11.1
GENERAL.

(a)
Payment of Charges. In consideration of Supplier’s performance of the Services,
each Eligible Recipient shall pay Supplier the applicable Charges. Supplier
acknowledges and agrees that there are no separate or additional costs,
expenses, charges, fees or other amounts to be paid to Supplier for such
Services. All costs, expenses, charges, fees or other amounts incurred by
Supplier prior to the Effective Date are included in the Charges and are not to
be separately paid or reimbursed by the Eligible Recipient pursuant to this
Agreement. Supplier shall continually seek to identify methods of reducing such
Charges and will notify the Eligible Recipient of such methods and the estimated
potential savings associated with each such method.

(b)
Incidental Expenses. Supplier acknowledges that, except as expressly provided
otherwise in this Agreement, expenses that Supplier incurs in performing the
Services (including management, travel and lodging, document reproduction and
shipping, and long-distance telephone) are included in the Charges and are not
separately reimbursable by the Eligible Recipient unless the Eligible Recipient
has agreed in writing in advance to reimburse Supplier for such expenses.

(c)
Proration. Periodic Charges under this Agreement are to be computed on a
calendar month basis, and shall be prorated for any partial month on a calendar
day basis.

(d)
Charges for Contract Changes. Unless otherwise agreed, changes in the Services
(including changes in the Ascension Health Standards, Strategic Plans,
Technology and Business Process Plans, business processes, Materials, Equipment
and Systems) and changes in the rights or obligations of the Parties under this
Agreement (collectively, “Contract Changes”) shall result in changes in the
applicable Charges only if and to the extent (i) this Agreement expressly
provides for a [**]; (ii) the agreed upon Charges or pricing methodology
expressly provides for a [**] (for example, Exhibit 4 specifies the number of
FTEs or hours of coverage to be provided for the quoted price); or (iii) the
Contract Change meets the definition of [**] are applicable in accordance
therewith.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 36

--------------------------------------------------------------------------------





(e)
Eligible Recipient Services.

(i)
New Eligible Recipients. From time to time Ascension Health may request that
Supplier provide Services to Eligible Recipients not previously receiving such
Services. Except as provided in Section 4.3 or otherwise agreed by the Parties,
such Services shall be performed in accordance with the terms and conditions
(including Charges but excluding any non-recurring transition or start-up
activities specific to such Eligible Recipients) then applicable to the
provision of the same Services to existing Eligible Recipients.

(ii)
Existing Supplier Customer. If an Eligible Recipient acquires an Entity and such
Entity has an existing contract with Supplier for services similar to those
provided under any Supplement, Ascension Health may, in its discretion, (i)
designate such Entity as an Eligible Recipient under this Agreement and
terminate the other agreement without the payment of termination fees, or (ii)
have such Entity continue its relationship with Supplier under its existing
contract.

(iii)
Election Procedure. In the event of a transaction described in clause (c) of the
definition of Eligible Recipient, where multiple Eligible Recipients are
receiving Services under a single Supplement or (d) of the definition of
Eligible Recipient, Ascension Health may elect, on behalf of the Eligible
Recipient in question, either (i) that such Eligible Recipient shall continue to
obtain all of the Dependent Services and some or all of the Optional Services
subject to and in accordance with the terms and conditions (including Charges)
of this Agreement for the remainder of the Term, (ii) that the Entity shall
obtain all of the Dependent Services and some or all of the Optional Services
under a separate agreement between Supplier and such Entity containing the same
terms and conditions (including Charges) as this Agreement or (iii) that such
Eligible Recipient shall no longer receive any of the Services as of a specified
date, subject to its receipt of Disengagement Services pursuant to Section 20.7.
If the Services are provided under a separate agreement, Ascension Health shall
have no obligation to pay any fees in relation to the Services provided to such
Entity. If such a separate agreement is entered into, as part of creating such
separate agreement, the Parties shall allocate Charges, volume and/or revenue
sensitive measures between Ascension Health and such Entity consistent with the
allocation requested by Ascension Health, provided such allocation equitably
reflects the allocation by Ascension Health of services to be provided under
this Agreement and the separate agreement with such Entity.

(f)
Charges for Dependent Services and Optional Services. Charges for Dependent
Services and Optional Services are set forth in Exhibit 4 and the applicable
Supplement.

11.2
ADMINISTERED EXPENSES.

(a)
Procedures and Payment. Unless otherwise agreed by the Parties, the Eligible
Recipients shall pay all Administered Expenses directly to the applicable
vendors following review, validation and approval of such Administered Expenses
by Supplier. No new Administered Expenses may be added without Ascension Health
and the other applicable Eligible Recipient’s prior consent, which they may
withhold in their sole discretion. Before submitting any Administered Expenses
for payment, Supplier shall (i) review and validate the invoiced charges, (ii)
identify any errors or omissions, and (iii) communicate with the applicable
vendor to correct any errors or omissions, resolve any questions or issues and
obtain any applicable credits, rebates, discounts or other incentives for the
Eligible Recipient.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 37

--------------------------------------------------------------------------------



Supplier shall deliver to the Eligible Recipient the original vendor invoice,
together with any documentation supporting such invoice within [**] days after
Supplier’s receipt thereof; provided that, if earlier, Supplier shall use
commercially reasonable efforts to deliver such invoice, documentation and
statement at least [**] business days prior to the date on which payment is due;
and provided further that, if it is not possible to deliver such invoice,
documentation and statement at least [**] business days prior to the due date,
Supplier shall promptly notify the Eligible Recipient and, at the Eligible
Recipient’s option, either request additional time for review and validation or
submit the invoice for payment subject to subsequent review and validation. In
addition, if the vendor offers a discount for payment prior to a specified date,
Supplier shall use commercially reasonable efforts to deliver such invoice and
associated documentation to the Eligible Recipient at least [**] business days
prior to such date. During the [**], Supplier shall use commercially reasonable
efforts to deliver all such invoices and associated documentation to the
Eligible Recipient by the end of the month and, to the extent that is not
possible, Supplier shall provide the Eligible Recipient with information
sufficient to accrue the applicable expenses on or before the end of such month.
To the extent Supplier fails to comply with its obligations hereunder, it shall
be financially responsible for any discounts lost or any late fees or interest
charges incurred by the Eligible Recipients. In addition, to the extent Supplier
fails to process and pay any invoice in accordance with this provision within
[**] days after Supplier’s receipt of such invoice, it shall be financially
responsible for the payment of all such invoiced amounts. All Services to be
performed by Supplier with respect to Administered Expenses are included in the
Charges. Supplier shall not charge any handling or administrative charge in
connection with its processing or review of Administered Expenses. The Parties
agree that there will not be any Administered Expenses under this Agreement,
unless otherwise expressly specified in an applicable Supplement and that this
provision shall not apply to Managed Third Party Agreements as described in
Section 4.5(c).
(i)
Intentionally Omitted.

11.3
TAXES.

Ascension Health and the other Eligible Recipients are exempt from most sales
and use taxes and will not be responsible for the payment of any such taxes to
Supplier if each timely provides Supplier with a valid exemption certificate.
Supplier shall cooperate with Ascension Health and the other Eligible Recipients
as reasonably necessary to establish with a relevant taxing authority Ascension
Health’s and the other Eligible Recipients’ exemption from tax that may be
applied resulting from the Services purchased or provided under this Agreement.
Supplier shall be responsible for its city, state or federal income taxes on
compensation paid, if any, by Ascension Health or the other Eligible Recipients
for Services performed pursuant to this Agreement and for withholding for
Supplier’s employees, including any tax burdens or benefits arising from its
operations hereunder. This provision shall survive termination of this
Agreement. The Parties will cooperate fully to enable each other to more
accurately determine its tax liability and to minimize such liability to the
extent legally permissible, including for example Supplier’s separation of
invoicing into taxable and non-taxable components.
11.4
INTENTIONALLY OMITTED.

11.5
REFUNDABLE ITEMS.

(a)
Prepaid Amounts. If any Eligible Recipient has prepaid a third party for any
goods, services, functions or resources for which Supplier is assuming financial
responsibility under this Agreement, Supplier shall promptly refund to the
applicable Eligible Recipient, upon either Party identifying the prepayment,
that portion of such prepaid amount which is attributable to periods after the
Commencement Date.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 38

--------------------------------------------------------------------------------





(b)
Refunds and Credits. With respect to Administered Expenses, if Supplier should
receive a refund, credit, discount, rebate or other incentive for goods or
services paid for by an Eligible Recipient, Supplier shall (i) notify Ascension
Health of such refund, credit, discount, rebate or other incentive and (ii)
promptly pay the full amount of such refund, credit, discount, rebate or other
incentive to such Eligible Recipient.

11.6
ASCENSION HEALTH REVIEW OF SERVICES.

(a)
Third-Party Review.

From time to time during the Term, Ascension Health may, at its expense and
subject to this Section 11.6, engage the services of an independent third party,
approved by Supplier, which approval shall not be unreasonably withheld, (a
“Third-Party Reviewer”) to compare the [**] of all or any portion of the
Services against the [**] of other well managed service providers performing
similar services with the goal of determining whether Ascension Health is
receiving from Supplier, [**], given the nature, quality, effectiveness, volume
and type of Services provided by Supplier hereunder (“Reviewing”). Prior to the
commencement of any Reviewing activity, Ascension Health and Supplier shall
agree on the scope of the activity and the appropriate measures to be applied.
In making this comparison, the Third-Party Reviewer shall consider the following
normalization factors and other similar variables as and to the extent
appropriate: (i) whether and to what extent supplier transition charges are paid
by the customer as incurred or amortized over the term; (ii) the extent to which
supplier pricing includes the purchase of the customer’s existing assets; (iii)
the extent to which supplier pricing includes the cost of acquiring future
assets; (iv) the extent to which the agreement calls for supplier to provide and
comply with unique customer requirements; and (v) whether Service Taxes are
included in such pricing or stated separately in supplier invoices.
(b)
General. The Third-Party Reviewer engaged by Ascension Health shall be a firm
with recognized experience in reviewing similar services and shall execute a
non-disclosure agreement reasonably satisfactory to the Parties. Supplier shall
cooperate fully with Ascension Health and the Third-Party Reviewer during such
effort, and shall (i) provide the Third-Party Reviewer reasonable access to any
premises, equipment, personnel, data and documents; and (ii) provide any
assistance reasonably required by the Third-Party Reviewer to conduct the
Reviewing, all at Supplier’s cost and expense. The Reviewing shall be conducted
so as to minimize any disruption to Supplier’s operations under this Agreement.

(c)
Result of Reviewing. The Third-Party Reviewer shall submit a written report to
both Parties setting forth such findings and conclusions, which shall not be
disclosed to any person or Entity other than Ascension Health, the Eligible
Recipients and Supplier without the mutual consent of the Parties.

11.7
FINANCIAL FORECASTING AND BUDGETING SUPPORT.

To support Ascension Health’s forecasting and budgeting processes, Supplier and
the applicable Eligible Recipient shall confer and cooperate in the completion
of the annual financial planning process. As part of that cooperation, Supplier
shall identify any opportunities to modify or improve the Services, to reduce
the Charges, Administered Expenses or retained expenses incurred by Ascension
Health. Such information shall be provided at Ascension Health’s or the
applicable Eligible Recipient’s request, and at [**] to Ascension Health and the
applicable Eligible Recipient, in accordance with the schedule reasonably
established by Ascension Health or the applicable Eligible Recipient.
11.8
MOST FAVORED CUSTOMER.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 39

--------------------------------------------------------------------------------





Supplier’s Charges to Ascension Health for each of the Services to be provided
under this Agreement will be at least as low as Supplier’s lowest charges to
other customers receiving comparable services at comparable or lower volumes. If
Supplier offers lower charges to any other customer for the same or
substantially similar services at comparable or lower volumes, Supplier will
adjust the Charges to Ascension Health effective as of the date such lower
charges were first implemented for such other customer. Ascension Health may
request from time to time, but no more often than once for each Contract Year, a
certification by a financial officer of Supplier to Ascension Health that
Supplier has materially complied with this provision. For purposes of this
paragraph, “volume” shall mean revenues under management by Supplier.
12.INVOICING AND PAYMENT.
12.1
INVOICING.

(a)
Invoicing Terms. Invoicing terms are set forth in Exhibit 4.

(b)
Credits. To the extent a credit may be due to Ascension Health or another
Eligible Recipient pursuant to this Agreement, Supplier shall provide Ascension
Health or the applicable Eligible Recipient with an appropriate credit against
amounts then due and owing; if no further payments are due to Supplier, Supplier
shall pay such amounts to such Eligible Recipient or Ascension Health within
[**] days.

(c)
Intentionally Omitted.

(d)
Currency. Unless otherwise specified in the applicable Supplement or Exhibit 4,
Charges for all Services shall be invoiced and paid in United States Dollars.

12.2
RESERVED.

12.3
DISPUTED CHARGES.

Ascension Health or an applicable Eligible Recipient may withhold payment of any
Charges that Ascension Health or such Eligible Recipient reasonably disputes in
good faith subject to the following:
(a)
Notice of Dispute. If Ascension Health or another Eligible Recipient disputes
any Charges, Ascension Health or such Eligible Recipient shall so notify
Supplier and provide a description of the particular Charges in dispute and an
explanation of the reason why Ascension Health or such Eligible Recipient
disputes such Charges.

(b)
Continued Performance. Each Party agrees to continue performing its obligations
under this Agreement while any dispute is being resolved unless and until such
obligations are terminated by the termination or expiration of this Agreement.

(c)
No Waiver. Neither the failure to dispute any Charges prior to payment nor the
failure to withhold any amount shall constitute, operate or be construed as a
waiver of any right Ascension Health or another Eligible Recipient may otherwise
have to dispute any Charge or recover any amount previously paid.

(d)
Modified Invoice. Upon receipt of Ascension Health’s or the applicable Eligible
Recipient’s notice regarding disputed Charges, if the applicable Eligible
Recipient’s accounts payable systems require that modified invoices be sent to
reflect the segregation of the disputed and undisputed charges, Supplier will
prepare and transmit to Ascension Health or such Eligible Recipient a modified
invoice with all such disputed Charges removed from such invoice. Upon receipt
of such modified invoice, the applicable Eligible Recipient will pay the
remaining, undisputed Charges in accordance with the terms of this Article 12.
If the Parties reach an impasse or are otherwise unable to resolve the dispute
and such dispute concerns an amount greater than $[**], either Party may, in
lieu of the dispute resolution procedures set forth in Article 19, request an
expedited review by the Ascension Health Relationship manager and the Supplier
Executive Sponsor, after which either party may institute formal dispute
resolution.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 40

--------------------------------------------------------------------------------





13.ASCENSION HEALTH DATA AND OTHER CONFIDENTIAL INFORMATION.
13.1
CONFIDENTIAL INFORMATION.

Nothing in this Section 13.1 is intended to limit the obligations of Supplier
under Section 13.2 of this Agreement with respect to the Ascension Health Data
addressed in such Section and, to the extent the provisions of Section 13.2
conflict with the provisions of this Section 13.1 as they pertain to Ascension
Health Data, the provisions of Section 13.2 shall control over the provisions of
Section 13.1, as applicable.
(a)
Confidential Information. As used herein, “Confidential Information” means (i)
this Agreement and the terms hereof, (ii) all information marked confidential,
proprietary or with a similar legend by either Party, and (iii) any other
information that is treated as confidential by the disclosing Party and would
reasonably be understood to be confidential, whether or not so marked (which
shall include information treated or defined as confidential under the Ascension
Health Privacy Policy in Exhibit 8, Software, Developed Materials, Ascension
Health Data, Personal Data, Authorized User information, attorney-client
privileged materials, attorney work product, Ascension Health lists, Ascension
Health contracts, Ascension Health information, rates and pricing, information
with respect to competitors, strategic plans, account information, research
information, information that contains trade secrets, financial/accounting
information, human resources/personnel information, marketing/sales information,
contact information, information regarding businesses, plans, operations,
mergers, acquisitions, divestitures, third party contracts, licenses, internal
or external audits, law suits, arbitrations, mediations, regulatory compliance
or other information or data obtained, received, transmitted, processed, stored,
archived, or maintained under this Agreement).

(b)
Disclosure of Confidential Information.

(i)
During the Term and at all times thereafter as specified in Section 13.4, each
receiving Party (A) shall hold Confidential Information received from a
disclosing Party in confidence and shall use such Confidential Information only
for the purposes of fulfilling its obligations or exercising its rights under
this Agreement and for no other purposes, and (B) shall not disclose, provide,
disseminate or otherwise make available any Confidential Information of the
disclosing Party to any third party (except (1) the Receiving Party’s auditors,
accountants, consultants or similar professionals and (2) the Receiving Party’s
attorneys) without the express written permission of the disclosing Party (which
permission is hereby granted in certain circumstances described in Sections
13.1(b)(ii) and 13.1(b)(iii)). Each receiving Party shall use at least the same
degree of care to safeguard and to prevent unauthorized access, disclosure,
publication, destruction, loss, alteration or use of the disclosing Party’s
Confidential Information as the receiving Party employs to protect its own
information (or information of its customers) of a similar nature, but not less
than reasonable care. In no event shall Supplier use, disclose and employ any
Ascension Health Data, personal information, or Confidential Information of any
Eligible Recipient for any purpose other than providing Services under the
Agreement, including in an aggregated or anonymous manner (e.g., where
identifying Eligible Recipient information has been removed).

(ii)
A receiving Party may disclose Confidential Information of the disclosing Party
to its employees, officers, directors, auditors, attorneys, tax advisors,
consultants, financial advisors and similar professionals, and contractors and
agents provided that (A) such person or entity has a need to know the
Confidential Information for purposes of performing his or her obligations under
or with or to enforce its rights under or with respect to this Agreement or as
otherwise naturally occurs in such person’s scope of responsibility, (B) such
person or entity is held to obligations of confidentiality that are no less
stringent than those set forth in this Section 13.1, and (C) such disclosure is
not in violation of Law. The receiving Party assumes full responsibility for the
acts or omissions of any person or entity to whom it discloses Confidential
Information of the disclosing Party regarding their use of such Confidential
Information.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 41

--------------------------------------------------------------------------------





(iii)
A receiving Party may disclose Confidential Information of a disclosing Party as
required to satisfy any Law, provided that, promptly upon receiving any such
request, the receiving Party, to the extent it may legally do so, gives notice
to the disclosing Party of the Confidential Information to be disclosed and the
identity of the third party requiring such disclosure so that the disclosing
Party may interpose an objection to such disclosure, take action to assure
confidential handling of the Confidential Information, or take such other action
as it deems appropriate to protect the Confidential Information. The receiving
Party shall reasonably cooperate with the disclosing Party in its efforts to
seek a protective order or other appropriate remedy or, in the event such
protective order or other remedy is not obtained, to obtain assurance that
confidential treatment will be accorded such Confidential Information.

(iv)
Unless expressly permitted by this Agreement, neither Party shall (A) make any
use or copies of the Confidential Information of the other Party except as
expressly contemplated by this Agreement, (B) possess or acquire any right in or
assert any lien against the Confidential Information of the other Party, (C)
sell, assign, transfer, lease, encumber, or otherwise dispose of or disclose the
Confidential Information of the other Party to third parties, (D) commercially
exploit, or permit a third party to commercially exploit, such Confidential
Information, or (E) refuse for any reason (including a default or material
breach of this Agreement by the other Party) to promptly provide the other
Party’s Confidential Information (including any copies thereof) to the other
Party if requested to do so.

(v)
Notwithstanding the foregoing, the terms and conditions of this Agreement that
are specific to this transaction, including the Charges and the Service Levels
(collectively, the “Agreement Terms”), shall be deemed to be the Confidential
Information of each Party, but not the existence of the Agreement and not
general descriptions of the Services. Each Party shall have the right to
disclose the Agreement Terms without notice to or consent of the other Party as
necessary to enforce any of that Party’s rights or to perform their obligations
as set forth in this Agreement, in connection with any audit or Reviewing, in
connection with any potential merger, sale or acquisition of Supplier or an
Eligible Recipient (as the case may be), or a sale or transfer of a portion of
the business of an Eligible Recipient which business relies, in whole or in part
on the Services hereunder, in connection with Supplier or an Eligible Recipient
(as the case may be) obtaining any financing or investment, or as otherwise
permitted in this Article 13. The Eligible Recipients and Supplier shall have
the right to disclose the Agreement Terms (as part of any public regulatory
filings or otherwise) upon at least four (4) business days’ notice (or such
shorter period required to comply with the applicable rules or regulations) to
the other Party to the extent required by rules or regulations promulgated by
the Securities and Exchange Commission (“SEC”) or any similar governmental or
regulatory body having jurisdiction over such Party in any country or
jurisdiction, provided that the Parties shall cooperate and seek to minimize
disclosure through redaction consistent with such rules and regulations.
Ascension Health may disclose Confidential Information relating to the financial
or operational terms of this Agreement and/or Supplier’s performance hereunder
(e.g., applicable Service Levels and measurements of Supplier’s performance with
respect to such Service Levels) in connection with the solicitation of proposals
for or the procurement of the same or similar services from prospective Third
Party Contractors; provided, however, Ascension Health may not divulge
Supplier’s pricing for the Services in connection with any such solicitation or
procurement. For any redaction efforts, the Parties shall cooperate in good
faith to agree upon the appropriate redactions within a timeframe that permits
the Parties to comply with the applicable Laws; provided, that nothing shall
prevent any Party from filing an unredacted version of the Agreement Terms if
the redaction cannot reasonably be completed within the timeframe required for
the filing or disclosure.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 42

--------------------------------------------------------------------------------





(c)
Exclusions. Notwithstanding the above, Section 13.1(b) shall not apply to any
particular information which the receiving Party can demonstrate (i) is, at the
time of disclosure to it, generally available to the public other than through a
breach of the receiving Party’s or a third party’s confidentiality obligations;
(ii) after disclosure to it, is published by the disclosing Party or otherwise
becomes generally available to the public other than through a breach of the
receiving Party’s or a third party’s confidentiality obligations; (iii) was
lawfully in the possession of the receiving Party immediately prior to the time
of disclosure to it without obligation of confidentiality; (iv) is received from
a third party having a lawful right to possess and disclose such information; or
(v) is independently developed by the receiving Party without reference to the
disclosing Party’s Confidential Information. The exclusions in this Section
13.1(c) shall not apply to Personal Data.

(d)
Loss of Confidential Information. Each Party shall (i) immediately notify the
other Party of any possession, use, knowledge, disclosure, or loss of such other
Party’s Confidential Information in contravention of this Agreement, (ii)
promptly furnish to the other Party all known details and assist such other
Party in investigating and/or preventing the reoccurrence of such possession,
use, knowledge, disclosure, or loss, (iii) cooperate with the other Party in any
investigation or litigation deemed necessary by such other Party to protect its
rights, and (iv) promptly use all commercially reasonable efforts to prevent
further possession, use, knowledge, disclosure, or loss of Confidential
Information in contravention of this Agreement. Each Party shall bear any costs
it incurs in complying with this Section 13.1(d).

(e)
No Implied Rights Nothing contained in this Section 13.1 shall be construed as
obligating a Party to disclose its Confidential Information to the other Party,
or as granting to or conferring on a Party, expressly or impliedly, any rights,
title, or interest (including license) in or to any Confidential Information of
the other Party.

(f)
Return or Destruction of Confidential Information. Within [**] days following a
request by Ascension Health as to return or destruction of Ascension Health’s
Confidential Information, the Supplier must, at Ascension Health’s discretion,
either return to Ascension Health all Confidential Information (including all
copies/derivatives thereof); or certify in writing to Ascension Health that such
Confidential Information (including all copies/derivatives thereof) has been
destroyed in such a manner that it cannot be retrieved. In no event shall
Supplier withhold any Confidential Information of Ascension Health as a means of
resolving any dispute. Notwithstanding the foregoing, Supplier may retain one
copy of Ascension Health’s Confidential Information in its legal department as
and to the extent required to comply with applicable Laws or enforce its rights
under this Agreement; provided that such Confidential Information shall be
returned or destroyed in accordance with this provision upon the expiration of
the period specified in the applicable Law, the expiration of the applicable
statute of limitations and the final resolution of any pending dispute.

13.2
ASCENSION HEALTH DATA.

Nothing in this Section 13.2 is intended to limit the obligations of Supplier or
Ascension Health under Section 13.1 or 13.3 of this Agreement with respect to
the Confidential Information addressed in such Sections. To the extent that the
provisions pertaining to Ascension Health Data in Section 13.1, this Section
13.2, and Section 13.3 conflict, the provisions of Section 13.3 shall control
over the provisions of this Section 13.2, which shall control over the
provisions of Section 13.1.

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 43

--------------------------------------------------------------------------------





(a)
Ownership of Ascension Health Data. Ascension Health Data shall be and remain,
as between the Parties, the property of the relevant Eligible Recipient
regardless of whether Supplier or Ascension Health is in possession of the
Ascension Health Data. Ascension Health Data shall be made available to
Ascension Health, upon its request, in real time by the means and in the form
and format as reasonably requested by Ascension Health. At no time shall
Ascension Health Data be stored or held by Supplier in a form or manner not
readily accessible to Ascension Health in this manner.

(b)
Safeguarding of Ascension Health Data.

(i)
Supplier and Subcontractors to whom Ascension Health Data is provided shall
maintain a comprehensive data security program, which shall include reasonable
and appropriate technical, organizational and security measures against the
destruction, loss, unauthorized access or alteration of Ascension Health Data in
the possession of Supplier or such Subcontractors, and which shall be (1) no
less rigorous than those maintained by Ascension Health or any other Eligible
Recipient as of the Commencement Date (or implemented by Ascension Health or
another Eligible Recipient in the future to the extent deemed necessary by
Ascension Health) and, subject to Supplier’s Transition obligations, of which
Supplier has been given prior written notice or has actual notice, (2) no less
rigorous than those maintained by Supplier for its own information of a similar
nature, (3) adequate to meet the requirements of Ascension Health’s and the
Eligible Recipient’s privacy, security and records retention policies as each
may be modified and replaced from time to time; and (4) no less rigorous than
required by applicable Laws.

The data security program and associated technical, organizational and security
measures shall comply in all material respects with the Information Security
Management System (ISMS) family of standards as published by the International
Organization for Standardization (ISO) and the International Electrotechnical
Commission (IEC), also known as the ISO/IEC 27000 series, as each may be
modified or replaced from time to time.
The content and implementation of the data security program and associated
technical, organizational and security measures shall be fully documented in
writing by Supplier. Supplier shall permit Ascension Health to review such
documentation and/or to inspect Supplier’s compliance with such program in
accordance with Section 9.10.


Supplier shall not use Ascension Health Data in contravention of the Ethical and
Religious Directives. Supplier shall segregate Ascension Health Data from all of
Supplier’s other client data during all phases of data processing, including
within Supplier’s tools (e.g., AHtoCharge). Supplier shall keep Ascension Health
Data physically and logically separated from Supplier’s other clients’ data.
Supplier will certify annually that it is using Ascension Health Data, including
Ascension Health Data that has been De-identified (as defined in Section 13.2(f)
below), only as expressly permitted by this Agreement by completion of the Form
of Annual Attestation attached as Annex 2.


(ii)
Subject to any restriction in contracts with Supplier’s other customers,
Supplier shall regularly advise Ascension Health of data security practices,
procedures and safeguards in effect for other Supplier customers that, in
Supplier’s reasonable judgment, are (1) relevant to the Services being provided
under the Agreement and (2) exceed data security standards in effect for
Ascension Health and the Eligible Recipients pertaining to in-scope services. In
the event that Ascension Health authorizes the implementation of these
procedures and such implementation results in New Services, Ascension Health
agrees the Charges will be adjusted to reflect such costs. If such procedures or
safeguards are of the nature such that they must be implemented for Ascension
Health and another Supplier customer and have been agreed to in advance by such
parties, any associated additional costs shall be divided amongst the applicable
Supplier customers on a proportional basis, relative to the Services being
received. If requested by Ascension Health, Supplier shall, to the extent
reasonably practicable and subject to the Change Control Procedures and Exhibit
6, implement such enhanced practices, procedures, and safeguards with respect to
its provision of Services to Ascension Health hereunder.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 44

--------------------------------------------------------------------------------





(iii)
Ascension Health shall have the right to establish backup security for any
Ascension Health Data and to keep backup copies of such Ascension Health Data in
its possession if it chooses. At Ascension Health’s request, Supplier shall
provide Ascension Health with downloads of Ascension Health Data to enable
Ascension Health to maintain such backup copies. The Eligible Recipients shall
reimburse Supplier for any actual and reasonable costs associated with providing
such backup copies, provided that the applicable Eligible Recipient has approved
such costs in advance.

(iv)
Supplier will promptly notify the Ascension Health Relationship Manager and the
applicable Eligible Recipient Relationship Manager when Supplier detects or is
notified of any targeted attempted security breach or successful security breach
that results or may have resulted in unauthorized destruction, loss, alteration
or theft of, or unauthorized access to, Ascension Health Data (each such
incident, a “Security Incident”). Supplier will investigate (with Ascension
Health’s participation if so desired by Ascension Health) such breach or
potential breach and mitigate the adverse effects of such Security Incident.
Supplier will correct, at Ascension Health’s request and sole discretion and at
no additional charge to Ascension Health or the applicable Eligible Recipient,
any destruction, loss or alteration of any Ascension Health Data. Supplier shall
promptly (and in any event as soon as reasonably practical) (i) perform a Root
Cause Analysis and prepare a corrective action plan, (ii) provide Ascension
Health and any applicable Eligible Recipient with written reports and detailed
information regarding any Security Incident, including how and when such
Security Incident occurred and what actions Supplier is taking to remedy such
Security Incident, (iii) cooperate in the investigation of the Security Incident
at Ascension Health’s request, (iv) [**], (v) to the extent such breach or
potential breach is within Supplier’s or its Subcontractor’s or Affiliate’s
areas of control, remediate or cause to be remediated such breach or potential
breach of security and take commercially reasonable actions to prevent its
recurrence, and (vi) indemnify Ascension Health and any applicable Eligible
Recipient against any claims, suits, damages, actions, fines, penalties or
losses (including reasonable attorneys fees) arising from any Security Incident.

(v)
To the extent Supplier removes Ascension Health Data from any media under its
control that is taken out of service, Supplier shall destroy or securely erase
such media in accordance with the Policy and Procedures Manual. Under no
circumstances shall Supplier use or re-use media on which Ascension Health Data
has been stored for any purpose unless such Ascension Health Data has been
securely erased in accordance with the Policy and Procedures Manual or such data
is securely encrypted and such level of encryption has been approved by
Ascension Health.

(vi)
Supplier agrees that no access to an Eligible Recipient’s network from external
networks, including the Internet, will be permitted unless strong authentication
and encryption are used on the applicable website(s) or other access point. 
Supplier shall maintain an access control list for all access to its internal
network from an external network and Supplier agrees that any of its servers
exposed to the Internet that contain Confidential Information or Ascension
Health Data will run on a hardened operating system.

(vii)
Supplier represents and warrants that Ascension Health Data will be encrypted
with industry accepted encryption techniques and strengths when transmitted over
public networks. Clear text (e.g., ftp, telnet) protocols will not be used to
access or transfer Ascension Health Data. Ascension Health Data will be
encrypted when at rest and stored, including backups and storage on portable
media (e.g., USB sticks, portable hard drives, laptops, DVD/CDs).


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 45

--------------------------------------------------------------------------------





(viii)
For any copy machine, scanner or printer (or similar equipment that serves a
similar function) that Supplier provides to perform the Services and uses that
may contain Ascension Health Data stored on a temporary or permanent basis
(e.g., stored on an internal drive), Supplier will ensure that [**], Supplier
will permanently erase any and all of the Ascension Health Data from such
equipment. In addition, Supplier will prevent unauthorized access to or “recall”
of any such Ascension Health Data on such equipment after the processing of such
Ascension Health Data.

(c)
Correction of Ascension Health Data. The correction of any errors or
inaccuracies in or with respect to Ascension Health Data shall be performed by
Supplier [**] if (i) Supplier is operationally responsible for inputting such
data, or (ii) such errors or inaccuracies are attributable to the failure of
Supplier or Supplier Personnel to comply with Supplier’s obligations under this
Agreement.

(d)
Restoration of Ascension Health Data. The restoration of any destroyed, lost or
altered Ascension Health Data shall be performed by the Party that has
operational responsibility for maintaining the System on which such Ascension
Health Data resides and for creating and maintaining backup copies of such
Ascension Health Data. To the extent (i) Supplier is operationally responsible
for performing such restoration or (ii) such destruction, loss or alteration is
attributable to the failure of Supplier or Supplier Personnel to comply with
Supplier’s obligations under this Agreement, Supplier shall bear the cost of
restoring such data.

(e)
Cardholder Data. To the extent applicable to the Services provided by Supplier
under a Supplement, Supplier shall comply with the Payment Card Industry Data
Security Standard (“PCI DSS”). Supplier shall use Cardholder Data only for
assisting in completing a card transaction, for fraud control services, or as
specifically agreed to by Visa, MasterCard, American Express, and/or Discover
(collectively, the “Issuers”), Ascension Health, or as required by applicable
Law. In the event of a breach or intrusion of or otherwise unauthorized access
to Cardholder Data stored by or for Supplier, Supplier shall immediately notify
Ascension Health, in writing, and provide Ascension Health or its designee, the
Issuers, and the acquiring financial institution and their respective designees
access to Supplier’s facilities and all pertinent records to conduct a review of
Supplier’s compliance with these requirements. Supplier shall maintain
appropriate business continuity procedures and systems to ensure security of
Cardholder Data in the event of a disruption, disaster or failure of Supplier’s
primary data systems which involve a risk to Cardholder Data. Supplier shall
provide access to its security systems and procedures, as reasonably requested
by Ascension Health or its designee. Supplier shall cooperate fully with any
reviews of their facilities and records provided for in this Section 13.2(e).

(f)
Use of Ascension Health Data. Under no circumstances shall Supplier use
Ascension Health Data or information provided by Ascension Health specifically
or in the aggregate to advertise or market itself or others. In addition,
Supplier shall not, without the advanced consent and approval of Ascension
Health or the applicable Eligible Recipient, use or access Ascension Health
Data, Ascension Health Confidential Information, Personal Data or metadata for
any secondary uses beyond the limited extent necessary to provide the Services
to Ascension Health and the other Eligible Recipients. For the avoidance of
doubt, Supplier shall not use any such information for marketing or market
research purposes. Notwithstanding the foregoing, the Parties agree that
Supplier may use the Ascension Health Data for benchmarking, quality control,
and internal business purposes, including improvements to the Services for the
benefit of Ascension Health and the Eligible Recipients and its other customers.
Supplier represents and warrants that it will not provide any of the Ascension
Health Data to any third parties, agrees that all Ascension Health Data is owned
by Ascension Health, and agrees that it will not use the Ascension Health Data
for any other purpose without Ascension’s prior written approval.

If Ascension Health decides in its sole discretion to allow the use and
commercialization of any Ascension Health Data by Supplier, Supplier shall
ensure that: (i) such use shall comply with all applicable Laws; (ii) Supplier
shall not use or disclose such data, which it acknowledges is highly
confidential, except as specifically approved by Ascension Health; (iii) such
use does not breach any Ascension Health or Eligible Recipient Third Party
Contract; and (iv) any Ascension Health Data so used by Supplier has been made
completely anonymous and is De-identified, including the removal of any
personally identifiable data, including with respect to patients, provider,
payors and any other third party. Supplier shall indemnify, defend and hold
Ascension Health and the Eligible Recipients harmless against any and all claims
related to Supplier’s use or disclosure of such Ascension Health Data. As used
in this Agreement, “De-identified” means de-identified Ascension Health Data
which has had direct and indirect patient, provider and or provider group
identifiable health information removed by Supplier in accordance with HIPAA, 45
C.F.R. 164.514(b)(2) and 45 C.F.R. 164.514(b)(1), provided that if Supplier is
relying on statistical de-identification pursuant to 45 C.F.R. 164.514(b)(1)
then such de-identification shall only ne used with respect to the fields set
forth below and all other fields remaining subject to HIPAA, 45 C.F.R.
164.514(b)(2). The fields that Supplier may de-identify pursuant to 45 C.F.R.
164.514(b)(1) are as follows: account number, medical record number,
admission/discharge date(s), procedure date(s), visit date(s), payor plan/group
id, zip code, birth month/year, death month/year, derived age below 90.

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 46

--------------------------------------------------------------------------------





13.3
PERSONAL DATA.

(a)
Privacy Laws. Supplier acknowledges that the Ascension Health Data is subject to
Laws, in multiple jurisdictions worldwide, restricting collection, use,
processing and free movement of personal data. Supplier represents, warrants and
covenants that it adheres to, and during the Term shall continue to adhere to,
the United States Department of Commerce Safe Harbor Principles. In addition to
its other obligations under this Agreement, subject to Section 15.7, Supplier
will comply with all applicable Laws with respect to the Ascension Health Data
and the Services. Supplier also shall hold any Personal Data that it receives in
confidence and in compliance with (1) Supplier’s obligations under this
Agreement, the Supplements, Exhibits and Attachments hereto, the Policy and
Procedures Manual and the data privacy policy of Ascension Health and (2) the
global data privacy policies of any self-regulatory organizations to which any
Eligible Recipient belongs and which are applicable to Supplier in its role as a
third party supplier to the Eligible Recipients in relation to Ascension Health
Data. In addition, and without limiting the foregoing, Supplier shall provide
Ascension Health with all assistance as Ascension Health may reasonably require
to fulfill the responsibilities of Ascension Health and the other Eligible
Recipients under data privacy Laws. Supplier will indemnify the Eligible
Recipients for any Losses suffered by the Eligible Recipients as a result of
Supplier’s failure to comply with Privacy Laws. Supplier shall not use terms of
use or privacy statements that vary from this Agreement or enter into separate
agreements between Supplier and Authorized Users or other individuals of
Eligible Recipients that offer less protection with respect to the Personal Data
of Authorized Users or other individuals’ Personal Data than the protections
provided in this Agreement.

(b)
Limitations on Use. Supplier agrees that Supplier and Supplier Personnel will
not use Personal Data for any purpose or to any extent other than as necessary
to fulfill Supplier’s obligations under this Agreement. Supplier and Supplier
Personnel shall not process, transfer or disseminate Personal Data without the
approval of Ascension Health unless expressly provided for in this Agreement.
Supplier shall take appropriate action to ensure that Supplier Personnel having
access to Personal Data are advised of the terms of this Section and trained
regarding their handling of Personal Data. All such Supplier Personnel’s access
to Personal Data must be governed by a non-disclosure agreement that prohibits
the personnel from using, disclosing or copying the Personal Data for any
purpose except as required for the performance of this Agreement. Supplier is
and Supplier shall be responsible for any failure of Supplier Personnel to
comply with the terms and conditions regarding Personal Data.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 47

--------------------------------------------------------------------------------





(c)
Limitations on Disclosure. When interfacing with the applicable Eligible
Recipient regarding Personal Data, Supplier shall only disclose or transmit
Personal Data to those Eligible Recipient employees and Third Party Contractors
authorized by the Ascension Health Relationship Manager or his or her designee
or identified in the Policy and Procedures Manual.

(d)
HIPAA. Supplier shall execute a Business Associate Addendum in the form attached
hereto as Annex 3, and further agrees to execute any amendments thereto
reasonably requested by Ascension Health or any other Eligible Recipient to meet
Ascension Health’s and/or the other Eligible Recipients’ regulatory obligations.
In the event of a conflict between the Business Associate Addendum, as may be
amended (“BAA”), and this Agreement, the BAA shall be given priority. Supplier
and Supplier Personnel shall comply with the terms of the BAA in performing the
applicable Services. Supplier shall be responsible under this Agreement for any
failure of Supplier or Supplier Personnel to comply with the terms of the BAA or
the Laws referenced in the BAA applicable to Supplier in the same manner and to
the same extent it would be responsible for any failure to comply with its other
obligations under this Agreement.

(e)
Unauthorized Disclosure or Access. If Supplier or Supplier Personnel have
knowledge of or suspect any unauthorized possession, use, knowledge, loss,
disclosure of or access to Personal Data in contravention of this Agreement,
Supplier shall, in addition to its obligations with regard to Security Incidents
set forth in Section 13.2(b)(iv), (i) immediately report to Ascension Health
such possession, use, knowledge, loss, disclosure or access to Personal Data and
promptly furnish to Ascension Health all known details; (ii) immediately take
steps to mitigate any harmful effects of such possession, use, knowledge, loss,
disclosure or access; (iii) cooperate with Ascension Health in any
investigation, litigation, or provision of notices that Ascension Health deems
appropriate and (iv) promptly use all commercially reasonable efforts to prevent
further possession, use, knowledge, disclosure or loss of Personal Data in
contravention of this Agreement. To the extent any unauthorized disclosure of or
access to Personal Data arises out of or is connected to a breach by Supplier or
Supplier Personnel of Supplier’s obligations under this Agreement, Supplier
shall bear (A) the [**] incurred by Supplier in complying with its legal
obligations relating to such breach, and (B) in addition to any other damages
for which Supplier may be liable for under this Agreement, the following [**]
incurred by the Eligible Recipient in responding to such breach, to the extent
applicable: (1) [**] of providing notice to affected individuals; (2) [**] of
providing notice to government agencies, credit bureaus, and/or other required
entities; (3) [**] of providing affected individuals with credit monitoring
services for a specific period not to exceed twelve (12) months or the minimum
time period provided by applicable Law, whichever is longer; (4) call center
support for such affected individuals for a specific period not to exceed thirty
(30) days; (5) [**] of any other measures required under applicable Law; and (6)
any other [**] for which Supplier would be liable under this Agreement.

13.4
SURVIVAL.

The Parties’ obligations under this Article 13 shall survive the expiration or
termination of this Agreement and shall be perpetual.
14.OWNERSHIP OF MATERIALS.
14.1
ASCENSION HEALTH OWNED MATERIALS.

(a)
Definition. The term “Ascension Health Owned Materials” means: (i) Materials
owned by Ascension Health and the Eligible Recipients prior to the applicable
Supplement Effective Date; (ii) Materials developed or acquired by Ascension
Health and the Eligible Recipients or their third-party suppliers (other than
Supplier) after the applicable Supplement Effective Date; (iii) Derivative
Works, modifications and enhancements to any of the foregoing; and (iv) all
intellectual property rights subsisting in any of the foregoing. The Parties
acknowledge that the performance scorecards prepared for the applicable Eligible
Recipients reflecting performance results for them are Ascension Health Owned
Materials.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 48

--------------------------------------------------------------------------------





(b)
Ownership by Ascension; License to Supplier. Supplier acknowledges and agrees
that the Ascension Health Owned Materials will be owned exclusively by Ascension
Health, and Supplier will and hereby does, without further consideration, assign
to Ascension Health any and all right, title or interest that Supplier may now
or hereafter possess in or to the Ascension Health Owned Materials. As of the
Commencement Date, Ascension Health hereby grants to Supplier (and, to the
extent necessary for Supplier to provide the Services, to the Subcontractors) a
non-exclusive, worldwide, non-transferable, revocable, fully paid-up,
royalty-free right and license, solely during the Term (and to the extent
necessary to perform any Disengagement Services requested hereunder by Ascension
Health), to access, use, execute, reproduce, display, perform, modify, enhance,
distribute and create Derivative Works of the Ascension Health Owned Materials
provided by Ascension Health to Supplier pursuant to this Agreement for the
express and sole purpose of providing the Services. Supplier will not, and will
not permit any Supplier Personnel to, use any Ascension Health Owned Materials
for the benefit of any person or entity other than Ascension Health or any
Eligible Recipient without the prior written approval of Ascension Health, which
may be withheld in Ascension Health’s sole discretion. Except as otherwise
requested or approved by Ascension Health, Supplier will, and will cause the
Supplier Personnel to, cease all use of Ascension Health Owned Materials upon
the later of the end of the Term or the completion of any Disengagement
Services. Section 10.2 shall apply to Ascension Health’s revocation of
Supplier’s license to the Ascension Health Owned Materials set forth above,
except where such revocation is based on Supplier’s misuse of the Ascension
Health Owned Materials.



(c)
Disclaimer. THE ASCENSION HEALTH OWNED MATERIALS ARE PROVIDED BY ASCENSION
HEALTH TO SUPPLIER AND ITS SUBCONTRACTORS ON AN AS-IS, WHERE-IS BASIS. ASCENSION
HEALTH EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, AS TO SUCH MATERIALS, OR THE CONDITION OR SUITABILITY OF SUCH MATERIALS
FOR USE BY SUPPLIER OR ITS SUBCONTRACTORS TO PROVIDE THE SERVICES, INCLUDING
WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

14.2
DEVELOPED MATERIALS.

(a)
General Developed Materials. Subject to Sections 14.1(a), 14.2(d) and 14.6,
Supplier will own exclusively all Materials which are conceived, originated or
prepared by Supplier within the scope of the Services using resources provided
under this Agreement (“General Developed Materials”), without regard to where
such Materials are prepared, first conceived, published or developed. Upon
Supplier’s reasonable request, Ascension Health shall provide Supplier with
reasonable assistance required to perfect such right, title and interest,
including executing a confirmation of assignment with respect to the General
Developed Materials.

(b)
License to Ascension Health and the Eligible Recipients to General Developed
Materials. Supplier hereby grants to Ascension Health and the Eligible
Recipients (and any designees) a limited, non-exclusive, worldwide, perpetual
non-transferable, irrevocable, fully paid-up, royalty-free right and license to
use, execute, reproduce, display, perform, modify, and enhance the General
Developed Materials, including Supplier Owned Materials referenced in Section
14.3 below that are embedded in the General Developed Materials solely for the
purpose of providing Services on an uninterrupted basis.

(c)
Source and Object Code of Software to General Developed Materials. If any
General Developed Materials that are the subject of Section 14.2(a) includes
Software, Supplier will provide Ascension Health with the object code, source
code and documentation necessary to allow the Eligible Recipient to exercise its
licensing rights for such Software when such Software is completed or otherwise
made available by Supplier.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 49

--------------------------------------------------------------------------------





(d)
Commissioned Developed Materials. Except with respect to the RC Tools (unless
otherwise agreed by Supplier), Ascension Health will own exclusively all
Materials that are designed, prepared or created by Supplier within the scope of
the Services using resources provided under this Agreement and specifically
requested by Ascension Health or an Eligible Recipient for its specific use
(“Commissioned Developed Materials”). Such work shall be work made for hire.
Upon Ascension Health’s reasonable request, Supplier shall provide Ascension
Health with reasonable assistance required to perfect such right, title and
interest, including executing a confirmation of assignment with respect to the
Commissioned Developed Materials.

(e)
License to Supplier to Commissioned Developed Materials. Except as otherwise
agreed by the Parties, Ascension Health hereby grants to Supplier (and any
designees) a non-exclusive, worldwide, perpetual, transferable, irrevocable,
fully paid-up, royalty-free right and license to use, execute, reproduce,
display, perform, modify, and enhance the Commissioned Developed Materials.

(f)
Third Party Materials. The ownership of Derivative Works of Third Party
Materials created by Supplier in connection with the Services shall, as between
Supplier and Ascension Health, be considered developed Materials owned by the
Party that is the licensee of such Third Party Materials or, if both Parties are
the licensee of such Third Party Materials, owned by Supplier. For purposes of
the foregoing, Supplier shall be deemed the licensee of Third Party Materials
licensed by its Subcontractors or Affiliates and Ascension Health shall be
deemed the licensee of Third Party Materials licensed by Ascension Health
Affiliates or any other Eligible Recipients. Each Party acknowledges and agrees
that its ownership of such Derivative Works may be subject to or limited by the
terms of the underlying agreement with the owner of the underlying Third Party
Materials.

14.3
SUPPLIER OWNED MATERIALS.

(a)
Supplier will be the sole and exclusive owner of (i) all Materials owned by it
as of the Effective Date, (ii) all Materials developed by Supplier, including
domestic and foreign Intellectual Property Rights embodied therein, and (iii)
Derivative Works of the foregoing (other than Commissioned Developed Materials)
(collectively, “Supplier Owned Materials”).

(b)
Except with respect to the RC Tools, Supplier hereby grants Ascension Health and
the Eligible Recipients a non-exclusive, worldwide, fully paid-up, license, with
the right to grant sublicenses, during the Term to use, execute, reproduce,
display, perform, modify, enhance, distribute and create Derivative Works of
Supplier Owned Materials for the benefit of Ascension Health and the Eligible
Recipients for the continuation or receipt of the Services.

(c)
Except with respect to the RC Tools and the Supplier Owned Materials set forth
on Exhibit 16 (Excluded Supplier Owned Materials), Supplier hereby grants the
following rights and licenses to Ascension Health with respect to Supplier Owned
Materials that are necessary to permit Ascension Health or its designee to
provide services similar to the Services after expiration or termination of the
applicable Supplement:

(i)
a perpetual, non-exclusive, fully paid-up license, with the right to grant
sublicenses, to use, execute, reproduce, display, perform, distribute, modify,
enhance and create Derivative Works of such Supplier Owned Materials, for the
benefit or use of Ascension Health and the entities which during the Term would
have qualified as Eligible Recipients, without charge to Ascension Health or the
Eligible Recipients (except to the extent Ascension Health has consented prior
to the initial use of such Materials to pay such a charge); and


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 50

--------------------------------------------------------------------------------





(ii)
deliver to Ascension Health a copy of such Supplier Owned Materials and all
related documentation which may be necessary to permit Ascension Health or its
designee to provide the services similar to the Services for the benefit of any
entity that would be deemed an Eligible Recipient under this Agreement after
such expiration or termination of the applicable Supplement.

(d)
License to Supplier Third Party Materials during the Term. As of the
Commencement Date and subject to Supplier having obtained any Required Consents,
Supplier hereby grants to the Eligible Recipients (and at Ascension Health’s
request, Third Party Contractors that sign a written agreement with Ascension
Health to be bound by terms at least as protective as the terms contained herein
applicable to such Third Party Materials), at no additional charge, a
non-exclusive, world-wide, royalty-free right and license to access and/or use
the Third Party Materials as to which Supplier holds the license or for which
Supplier is financially responsible under this Agreement during the Term and any
Disengagement Services period, for the benefit of Ascension Health, the Eligible
Recipients and their respective Affiliates, solely to (i) receive the full
benefit of the Services provided by Supplier, (ii) monitor, access, interface
with or use the Materials and Software then being used by Supplier to the extent
contemplated by this Agreement, (iii) perform services and functions that are
ancillary to the Services provided by Supplier or (iv) perform services or
functions previously performed by Supplier in circumstances in which the
services or functions in question have not been terminated or taken completely
away from Supplier.

(e)
License to Supplier Third Party Materials after Termination. Unless Ascension
Health otherwise agrees in advance in accordance with Section 6.5(c), with
respect to Third Party Materials licensed by Supplier or Supplier Affiliates or
Subcontractors and used by them to provide the Services, provided the Eligible
Recipients elect to pay the licensing fee contemplated by Section 6.5(c),
Supplier hereby grants to the Eligible Recipients (and, at Ascension Health’s
election, to Third Party Contractor(s) that sign a written agreement with
Ascension Health to be bound by terms at least as protective as the terms
contained herein applicable to such Third Party Materials) a sublicense offering
the same rights and warranties with respect to such Third Party Materials
available to Supplier (or the applicable Supplier Affiliates or Subcontractors),
on terms and conditions that are at least as favorable in all material respects
as those applicable to Supplier (or the applicable Supplier Affiliate or
Subcontractor), for the benefit of the Eligible Recipients upon the expiration
or termination of the Term with respect to the Services for which such Materials
were used; provided that, during the Disengagement Services period, Supplier
may, with Ascension Health’s approval, substitute one of the following for such
sublicense: (i) the assignment to Ascension Health, the other Eligible
Recipients and such Third Party Contractor(s), of the underlying license for
such Third Party Materials; or (ii) the procurement for Ascension Health,
Eligible Recipients and such Third Party Contractor(s) of either a (a) new
license (with terms at least as favorable as those in the license held by
Supplier or its Affiliates or Subcontractors and with the right to grant
sublicenses) to such Third Party Materials for the benefit of the Eligible
Recipients, or (b) substitute license for Third Party Materials sufficient to
perform, without additional cost, support or resources and at the levels of
performance and efficiency required by this Agreement, the functions of the
Third Party Materials necessary to enable Ascension Health or its designee to
provide the Services for which such Third Party Materials were used.

Unless Ascension Health has otherwise agreed in advance, the Eligible Recipients
(and, to the extent applicable, Third Party Contractors) shall not be obligated
to pay any license or transfer fees in connection with its receipt of the
licenses, sublicenses and other rights specified in this Section 14.3(e).
Ascension Health, however, shall be obligated to make monthly or annual payments
attributable to periods after the expiration or termination of the Term with
respect to the Services for which such Third Party Materials were used, for the
right to use and receive maintenance or support related thereto, but only to the
extent Supplier would have been obligated to make such payments if it had
continued to hold the licenses in question or Ascension Health has agreed in
advance to make such payments.

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 51

--------------------------------------------------------------------------------





To the extent Ascension Health has agreed in advance to pay any fees in
connection with its receipt of such licenses, sublicenses or other rights,
Supplier shall, at Ascension Health’s request, identify the licensing and
sublicensing options available to the Eligible Recipients and the license or
transfer fees associated with each. Supplier shall reasonably cooperate with
Ascension Health's efforts to secure a license to any Third Party Materials.
Supplier shall not commit any Eligible Recipient to paying any such fees or
expenses without Ascension Health’s prior approval. If the licensor offers more
than one form of license, Ascension Health (not Supplier) shall select the form
of license to be received by Ascension Health, the other Eligible Recipients or
their designee(s).
14.4
THIRD PARTY MATERIALS IN DEVELOPED MATERIALS.

(a)
Restrictions. Supplier will not incorporate any third party Materials into the
Developed Materials without Ascension Health’s prior written consent. Supplier
will inform Ascension Health of any license restrictions and costs associated
with the use of Third Party Materials prior to obtaining Ascension Health’s
consent, and Ascension Health’s rights will be subject to such restrictions
and/or costs if Ascension Health consents in writing to its use.

(b)
License. In addition to any other rights or remedies that Ascension Health may
have, if Third Party Materials are incorporated into any Developed Materials
without Ascension Health’s prior written approval, Supplier will obtain on
behalf of Ascension Health license rights with respect to such Third Party
Materials that are the same as the license rights granted by Supplier to
Ascension Health pursuant to Section 14.3(c).



14.5
GENERAL RIGHTS.

(a)
Copyright Legends. Each Party agrees to reproduce copyright legends which appear
on any portion of the Materials which may be owned by the other Party or third
parties.

(b)
No Implied Licenses. Except as expressly specified in this Agreement, nothing in
this Agreement shall be deemed to grant to one Party, by implication, estoppel
or otherwise, license rights, ownership rights or any other intellectual
property rights in any Materials owned by the other Party or any Affiliate of
the other Party (or, in the case of Ascension Health, any Eligible Recipient).

(c)
Incorporated Materials. Should either Party incorporate into Developed Materials
any intellectual property subject to third party patent, copyright or license
rights, any ownership or license rights granted herein with respect to such
Materials shall be limited by and subject to any such patents, copyrights or
license rights; provided that, prior to incorporating any such intellectual
property in any Materials, the Party doing so discloses this fact and obtains
the prior approval of the other Party.

14.6
RC TOOLS.

As of the Commencement Date, Supplier hereby grants to the Eligible Recipients
(and at Ascension Health's request, Third Party Contractors that sign a written
agreement with Ascension Health to be bound by terms at least as protective as
the terms contained herein applicable to such Materials), [**], a non-exclusive,
world-wide, royalty-free right and license, to access, use, execute, and display
the RC Tools (including all modifications, replacements, Upgrades, enhancements,
methodologies, tools, documentation, materials and media related), during the
Term and any Disengagement Services period, for the benefit of the Eligible
Recipients, solely to (i) receive the full benefit of the Services provided by
Supplier, (ii) monitor, access, interface with or use the Materials and Software
then being used by Supplier to the extent contemplated by this Agreement, and
(iii) perform or have performed services and functions that are ancillary to the
Services provided by Supplier. The rights and obligations of the Eligible
Recipients with respect to such RC Tools following the expiration or termination
of this Agreement or termination of any Service are set forth in Section
6.5(c)(iii).

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 52

--------------------------------------------------------------------------------





15.REPRESENTATIONS, WARRANTIES AND COVENANTS.
15.1
WORK STANDARDS.

Supplier represents, warrants and covenants that: (i) the Services shall be
rendered with promptness, due care, skill and diligence; (ii) the Services shall
be executed in a workmanlike manner, in accordance with the Service Levels;
(iii) Supplier shall use adequate numbers of qualified individuals with suitable
training, education, experience, know-how, competence and skill to perform the
Services; (iv) Supplier shall provide such individuals with training as to new
products and services prior to their implementation in Ascension Health’s and/or
the Eligible Recipients’ environment; and (v) Supplier shall have the resources,
capacity, expertise and ability in terms of Equipment, Materials, know-how and
personnel to provide the Services.
15.2
MATERIALS.

(a)
Ownership and Use. Supplier represents, warrants and covenants that it is either
the owner of, or authorized to use, any and all Materials provided and used by
Supplier in providing the Services. As to any such Materials that Supplier does
not own but is authorized to use, Supplier shall advise Ascension Health and the
Eligible Recipients as to the ownership and extent of Supplier’s rights with
regard to such Materials to the extent any limitation in such rights would
impair Supplier’s performance of its obligations under this Agreement.

(b)
Performance. Supplier represents, warrants and covenants that any Supplier Owned
Materials will perform in Compliance with its Specifications and will provide
the functions and features and operate in the manner described in its
Specifications.

(c)
Functionality. With respect to General Developed Materials, Commissioned
Developed Materials and products accepted in accordance with Section 6.3(f),
Supplier warrants that the applicable product shall meet the functionality and
performance characteristics described in the Supplement, and that the applicable
product shall be capable of running at full load, on a repetitive basis, using a
variety of Eligible Recipient’s actual data, without failure. In the event that
such product fails to meet such specified functionality, performance
characteristics or run-time functionality, Supplier shall use its best efforts
to correct such product so that it meets and is in compliance with all
applicable Acceptance Tests.

(d)
Nonconformity of Supplier Owned Software. In addition to the foregoing, if
Supplier Owned Materials (excluding General Developed Materials and Commissioned
Developed Materials which are addressed in Section 15.2(c)) do not Comply with
the criteria set forth in this Agreement or the applicable Supplement, and/or
adversely affect the Services provided hereunder, Supplier shall expeditiously
repair or replace such Supplier Owned Materials with conforming Materials.

15.3
NON-INFRINGEMENT.

(a)
Performance of Responsibilities. Except as otherwise provided in this Agreement,
each Party represents, warrants and covenants that it shall perform its
responsibilities under this Agreement in a manner that does not infringe, or
constitute an infringement or misappropriation of, any patent, copyright,
trademark, trade secret or other proprietary rights of any third party;
provided, however, that the performing Party shall not have any obligation or
liability to the extent any infringement or misappropriation is caused by (i)
modifications made by the other Party or its contractors or subcontractors,
without the knowledge or approval of the performing Party, (ii) the other
Party’s combination of the performing Party’s work product or Materials with
items not furnished, specified or reasonably anticipated by the performing Party
or contemplated by this Agreement, (iii) a breach of this Agreement by the other
Party, (iv) the failure of the other Party to use corrections or modifications
provided by the performing Party offering equivalent features and functionality,
or (v) Third Party Software, except to the extent that such infringement or
misappropriation arises from the failure of the performing Party to obtain the
necessary licenses or Required Consents or to abide by the limitations of the
applicable Third Party Software licenses.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 53

--------------------------------------------------------------------------------





Each Party further represents, warrants and covenants that it will not use or
create materials in connection with the Services which are libelous, defamatory,
obscene or otherwise infringe another individual’s privacy rights.
(b)
Third Party Software Indemnification. In addition, with respect to Third Party
Software provided by Supplier pursuant to this Agreement, Supplier covenants
that it shall obtain and provide intellectual property indemnification for the
Eligible Recipients (or obtain intellectual property indemnification for itself
and enforce such indemnification on behalf of the Eligible Recipients) from the
suppliers of such Software. Unless otherwise approved in advance by Ascension
Health, such indemnification shall be (i) comparable to the intellectual
property indemnification provided by Supplier to the Eligible Recipients under
this Agreement, or (ii) the indemnification available in the industry for the
same or substantially similar types of software products.

15.4
AUTHORIZATION.

Each Party represents, warrants and covenants to the other that:
(a)
Corporate Existence. It is a corporation duly incorporated, validly existing and
in good standing under the Laws of its state of incorporation;

(b)
Corporate Power and Authority. It has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement;

(c)
Legal Authority. It has obtained and shall maintain all licenses,
authorizations, approvals, consents or permits required to perform its
obligations under this Agreement under all applicable Laws of all authorities
having jurisdiction over the Services, except to the extent the failure to
obtain any such license, authorizations, approvals, consents or permits is, in
the aggregate, immaterial;

(d)
Due Authorization. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement have been
duly authorized by the requisite corporate action on the part of such Party; and

(e)
No Violation or Conflict. The execution, delivery, and performance of this
Agreement shall not constitute a violation of any judgment, order, or decree; a
material default under any material contract by which it or any of its material
assets are bound; or an event that would, with notice or lapse of time, or both,
constitute such a default.

15.5
ASCENSION HEALTH STANDARDS OF CONDUCT.

Supplier represents, warrants and covenants that, in the performance of the
Services and its other contractual obligations hereunder, it shall comply, and
shall cause Supplier Subcontractors and Supplier Personnel to comply, with the
Ascension Health Standards of Conduct as set forth in Exhibit 8, as amended and
updated from time to time.

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 54

--------------------------------------------------------------------------------





15.6
DISABLING CODE.

Supplier represents, warrants and covenants that, without the prior written
consent of Ascension Health, Supplier shall not insert into the Software any
code that could be invoked to disable or otherwise shut down all or any portion
of the Services. Supplier further represents, warrants and covenants that, with
respect to any disabling code that may be part of the Software, Supplier shall
not invoke or cause to be invoked such disabling code at any time, including
upon expiration or termination of this Agreement for any reason, without
Ascension Health’s prior written consent. Supplier also represents, warrants and
covenants that it shall not use Third Party Software containing disabling code
without the prior approval of Ascension Health. For purposes of this provision,
code that serves the function of ensuring software license compliance (including
passwords) shall not be deemed disabling code, provided that Supplier notifies
Ascension Health in advance of all such code and obtains Ascension Health’s
approval prior to installing such code in any Software, Equipment or System.
15.7
COMPLIANCE WITH LAWS.

(a)
Compliance by Supplier. Subject to Section 15.7(b), (e), (f) and (g), Supplier
represents, warrants and covenants that, with respect to the Services and the
performance of any of its obligations under this Agreement, it is and shall be
in compliance in all material respects with all applicable Laws during the Term
and any Disengagement Services period, including identifying, procuring, and
maintaining applicable permits, certificates, approvals and inspections required
under such Laws. Such compliance shall include Supplier’s obligation to comply
with the Emergency Medical Treatment and Active Labor Act (EMTALA), passed in
1986 as part of the Consolidated Omnibus Budget Reconciliation Act (COBRA). If a
charge of non-compliance by Supplier with any such Laws occurs and such
non-compliance has or would reasonably be expected to have a material adverse
impact on the receipt or use of the Services by an Eligible Recipient, Supplier
shall promptly notify Ascension Health and the impacted Eligible Recipients of
such charge. If Supplier believes that an Ascension Health or Eligible Recipient
policy is inconsistent with applicable Law, then Supplier shall notify Ascension
Health and the applicable Eligible Recipient in accordance with the requirements
of the annual Corporate Compliance Program and policy. Notwithstanding the
foregoing, during the period that Supplier is transitioning a Service Category
(as defined in Exhibit 1) as set forth in an applicable Transition Plan,
Supplier shall use commercially reasonably efforts to determine if existing
Eligible Recipient practices with respect to such Service Category are in
compliance with applicable Law. If Supplier determines that an existing practice
is not in compliance with applicable Law, Supplier shall notify the Eligible
Recipient in accordance with the requirements of the annual Corporate Compliance
Policy and Program. Subject to the foregoing, until Supplier takes over
responsibility for the Service Category consistent with the timing in the
Transition Plan, Supplier shall not be responsible for non-compliance with Law
resulting from historical Eligible Recipient practices. In addition to the
training requirement set forth in Exhibit 8, Supplier will provide Supplier
Personnel and Contract Employees with training on compliance with the foregoing,
including EMTALA.

(b)
Compliance by Ascension Health. Subject to Section 15.7(a), (e) and (f),
Ascension Health represents and warrants that, with respect to the performance
by the Eligible Recipients of Ascension Health’s legal and contractual
obligations under this Agreement, it is and shall be in compliance in all
material respects with all applicable Laws for the Term and any Disengagement
Services period. If a claim or assertion of non-compliance by Ascension Health
or any Eligible Recipient with any such Laws occurs and such non-compliance has
or would reasonably be expected to have a material adverse impact on the
delivery of the Services by Supplier to an Eligible Recipient, Ascension Health
or the Eligible Recipient shall promptly notify Supplier of such claim or
assertion.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 55

--------------------------------------------------------------------------------





(c)
Compliance Data and Reports. At no additional charge, upon reasonable request,
each Party shall provide the other Party with requested data and/or reports in
such Party’s possession necessary for such Party to comply with Laws applicable
to the Services.

(d)
Notice of Laws. Ascension Health shall be and remain familiar with the Laws and
changes in Laws applicable specifically to the principal businesses of the
Eligible Recipients (excluding Laws applicable to the provision of information
technology, the Services and other business process products and services) and
shall notify Supplier of such Laws and changes in Laws to the extent they relate
to Supplier’s performance of the Services or Supplier’s performance of its other
obligations under this Agreement (collectively, “Ascension Health Laws”).
Supplier shall be and remain familiar with all other Laws and changes in Laws
applicable to the Services or the performance of Supplier’s obligations under
this Agreement and shall notify Ascension Health of such Laws and changes in
Laws to the extent they relate to Ascension Health’s or the other Eligible
Recipients’ receipt or use of the Services and to the extent that such Laws
require a change to the policies and/or conduct of the Eligible Recipients
(collectively, “Supplier Laws”). For the avoidance of doubt, Supplier Laws shall
include Laws applicable to (i) the technical, organizational and security
measures to be implemented and maintained by Supplier and/or at Supplier
Facilities to safeguard Personal Data, (ii) the restrictions or prohibitions on
the use or disclosure of Personal Data by Supplier and/or Supplier Personnel,
and (iii) particular compliance functions to the extent set forth in the
applicable Supplement.

Supplier shall, through the Supplier Personnel, maintain general familiarity
with Ascension Health Laws, and shall bring additional or changed requirements
to Ascension Health’s attention. Subject to Supplier’s non-disclosure
obligations under Supplier’s other customer contracts, Supplier also shall make
commercially reasonable efforts to obtain information regarding such
requirements from Supplier’s other outsourcing customer engagements and to
communicate such information to Ascension Health in a timely manner. At
Ascension Health’s request, Supplier Personnel shall participate in Ascension
Health -provided compliance training programs.
(e)
Interpretation of Laws or Changes in Laws. Ascension Health shall be
responsible, with Supplier’s cooperation and assistance, for interpreting
Ascension Health Laws or changes in Ascension Health Laws and for identifying
the impact of Ascension Health Laws or changes in Ascension Health Laws on
Supplier’s performance and Eligible Recipients’ receipt and use of the Services.
Supplier shall be responsible, with Ascension’s cooperation and assistance, for
interpreting Supplier Laws or changes in Supplier Laws and for identifying the
impact of Supplier Laws or changes in Supplier Laws on Supplier’s performance
and any Eligible Recipients’ receipt and use of the Services. To the extent the
impact of any Supplier Law or change in Supplier Law cannot be readily
identified by Supplier, the Parties shall cooperate in interpreting such Law or
change in Law and shall seek in good faith to identify and agree upon the impact
on Supplier’s performance and the Eligible Recipients’ receipt and use of the
Services. If the Parties are unable to agree upon such impact, Ascension Health
shall retain the right, in its sole discretion, to interpret such Supplier Law
or change in Supplier Law and determine its impact. In addition, if Supplier
reasonably concludes, after due inquiry, that the compliance obligations
associated with any Supplier Law or change in Supplier Law are unclear or that
there is more than one reasonable approach to achieving compliance, Supplier may
escalate the issue to Ascension Health for a final decision.

(f)
Implementation of Changes in Laws. Each Party shall be operationally responsible
for any changes to its own Systems and processes required by any change in Laws.
Supplier shall be financially responsible for the costs of compliance with that
change in Laws if (i) Supplier would have had to bear the cost of complying with
that change in Law even if Ascension Health had not entered into this Agreement
or (ii) Ascension Health is required to comply with the change in Law as a
direct result of the service delivery model employed by Supplier. If a Party is
operationally but not financially responsible for a change in Laws, the
financially responsible Party shall reimburse the operationally responsible
Party for the reasonable cost of making the required operational changes.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 56

--------------------------------------------------------------------------------





(g)
Export Control.

(i)
The Parties acknowledge that certain products, technology, technical data and
software (including certain services and training) and certain transactions may
be subject to export controls and/or sanctions under the Laws of the United
States and other countries and jurisdictions (including the Export
Administration Regulations, 15 C.F.R. §§730-774, the International Traffic in
Arms Regulations, 22 C.F.R. Parts 120-130, and sanctions programs implemented by
the Office of Foreign Assets Control of the U.S. Department of the Treasury). No
Party shall directly or indirectly export or re-export any such items or any
direct product thereof or undertake any transaction or service in violation of
any such Laws.

(ii)
For any products, technology, technical data or software provided by any
Eligible Recipient to Supplier (“Ascension Health Export Materials”), Supplier
shall be responsible for obtaining all necessary export authorizations, consents
and licenses for the export of such Ascension Health Export Materials (a) within
Supplier’s enterprise, (b) from Supplier to Supplier Subcontractors, (c) from
Supplier Subcontractors to Supplier or (d) where Supplier has directed, this
Agreement provides, or the Parties have agreed that Ascension Health will export
such Materials directly to a member of Supplier’s enterprise or a Supplier
Subcontractor.

(iii)
Supplier shall identify the specific export control status of, and be
responsible for obtaining all necessary export authorizations and licenses for
the “export” or “re-export” of products, technology, technical data or software
provided by Supplier or its Affiliates or Subcontractors to any Eligible
Recipient.

(h)
Compliance with Anti-Corruption Laws. Supplier represents, warrants and
covenants that it is fully aware of and will comply with, and in the performance
of its obligations to Ascension Health will not take any action or omit to take
any action that would cause either Party to be in violation of, (i) U.S. Foreign
Corrupt Practices Act, (ii) any other applicable anti-corruption laws, or (iii)
any regulations promulgated under any such laws. Supplier represents and
warrants that neither it nor any of the Supplier Personnel is an official or
employee of any government (or any department, agency or instrumentality of any
government), political party, state owned enterprise or a public international
organization such as the United Nations, or a representative or any such person
(each, an “Official”). Supplier further represents, warrants and covenants that,
to its knowledge, neither it nor any of the Supplier Personnel has offered,
promised, made or authorized to be made, or provided any contribution, thing of
value or gift, or any other type of payment to, or for the private use of,
directly or indirectly, any Official for the purpose of influencing or inducing
any act or decision of the Official to secure an improper advantage in
connection with, or in any way relating to, (i) any government authorization or
approval involving Ascension Health, or (ii) the obtaining or retention of
business by Ascension Health. Supplier further represents and warrants that it
will not in the future offer, promise, make or otherwise allow to be made or
provide any payment and that it will take all lawful and necessary actions to
ensure that no payment is promised, made or provided in the future by any of the
Supplier Personnel. Any violation of this Section 15.7(h) will be deemed to be a
material breach of this Agreement.

(i)
Responsibility. Subject to Section 15.7(e), Supplier shall be responsible for
any liability imposed on Supplier or any Eligible Recipient resulting from any
failure of Supplier or its Subcontractors or third party product or service
providers to comply with Supplier’s obligations under this Section 15.7, unless
and to the extent such failure directly results from the sole acts or omissions
of Ascension Health, an Eligible Recipient or a Third Party Contractor in
contravention of Ascension Health’s obligations under this Section 15.7.

(j)
Compliance with Immigration Laws. Supplier shall not assign Services to be
performed to any Supplier Personnel who are unauthorized aliens in the
jurisdiction where such Supplier Personnel are providing Services, and if any
Supplier Personnel performing any of the Services is discovered to be an
unauthorized alien in such jurisdiction, Supplier will immediately remove such
Supplier Personnel from performing Services hereunder and replace such Supplier
Personnel with personnel who is not an unauthorized alien in such jurisdiction.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 57

--------------------------------------------------------------------------------





15.8
INTEROPERABILITY.

Supplier represents, warrants and covenants that the Software, Equipment and
Systems used by Supplier to provide the Services and for which Supplier is
financially or operationally responsible under this Agreement, are and, subject
to Sections 4.3 and 9.6, will remain during the Term and any Disengagement
Services period, compatible and interoperable with the Retained Systems and
Business Processes (including the software, equipment and systems used by the
Eligible Recipients to provide the same or similar services and/or which may
deliver records to, receive records from, or otherwise interact with the
Software, Equipment and/or Systems used by Supplier to receive the Services) as
and to the extent necessary to provide the Services.
15.9
DISCLAIMER.

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS, CONDITIONS OR WARRANTIES TO THE OTHER PARTY, WHETHER EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES AND CONDITIONS OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.
16.INSURANCE AND RISK OF LOSS.
16.1
INSURANCE.

During the Term, Supplier, Ascension Health and each Eligible Recipient shall
each keep in full force and effect and maintain at its sole cost and expense the
policies of insurance set forth in Exhibit 9, with the specified minimum limits
of liability specified therein.
16.2
RISK OF LOSS.

(a)
General. Subject to Section 17.3, Supplier and Ascension Health each shall be
responsible for damage, destruction, loss, theft or governmental taking of their
respective tangible property or real property (whether owned or leased) and each
Party agrees to look only to its own insuring arrangements with respect to such
damage, destruction, loss, theft, or governmental taking, except to the extent
such loss is caused by the other Party. Each Party shall promptly notify the
other Party of any such damage, destruction, loss, theft, or governmental taking
of such other Party’s tangible property or real property (whether owned or
leased) in the possession or under the control of such Party.

(b)
Death, Bodily Injury and Property Damage. Supplier and Ascension Health each
shall be responsible for: (a) except as otherwise provided in Article 17, the
death or bodily injury of any agent, employee, customer, business invitee,
business visitor or other person caused by the negligence or other tortious
conduct of such Party or the failure of such Party to comply with its
obligations under this Agreement; and (b) the damage, loss or destruction of any
real or tangible personal property caused by the negligence or other tortious
conduct of such Party or the failure of such Party to comply with its
obligations under this Agreement.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 58

--------------------------------------------------------------------------------





17.INDEMNITIES.
17.1
INDEMNITY BY SUPPLIER.

Supplier agrees to indemnify, defend and hold harmless the Eligible Recipients
and their respective officers, directors, employees, agents, representatives,
successors, and assigns from any and all Losses and threatened Losses due to
non-Party claims arising from or in connection with any of the following:
(a)
Representations, Warranties and Covenants. Supplier’s breach of any of the
representations, warranties and covenants set forth herein.

(b)
Assigned Contracts. Supplier’s decision to terminate or failure to observe or
perform any duties or obligations to be observed or performed on or after the
Commencement Date by Supplier under any of the Third Party Software licenses,
Equipment leases or Third Party Contracts assigned to Supplier or for which
Supplier has assumed financial or operational responsibility pursuant to this
Agreement.

(c)
Licenses, Leases and Contracts. Supplier’s failure to observe or perform any
duties or obligations to be observed or performed on or after the Commencement
Date by Supplier under Third Party Contracts used by Supplier to provide the
Services to the extent Supplier is financially or operationally responsible
under this Agreement.

(d)
Ascension Health Data or Confidential Information. Supplier’s breach of its
obligations with respect to Ascension Health Data, Personal Data or Ascension
Health Confidential Information.

(e)
Infringement. Infringement or misappropriation or alleged infringement or
alleged misappropriation of a patent, trade secret, copyright or other
proprietary rights in contravention of Supplier’s representations, warranties
and covenants in Sections 15.2 and 15.3.

(f)
Compliance with Laws. Losses, including government fines, penalties, sanctions,
interest, legal fees or other costs incurred in connection with any request for
information, subpoena or CID, or other remedies resulting from any governmental
or regulatory inquiry into Supplier’s compliance with applicable Laws or
Supplier’s failure to perform its responsibilities under this Agreement in
compliance with applicable Laws as required by this Agreement, including the
exclusion of Supplier or any Supplier Personnel from any Federal Health Care
Program (as such term is defined in Exhibit 11).

(g)
Taxes. Taxes, together with interest and penalties, that are the responsibility
of Supplier under Section 11.3.

(h)
Shared Facility Services. Services, products or systems provided by Supplier to
a third party from any shared Supplier facility or using any shared Supplier
resources and not constituting Services provided to an Eligible Recipient or
consumer pursuant to this Agreement.

(i)
Affiliate, Subcontractor or Assignee Claims. Any claim, other than an
indemnification claim under this Agreement, initiated by (i) a Supplier
Affiliate or Subcontractor asserting rights under this Agreement or (ii) any
entity to which Supplier assigned, transferred, pledged, hypothecated or
otherwise encumbered its rights to receive payments from Ascension Health under
this Agreement.

(j)
Supplier Personnel Injury Claims. Any claim by Supplier Personnel for death,
bodily injury, or illness, except to the extent caused by Ascension Health’s
gross negligence or willful misconduct.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 59

--------------------------------------------------------------------------------





(k)
Employment Claims. Any claim relating to any: (i) violation by Supplier,
Supplier Affiliates or Subcontractors, or their respective officers, directors,
employees, representatives or agents, of any Laws or any common law protecting
persons or members of protected classes or categories, including Laws
prohibiting discrimination or harassment on the basis of a protected
characteristic; (ii) liability arising or resulting from the employment of
Supplier Personnel by Supplier, Supplier Affiliates or Subcontractors (including
liability for any social security or other employment taxes, workers’
compensation claims and premium payments, and contributions applicable to the
wages and salaries of such Supplier Personnel); (iii) payment or failure to pay
any salary, wages, pensions, benefits or other compensation due and owing to any
Supplier Personnel, (iv) employee pension or other benefits of any Supplier
Personnel; (v) other aspects of the employment relationship of Supplier
Personnel with Supplier, Supplier Affiliates or Subcontractors or the
termination of such relationship, including claims for wrongful discharge,
claims for breach of express or implied employment contract and claims of
co-employment or joint employment; (vi) liability resulting from representations
(oral or written) to any Affected Employees by Supplier, Supplier Affiliates or
Subcontractors (or their respective officers, directors, employees,
representatives or agents), or other acts or omissions with respect to any
Affected Employees by such persons or entities, including any act, omission or
representation made in connection with the interview, selection, hiring and/or
transition process, the offers of employment made to such employees, the failure
to make offers to any such employees or the terms and conditions of such offers
(including compensation and employee benefits), (vii) liability resulting from
Supplier’s failure to maintain a safe, healthy and non-discriminatory working
environment in compliance with all applicable laws and regulations, and/or
(viii) liability resulting from Supplier’s failure to honor and observe all
obligations of a respective Eligible Recipient provided for in any collective
bargaining agreement which govern the employment of any Contract Employees as it
relates to the employees covered by the particular collective bargaining
agreement, except, in each case, to the extent resulting from the wrongful
actions of the Eligible Recipients or Third Party Contractors

17.2
INDEMNITY BY ASCENSION.

Ascension Health agrees to indemnify, defend and hold harmless Supplier and its
officers, directors, employees, agents, representatives, successors, and
assigns, from any Losses and threatened Losses due to non-Party claims arising
from or in connection with any of the following:
(a)
Representations, Warranties and Covenants. Ascension Health’s breach of any of
the representations, warranties and covenants set forth herein.

(b)
Assigned Contracts. Ascension Health’s failure to observe or perform any duties
or obligations to be observed or performed prior to the Commencement Date by
Ascension Health under any of the Third Party Software licenses, Equipment
leases or Third Party Contracts assigned to Supplier by Ascension Health
pursuant to this Agreement.

(c)
Licenses, Leases or Contracts. Ascension Health’s failure to observe or perform
any duties or obligations to be observed or performed by Ascension Health under
any of the applicable Third Party Software licenses, Equipment leases or Third
Party Contracts to the extent Ascension Health is financially or operationally
responsible under this Agreement.

(d)
Supplier’s Confidential Information. Ascension Health’s breach of its
obligations with respect to Supplier’s Confidential Information.

(e)
Infringement. Infringement or misappropriation or alleged infringement or
alleged misappropriation of a patent, trade secret, copyright or other
proprietary rights in contravention of Ascension Health’s representations,
warranties and covenants in Section 15.3.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 60

--------------------------------------------------------------------------------





(f)
Compliance with Laws. Losses, including government fines, penalties, sanctions,
interest or other remedies resulting from Ascension Health’s failure to perform
its responsibilities under this Agreement in compliance with applicable Laws as
required by this Agreement.

(g)
Taxes. Taxes, together with interest and penalties, that are the responsibility
of Ascension Health under Section 11.3.

(h)
Ascension Health Affiliate, Eligible Recipient or Third Party Contractor Claims.
Any claim, other than an indemnification claim or insurance claim under this
Agreement, initiated by an Ascension Health Affiliate, an Eligible Recipient
(other than Ascension Health) or an Ascension Health Third Party Contractor
asserting rights under this Agreement.

(i)
Non-Discrimination. Subject to the Eligible Recipient’s compliance with the
Ethical and Religious Directives, the failure of such Eligible Recipient to
maintain a safe, healthy and non-discriminatory working environment in
compliance with the applicable laws and regulations.

17.3
ADDITIONAL INDEMNITIES.

Supplier and Ascension Health each agree to indemnify, defend and hold harmless
the other (including, with respect to Ascension Health, the Eligible Recipients)
and their respective Affiliates, officers, directors, employees, agents,
representatives, successors, and assigns, from any and all Losses and threatened
Losses to the extent they arise from or in connection with any of the following
non-Party claims: (a) except as otherwise provided in Section 17.1(j), the death
or bodily injury of any agent, employee, customer, business invitee, business
visitor or other person caused by the negligence or other tortious conduct of
the indemnitor or the failure of the indemnitor to comply with its obligations
under this Agreement; and (b) except as otherwise provided in Section 16.2, the
damage, loss or destruction of any real or tangible personal property caused by
the negligence or other tortious conduct of the indemnitor or the failure of the
indemnitor to comply with its obligations under this Agreement.
17.4
INFRINGEMENT.

In the event that (a) any Materials, Equipment, or Services provided by Supplier
or its Affiliates or Subcontractors pursuant to this Agreement or used by them
in the performance of the Services are found, or in Ascension Health’s
reasonable opinion are likely to be found, to infringe upon the patent,
copyright, trademark, trade secrets, intellectual property or proprietary rights
of any third party in any country in which Services are to be performed or
received under this Agreement, or (b) the continued use of such Materials,
Equipment, Software or Services is enjoined, Supplier shall, in addition to
defending, indemnifying and holding harmless Ascension Health as provided in
Section 17.1(e) and to the other rights Ascension Health may have under this
Agreement, promptly and at its own cost and expense and in such a manner as to
minimize the disturbance to the Eligible Recipients, do one of the following:
(i) obtain for the Eligible Recipients the right to continue using such
Materials, Equipment, or Services; (ii) modify such Materials, Equipment, or
Services so as to no longer be infringing without degrading the performance or
quality of the Services or adversely affecting Ascension Health’s and the
Eligible Recipients’ intended use; or (iii) replace such item(s) with a
non-infringing functional equivalent acceptable to Ascension Health.
17.5
INDEMNIFICATION PROCEDURES.

With respect to non-Party claims which are subject to indemnification under this
Agreement (other than as provided in Section 17.6 with respect to claims covered
by Section 17.1(f) or (g)), the following procedures shall apply:
(a)
Notice. Promptly after receipt by any person or entity entitled to
indemnification under this Agreement of notice of the commencement or threatened
commencement of any civil, criminal, administrative, or investigative action or
proceeding involving a claim in respect of which the indemnitee will seek
indemnification hereunder, the indemnitee shall notify the indemnitor of such
claim. No delay or failure to so notify an indemnitor shall relieve it of its
obligations under this Agreement except to the extent that such indemnitor has
suffered actual prejudice by such delay or failure. Within fifteen (15) days
following receipt of notice from the indemnitee relating to any claim, but no
later than five (5) days before the date on which any response to a complaint or
summons is due, the indemnitor shall notify the indemnitee that the indemnitor
elects to assume control of the defense and settlement of that claim (a “Notice
of Election”).


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 61

--------------------------------------------------------------------------------





(b)
Procedure Following Notice of Election. If the indemnitor delivers a Notice of
Election within the required notice period, the indemnitor shall assume sole
control over the defense and settlement of the claim; provided, however, that
(i) the indemnitor shall keep the indemnitee fully apprised at all times as to
the status of the defense, and (ii) the indemnitor shall obtain the prior
written approval of the indemnitee before entering into any settlement of such
claim imposing financial or non-financial obligations or restrictions on the
indemnitee or constituting an admission of guilt or wrongdoing by the indemnitee
or ceasing to defend against such claim. The indemnitor shall not be liable for
any legal fees or expenses incurred by the indemnitee following the delivery of
a Notice of Election; provided, however, that (i) the indemnitee shall be
entitled to employ counsel at its own expense to participate in the handling of
the claim, and (ii) the indemnitor shall pay the fees and expenses associated
with such counsel if there is a conflict of interest with respect to such claim
which is not otherwise resolved or if the indemnitor has requested the
assistance of the indemnitee in the defense of the claim or the indemnitor has
failed to defend the claim diligently and the indemnitee is prejudiced or likely
to be prejudiced by such failure. The indemnitor shall not be obligated to
indemnify the indemnitee for any amount paid or payable by such indemnitee in
the settlement of any claim if (x) the indemnitor has delivered a timely Notice
of Election and such amount was agreed to without the written consent of the
indemnitor, (y) the indemnitee has not provided the indemnitor with notice of
such claim and a reasonable opportunity to respond thereto, or (z) the time
period within which to deliver a Notice of Election has not yet expired.

(c)
Procedure Where No Notice of Election Is Delivered. If the indemnitor does not
deliver a Notice of Election relating to any claim for which it is obligated to
indemnify the other Party hereunder within the required notice period, the
indemnitee shall have the right to defend the claim in such manner as it may
deem appropriate. The indemnitor shall promptly reimburse the indemnitee for all
such reasonable costs and expenses incurred by the indemnitee, including
reasonable attorneys’ fees.

17.6
INDEMNIFICATION PROCEDURES – GOVERNMENTAL AND OTHER CLAIMS.

With respect to claims covered by Section 17.1(f) or (g), the following
procedures shall apply:
(a)
Notice. Promptly after receipt by Ascension Health of notice of the commencement
or threatened commencement of any action or proceeding involving a claim in
respect of which the indemnitee will seek indemnification pursuant to Section
17.1(f) or (g), or any claim by a current or former Ascension Health employee,
Ascension Health shall notify Supplier of such claim. No delay or failure to so
notify Supplier shall relieve Supplier of its obligations under this Agreement
except to the extent that Supplier has suffered actual prejudice by such delay
or failure.

(b)
Procedure for Defense. Ascension Health shall be entitled, at its option, to
have the claim handled pursuant to Section 17.5 or to retain sole control over
the defense and settlement of such claim; provided that, in the latter case,
Ascension Health shall (i) consult with Supplier on a regular basis regarding
claim processing (including actual and anticipated costs and expenses) and
litigation strategy, (ii) reasonably consider any Supplier settlement proposals
or suggestions, and (iii) use commercially reasonable efforts to minimize any
amounts payable or reimbursable by Supplier.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 62

--------------------------------------------------------------------------------





17.7
SUBROGATION.

Except as otherwise provided in Section16.1 or 16.2, if an indemnitor shall be
obligated to indemnify an indemnitee pursuant to any provision of this
Agreement, the indemnitor shall, upon payment of such indemnity in full, be
subrogated to all rights of the indemnitee with respect to the claims to which
such indemnification relates.
17.8
COMPARATIVE FAULT.

Supplier and the applicable Eligible Recipient shall be liable under
Sections 17.1 through 17.4, respectively, only to the extent of the respective
obligations specifically imposed upon them by such Sections; provided, however,
nothing herein shall be interpreted as relieving or limiting the indemnifying
party’s defense obligations hereunder, the parties hereby agreeing that the
resolution of each party’s respective level of fault shall be delayed until
after the resolution of the underlying third party claim (whether by settlement,
final non-appealable judgment or binding arbitration).  In the event both
parties bear fault for a matter, each party’s liability (including liability for
defense costs and deductible amounts and self-insured retentions under insurance
policies) shall be equal to the percentage determined to be due to the fault of
such party as agreed upon by the parties or as fixed by settlement agreement
approved by the parties or set forth in a final judgment of a court of competent
jurisdiction or the decision of the arbitrator or arbitration panel in a binding
arbitration proceeding. The parties agree that the provisions of this Section
17.8 shall only apply in the event of a third party claim.
18.LIABILITY.
18.1
GENERAL INTENT.

Subject to the specific provisions and limitations of this Article 18, it is the
intent of the Parties that each Party shall be liable to the other Party for any
actual damages incurred by the non-breaching Party as a result of the breaching
Party’s failure to perform its obligations in the manner required by this
Agreement.
18.2
LIMITATION OF LIABILITY.

(a)
Exclusions from Limitations. EXCEPT AS PROVIDED IN THIS SECTION 18.2, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, CONSEQUENTIAL,
INCIDENTAL, COLLATERAL, EXEMPLARY, OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS,
REGARDLESS OF THE FORM OF THE ACTION OR THE THEORY OF RECOVERY, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

(b)
Liability Cap. Except as provided in this Section 18.2, the total aggregate
liability of either Party, for claims asserted by the other Party under or in
connection with this Agreement, regardless of the form of the action or the
theory of recovery, shall be limited to $25,000,000 per calendar year. For
avoidance of doubt, this liability cap is an aggregate liability cap for this
Agreement and all Supplements.

(c)
Exceptions to Limitations of Liability. The limitations of liability set forth
in Sections 18.2(a) and (b) shall not apply with respect to:

(i)
Losses occasioned by the fraud, willful misconduct, or gross negligence of a
Party.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 63

--------------------------------------------------------------------------------





(ii)
Losses that are the subject of indemnification under this Agreement.

(iii)
Losses occasioned by Supplier’s refusal to provide Services or Disengagement
Services. For purposes of this provision, “refusal” shall mean the intentional
cessation by Supplier, in a manner impermissible under this Agreement, of the
performance of all or a material portion of the Services or Disengagement
Services then required to be provided by Supplier under this Agreement.

(iv)
Amounts paid under Section 17.3 with respect to death or bodily injury of an
agent, employee, customer, business invitee, business visitor or other person or
damage, loss or destruction of real or tangible personal property.

(v)
Losses occasioned by any breach of a Party’s representations or warranties under
this Agreement.

(vi)
Losses occasioned by any breach of a Party’s obligations under Article 13.

(vii)
Losses occasioned by Supplier’s failure to deliver an unqualified SSAE 16 SOC 1
Type II report in accordance with the requirements of Section 9.10(h).

(viii)
Losses occasioned by Supplier’s breach of any provision of the BAA.

(d)
Items Not Considered Damages. The following shall not be considered damages
subject to, and shall not be counted toward the liability exclusion or cap
specified in, Section 18.2(a) or (b):

(i)
Amounts withheld by Ascension Health or an Eligible Recipient in accordance with
this Agreement or paid by Ascension Health or an Eligible Recipient but
subsequently recovered from Supplier due either to incorrect Charges by Supplier
or non-conforming Services.

(ii)
Invoiced Charges and other amounts that are due and owing to Supplier for
Services under this Agreement.

(e)
Liquidated Damages and Limitations on Damages Resulting from Termination.

(i)
General. The Parties acknowledge and agree that if Ascension Health or an
Eligible Recipient (with Ascension Health’s consent) (A) terminates any
Supplement for cause and a court of competent jurisdiction (or arbitration panel
if the Parties agree to arbitrate) determines that cause did not exist for
termination, (B) terminates a Supplement in a manner not provided for in this
Agreement or a Supplement, or (C) wrongfully terminates a Supplement
(“Unauthorized Termination”); then Ascension Health or the applicable Eligible
Recipient shall pay to Supplier the amount set forth in Section 18.2(e)(ii)
below as liquidated damages (and, in any event, no more than such amount if the
court or arbitration panel refuses to enforce liquidated damages) for each such
terminated Supplement and such payment shall be Supplier’s sole remedy with
respect to Ascension Health’s or the Eligible Recipient’s termination of each
such Supplement. Both Parties agree that a termination of a Supplement as set
forth in Subsections (A), (B) and (C) above will not constitute willful
misconduct or gross negligence, that the limitations above fail their essential
purpose, or that the liquidated damages provision constitutes a penalty and
should not be enforced, and the Parties further agree that they will not assert
any of the foregoing in an action seeking damages for termination. In the event
of the termination of a Supplement as set forth above, Supplier shall provide
Disengagement Services in accordance with Section 20.7 and the applicable
Eligible Recipient shall be obligated to pay for such Disengagement Services in
accordance with Section 20.7.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 64

--------------------------------------------------------------------------------





(ii)
Liquidated Damages. The table below shows the percentage to be applied to the
amount of prior twelve (12) months of Cash Collections ending on the effective
date of the Unauthorized Termination to determine the amount of liquidated
damages. The table assumes that no advance notice of termination is provided
(e.g., termination is effective immediately).

Liquidated Damages
 
 
 
 
 
 
 
 
 
 
Remaining Contract Years at time of notice
5.0


4.5


4.0


3.5


3.0


2.5


2.0


1.5


1.0


0.5


—


% of Prior Twelve (12) Months Cash Collections
1.00
%
1.00
%
0.95
%
0.90
%
0.85
%
0.80
%
0.75
%
0.60
%
0.40
%
0.20
%
—
%

With respect to an Unauthorized Termination, for every three (3) months of
notice of termination that is provided to Supplier, the percentage to be applied
to Cash Collections to calculate the liquidated damages will be reduced by 0.1%
from the specified percentage in the above table, up to a maximum of twelve (12)
months notice (e.g., the reduction to the percentage set forth in the table
above cannot be greater than 0.4%). If notice of such termination is provided
between one of the six (6) month specified periods, the percentage to apply to
Cash Collections will be extrapolated on a straight-line basis (e.g., if notice
of such termination is provided with 3.25 years remaining in the Supplement
Term, then the percentage to be applied would be 0.875%).
(iii)    Example of Liquidated Damages Calculation. For example, if an Eligible
Recipient provides six (6) months notice of termination, with 3.25 years
remaining in the Supplement Term, and such termination is an Unauthorized
Termination, the percentage to be applied to Cash Collections to calculate the
liquidated damages will be 0.675% (0.875% minus 0.2% (because of the six month
notice)). If the prior twelve (12) months Cash Collections is five hundred
million dollars ($500,000,000), then the liquidated damages will be $3,375,000
($500,000,000 multiplied by 0.675%).
(f)
Eligible Recipient Damages. The Parties acknowledge and agree that, to the
extent an Eligible Recipient has suffered Losses for which Supplier may be
liable under this Agreement, Ascension Health may seek recovery of such Losses
on behalf of such Eligible Recipient in the same manner and to the same extent
it would be entitled to do so on its own behalf if it had suffered such Losses.

(g)
Acknowledged Direct Damages. The following categories of expense shall be
considered direct damages and neither Party shall assert that they are indirect,
incidental, collateral, consequential or special damages or lost profits to the
extent they result from either Party’s failure to perform in accordance with
this Agreement:

(i)
Costs and expenses of recreating or reloading a Party’s information which is
lost, stolen or damaged as a result of a Party’s breach of its obligations under
this Agreement.

(ii)
Costs and expenses of implementing a work-around in respect of a failure to
provide the Services or any part thereof as required by this Agreement.

(iii)
Costs and expenses of replacing lost, stolen or damaged Equipment, Software, and
Materials.

(iv)
Costs and expense incurred to procure the Services, including lost incentives
and hiring costs and costs and expenses associated with the retention of
external consultants and legal counsel, if the Services are wrongfully
terminated.

(v)
Incremental costs and expenses incurred to bring the Services in-house or
procure the Services from an alternate source, including the costs and expenses
associated with the retention of external consultants and legal counsel to
assist with any re-sourcing, when the Agreement provides such right.

(vi)
Straight time, overtime or related expenses incurred by either Party for
employees, wages and salaries of additional employees, travel expenses, and
overtime expenses.

(vii)
Damages, fines, and penalties imposed by a regulatory agency for a Party’s
failure to comply with deadlines which is not the result of a Force Majeure
Event.

(viii)
Unrecoverable amounts resulting from claims denied by a payor and costs
associated with the mitigation of Losses associated with such denied claims
resulting from a change in process or location initiated by Supplier which
causes


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 65

--------------------------------------------------------------------------------



a negative material change in denial rate from the measured denial rate prior to
such change in process or location. For the purposes of this paragraph, a
“change in denial rate” shall be measured based on date of service, not posting.
The absence of a direct damage listed in this Section 18.2(g) shall not be
construed or interpreted as an agreement to exclude it as a direct damage under
this Agreement.
19.DISPUTE RESOLUTION.
19.1
DISPUTE RESOLUTION PROCEDURES.

Prior to the initiation of formal dispute resolution procedures with respect to
any dispute, other than as provided in Sections 19.1(d) or 19.5, the Parties
shall first attempt to resolve such dispute informally, as follows:
(a)
Initial Effort.  The Parties agree that the Ascension Health Relationship
Manager and the Supplier Executive Sponsor shall attempt in good faith to
resolve all disputes (other than those described in Sections 19.1(d) or 19.5).
In the event the Ascension Health Relationship Manager and the Supplier
Executive Sponsor are unable to resolve a dispute in an amount of time that
either Party deems reasonable under the circumstances, such Party may refer the
dispute for resolution to the senior corporate executives specified in Section
19.1(b) below upon written notice to the other Party.

(b)
Escalation.  Within [**] business days of a notice under Section 19.1(a) above
referring a dispute for resolution by senior corporate executives, the Ascension
Health Relationship Manager and the Supplier Executive Sponsor will each prepare
and provide to the Supplier Senior Vice President/Chief People Officer and the
Ascension Health Chief Financial Officer, respectively, summaries of the
non-privileged relevant information and background of the dispute, along with
any appropriate non-privileged supporting documentation, for their review.  The
designated senior corporate executives will confer as often as they deem
reasonably necessary in order to gather and furnish to the other all
non-privileged information with respect to the matter in issue which the Parties
believe to be appropriate and germane in connection with its resolution.  The
designated senior corporate executives shall discuss the problem and negotiate
in good faith in an effort to resolve the dispute without the necessity of any
formal proceeding.  The specific format for the discussions will be left to the
discretion of the designated senior corporate executives, but may include the
preparation of agreed-upon statements of fact or written statements of position.
If the senior executives reach an impasse or are otherwise unable to resolve the
issue, such dispute shall be referred to the Joint Review Board for its
consideration and input.

(c)
Provision of Information.  During the course of negotiations under Sections
19.1(a) or (b) above, all reasonable requests made by one Party to another for
non-privileged information, reasonably related to the dispute, will be honored
in order that each of the parties may be fully advised of the other’s position. 
All negotiation shall be strictly confidential and used solely for the purposes
of settlement.  Any materials prepared by one Party for these proceedings shall
not be used as evidence by the other Party in any subsequent arbitration or
litigation; provided, however, the underlying facts supporting such materials
may be subject to discovery.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 66

--------------------------------------------------------------------------------





(d)
Prerequisite to Formal Proceedings.  Formal proceedings for the resolution of a
dispute may not be commenced until the earlier of:

(i)
the Joint Review Board under Section 19.1(b) above concluding in good faith that
amicable resolution through continued negotiation of the matter does not appear
likely; or

(ii)
[**] days after the notice under Section 19.1(a) above referring the dispute to
the Joint Review Board.

(e)
The provisions and time periods specified in this Section 19.1 shall not be
construed to prevent a Party from instituting, and a Party is authorized to
institute, formal proceedings earlier to (A) avoid the expiration of any
applicable limitations period, (B) preserve a superior position with respect to
other creditors, or (C) address a claim arising out of the breach of a Party’s
obligations under Article 13 or a dispute subject to Section 19.5.

19.2
JURISDICTION.

Each Party irrevocably agrees that any legal action, suit or proceeding brought
by it in any way arising out of this Agreement must be brought solely and
exclusively in state or federal courts located in the State of Missouri, and
each Party irrevocably submits to the sole and exclusive jurisdiction of these
courts in personam, generally and unconditionally with respect to any action,
suit or proceeding brought by it or against it by the other Party.
Notwithstanding the foregoing, any Party may seek injunctive or other equitable
relief or seek to enforce a judgment in any court of competent jurisdiction.
19.3
CONTINUED PERFORMANCE.

(a)
General. Each Party agrees that it shall, unless otherwise directed by the other
Party, continue performing its obligations under this Agreement while any
dispute is being resolved; provided that this provision shall not operate or be
construed as extending the Term or prohibiting or delaying a Party’s exercise of
any right it may have to terminate the Term as to all or any part of the
Services. For purposes of clarification, Ascension Health Data may not be
withheld by Supplier pending the resolution of any dispute.

(b)
Non-Interruption of Services. Supplier acknowledges and agrees that any
interruption to the Service may cause irreparable harm to the Eligible
Recipients, in which case an adequate remedy at law may not be available.
Supplier expressly acknowledges and agrees that, pending resolution of any
dispute or controversy, it shall not deny, withdraw, or restrict Supplier’s
performance of the Services to the Eligible Recipients under this Agreement,
except as specifically and expressly agreed in writing by the Parties.

19.4
GOVERNING LAW.

This Agreement and performance under it shall be governed by and construed in
accordance with the applicable Laws of the State of Missouri, without giving
effect to any choice-of-law provision or rule (whether of such State or any
other jurisdiction) that would cause the application of the Laws of any other
jurisdiction. The Parties expressly opt out of the application of the United
Nations Convention on Contracts for the International Sale of Goods and the
Uniform Computer Information Transactions Act.

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 67

--------------------------------------------------------------------------------





19.5
INJUNCTIVE RELIEF.

The Parties agree that the Parties may be irreparably harmed by the disclosure
of Confidential Information in violation of this Agreement and that such
disclosure could cause irreparable harm to the non-disclosing Party, the amount
of which may be extremely difficult to estimate, thus possibly and to such
extent making any remedy at law or in damages inadequate, the Parties therefore
agree that in addition to any other remedies available at law or in equity, the
non-disclosing Party may seek an injunction to prevent or stop such disclosure.
If a court of competent jurisdiction finds that the disclosing Party has
breached (or attempted or threatened to breach) any of the confidentiality
obligations under this Agreement, the disclosing Party agrees that, without any
additional findings of irreparable injury or other conditions to injunctive
relief, it will not oppose the entry of an appropriate order compelling
performance by the disclosing Party and restraining it from any further breaches
(or attempted or threatened breaches).
19.6    COSTS.
Each Party shall bear its own costs of resolving a dispute, including attorneys'
fees; provided however, if a judge or arbitrator(s) determines that a Party
acted in bad faith, then the judge or arbitrator(s) may award attorneys' fees to
the other Party.
20.TERMINATION.
20.1    TERMINATION FOR CAUSE.
(a)
By Ascension Health. If Supplier:

(i)
commits a material breach of this Agreement or a Supplement, which breach is not
cured within thirty (30) days after notice of the breach from Ascension Health,
which includes, but is not limited to, Supplier’s breach of its confidentiality
obligations, including data protection obligations, and failure by Supplier to
comply with Laws;

(ii)
commits a material breach of this Agreement or a Supplement, which is not
capable of being cured within the period specified pursuant to Section
20.1(a)(i);

(iii)
fails to perform in accordance with a Service Level for the same Service Level
for [**] or has more than [**] Service Level Failures of [**] Service Levels
over a [**] period for the applicable Eligible Recipient;

(iv)
becomes liable for or incurs Service Level Credits under a Supplement that, in
the aggregate, exceed [**] of the cumulative at risk amount (as set forth in
Section 7.4 of Exhibit 3) under a Supplement during any [**] period, for the
applicable Eligible Recipient;

(v)
fails to complete all elements of the Transition Services in accordance with the
Transition Plan under a Supplement by the Termination Transition Date, for the
applicable Eligible Recipient;

(vi)
fails to perform any of its duties or obligations under this Agreement on more
than one (1) occasion to the extent it creates a pattern of non-performance; or

(vii)
causes, has caused, or will cause, a material negative impact to Ascension
Health’s brand, reputation or operations, in Ascension Health’s good faith
estimation, as a result of the Services being provided pursuant to a Supplement,
but specifically excluding a material negative impact resulting solely from
Authorized Actions. For the purposes of this paragraph, an Authorized Action
shall be a policy or practice which is required by the Ascension Health
Standards or which is specifically approved in writing by the Eligible Recipient
that is a party to the Supplement. The Parties agree that upon the occurrence of
any of the following events, a decision by Ascension Health to terminate the
applicable Supplement(s) and/or this Agreement shall be deemed to have been
exercised with a good faith belief of material negative impact and that as a
result, cause exists for Ascension Health to terminate the applicable
Supplement(s) or this Agreement: (A) any publicity regarding the Services that
Ascension Health reasonably believes has the potential to negatively impact or
damage the reputation of an Eligible Recipient, Ascension Health or Ascension
Health Alliance as a result of the association with Supplier, including
publicity that calls into question the mission, ethics, principles or values of
an Eligible Recipient, Ascension Health or Ascension Health Alliance; (B)
investigation or public allegation involving Supplier, an Eligible Recipient,
Ascension Health or this Agreement and related to the Services, or services
similar to the Services, provided by Supplier to other customers of Supplier, by
a state’s attorney general, United States Congress or committee thereof, a state
or federal regulatory agency or other governmental authority, including receipt
by an Eligible Recipient of a civil investigative demand or other judicial or
regulatory order from any regulatory authority; (C) Supplier reports an
investigation or public allegation involving Supplier that is related to the
Services, or services similar to the Services, provided


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 68

--------------------------------------------------------------------------------



by Supplier to other customers of Supplier, in an 8-K, 10-K, 10-Q or similar
public disclosure document; and (D) Supplier’s failure to comply with Laws.
then Ascension Health may, by giving notice to Supplier, terminate the
applicable Supplement(s), as of a date specified in the notice of termination.
(b)
By Supplier. If Ascension Health or another Eligible Recipient:

(i)
fails to pay undisputed Charges then due and owing under a Supplement by the
specified due date, and the total of all such overdue undisputed Charges
exceeds, in the aggregate, two times the average monthly Charges;

(ii)
commits a material breach of its duties or obligations with respect to Supplier
Confidential Information as set forth in Section 13.1; or

(iii)
misuses or otherwise infringes on Supplier’s intellectual property rights with
respect to General Developed Materials, Supplier Owned Materials, or the RC
Tools, and such misuse or infringement constitutes a material breach of the
Agreement;

then, if Ascension Health or the applicable Eligible Recipient fails to cure
such default within thirty (30) days of notice from Supplier of its intention to
terminate, Supplier may, by notice to Ascension Health and the Eligible
Recipient, terminate the applicable Supplement. Supplier acknowledges and agrees
that this Section 20.1(b) and Section 20.4 describe Supplier’s only rights to
terminate a Supplement and Supplier hereby waives any other rights it may have
to terminate this Agreement or any Supplements under this Agreement.


20.2
TERMINATION FOR CONVENIENCE.

Upon mutual agreement of Ascension Health and Supplier, the Parties may
terminate a Supplement for convenience and, unless otherwise agreed by the
Parties.
20.3
TERMINATION UPON SUPPLIER CHANGE OF CONTROL.

In the event of a change in Control of Supplier (or that portion of Supplier
providing all or any material portion of the Services under this Agreement) or
the Entity that Controls Supplier (if any), where such Control is acquired,
directly or indirectly, in a single transaction or series of related
transactions, or all or substantially all of the assets of Supplier (or that
portion of Supplier providing all or any material portion of the Services under
this Agreement) are acquired by any entity, or Supplier (or that portion of
Supplier providing all or any material portion of the Services under this
Agreement) is merged with or into another entity to form a new entity and such
change in Control of Supplier involves a Direct Ascension Health Competitor,
Ascension Health may terminate this Agreement by giving Supplier at least ten
(10) days prior notice, and such Direct Ascension Health Competitor shall be
prohibited from any contact with Ascension Health Data, Ascension Health
Confidential Information and any and all other information about the Ascension
Health account, including discussions with Supplier Personnel regarding
specifics relating to the Services.

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 69

--------------------------------------------------------------------------------





20.4
TERMINATION FOR INSOLVENCY.

If any Party (i) files for bankruptcy, (ii) becomes or is declared insolvent, or
is the subject of any bona fide proceedings related to its liquidation,
administration, provisional liquidation, insolvency or the appointment of a
receiver or similar officer for it, (iii) passes a resolution for its voluntary
liquidation, (iv) has a receiver or manager appointed over all or substantially
all of its assets, (v) makes an assignment for the benefit of all or
substantially all of its creditors, (vi) enters into an agreement or arrangement
for the composition, extension, or readjustment of substantially all of its
obligations or any class of such obligations, (vii) fails or becomes incapable
of paying its debts as they become due or is otherwise in default under material
contracts and fails to promptly cure such defaults, or (viii) experiences an
event analogous to any of the foregoing in any jurisdiction in which any of its
assets are situated, then the other Party may terminate this Agreement as of a
date specified in a termination notice; provided, however, that Supplier will
not have the right to terminate under this Section so long as Ascension Health
or the applicable Eligible Recipient pays for the Services to be received
hereunder in advance on a month-to-month basis. If any Party elects to terminate
this Agreement due to the insolvency of the other Party, such termination will
be deemed to be a termination for cause hereunder.
20.5
ASCENSION HEALTH RIGHTS UPON SUPPLIER’S BANKRUPTCY.

(a)
General Rights. In the event of Supplier’s bankruptcy or other formal procedure
referenced in Section 20.4 or the filing of any petition under bankruptcy laws
affecting the rights of Supplier which is not stayed or dismissed within thirty
(30) days of filing, in addition to the other rights and remedies set forth
herein, to the maximum extent permitted by Law, Ascension Health will have the
immediate right to retain and take possession for safekeeping all Ascension
Health Data, Ascension Health Confidential Information, Ascension Health
licensed Third Party Software, Ascension Health owned Equipment, Ascension
Health Owned Materials, and all other Software (including all source code),
Equipment, Systems or Materials to which the Eligible Recipients are or would be
entitled during the Term or upon the expiration or termination of this
Agreement. Supplier shall cooperate fully with the Eligible Recipients and
assist the Eligible Recipients in identifying and taking possession of the items
listed in the preceding sentence. Ascension Health will have the right to hold
such Ascension Health Data, Ascension Health Confidential Information, Software
(including all source code), Equipment, Systems and Materials until such time as
the trustee or receiver in bankruptcy or other appropriate insolvency office
holder can provide adequate assurances and evidence to Ascension Health that
they will be protected from sale, release, inspection, publication, or inclusion
in any publicly accessible record, document, material or filing. Supplier and
Ascension Health agree that without this material provision, Ascension Health
would not have entered into this Agreement or provided any right to the
possession or use of Ascension Health Data, Ascension Health Confidential
Information, or Ascension Health Software covered by this Agreement.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 70

--------------------------------------------------------------------------------





(b)
Ascension Health Rights in Event of Bankruptcy Rejection. Notwithstanding any
other provision of this Agreement to the contrary, if Supplier becomes a debtor
under the United States Bankruptcy Code (11 U.S.C. §101 et. seq. or any similar
Law in any other country (the “Bankruptcy Code”)) and rejects this Agreement
pursuant to Section 365 of the Bankruptcy Code (a “Bankruptcy Rejection”), (i)
any and all of the licensee and sublicensee rights of the Eligible Recipients
arising under or otherwise set forth in this Agreement, including the rights of
the Eligible Recipients referred to in Section 14.3 and 14.6, shall be deemed
fully retained by and vested in the Eligible Recipients as protected
intellectual property rights under Section 365(n)(1)(B) of the Bankruptcy Code
and further shall be deemed to exist immediately before the commencement of the
bankruptcy case in which Supplier is the debtor; (ii) Ascension Health shall
have all of the rights afforded to non-debtor licensees and sublicensees under
Section 365(n) of the Bankruptcy Code; and (iii) to the extent any rights of the
Eligible Recipients under this Agreement which arise after the termination or
expiration of this Agreement are determined by a bankruptcy court not to be
“intellectual property rights” for purposes of Section 365(n), all of such
rights shall remain vested in and fully retained by the Eligible Recipients
after any Bankruptcy Rejection as though this Agreement were terminated or
expired. Ascension Health shall under no circumstances be required to terminate
this Agreement after a Bankruptcy Rejection in order to enjoy or acquire any of
its rights under this Agreement, including without limitation any of the rights
of Ascension Health referenced in Section 14.3 and 14.6.

20.6
TERMINATION FOR SUPPLIER DEGRADED FINANCIAL CONDITION.

If Supplier receives a “going concern” explanation or qualification from its
external auditor, then Ascension Health may, in its sole discretion, terminate
this Agreement by giving Supplier at least ninety (90) days prior notice.
20.7
DISENGAGEMENT SERVICES.

(a)
Availability. As part of the Services, and for the Charges set forth in Sections
20.7(b)(2) and 20.7(d) and the applicable Supplement, Supplier shall provide to
Ascension Health, the applicable Eligible Recipients and their designee(s) the
Services described in Section 20.7(b) and any disengagement services described
in the applicable Supplement (collectively, the “Disengagement Services”) with
respect to any Services that Supplier will no longer be performing for Ascension
Health or the applicable Eligible Recipient (whether as a result of termination,
expiration or removal) (the “Affected Services”).

(1)
Period of Provision. Supplier shall provide Disengagement Services to Ascension
Health, the applicable Eligible Recipients and their designee(s), commencing
upon a request for Disengagement Services, and, at Ascension Health’s request,
continuing for up to twelve (12) months following the effective date of the
notice of removal of the Services, or, if applicable, the expiration or
termination of the Term of with respect to Affected Services.

(2)
Firm Commitment. Supplier shall provide Disengagement Services regardless of the
reason for removal of the Affected Services; provided, that if this Agreement is
terminated by Supplier for failure to pay undisputed amounts, subject to Section
12.3, Supplier may require payment in advance at the beginning of each month for
Disengagement Services to be provided or performed under this Section 20.7. Such
advance payments shall be based on an estimate provided by Supplier at least
[**] days in advance of such month with any additional Charges or credits to be
reflected on the next invoice. In addition, if this Agreement is terminated by
Supplier for breach of Supplier’s Confidential Information or misuse of
Supplier’s intellectual property, then Supplier may require that the applicable
Eligible Recipient provide adequate assurance of protection of Supplier’s
Confidential Information or intellectual property as applicable.

(3)
Performance. All Disengagement Services shall be provided subject to and in
accordance with the terms and conditions of this Agreement. Without limiting the
foregoing, Supplier shall perform the Disengagement Services with at least the
same degree of accuracy, quality, completeness, timeliness, responsiveness and
resource efficiency as it was required to provide the same or similar Services
during the Term, including compliance with the Service Levels, and if the
Disengagement Services occur during the Sarbanes-Oxley reporting period,
delivery of the Controls Audit report in accordance with Section 9.11(h).
Supplier Personnel (including all Key Supplier Personnel) reasonably considered
by Ascension Health to be critical to the performance of the Services and
Disengagement Services shall be listed in the applicable Disengagement Plan and
retained on the Ascension Health account, unless reassignment is necessary for
the retention of the employee by Supplier. Subject to the foregoing, such
assignment shall be consistent with the periods set forth in the Disengagement
Plan.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 71

--------------------------------------------------------------------------------



(b)
Scope of Disengagement Services. At Ascension Health’s request, the
Disengagement Services provided by Supplier shall include the services,
functions and responsibilities described below (in addition to any Disengagement
Services described in the applicable Supplement).

(1)
General Support. To the extent requested by Ascension Health, Supplier shall (i)
assist Ascension Health, the applicable Eligible Recipient or their designee(s)
in developing a written disengagement plan (“Disengagement Plan”) to effect the
disengagement, (ii) perform programming and consulting services to assist in
implementing the Disengagement Plan, (iii) train personnel designated by
Ascension Health, the applicable Eligible Recipient or their designee(s) in the
use of any business processes, work instructions and work procedures and if
applicable, if the Eligible Recipient elects to in-source functions and license
the RC Tools then Supplier will train the Eligible Recipient personnel on use of
the RC Tools and any associated business processes and any Equipment, Software,
Systems, Materials and tools used in connection with the performance of the
Affected Services, (iv)  catalog all Eligible Recipient policies and procedures
affecting the Services, Software, Ascension Health Data, Equipment, Materials,
Third Party Contracts and tools used to provide the Affected Services, (v)
provide machine readable and printed listings and associated documentation for
source code for Software owned by any Eligible Recipient and source code to
which any Eligible Recipient is entitled under this Agreement or the applicable
Supplement and assist in its re-configuration, (vi)  assist in the execution of
a parallel operation, data migration and testing process until the successful
completion of the transition of the Affected Services to Ascension Health,
another Eligible Recipient or their designee(s), (vii) create and provide copies
of the Ascension Health Data related to the Affected Services in the format and
on the media reasonably requested by Ascension Health, another Eligible
Recipient and/or their designee(s), (viii) provide a complete and up-to-date,
electronic copy of the Policy and Procedures Manual and applicable business
processes, work instructions and work procedures in the format and on the media
reasonably requested by Ascension Health, and (ix) provide other technical
assistance requested by Ascension Health that is reasonably related to the
disengagement with respect to the Affected Services.

(2)
Continuation of the Affected Services. At Ascension Health’s request, Supplier
shall continue providing to the Eligible Recipient(s) any or all of the Affected
Services after their anticipated removal, expiration or termination date.
Supplier shall provide any such Affected Services subject to and in accordance
with the terms and conditions of this Agreement and the applicable Eligible
Recipient shall pay Supplier the Charges specified in the applicable Supplement
that such Eligible Recipient would have been obligated to pay Supplier for such
Affected Services if the Agreement had not yet expired or been terminated or had
the Affected Services not been removed. To the extent Ascension Health requests
a portion of the Services included in a particular Charge, the amount to be paid
by such Eligible Recipient will be equitably adjusted to reflect the portion of
the Affected Services included in such Charge that Supplier will not be
providing or performing.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 72

--------------------------------------------------------------------------------





(3)
Hiring. Ascension Health and the applicable Eligible Recipient shall be
permitted to undertake, without interference from Supplier, to hire, effective
after the date when Supplier ceases provision of the Affected Services, any
Supplier employees (e.g., the line level operators) exclusively assigned to the
performance of Affected Services during the twelve (12) months preceding such
date in a facility-based role (e.g., excluding Shared Service Centers) (and may
transfer such hired Supplier employee to a third party vendor that provides
services to such Eligible Recipient after twelve (12) months after such hire
date). Supplier shall waive its rights, if any, under contracts with such
personnel restricting the ability of such personnel to be recruited or hired by
Ascension Health. Supplier shall provide Ascension Health and the applicable
Eligible Recipient with reasonable assistance in their efforts to hire such
Supplier Personnel, and shall give Ascension Health and the applicable Eligible
Recipient reasonable access to such Supplier Personnel for interviews,
evaluations and recruitment. Ascension Health and the applicable Eligible
Recipient shall endeavor to conduct the above-described hiring activity in a
manner that is not unnecessarily disruptive of the performance by Supplier of
its obligations under this Agreement.

(4)
Software. As provided in Article 14, Supplier shall provide, and hereby grants
certain license, sublicense and/or other rights to certain Software and other
Materials used by Supplier, Supplier Affiliates or Subcontractors in performing
the Affected Services except with respect to RC Tools which are governed by
Section 6.5(c)(iii) and the RC Tools ASP Agreement, a form of which is included
as Annex 4.

(5)
Equipment. Except as otherwise agreed by the Parties, Ascension Health, the
applicable Eligible Recipient and their designee(s) shall have the right (but
not the obligation) to purchase, or assume the lease for, any Equipment owned or
leased by Supplier that is exclusively used by Supplier, Supplier Subcontractors
or Supplier Affiliates to perform the Affected Services. Such Equipment shall be
transferred in good working condition, reasonable wear and tear excepted, as of
the completion of any Affected Services requiring such Equipment. Supplier shall
maintain such Equipment through the date of transfer so as to be eligible for
the applicable manufacturer’s maintenance program at no additional charge to
Ascension Health, another Eligible Recipient or their designee(s). In the case
of Supplier-owned Equipment, Supplier shall grant to Ascension Health, the
applicable Eligible Recipient or their designee(s) a warranty of title and a
warranty that such Equipment is free and clear of all liens and encumbrances.
Such conveyance by Supplier to Ascension Health, the applicable Eligible
Recipient or their designee(s) shall be at the [**] calculated in accordance
with generally accepted accounting principles. At Ascension Health’s request,
the Parties shall negotiate in good faith and agree upon the form and structure
of the purchase. In the case of Supplier leased Equipment, Supplier shall (i)
represent and warrant that the lessee is not in default under the lease and that
all lease payments have been made through the date of transfer, and (ii) notify
Ascension Health of any lessor defaults of which it is aware at the time.

(6)
Ascension Health Facilities, Equipment and Software. Supplier shall vacate the
Ascension Health Facilities and return to Ascension Health, if not previously
returned, any Ascension Health owned Equipment (including Ascension Health
Provided Equipment), Ascension Health leased Equipment, Ascension Health Owned
Materials and Ascension Health licensed Third Party Materials (including
Software), in condition at least as good as the condition when made available to
Supplier, ordinary wear and tear excepted. Supplier shall vacate such Ascension
Health Facilities and return such Equipment, Materials and Software to the
extent that the Services requiring such Ascension Health Facilities, Equipment,
Materials and Software are no longer being provided by Supplier.

(7)
Supplier Subcontractors and Third Party Contracts.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 73

--------------------------------------------------------------------------------





(i)
Supplier will use commercially reasonable efforts to make available to Ascension
Health, the applicable Eligible Recipient or their designee on reasonable terms
and conditions third party services then being utilized by Supplier in the
performance of the Services under shared agreements (e.g., agreements that
Supplier uses for multiple clients).

(ii)
Ascension Health or the applicable Eligible Recipient may, in its sole
discretion, assume any third party license and service agreements used by
Supplier to provide the Services that are dedicated exclusively to Ascension
Health or the applicable Eligible Recipient (e.g., agreements that are only used
for Ascension Health or the applicable Eligible Recipient).

(iii)
At Eligible Recipient’s request, Supplier shall reassign to the Eligible
Recipient any Third Party Contract that has been assigned to Supplier pursuant
to, and in accordance with, this Agreement and is still in effect at the time of
the termination of this Agreement, to the extent legally permitted and
commercially practicable.

(iv)
It is understood and agreed that, in all events, the Eligible Recipients retain
the right to contract directly with any Subcontractor or third party utilized by
Supplier, Supplier Subcontractors or Supplier Affiliates to perform any
Services.

(c)
Intentionally Omitted.

(d)
Rates and Charges. Except as provided below and in Section 20.7(b)(2), to the
extent the Disengagement Services requested by Ascension Health can be provided
by Supplier using personnel and resources already assigned to Ascension Health
and where Supplier is being compensated for such personnel or resource, there
will be [**] to Ascension Health or another Eligible Recipient for such
Disengagement Services provided by such personnel or resource. If material
Disengagement Services requested by Ascension Health cannot be provided by
Supplier using [**] without adversely affecting Supplier’s ability to meet its
performance obligations, Ascension Health, in its sole discretion, may forego or
delay any work activities or temporarily or permanently adjust the work to be
performed by Supplier, the schedules associated with such work or the Service
Levels to permit the performance of such Disengagement Services using such
personnel. To the extent Ascension Health or the applicable Eligible Recipient
authorizes Supplier to use additional Supplier Personnel to perform material
Disengagement Services requested by Ascension Health or the applicable Eligible
Recipient, such Eligible Recipient shall pay Supplier the rates and charges
specified in the applicable Supplement, or, if no such rates and charges are
specified in the applicable Supplement, a negotiated fee which shall be no less
favorable to the Eligible Recipient than the effective discount to Supplier’s
standard rates reflected by the rates in the applicable Supplement less any
discounts in the applicable Supplement.

20.8
TERMINATION FOR A FORCE MAJEURE EVENT. If any Force Majeure Event prevents the
performance by Supplier or one of its Subcontractors of critical Services for
more than fifteen (15) business days, Ascension Health, at its option, may
terminate any applicable Supplement so affected. If the applicable Eligible
Recipient elects to terminate less than all Services, the Charges payable under
this Agreement shall be equitably adjusted, in accordance with the pricing
methodology set forth in this Agreement, to reflect such partial termination.

21.GENERAL.
21.1
BINDING NATURE, ASSIGNMENT.

(a)
Binding Nature. This Agreement will be binding on the Parties and their
respective successors and permitted assigns.


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 74

--------------------------------------------------------------------------------





(b)
Assignment. Neither Party may, or will have the power to, assign this Agreement
without the prior written consent of the other, except in the following
circumstances:

(i)
Ascension Health may assign its rights or obligations under this Agreement or
any Supplement, without the approval of Supplier, to an Affiliate who expressly
assumes Ascension Health’s obligations and responsibilities hereunder, provided
that Ascension Health remains fully liable for and is not relieved from the full
performance of its obligations under this Agreement; and

(ii)
Ascension Health may assign its rights and obligations under this Agreement or
any Supplement, without the approval of Supplier, to an Entity acquiring,
directly or indirectly, Control of Ascension Health, an Entity into which
Ascension Health is merged, or an Entity acquiring all or substantially all of
Ascension Health’s assets, provided that the acquirer or surviving Entity agrees
in writing to be bound by the terms and conditions of this Agreement.

(c)
Impermissible Assignment. Any attempted assignment that does not comply with the
terms of this Section shall be null and void.

21.2
ENTIRE AGREEMENT; AMENDMENT.

This Agreement, including any Exhibits, Annexes and Attachments referred to
herein and attached hereto as well as any Supplements and Work Orders entered
into from time to time, each of which is incorporated herein for all purposes,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof. The Exhibits and Attachments to any Supplements or Work Orders
are incorporated into such Supplement or Work Order by this reference. There are
no agreements, representations, warranties, promises, covenants, commitments or
undertakings other than those expressly set forth herein. This Agreement
supersedes all prior agreements, representations, warranties, promises,
covenants, commitments or undertaking, whether written or oral, with respect to
the subject matter contained in this Agreement. No amendment, modification,
change, waiver, or discharge hereof shall be valid unless in writing and signed
by an authorized representative of the Party against which such amendment,
modification, change, waiver, or discharge is sought to be enforced. In
accordance with Section 1.1(c), any amendment to the terms and conditions of
this MPSA shall automatically, as of the amendment effective date, be
incorporated into all Supplements then in effect, unless otherwise specifically
set forth in such amendment.
21.3
NOTICES.

(a)
Primary Notices. Any notice, notification, request, demand or determination
provided by a Party pursuant to the following:

Section 4.5(a) (Right to In-Source or Use of Third Parties; Cooperation – Right
of Use);
Section 6.7 (Notice of Defaults);
Section 9.13 (Notice of Adverse Impact);
Section 10.2 (Supplier Excused Performance);
Section 13.1(d) (Loss of Confidential Information);
Article 16 (Insurance and Risk of Loss);
Sections 17.5 (Indemnification Procedures);
Section 17.6 (Indemnification Procedures – Governmental and Other Claims);
Section 19.1 (Dispute Resolution Procedures);
Article 20 (Termination);
Section 20.7 (Disengagement Services); and
Section 21.1 (Binding Nature, Assignment);


shall be in writing and shall be delivered in hard copy using one of the
following methods and shall be deemed delivered upon receipt: (i) by hand, (ii)
by an express courier with a reliable system for tracking delivery, or (iii) by
registered or certified mail, return receipt requested, postage prepaid.

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 75

--------------------------------------------------------------------------------



Unless otherwise notified, the foregoing notices shall be delivered as follows:
In the case of Ascension Health:
In the case of Supplier:

Ascension Health
Accretive Health, Inc.
4600 Edmundson Road
401 N. Michigan Avenue, Suite 2700
St. Louis, Missouri 63134
Chicago, Illinois 60611
Attention: Katherine Arbuckle
Chief Financial Officer
Attention: Mary Tolan
Founder and Chief Executive Officer



With a copy to:    
Ascension Health
Accretive Health, Inc.
4600 Edmundson Road
401 N. Michigan Avenue, Suite 2700
St. Louis, Missouri 63134
Chicago, Illinois 60611
Attention: Office of the General Counsel
Attention: Office of the General Counsel



(b)
    Other Notices. All notices, notifications, requests, demands or
determinations required or provided pursuant to this Agreement, other than those
specified in Section 21.3(a), shall be in writing and may be sent in hard copy
in the manner specified in Section 21.3(a), or by e-mail transmission (where
receipt is affirmatively acknowledged by the recipient, excluding auto-receipts)
or facsimile transmission (with acknowledgment of receipt from the recipient’s
facsimile machine) to the addresses set forth below:

In the case of Ascension Health:
In the case of Supplier:

Ascension Health
Accretive Health, Inc.
4600 Edmundson Road
401 N. Michigan Avenue, Suite 2700
St. Louis, Missouri 63134
Chicago, Illinois 60611
Attention: Bob Smith
Attention: Greg Kazarian
E-mail Address:
                  BobSmith@ascensionhealth.org
E-mail Address:
                GKazarian@accretivehealth.com
Facsimile Number: (314) 733-8002
Facsimile Number: (312) 755-0492



(c)
    Notice of Change. A Party may from time to time change its address or
designee for notification purposes by giving the other prior notice of the new
address or designee and the date upon which it shall become effective.

21.4
COUNTERPARTS, HEADINGS, LANGUAGE.

This Agreement may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties hereto. The
Article and Section headings and the table of contents used in this Agreement
are for reference and convenience only and shall not be considered in the
interpretation of this Agreement. All Schedules, Annexes, Exhibits, Attachments,
documents, materials, deliverable items, notices and communications of any kind
between the Parties and their representatives relating to the Services or this
Agreement shall be made in the English language.
21.5
RELATIONSHIP OF PARTIES.

Supplier, in furnishing services to the Eligible Recipients hereunder, is acting
as an independent contractor, and Supplier has the sole obligation to supervise,
manage, contract, direct, procure, perform or cause to be performed, all work to
be performed by Supplier or Supplier Personnel under this Agreement. The
relationship of the Parties under this Agreement shall not constitute a
partnership or joint venture for any purpose. Except as expressly provided in
this Agreement, Supplier is not an agent of the Eligible Recipients and has no
right, power or authority, expressly or impliedly, to represent or bind the
Eligible Recipients as to any matters.

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 76

--------------------------------------------------------------------------------





21.6
SEVERABILITY.

If any provision of this Agreement conflicts with applicable Law or is held
void, invalid or unenforceable by a court with jurisdiction over the Parties,
such provision shall be deemed to be restated to reflect as nearly as possible
the original intentions of the Parties in accordance with applicable Law. The
remaining provisions of this Agreement and the application of the challenged
provision to persons or circumstances other than those as to which it is void,
invalid or unenforceable shall not be affected thereby, and each such provision
shall be valid and enforceable to the full extent permitted by applicable Law.
21.7
CONSENTS AND APPROVAL.

Except where expressly provided as being in the sole discretion of a Party,
where agreement, approval, acceptance, consent, confirmation, notice or similar
action by either Party is required under this Agreement, such action shall not
be unreasonably delayed or withheld. An approval or consent given by a Party
under this Agreement shall not relieve the other Party of responsibility for
complying with the requirements of this Agreement, nor shall it be construed as
a waiver of any rights under this Agreement, except as and to the extent
expressly provided in such approval or consent.
21.8
WAIVER OF DEFAULT; CUMULATIVE REMEDIES.

(a)
Waiver of Default. A delay or omission by either Party hereto to exercise any
right under this Agreement shall not be construed to be a waiver thereof. A
waiver by either of the Parties hereto of any of the obligations to be performed
by the other or any breach thereof shall not be construed to be a waiver of any
succeeding breach thereof or of any other obligation. All waivers must be in
writing and signed by the Party waiving its rights.

(b)
Cumulative Remedies. All remedies provided for in this Agreement shall be
cumulative and in addition to and not in lieu of any other remedies available to
either Party at law, in equity or otherwise. The election by a Party of any
remedy provided for in this Agreement or otherwise available to such Party shall
not preclude such Party from pursuing any other remedies available to such Party
at law, in equity, by contract or otherwise.

21.9
SURVIVAL.

Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement shall survive any
termination or expiration of this Agreement and continue in full force and
effect. Additionally, all provisions of this Agreement will survive the
expiration or termination of this Agreement to the fullest extent necessary to
give the Parties the full benefit of the bargain expressed herein.
21.10
PUBLICITY.

Neither Party shall use the other Party’s names, logos, service marks, trade
names or trademarks or refer to the other Party directly or indirectly in any
press release, public announcement, or public disclosure relating to this
Agreement, including in any promotional, advertising or marketing materials,
customer lists or business presentations without the prior written consent of
the other Party prior to each such use or release. Supplier shall not make any
public statements about this Agreement, the Services or its relationship with
the Eligible Recipients without the prior written consent of Ascension Health’s
Office of the General Counsel in each instance, provided that Supplier may make
disclosures, to the extent required by rules or regulations promulgated by the
Securities and Exchange Commission (“SEC”) or any similar governmental or
regulatory body having jurisdiction over Supplier in any country or
jurisdiction, provided further that Supplier provides prior notice and a summary
of such disclosure to Ascension Health. Supplier shall seek to minimize such
disclosure consistent with such rules and regulations. Notwithstanding the
foregoing, Ascension Health and the other Eligible Recipients may include
Supplier’s name, website address, trademark, logos and/or icon on Ascension
Health’s or another Eligible Recipient’s intranet for the purpose of providing a
link from Ascension Health’s or an Eligible Recipient’s intranet to the homepage
of Supplier’s website (the “Link”). Supplier hereby grants to Ascension Health
and the other Eligible Recipients a limited, revocable right and license to use,
display and reproduce Supplier’s name, website address, trademark, logos and
other related intellectual property in connection with the establishment and
maintenance of the Link.

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 77

--------------------------------------------------------------------------------





21.11
THIRD PARTY BENEFICIARIES.

Except as expressly provided in this Agreement, this Agreement is entered into
solely between, and may be enforced only by, Ascension Health and Supplier. This
Agreement shall not be deemed to create any rights or causes of action in or on
behalf of any third parties (other than the right of Eligible Recipients to
receive Services), including employees, supplier and customers of a Party, or to
create any obligations of a Party to any such third parties.
21.12
COVENANT AGAINST PLEDGING.

Supplier agrees that, without the prior written consent of Ascension Health, it
shall not assign, transfer, pledge, hypothecate or otherwise encumber its rights
to receive payments from Ascension Health or another Eligible Recipient under
this Agreement for any reason whatsoever. To the extent Ascension Health permits
Supplier to assign, transfer, pledge, hypothecate or otherwise encumber its
rights to receive payments from Ascension Health or another Eligible Recipient
under this Agreement, Supplier shall continue to be Ascension Health’s sole
point of contact with respect to this Agreement, including with respect to
payment. The person or Entity to which such rights are assigned, transferred,
pledged, hypothecated or otherwise encumbered shall not be considered a third
party beneficiary under this Agreement and shall not have any rights or causes
of action against Ascension.
21.13
ORDER OF PRECEDENCE.

(a)
In the event of any conflict or inconsistency among the terms of the various
documents that collectively comprise the Agreement, then to the maximum extent
that the conflicting or inconsistent terms can reasonably be interpreted so that
such terms are consistent with and supplemental to one another and do not
conflict with each other, such consistent, non conflicting and supplemental
interpretation shall prevail, in a manner that gives effect to all of such
terms, absent an express statement of exclusion of a particular provision, term,
Article or Section of another document constituting part of the Agreement, or an
express statement that one provision or term in another document constituting
part of the Agreement takes precedence over another or applies notwithstanding
the other (in which case, that express statement of exclusion, precedence or
application shall first be given effect).

(b)
If and to the extent that clause (a) does not resolve any interpretive questions
or issues among terms that cannot be read as non-conflicting, consistent and
supplemental, the following general order of precedence shall apply (with lower
numbered items having priority over higher numbered items):

(i)
MPSA;

(ii)
the Exhibits to the MPSA;


ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 78

--------------------------------------------------------------------------------





(iii)
each Supplement;

(iv)
the schedules, exhibits, attachments, appendices or annexes to each Supplement;

(v)
the Policy and Procedures Manual;

(vi)
to the extent incorporated by specific reference in this Agreement, any third
party or industry standards; and

(vii)
any other document that makes specific reference to this Agreement.

(c)
No Supplement can modify the requirements of this MPSA without specific
reference to the section that is being modified. If Supplier submits Work
Orders, change orders, Services requests, invoices or other similar documents or
Eligible Recipient submits purchase orders or other similar documents for
accounting or administrative purposes or otherwise, no pre-printed or similar
terms and conditions contained in any such form shall be deemed to supersede any
of the terms and conditions of this Agreement without express written approval
(making specific reference to the changed sections of this Agreement and
complying with the notice requirements in Section 21.3) by the Party to be
charged.

21.14
HIRING.

(a)
Solicitation and Hiring. During the Term, and for a [**] month period following
the last date Supplier performs any Services hereunder Supplier, Ascension
Health and Eligible Recipient shall be prohibited from soliciting, recruiting or
employing the employees of the other without the consent of the employee’s then
current employer during the employee’s term of employment and for a period of
[**] months following the employee’s final service date and subject to the
provisions of Section 20.7(b)(3).

(b)
Publications. Neither the publication of classified advertisements in
newspapers, periodicals, Internet bulletin boards, or other publications of
general availability or circulation nor the consideration and hiring of persons
responding to such advertisements shall be deemed a breach of this Section
21.14, unless the advertisement and solicitation is undertaken as a means to
circumvent or conceal a violation of this provision and/or the hiring party acts
with knowledge of this hiring prohibition.

21.15
SUPPLIER AFFILIATES.

Supplier shall be fully responsible and liable for all obligations of itself or
any Supplier Affiliate and Supplier to the same extent as if such failure to
perform or comply was committed by Supplier, and Ascension Health shall have the
same rights under this Agreement if an event or circumstance (e.g., bankruptcy)
occurs with respect to a Supplier Affiliate, that it would have if such party
were Supplier.
21.16
LIENS.

Neither Party shall file, or by its action or inaction permit, any liens to be
filed on or against property or realty of the other Party or an Eligible
Recipient. If any such liens arise as a result of a Party’s action or inaction,
such Party shall obtain a bond to fully satisfy such liens or otherwise remove
such liens at its sole cost and expense within [**] business days.
21.17
COVENANT OF COOPERATION AND GOOD FAITH.

Each Party agrees that, in its respective dealings with the other Party under or
in connection with this Agreement, it shall act in good faith.

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 79

--------------------------------------------------------------------------------





21.18
ACKNOWLEDGMENT, FURTHER ASSURANCES.

The Parties each acknowledge that the terms and conditions of this Agreement
have been the subject of active and complete negotiations, and that such terms
and conditions should not be construed in favor of or against any Party by
reason of the extent to which any Party or its professional advisors
participated in the preparation of this Agreement. Each Party covenants and
agrees that, subsequent to the execution and delivery of this Agreement and
without any additional consideration, upon the request of a Party, the other
Party shall execute and deliver any further legal instruments and perform any
acts that are or may become necessary to effectuate the purposes of this
Agreement.
21.19
INTENTIONALLY OMITTED.

21.20
TAX-EXEMPT BOND FINANCING.

The Parties acknowledge that some of the Equipment, Systems and Ascension Health
Facilities to be used pursuant to this Agreement may have been financed with
tax-exempt bond proceeds. This Agreement is intended to cover services that are
“incidental”, pursuant to 26 C.F.R. Section 1.141-3(b)(4)(iii)(A), or otherwise
not to give rise to private business use, as defined in 26 U.S.C. Section 141.
In the event that Ascension Health’s legal and/or bond counsel determines that
this Agreement or a Supplement executed hereunder may give rise to private
business use, whether due to a change in law, regulations, or for any other
reason, the Parties shall meet and in good faith negotiate an amendment to this
Agreement or a Supplement executed hereunder, as applicable, to ensure that
neither this Agreement, nor any Supplement executed hereunder gives rise to
private business use. If the Parties are unable, after one hundred and twenty
(120) days, to reach such an agreement, then Ascension Health shall have the
right to terminate this Agreement or the Supplement executed hereunder, as
applicable, and any such termination shall be deemed a termination for cause
under Section 20.1.
[Signature Page Follows]

ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 80

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the Effective Date.


ASCENSION HEALTH
ACCRETIVE HEALTH, INC.



By:    /s/ Katherine Arbuckle        By:    /s/ Mary Tolan    
Title:    Senior VP and CFO        Title:    CEO    
Date:     August 6, 2012        Date:    August 6, 2012    



ASCENSION HEALTH CONFIDENTIAL    MPSA    Page 81

--------------------------------------------------------------------------------











MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 1


DEFINITIONS












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.











--------------------------------------------------------------------------------













--------------------------------------------------------------------------------



Exhibit 1
Definitions
1.
INTRODUCTION.

1.1
Agreement. This Exhibit 1 (this “Exhibit”) is attached to and incorporated by
reference in that certain Master Professional Services Agreement by and between
Ascension Health, a Missouri nonprofit corporation having a principal place of
business at 4600 Edmundson Road, St. Louis, Missouri 63134 (“Ascension Health”),
and Accretive Health, Inc. a Delaware corporation having a principal place of
business in Chicago, Illinois (“Supplier”) (the “MPSA”).

1.2
References. All references in this Exhibit to articles, sections and exhibits
shall be to this Exhibit, unless another reference is provided.

1.3
General. The terms defined in this Exhibit include the plural as well as the
singular and the derivatives of such terms. Unless otherwise expressly stated,
the words “herein,” “hereof,” and “hereunder” and other words of similar import
refer to the Agreement as a whole and not to any particular Article, Section,
Subsection or other subdivision. Article, Section, Subsection and Attachment
references refer to articles, sections and subsections of, and attachments to,
the MPSA, unless specified otherwise. The words “include” and “including” shall
not be construed as terms of limitation and introduce a non-exclusive set of
examples. The words “day,” “month,” and “year” mean, respectively, calendar day,
calendar month and calendar year. As stated in Section 21.3 of the MPSA, the
word “notice” and “notification” and their derivatives means notice or
notification in writing. Other terms used in this Agreement are defined in the
context in which they are used and have the meanings there indicated.

2.
DEFINITIONS.

The following terms, when used in the Agreement, have the meanings specified
below.
“Acceptance” means the determination, in Ascension Health’s reasonable
discretion, and in accordance with the Policy and Procedures Manual or other
criteria agreed to by the Parties, following implementation, installation,
testing and execution in the production environment for an agreed upon number of
business cycles that Software, Equipment, Systems and/or other contract
deliverables are in Compliance in all material respects with the Specifications.
“Acceptance Date” has the meaning given in Section 6.3(f)(iii).
“Acceptance Testing” has the meaning given in Section 6.3(f).
“Acceptance Tests” has the meaning given in Section 6.3(f)(ii).
“Access Code” means a user identification number, a code or a password (or some
combination of the foregoing) permitting access to the Ascension Health Network.
“Accretive PAS®” means the Physician Advisory Services provided by Supplier.
“Accretive PAS® Lead Physician Advisor” means the lead physician Supplier
assigns to a particular Supplier Facility. The Accretive PAS® Lead Physician
Advisor will act as the point physician for clinical questions and ongoing
training.
“Accretive PAS® Web Portal” or “Portal” has the meaning given to it in Exhibit
4-D (Optional Services).
“Act” has the meaning given in Exhibit 11.
“Actual Performance” has the meaning given to it in Exhibit 4-B, Section 6.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 1

--------------------------------------------------------------------------------



“Administered Expenses” means the expenses identified as “Administered Expenses”
in the applicable Supplement.
“Administrative Adjustments” means non-contractual adjustments or write-offs of
charges taken in accordance with eligible participant policies.
“Affected Employees” has the meaning given in Exhibit 13.
“Affected Services” has the meaning given in Section 20.7(a).
“Affiliate” means, generally, with respect to any Entity, any other Entity
Controlling, Controlled by or under common Control with such Entity.
“Affiliate Schedules” means those certain agreements by and among Ascension
Health, Supplier and certain Eligible Recipients that amended and supplemented
the Legacy Agreement as to the services to be provided by Supplier to the
applicable Eligible Recipients thereunder.
“Aged Trial Balance Report” means the report of accounts receivables prepared in
connection with the metric calculations described in Appendix A to Exhibit 4-B.
“Agreement” has the meaning given in Section 1.1(c).
“Agreement Terms” has the meaning given in Section 13.1(b)(v).
“AHtoCharge/Charge Capture” means a software and data mining tool utilized to
identify missing charges.
“ALJ” means Administrative Law Judge.
“Anti-Kickback Statute” has the meaning given in Exhibit 11.
“Appeal Management” means an optional component of Accretive PAS® as described
in Appendix D of Exhibit 4-C.
“Applications Software” or “Applications” means those software application
programs and programming (and all modifications, replacements, Upgrades,
enhancements, documentation, materials and media related thereto) used to
support day-to-day business operations and accomplish specific business
objectives to the extent Supplier has financial or operational responsibility
for such programs or programming under the applicable Supplement. Applications
Software shall include all such programs or programming in use as of the
Supplement Effective Date, including those (i) that are set forth in the
applicable Supplement, (ii) that are included in the applicable Base Case, or
(iii) as to which Supplier received notice and/or access prior to the Supplement
Effective Date. Applications Software also shall include all such programs or
programming developed and/or introduced on or after the Supplement Effective
Date to the extent a Party has financial or operational responsibility for such
programs or programming under the applicable Supplement.
“AR” means accounts receivable.
“Arbitrator” has the meaning given in Section 19.6(b).
“Ascension Health” has the meaning given in preamble of the Agreement.
“Ascension Health Data” means any data or information of Ascension Health or any
Eligible Recipient that is provided to or obtained by Supplier in connection
with the negotiation and execution of this Agreement or the performance of its
obligations under this Agreement, including data and information with respect to
the businesses, past current and prospective customers, operations, facilities,
products, insurance policies, policy holders, applicants or other prospective
customers, rates, regulatory compliance, competitors, consumer markets, assets,
expenditures, mergers, acquisitions, divestitures, billings, collections,
revenues and finances of Ascension Health or any Eligible Recipient. Ascension

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 2

--------------------------------------------------------------------------------



Health Data also means any data or information of Ascension Health or an
Eligible Recipient (i) created, generated, collected or processed by Supplier in
the performance of its obligations under this Agreement, including data
processing input and output, asset information, Reports, third party service and
product agreements of Ascension Health or an Eligible Recipient, retained
expenses and Administered Expenses or (ii) that resides in or is accessed
through Software, Equipment or Systems provided, operated, supported, or used by
Supplier in connection with the Services, as well as information derived from
this data and information. Ascension Health Data shall not include any Supplier
Confidential Information.
“Ascension Health Export Materials” has the meaning given in Section
15.7(g)(ii).
“Ascension Health Facilities” has the meaning given to it in Section 6.2.
“Ascension Health Laws” has the meaning given in Section 15.7(d).
“Ascension Health Network” has the meaning given in Section 6.3(a).
“Ascension Health Owned Materials” has the meaning given in Section 14.1(a).
“Ascension Health Personnel” means the employees, agents, contractors or
representatives of Ascension Health employed or contracted by Ascension Health
or its Affiliates or Eligible Recipients as of the applicable Supplement
Effective Date who performed, in the ordinary course of business, any of the
services to be provided by Supplier during the [**] months preceding the
applicable Commencement Date.
“Ascension Health Privacy Policy” means Ascension Health’s privacy policy listed
in Exhibit 8.
“Ascension Health Provided Equipment” has the meaning given in Section 6.5(e).
“Ascension Health Relationship Manager” has the meaning given in Section
10.1(a).
“Ascension Health Rules” has the meaning given in Section 6.2(b).
“Ascension Health Special Circumstances” has the meaning given in Section
4.5(a).
“Ascension Health Standards” has the meaning given in Section 9.5(a).
“Audit Period” has the meaning given in Section 9.10(a).
“Authorized User(s)” means, individually and collectively, the employees,
business units, contractors, subcontractors, customers, agents, representatives,
and joint ventures of Ascension Health and the Eligible Recipients (other than
Supplier and its Subcontractors) designated by Ascension Health or an Eligible
Recipient to receive or use the Systems or Services provided by Supplier.
“Auto/Workers Com/ Other” means one of the criteria for Conversions as described
in Section 15.7(g) of Exhibit 4-B.
“BAA” has the meaning given in Section 13.2(d).
“Back” means those Dependent Services that are referred to as “Back End” in
Exhibit 2 (Services).
“Balance Sheet Metric” means Operating Metrics [**] as described in the table in
Section 2.b of Exhibit 4-B.
“Bankruptcy Code” has the meaning given in Section 20.6(b).
“Bankruptcy Rejection” has the meaning given in Section 20.6(b).

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 3

--------------------------------------------------------------------------------



“Base Case” means the financial base case consisting of the historical spend for
the Services, functions and responsibilities that Supplier is assuming pursuant
to a Supplement, including actual and planned expenditures for the [**] month
period immediately preceding the applicable Supplement Effective Date.
“Base Fee” means the annual amount of the fees paid to Supplier by Eligible
Recipient as compensation for the Supplier’s outsourcing and management of the
Eligible Recipient’s full end to end patient revenue cycle. The calculation of
the Base Fee for Eligible Recipients is detailed in Exhibit 4-A.
“Base Fee Cash Percentage” has the meaning given in Section 1.1 of Exhibit 4-A.
“Base Incentive Fee” means those Incentive Fees described in Section 1.1 of
Exhibit 4-B.
“Benefit Plan” has the meaning given in Exhibit 13.
“Benefits Uplift” has the meaning given in Section 1.1 of Exhibit 13.
“Business Associate” has the meaning given in Annex 4.
“Cardholder Data” means all data designated as “Cardholder Data” or “Sensitive
Authentication Data” in PCI DSS.
“Cash Collection Factor” means the component of Base Incentive Fees described in
Section 1.2(a)(ii) of Exhibit 4-B.
“Cash Collections” means, unless otherwise agreed by the Parties, the amounts
adjudicated and posted against individual patient accounts as payments. Sources
of payments typically include payments from third-party Payers and patients.
Payments from patients include direct payments, cash collected through
third-party collection agencies, legal collections, early out vendors and other
contracted third-party service providers before deductions of fees for in-scope
revenue cycle facilities. In the event that collections related to specific
patient activity are not posted/adjudicated at the patient account level, these
payments are also included as part of Cash Collections (e.g., lump-sum
underpayment settlements or take-backs). For payers that have periodic interim
payments, vouchered remittances will be considered cash.
“Cash to Best Possible Methodologies” means the measurement methodology utilized
to measure net revenue yield improvement prior to 7/1/2012 for Eligible
Recipient facilities pursuant to the Legacy Agreement.
“Change Control Procedures” has the meaning given in Section 9.6(a).
“Charges” means the amounts set forth in a Supplement, including in Exhibit 4 to
the MPSA, as charges for the Services under that Supplement, excluding
Administered Expenses, Service Taxes and Ascension Health retained expenses.
“Charity Policy” means charity write offs taken in accordance with Eligible
Recipient policies.
“Claimant” has the meaning given in Section 19.6(b).
“Client Utilization Review” or “UR” means the committee that reviews utilization
issues brought to it by the medical director, often approving or reviewing
policy regarding coverage and specifically charged with making Code 44 decision.
“Clinical Denials Team” has the meaning given in Exhibit 4-C, Appendix D.
“Clinical Documentation” consists of certain services detailed in Exhibit 4-C,
Appendix F.
“CMS” means Centers for Medicare & Medicaid Services.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 4

--------------------------------------------------------------------------------



“COB” means coordination of benefits.
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act.
“Code 44” means the National Uniform Billing Committee Conditon Code relating to
Inpatient admission changed to outpatient, which is for use on outpatient claims
only, when the physician ordered inpatient services, but upon internal review
performed before the claim was initially submitted, the hospital determined the
services did not meet its inpatient criteria.
“Commencement Date” means, for each Service, the date set forth in the
applicable Supplement designated for the commencement of such Service or, if no
such date is set forth in the applicable Supplement, the Supplement Effective
Date.
“Commissioned Developed Materials” has the meaning given in Section 14.2(d).
“Companion Agreement” has the meaning given in Section 2.2(a).
“Compensation Plan” has the meaning given in Exhibit 5, Section 4.
“Compliance” and “Comply” means, with respect to Software, Equipment, Systems or
other contract deliverables to be implemented, designed, developed, delivered,
integrated, installed and/or tested by Supplier, compliance in all material
respects with the Specifications.
“Concurrent and Retrospective Appeals Management” means the act of writing
appeal letters on cases being denied full or part payment for a number of
reasons, including medical necessity, level of care, and number of days.
“Confidential Information” has the meaning given in Section 13.1(a).
“Contract Changes” has the meaning given in Section 11.1(d).
“Contract Employee Roster” has the meaning given in Exhibit 5.
“Contract Employees” has the meaning given in Exhibit 5.
“Contract Records” has the meaning given in Section 9.10(a).
“Contract Year” means, for the first Contract Year, a period commencing on the
first Commencement Date under the applicable Supplement and ending on June 30 of
the next calendar year and, for each ensuing Contract Year, a twelve (12) month
period commencing on July 1 and ending on June 30 (or, if earlier, on the last
day of the Term). If any Contract Year is less than twelve (12) months, the
rights and obligations under this Agreement that are calculated on a Contract
Year basis will be proportionately adjusted for such shorter period.
“Contractual Adjustments” means adjustments or write off of charges taken in
accordance with third party payer contracts.
“Control” and its derivatives means: (a) the legal, beneficial, or equitable
ownership, directly or indirectly, of (i) at least fifty percent (50%) of the
aggregate of all voting equity interests in an Entity or (ii) equity interests
having the right to at least fifty percent (50%) of the profits of an Entity or,
in the event of dissolution, to at least fifty percent (50%) of the assets of an
Entity; (b) the right to appoint, directly or indirectly, a majority of the
board of directors; (c) the right to control, directly or indirectly, the
management or direction of the Entity by contract or corporate governance
document; or (d) in the case of a partnership, the holding by an Entity (or one
of its Affiliates) of the position of sole general partner.
“Controls Audit” has the meaning given in Section 9.10(h)(i).

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 5

--------------------------------------------------------------------------------



“Conversions” has the meaning given in Section 15.1 of Exhibit 4-B.
“Corporate Compliance Program” means a program established by Supplier,
Ascension Health or the applicable Eligible Recipients which has as its goal to
ensure that such Entity complies with federal, state and local laws and
regulations and is further described in Exhibit 11.
“Covered Entities” has the meaning given in Annex 4.
“CPOE” means computerized physician order entry.
“Credit AR” means negative balance open AR.
“Crowe” means Crowe Horwath, LLP.
“Crowe RCA System” means a database and financial decision support tool deployed
by Ascension Health for all Eligible Recipients.
“Debit AR” means positive balance open AR.
“Deficient Service” has the meaning given in Section 4.4(a).
“De-identified” has the meaning set forth in Section in Section 13.2(f).
“Deliverable” means a Developed Material that is identified as a deliverable in
the Agreement, or in a statement of work, project plan, or other writing by or
between the Parties.
“Denials” means non-contractual adjustments or write off of charges taken in
accordance with eligible participant policies and/or payer denials.
“Dependent Services” means those Services that are specified as “Dependent
Services” in Exhibit 2.
“Derivative Work” means a work based on one or more preexisting works, including
a condensation, transformation, translation, modification, expansion, or
adaptation, that, if prepared without authorization of the owner of the
copyright of such preexisting work, would constitute a copyright infringement
under applicable Law, but excluding the preexisting work.
“Designated Sponsor” means the individual designated by an Eligible Recipient to
be responsible for oversight and decision-making on behalf of that Eligible
Recipient relating to a Supplement.
“Detailed Transition Plan” has the meaning given in Section 4.2(b).
“Developed Materials” means both Commissioned Developed Materials and General
Developed Materials.
“Development Tools” means all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that are used in the development, testing, deployment
and maintenance of Applications to the extent a Party has financial or
operational responsibility for such programs or programming under a Supplement.
Development Tools shall include all such products in use or required to be used
as of the Commencement Date, including those set forth in the applicable
Supplement, those as to which the license, maintenance or support costs are
included in the applicable Base Case, and those as to which Supplier received
reasonable notice and/or access prior to the Commencement Date. Development
Tools also shall include all such products selected and/or developed by or for
Ascension Health or the other Eligible Recipients on or after the Commencement
Date to the extent a Party has financial or operational responsibility for such
programs or programming under a Supplement.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 6

--------------------------------------------------------------------------------



“Direct Ascension Health Competitors” means the Entities identified in Exhibit
10 of the Agreement, as well as their Affiliates, successors and assigns, as
such list of Entities may reasonably be modified by Ascension Health from time
to time.
“Direct Costs” has the meaning given in Exhibit 4-A, Section 8(a).
“Direct Costs of Collection” has the meaning given in Exhibit 4-C, Appendix E.
“Directives” has the meaning given in Exhibit 11.
“Discrete Initiatives”, as of the Effective Date” include those discrete
initiatives that are set forth in Section 14.1 of Exhibit 4-B.
“Discretionary Transition Employee” has the meaning given in Exhibit 13.
“Disengagement Plan” has the meaning given in Section 20.7(b)(1).
“Disengagement Services” means the termination/expiration assistance requested
by Ascension Health to allow the Services to continue without interruption or
adverse effect and to facilitate the orderly transfer of the Services to
Ascension Health or its designee, as such assistance is further described in
Section 20.7 and the applicable Supplements.
“Dormant Receivables” has the meaning given in Exhibit 4-C, Sections Appendix E.
“Earnback” has the meaning given in Section 7.5 of Exhibit 3.
“Effective Date” has the meaning given in the preamble to the MPSA.
“Eligible Recipients” means, collectively, the following:
(a)    Ascension Health or Ascension Health Care Network;
(b)    any Entity that is an Affiliate of Ascension Health or Ascension Health
Care Network on the Supplement Effective Date, or thereafter becomes an
Affiliate of Ascension Health;
(c)    any Entity that purchases after the Supplement Effective Date from
Ascension Health or any Affiliate of Ascension Health, all or substantially all
of the assets of Ascension Health or such Affiliate, or of any division,
marketing unit or business unit thereof, provided that such Entity agrees in
writing to be bound by the terms and conditions of this Agreement;
(d)    any Entity that after the Supplement Effective Date is created using
assets of Ascension Health or any Affiliate of Ascension Health, provided that
such Entity agrees in writing to be bound by the terms and conditions of this
Agreement;
(e)    any Entity into which Ascension Health or any Affiliate of Ascension
Health merges or consolidates, provided that such Entity has assumed Ascension
Health’s obligations under this Agreement, and provided further that such Entity
agrees in writing to be bound by the terms and conditions of this Agreement;
(f)    any Entity which merges into or consolidates with Ascension Health or any
Affiliate of Ascension Health;
(g)    any Entity, including any corporation, joint venture, partnership or
manufacturing or retail facility, in which on or after the Supplement Effective
Date, Ascension Health or any Affiliate of Ascension Health has an ownership
interest and as to which Ascension Health or such Affiliate has management or
operational responsibility;

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 7

--------------------------------------------------------------------------------



any person or Entity engaged in the provision of products or services to
Ascension Health or another Eligible Recipient identified in clauses (a) through
(g) (e.g., contract personnel working at a Ascension Health site), but only in
connection with the provision of such products or services to Ascension Health
or such other Eligible Recipient;
any customer of an Eligible Recipient identified in clauses (a) through (g)
above, or an Entity to which such an Eligible Recipient is a subcontractor, but
only in connection with the provision of products or services (other than the
Services provided hereunder) by such Eligible Recipient to such customer; and
other entities to which the Parties agree.
“Eligible Recipient Relationship Manager” has the meaning given in Section
10.1(b).
“Employment Effective Date” has the meaning given in Exhibit 13.
“EMR” means Electronic Medical Records.
“Enrollment Form” means a form which is included in the RC Tools ASP form of
agreement (Annex 4).
“Entity” means a corporation, partnership, joint venture, trust, limited
liability company, limited liability partnership, association or other
organization or entity.
“Equipment” means all computing, networking and communications equipment
procured, provided, operated, supported, or used by an Eligible Recipient,
Supplier or an Authorized User in connection with the Services, including (i)
mainframe, midrange, server and distributed computing equipment and associated
attachments, features, accessories, peripheral devices, and cabling, (ii)
personal computers, laptop computers, terminals, workstations and personal data
devices and associated attachments, features, accessories, printers,
multi-functional printers, peripheral or network devices, and cabling, and (iii)
voice, data, video and wireless telecommunications and network and monitoring
equipment and associated attachments, features, accessories, peripheral devices,
cell phones and cabling.
“Equipment Leases” means all leasing arrangements whereby Ascension Health,
another Eligible Recipient or a Third Party Contractor leases Equipment as of
the Commencement Date which will be used by Supplier (or Subcontractors or
Affiliates of Supplier) in connection with the provision of the Services after
such Commencement Date. Equipment Leases include those leases identified in the
applicable Supplement, those leases as to which the lease, maintenance and
support costs are included in the applicable Base Case and all other leases as
to which Supplier received notice and/or access prior to the Supplement
Effective Date.
“Ethical and Religious Directives” means the Ethical and Religious Directives
for Catholic Health Care Services, as promulgated by the United States
Conference of Catholic Bishops, Washington, D.C., of the Roman Catholic Church
or its successor located at http
://www.usccb.org/issues-and-action/human-life-and-dignity/health-care/upload/Ethical-Religious-Directives-Catholic-Health-Care-Services-fifth-edition-2009.pdf
“FC” means “financial class”.
“Federal Health Care Program” has the meaning given in Exhibit 11.
“Financial Clearance” has the meaning given in Section 3.2 of Exhibit 3.
“Financial Clearance Center of Excellence” means the Supplier Facilities
dedicated to performing a variety of the revenue cycle procedures typically
performed as part of the patient access process such as registration and
eligibility review for multiple Supplier customers some of which may be Eligible
Recipients.
“Financial Clearance Services” means those Services that are typically performed
as part of the patient access process such as registration and eligibility
review.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 8

--------------------------------------------------------------------------------



“First Level Review by Nurse” means the first chart review by a case manager
against a standardized screening criteria to assess whether a chart has medical
necessity of admission to a hospital.
“Fixed Employee and Fixed Overhead Costs” shall be calculated in accordance with
Exhibit 4-A, Section 6.
“Force Majeure Event” has the meaning given in Section 9.14(a).
“Front” means those Dependent Services that are referred to as “Front End” in
Exhibit 2 (Services).
“Functional Service Area” means each of the service areas identified in the
applicable Supplement as a “Functional Service Area.”
“GAAP” means generally accepted accounting principles, consistently applied.
“General Developed Materials” has the meaning given in Section 14.2(a).
“GPSR” means Gross Patient Service Revenue for Supplier In-Scope Operations;
GPSR should be calculated by post-date (the date charges posted on the patient
account) such as in a given month, the GPSR is equal to the charges posted on
patient accounts during the same month.
“Gross Accounts Receivables” means totals accounts receivable at gross, debits
AR only.
“Gross Base Fee” means the total Base Fees charged by Supplier to an Eligible
Recipient prior to [**] before any reductions for [**] (both as defined in the
Legacy Agreement).
“Gross Proceeds from the collection of Dormant Receivables” has the meaning
given to it in Exhibit 4-C, Appendix E.
“Health Information Management” or “HIM” is the practice of acquiring,
analyzing, and protecting digital and traditional medical information vital to
providing quality patient care, typically HIM functions include medical
transcription, medical coding, and medical records management and retention.
“High Risk” shall have the meaning as defined by each individual affiliate in
their Crowe RCA System. High Risk should be defined consistently in periods
before and after the contract start date.
“HIPAA Privacy Rule” means the Health Insurance Portability and Accountability
Act of 1996 and regulations thereunder (45 C.F.R. Parts 160-164), as the same
may be amended from time to time.
“HITECH” means the Health Information Technology for Economic and Clinical
Health Act (Title XIII of the American Recovery and Reinvestment Act of 2009)
and regulations thereunder, as the same may be amended from time to time.
“Historical Base Fee” has the meaning given in Exhibit 4-A, Section 1.2.
“Historical Cash Collections” has the meaning given in Exhibit 4-A, Section 1.1.
“Historical Performance” means the actual results for an Eligible Recipient
based on the twelve (12) month period immediately prior to the applicable
Supplement Effective Date, unless otherwise agreed by the parties (as used in
Section 8.1 of Exhibit 4-B).
“Historical Period” means the 12 months ending June 30th, 2012, unless otherwise
stated.
“ICD-10” means the International Statistical Classification of Diseases and
Related Health Problems, 10th Revision.
“Illicit Code” has the meaning given in Section 9.9(b).

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 9

--------------------------------------------------------------------------------



“Incentive Fees for Intra Stay Quality” has the meaning given in Appendix B of
Exhibit 4-C.
“Income Statement Metrics” means, unless otherwise agreed by the Parties, the
following metrics:  [**].
“Increases to Net Revenue” means initiatives which increase the amount of
revenue due from third party payers.
“Indirect Costs” has the meaning given in Exhibit 4-A, Section 8(b).
“Infused Cost Recovery Fee” has the meaning given in Appendix B of Exhibit 4-C).
“Inpatient and Observation Status” means two different possible status of a
number of status categories that a patient may be placed in for billing
purposes. Observation or inpatient status is based on the patient's severity of
illness and the intensity of service provided.
“Inpatient” means a patient who is admitted to a hospital or clinic for
treatment with an inpatient status.
“Inpatient Conversions” means a Conversion associated with a patient that has an
Inpatient status.
“In-Scope Base Services” has the meaning given in Exhibit 4-B, Section 1.1.
“In-Scope Operations” means the departments and areas of operation at an
Eligible Recipient for which Supplier will provide the Services.
“Insurance Activity” has the meaning given in Exhibit 4-B, Appendix A.
“Insurance Payments” means payments made by a third party payer.
“Insured Patient Cash” means cash collected from the patient on accounts with
insurance coverage.
“Intra-Stay Quality” consists of certain Optional Services detailed in Exhibit
4-C, Appendix B.
“Joint Review Board” or “JRB” has the meaning given to it in Exhibit 6.
“Income Taxes” means any tax on or measured by the net income of a Party
(including taxes on capital or net worth that are imposed as an alternative to a
tax based on net or gross income), or taxes which are of the nature of excess
profits tax, minimum tax on tax preferences, alternative minimum tax,
accumulated earnings tax, personal holding company tax, capital gains tax or
franchise tax for the privilege of doing business.
“Issuers” has the meaning given in Section 13.2(e).
“Key Supplier Personnel” has the meaning given to it in Section 8.2(a).
“Laws” means all federal, state, provincial, regional, territorial and local
laws, statutes, regulations, rules, executive orders, supervisory requirements,
directives, circulars, opinions, interpretive letters and official releases of
or by any government, or any authority, department or agency thereof or self
regulatory organization (“SRO”), including Privacy Laws. The definition of Laws
shall include Privacy Laws. For purposes of this Agreement, Laws shall also
include all generally accepted accounting principles (“GAAP”), as such
principles may be modified during the Term by the Public Company Accounting
Oversight Board or other applicable authorities.
“Legacy Agreement” means, collectively, the MSA and the Affiliate Schedules.
“Legacy Practices” has the meaning given in Section 4.1(c).

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 10

--------------------------------------------------------------------------------



“Level of Care Compliance Services” means the services provided to a client to
aid in making appropriate status decisions for billing purposes.
“Link” has the meaning given in Section 21.10.
“Losses” means all losses, liabilities, damages (including punitive and
exemplary damages), fines, penalties, interest and claims (including taxes), and
all related costs and expenses (including reasonable legal fees and
disbursements and costs of investigation, litigation, experts, settlement,
judgment, interest and penalties). Losses shall not include refunds, take-backs,
unpaid claims or other similar forms of losses which relate to the payment made
to Supplier for Services which it provides to patients.
“Lower Bound Target” means [**], unless otherwise agreed by the Parties.
“M&T” means management and technology.
“Major Release” means a new version of Software that includes changes to the
architecture and/or adds new features and functionality in addition to the
original functional characteristics of the preceding software release. These
releases are usually identified by full integer changes in the numbering, such
as from “7.0” to “8.0,” but may be identified by the industry as a major release
without the accompanying integer change.
“Malicious Code” means (i) any code, program, or sub-program whose knowing or
intended purpose is to damage or maliciously interfere with the operation of the
computer system containing the code, program or sub-program, or to halt, disable
or maliciously interfere with the operation of the Software, code, program, or
sub-program, itself, or (ii) any device, method, or token that permits any
person to circumvent the normal security of the Software or the system
containing the code.
“Managed Care Contract Negotiations” consists of certain services detailed in
Exhibit 4-C, Appendix F.
“Managed Third Parties” has the meaning given in Section 4.5(c).
“Managed Third Party Agreement” has the meaning given in Section 4.5(c).
“Management Tools” means all software products and tools (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) that are used by Supplier to deliver and manage the Services.
Management Tools shall include all such products or tools in use as of the
Supplement Effective Date, including those (i) that are listed in a Supplement,
(ii) for which the license, maintenance or support costs are included in the
applicable Base Case, or (iii) as to which Supplier otherwise received notice
and/or access prior to the Supplement Effective Date. Management Tools also
shall include all such software products and tools selected and/or developed on
or after the Effective Date to the extent a Party has financial or operational
responsibility for such programs or programming under the applicable Supplement.
“Mandatory Transition Employee” has the meaning given in Exhibit 13.
“Master Professional Services Agreement” or “MPSA” has the meaning given to it
in Section 1.1(a).
“Material Deficiency” has the meaning given in Section 4.5.
“Materials” means, collectively, Software, literary works, other works of
authorship, documented specifications, designs, analyses, processes,
methodologies, concepts, inventions, know-how, programs, program listings,
programming tools, documentation, reports, drawings, databases, spreadsheets,
machine-readable text and files financial models and work product, whether
tangible or intangible.
“Measurement Period” means any Ascension Health fiscal quarter during the
Performance Period.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 11

--------------------------------------------------------------------------------



“Measurement Window” means the time during, or frequency by, which a Service
Level shall be measured.
“Medicaid Pending” means accounts which are still pending approval of coverage
from Medicaid.
“Medical Executive Committee” means the Eligible Recipient committee responsible
for conveying accurately the views of the medical staff on all issues, including
those issues relating to quality and safety.
“Medical Necessity” has the meaning given to such term in Title XVIII of the
Social Security Act, Section 1862 (a)(1)(A).
“Medicare/Medicaid/Other Payer Cost Reports and Medicare Bad Debt Logging”
consists of certain services detailed in Exhibit 4-C, Appendix F.
“Middle” means those Dependent Services that are referred to as “Middle” in
Exhibit 2 (Services).
“Military Leave” has the meaning given in Exhibit 13.
“Minor Release” means a scheduled release containing small functionality updates
and/or accumulated resolutions to defects or non-conformances made available
since the immediately preceding release (whether Major Release or Minor
Release). Minor Releases shall include “Maintenance Releases” which are
supplemental to and made available between Major Releases and other Minor
Releases, issued and provided under specific vendor service level or maintenance
obligations and contain only accumulated resolutions or mandated changes. These
releases are usually identified by a change in the decimal numbering of a
release, such as “7.12” to “7.13.”
“Monthly Invoice” has the meaning given in Section 12.1(a).
“MS-DRG” means Medicare Severity Diagnosis Related Group. DRG is the system to
classify hospital cases into one of originally 467 groups.
“MSA” means that certain Amended and Restated Master Service Agreement by and
between Ascension Health and Supplier dated as of December 13, 2007, as amended.
“Net Base Fee” means the total Base Fees charged to an Eligible Recipient prior
to [**] after reduction for Cost Savings Sharing and/or Base Fee Reductions
(both as defined in the Legacy Agreement).
“Net/Net Revenue” has the meaning given in Appendix A of Exhibit 4-B.
“Net Patient Service Revenue” or “NPSR” means, unless otherwise agreed by the
Parties, the estimated realizable amounts from patients, third-party payers, and
others for services provided excluding bad debt expense and includes estimated
retroactive adjustments under reimbursement agreements with third-party payers.
“Net Proceeds from the collection of Dormant Receivables” has the meaning given
in Exhibit 4-C, Appendix E.
“New Advances” has the meaning given in Section 9.12(d).
“New Services” means new services or significant changes to existing Services
requested by Ascension Health, (i) that impose materially different obligations
on Supplier, (ii) that require materially different levels of effort, resources
or expense from Supplier, and (iii) for which there is no current resource
baseline or charging methodology.
“Notice of Election” has the meaning given in Section 17.5(a).
“Observation Status” has the meaning given to it by the CMS.
“Official” has the meaning given in Section 15.7(h).

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 12

--------------------------------------------------------------------------------



“On-Leave Mandatory Transition Employee” has the meaning given in Exhibit 13.
“On-Leave Offer Period” has the meaning given in Exhibit 13.
“Operating Budget Fee” has the meaning given in Appendix B of Exhibit 4-C.
“Operating Metrics” means those metrics set forth on the RCA Scorecard as
described in Exhibit 4-B (as used in Section 2.2 of Exhibit 4-B).
“Operational Denials” means denials which are associated with revenue cycle
activities for In-Scope Operations for Supplier.
“Optional Services” means those Services that are specified as “Optional
Services” in Exhibit 2.
“Optional Services Rider” has the meaning given in the preamble of Exhibit 4-C,
a form of which is found in Annex 5.
“Out-of-Pocket Expenses” means reasonable and actual out-of-pocket expenses due
and payable to a third party by Supplier that are approved in advance by
Ascension Health and for which Supplier is entitled to be reimbursed by
Ascension Health under this Agreement. Out-of-Pocket Expenses shall not include
Supplier’s overhead costs (or allocations thereof), general and/or
administrative expenses or other mark-ups and shall be net of all rebates and
allowances.
“Outpatient” means patients who present for service to an Eligible Recipient who
are not admitted as an Inpatient.
“Outpatient/Emergency Department” means patients who present for service to an
Eligible Recipient who are not admitted as an Inpatient.
“Paid Time Off” and “PTO” have the meaning given in Exhibit 4-A, Section
11.3(a).
“Party” and “Parties” means Ascension Health and Supplier.
“Payer” means an organization other than the patient or healthcare provider
involved in the financing of personal health services.
“PCI DSS” has the meaning given in Section 13.2(e).
“Pepper Report” means Program for Evaluating Payment Patterns Electronic Report
(as used in Appendix D of Exhibit 4-C).
“Performance Category” means a grouping of Service Levels as set forth in
Attachment 3-A.
“Performance Period” means the time period commencing as of the applicable
Supplement Effective Date for the duration of the applicable Supplement.
“Performance Score” has the meaning given in Section 6(b) of Exhibit 4-B.
“Performance Targets” means the Operating Metric level targets against which
actual performance will be measured as described in Section 6 and 8 of Exhibit
4-B.
“Permitted Auditors” has the meaning given in Section 9.10(b).
“Personal Data” means that portion of Ascension Health Data that is subject to
any Privacy Laws.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 13

--------------------------------------------------------------------------------



“PHI” has the meaning given in Annex 4.
“Physician Advisory Services” consists of certain Optional Services detailed in
Appendix D of Exhibit 4-C.
“Policy and Procedures Manual” means the Policy & Procedures Manual to be
prepared in accordance with Section 9.1.
“Potential Conversions” has the meaning given in Section 15.6 of Exhibit 4-B).
“Pre-hearing Settlement Period” has the meaning given in Section 19.6(d).
“Prior Balance Found Insurance” has the meaning given in Exhibit 4-B, Section
17.1.
“Privacy Laws” means Laws that relate to the confidentiality, security and
protection of personally-identifiable information, customer information,
electronic data privacy, trans-border data flow or data protection.
“Project” means a discrete unit of work that and (i) is not an inherent,
necessary or customary part of the day-to-day (i.e., regular, not daily)
Services, (ii) is not required to be performed by Supplier to meet the existing
Service Levels (other than Service Levels related to Project performance), (iii)
is not otherwise part of the Services to be provided within the Charges, as
provided in a Supplement, and (iv) requires more than a minimum number of hours
of effort (excluding hours for Project management of the work) if so specified
in a Supplement.
“Prompt Pay Discounts” means discounts taken, usually on patient residual
balances, in accordance with Eligible Recipient policies.
“Quality Assurance” means the actions, planned and performed, to provide
confidence that all business processes, Systems, Equipment, Software and
components that influence the quality of the Services are working as expected,
both individually and collectively.
“Quality Scorecard” has the meaning given in Appendix B of Exhibit 4-C.
“Quarterly Base Fee” has the meaning given in Section 3.1 of Exhibit 4-A.
“RC Tools” or “Revenue Cycle Tools” means AHtoAccess, AHtoCharge, YBFU (Yield
Based Follow Up), AHtoContract, AHtoRemit, and AHtoAnalytics and all
functionality supported in the various tabs, forms, extensions and reports
associated with these tools.
“RC Tools ASP Agreement” means the form of agreement found in Annex 4 to the
MPSA.
“RCA” means Revenue Cycle Analytics.
“RCA Scorecard” means a balanced scorecard which will use the metrics described
in Exhibit 4-B to measure revenue cycle operating performance. The RCA Scorecard
will be based on data and reports from the Crowe RCA system.
“Readmission” means any readmission of the same patient within a 30 day period.
“Recommendation” has the meaning given to it in Exhibit 4-C, Appendix D.
“Reconsideration” means second level of the appeals process for a Medicare claim
where a provider does not agree with the first claim decision.
“Recoverable Taxes” means any tax on goods or services where the payer of the
tax is able to claim a credit for that tax from a tax authority, and includes
goods and services taxes, harmonized sales taxes, value added taxes and other
similar taxes.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 14

--------------------------------------------------------------------------------



“Recovery Audit Contractor” or “RAC” has the meaning given to it in Exhibit 4-C,
Appendix D.
“Redetermination” means first level of the appeals process for a Medicare claim
where a provider does not agree with the initial claim decision by Medicare.
“Reports” has the meaning set forth in Section 9.2(a).
“Required Consents” means the consents (if any) required to be obtained: (i) to
assign or transfer to Supplier, or obtain for Supplier the right to use and/or
access, any Ascension Health licensed Third Party Software, Third Party
Contracts or Equipment Leases; (ii) to grant Supplier the right to use and/or
access the Ascension Health licensed Third Party Software in connection with
providing the Services; (iii) to grant Ascension Health and the Eligible
Recipients the right during the Term, the applicable Supplement Term and any
Disengagement Services period to use and/or access the Supplier Owned Software,
Third Party Software and Equipment acquired, operated, supported or used by
Supplier in connection with providing the Services; (iv) to assign or transfer
to Ascension Health, the Eligible Recipients or their designee any Developed
Materials, Supplier Owned Software, Third Party Software, Third Party Contracts,
Equipment leases or other rights following the Term or the applicable Supplement
Term to the extent provided in this Agreement; and (v) all other consents
required from third parties in connection with Supplier’s provision of the
Services or performance of its obligations hereunder.
“Required Subcontractor” has the meaning given in Section 9.11(d).
“Respondent” has the meaning given in Section 19.6(b).
“Retained Resource Vendor” means a party obligated to provide resources or
services to an Eligible Recipient under a Retained Resources Agreement.
“Retained Resources” means those assets or obligations retained by an Eligible
Recipient, and for which Supplier will have responsibility for managing,
administering, and maintaining.
“Retained Resources Agreements” means those agreements for the Retained
Resources, copies of which shall be provided to Supplier by the respective
Eligible Recipient (e.g. unassigned equipment leases and third party services
agreements).
“Retained Revenue Cycle Operations” means the portions of an Eligible
Recipient’s revenue cycle operations where the individuals completing the day to
day operating activities remain the employees of the Eligible Recipient.
“Retained Systems and Business Processes” means those Systems and business
processes of Ascension Health or an Eligible Recipient for which Supplier has
not assumed responsibility under this Agreement (including those provided,
managed, operated, supported and/or used on their behalf by Third Party
Contractors).
“Root Cause Analysis” is the formal process, specified in the Policy and
Procedures Manual, to be used by Supplier to diagnose problems at the lowest
reasonable level so that corrective action can be taken that will eliminate, to
the extent reasonably possible, repeat failures. Supplier shall implement a Root
Cause Analysis as specified in Exhibit 3 or as reasonably requested by Ascension
Health.
“Revenue Cycle Cost Center” has the meaning given in Exhibit 4-A, Section 8.
“Rolling Average Cash Collections” has the meaning given in Exhibit 4-A, Section
2.1.
“Revenue Cycle Operations” means the departments and areas of operations
identified in Exhibit 2 for which Supplier takes responsibility.
“Revenue Procedure 97-13” means the United States Department of the Treasury
Internal Revenue Service Revenue Procedure 97-13.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 15

--------------------------------------------------------------------------------



“Reviewer” has the meaning given in Section 11.5(c).
“Reviewing” has the meaning given in Section 11.5(c).
“SEC” has the meaning given in Section 13.1(b)(v).
“Second Level Review by Physician” means the additional physician review of the
orders written by a physician to decide as to whether to admit, retain, or
discharge a patient in accordance with the HPMP Compliance Manual as prepared by
TMF Health Quality Institute, the Quality Improvement Organization Support
Center for the Hospital Payment Monitoring Program, under contract with the
Centers for Medicare & Medicaid Services (CMS), an agency of the U.S. Department
of Health and Human Services.
“Security Incident” has the meaning given to it in Section 13.2(b)(iv).
“Self Pay” means uninsured patients.
“Self Pay Discounts” means discounts taken on Self Pay accounts in accordance
with Eligible Recipient policies.
“Service Category” has the meaning given in Exhibit 4.
“Service Level(s)” has the meaning given in Section 7.1.
“Service Level Credits” has the meaning given in Section 7.1 of Exhibit 3.
“Service Level Defaults” has the meaning given in Exhibit 3.
“Service Level Failure” means Service Level Default.
“Service Taxes” means all sales, use, excise, and other similar taxes that are
assessed against either Party on the provision of the Services as a whole, or on
any particular Service received by Ascension Health or the Eligible Recipients
from Supplier, excluding Recoverable Taxes and Income Taxes.
“Services” has the meaning given in Section 4.1(a).
“Shared Service Centers” means the Supplier Facilities where Supplier Personnel
perform revenue cycle activities for one or more Supplier clients and one or
more Eligible Recipients, and data centers where data is stored on behalf of one
or more Eligible Recipients.
“Shared Services” means those Services that are provided to an Eligible
Recipient and are performed by Supplier Personnel out of a Shared Service
Center.
“Shared Service Blended Shore Patient Financial Services” means the delivery of
patient financial service functions through the use of on-shore and off-shore
Supplier Facilities.
“Shared Services Operating Model” has the meaning given in Section 1.2(a) of
Exhibit 4-B).
“SIPG” means System Insurance Provider Group as defined by Crowe.
“Site Lead” means the Key Supplier Personnel who is identified in the applicable
Supplement as the “Site Lead” and whose responsibilities are further described
in Section 9.7.
“Socially Just Wage and Benefits Policy” has the meaning given in Exhibit 13.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 16

--------------------------------------------------------------------------------



“Software” means all software programs and programming for which a Party is
financially or operationally responsible under the applicable Supplement (and
all modifications, replacements, Upgrades, enhancements, documentation,
materials and media related thereto), including Applications, Development Tools,
Management Tools, and Systems Software, unless a more specific reference is
required by the context.
“Specialized Services” has the meaning given in Section 9.15.
“Specially Designated Nationals List” has the meaning given in Section 8.5(e).
“Specifications” means, with respect to Software, Equipment, Systems or other
contract deliverables to be designed, developed, maintained, modified, enhanced,
delivered, integrated, installed and/or tested by Supplier, the technical,
design and/or functional specifications set forth in this Agreement including
the applicable Supplement, in third party vendor standard documentation, in a
New Services or Project description requested and/or approved by Ascension
Health or otherwise agreed upon in writing by the Parties.
“SRO” means a self-regulatory organization.
“SSAE” has the meaning given in Section 9.10(h)(i).
“Standards of Conduct” means the standards, policies and rules established by
Ascension Health and identified as the “Standards of Conduct” that are set forth
in Exhibit 8.
“Strategic Plan” means the plans periodically developed by Ascension Health that
set forth Ascension Health’ key business objectives and requirements and outline
its strategies for achieving such objectives and requirements. Ascension Health
may revise the Strategic Plan from time to time. The Strategic Plan is likely to
include both annual and multi-year strategies, objectives and requirements.
“Strategic Pricing” consists of certain services detailed in Exhibit 4-C,
Appendix C.
“Subcontractors” means subcontractors (of any tier) of Supplier, including
Affiliates of Supplier.
“Supplement” has the meaning given in Section 1.1(b).
“Supplement Effective Date” means, with respect to an individual Supplement, the
meaning given in the preamble to such Supplement.
“Supplement Term” has the meaning given in Section 3.2.
“Supplemental Services” has the meaning given in Section 4.4(a).
“Supplier” has the meaning given in the preamble of the MPSA.
“Supplier Executive Sponsor” has the meaning given in Section 8.3.
“Supplier Facilities” means, individually and collectively, the facilities
owned, leased or used by Supplier or its Affiliates or Subcontractors from which
any Services are provided or performed (other than Ascension Health Facilities).
Supplier Facilities are listed on Exhibit 7 and the applicable Supplements.
“Supplier Laws” has the meaning given in Section 15.7(d).
“Supplier Owned Materials” has the meaning given in Section 14.3(a).
“Supplier Owned Software” means any Software owned by Supplier or its Affiliates
and used to provide the Services.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 17

--------------------------------------------------------------------------------



“Supplier Personnel” means those employees, representatives, contractors,
subcontractors and agents of Supplier, Subcontractors and Supplier Affiliates
who perform any Services under this Agreement or a Supplement. Supplier
Personnel shall include Transitioned Employees, if applicable.
“Supplier Staff” means the Supplier Personnel and Contract Employees who are
performing Services under this Agreement.
“System” means an interconnected grouping of manual or electronic processes,
including Equipment, Software and associated attachments, features, accessories,
peripherals and cabling, and all additions, modifications, substitutions,
Upgrades or enhancements to such System, to the extent a Party has financial or
operational responsibility for such System or System components under the
applicable Supplement. System shall include all Systems in use as of the
Supplement Effective Date, all additions, modifications, substitutions, Upgrades
or enhancements to such Systems and all Systems installed or developed by or for
Ascension Health or Supplier following the Supplement Effective Date.
“Systems Software” means all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that perform tasks basic to the functioning of the
Equipment and are required to operate the Applications Software or otherwise
support the provision of Services by Supplier, including operating systems,
systems utilities, data security software, compilers, performance monitoring and
testing tools and database managers, to the extent a Party has financial or
operational responsibility for such programs or programming under the applicable
Supplement. Systems Software shall include all such programs or programming in
use as of the Supplement Effective Date, including those (i) that are set listed
in such Supplement, (ii) for which the license, maintenance or support costs are
included in the applicable Base Case, or (iii) as to which Supplier otherwise
received notice and/or access prior to the Supplement Effective Date. Systems
Software also shall include all such programs or programming developed and/or
introduced after the Supplement Effective Date to the extent a Party has
financial or operational responsibility for such programs or programming under
the applicable Supplement.
“Target” means the values given to each of the metrics described in Exhibit 4-B
for the Performance Period against which performance will be measured; target
values are the value associated with achieving a performance score of 100%.
“Tax Authority” means any federal, state, provincial, regional, territorial,
local or other fiscal, revenue, customers or excise authority, body or official
competent to impose, collect or asses tax.
“Technology and Business Process Evolution” means any improvement, upgrade,
addition, modification, replacement, or enhancement to the standards, policies,
practices, processes, procedures, methods, controls, scripts, product
information, technologies, architectures, standards, Applications, Equipment,
Software, Systems, tools, products, transport systems, interfaces and personnel
skills associated with the performance of the in-scope business process products
and services in line with the accepted practices of first tier providers of such
products and services, as determined by Ascension Health. Supplier’s obligations
with respect to Technology and Business Process Evolution apply not only to the
Services performed by Supplier, but also to its support of the finance,
accounting, customer service and related business processes and functions
performed by or for Ascension Health and the Eligible Recipients. Technology and
Business Process Evolution includes: (i) higher capacity, further scaling and
commercializing of business processes, more efficient and scalable business
processes, new versions and types of applications and systems/network software,
new business or IT processes, and new types of hardware and communications
equipment that will enable Supplier to perform the Services more efficiently and
effectively as well as enable Ascension Health and the Eligible Recipients to
meet and support their business requirements and strategies and (ii) any change
to the Equipment, Software or methodologies used to provide the Services that is
necessary to bring that function, Equipment or Software or those methodologies
into line with the Ascension Health Standards and/or current industry standards.
“Technology and Business Process Plan” has the meaning given in Section 9.5(c).
“Term” has the meaning given in Section 3.1.
“Termination Event” has the meaning given in Exhibit 3.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 18

--------------------------------------------------------------------------------



“Termination Transition Date” means the date specified in each Supplement as the
“Termination Transition Date.”
“Third Party Contractor” has the meaning given in Section 4.5(a).
“Third Party Contracts” means all agreements between third parties and an
Eligible Recipient or between third parties and Supplier (or Subcontractors or
Affiliates of Supplier) that have been or will be used in connection with the
provision of the Services, including Equipment Leases and Software licenses.
“Third Party Materials” means intellectual property or other Materials that are
owned by third parties and provided under license to Supplier (or Supplier
Affiliates or Subcontractors) or an Eligible Recipient and that have been or
will be used or required to be used in connection with the provision of, or
receipt of us of, the Services. Third Party Materials include Materials owned by
Subcontractors and used in the performance of the Services.
“Third-Party Reviewer” has the meaning given in Section 11.6 (a).
“Third Party Software” means all Software products (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) that are provided under a Third Party Contract (e.g., a license or
lease) to Supplier (or Supplier Affiliates or Subcontractors) or an Eligible
Recipient and that have been or will be used or required to be used in
connection with the provision of, or receipt of us of, the Services. Third Party
Software shall include all such programs or programming in use as of the
Supplement Effective Date, including those (i) that are identified as such in
such Supplement, (ii) for which the acquisition, license, maintenance or support
costs are included in the applicable Base Case, or (iii) as to which Supplier
received notice and/or access prior to the Supplement Effective Date. Third
Party Software also shall include all such programs or programming licensed
and/or leased after the Supplement Effective Date.
“Total Charges” means total charges posted on a patient account.
“Transcription” has the meaning given in Exhibit 2 (Services).
“Transcription Center of Excellence” means the Supplier Facilities dedicated to
performing transcription procedures for multiple Supplier customers some of
which may be Eligible Recipients.
“Transfer DRG” has the meaning given in Exhibit 4-B, Section 18.
“Transition Milestone” has the meaning given in Section 4.2(c).
“Transition Period” means the period that commences on the Supplement Effective
Date and expires 12:00:01 a.m., Eastern Time, on the date specified for the
completion of the Transition Services as specified in the Transition Plan,
unless expressly extended in writing by Ascension Health.
“Transition Plan” has the meaning given in Section 4.2(a).
“Transition Principles” has the meaning given in Exhibit 15.
“Transition Services” has the meaning given in Section 4.2(a).
“Transitioned Employees” has the meaning given in Exhibit 13.
“Unauthorized Termination” has the meaning given in Section 18.2(e).
“Uninsured Patient Cash” means cash collected from the patient on accounts
without insurance coverage.
“United States Department of Commerce Safe Harbor Principles” means the safe
harbor principles issued by the United States Department of Commerce.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 19

--------------------------------------------------------------------------------



“Upgrade” and its derivatives means updates, renovations, enhancements,
additions and/or new versions or releases of Software or Equipment by Supplier.
Unless otherwise agreed, financial responsibility for the costs, fees and
expenses associated with an Upgrade of Software or Equipment shall be allocated
between the Parties in accordance with the MPSA or as set forth in the
applicable Supplement.
“Upper Bound Target” means [**], unless otherwise agreed by the Parties.
“Vendor Affected Employee” has the meaning given in Exhibit 13.
“Vendor Transitioned Employee” has the meaning given in Exhibit 13.
“Warranty Period” has the meaning given in Section 15.2(c).
“Weighted Score” has the meaning given to it in Exhibit 4-B, Section 6(c).
“Welfare Plans” has the meaning given in Exhibit 13.
“Work Order(s)” has the meaning given in Section 1.1(b).



ASCENSION HEALTH CONFIDENTIAL    Exhibit 1    Page 20

--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 2


SERVICES












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.















--------------------------------------------------------------------------------




Exhibit 2
Services


The Services described below are being undertaken for the purpose of optimizing
the Revenue Cycle Operations process to maximize compliant collections from the
amounts billable as a result of operations of the Eligible Recipient. None of
the Services described below are being undertaken to manage medical decisions or
business operations of any Eligible Recipient, nor are any of the Services
intended to increase the volume of operations of the Eligible Recipient.


In accordance with Section 4.1 of the MPSA, Supplier shall provide the following
Services:


1.
Dependent Services.

a.
Functional Areas. The Services shall include the following functional areas:

i.
Front End - Provide leadership, management oversight and technical expertise of:

•    Scheduling – In accordance with Ascension Health Standards and each
individual hospital’s technical systems, policies, and practices ensure that
critical information is obtained from either the patient or the referring
physician practice to enable successful subsequent front end processes.
•    On-site process of pre-registration – As a result of a scheduled service or
a last minute add-on to the next day or current day’s schedule, gather as much
information from the patient or a prior visit as possible to allow (as a
minimum) verification of current insurance and potential need for an
authorization. If time or situation permits, complete entire registration prior
to patient arriving at the hospital.
•    Registration – Obtaining all required information from patients that was
not obtained during scheduling or pre-registration when the patient is present
for service regardless of status (Emergency Department, outpatient services or
inpatient). This process is highly dependent on the Patient Accounting system
used at the individual hospital and the physical layout driving patient
arrivals.
•    Insurance eligibility verification - Obtain verification from insurance
(governmental or commercial) that the patient reported insurance for the
applicable service is still in force and will reimburse the provider for the
service. Every effort will be made to do this verification prior to services
rendered.
•    Authorization - Communicate and coordinate with referring physician
practice and patient’s insurance (governmental or commercial) to obtain
necessary authorization prior to service to ensure reimbursement and to minimize
denials.
•    Self-pay financial advocacy and eligibility of services (e.g., self-pay
conversions) – For those patients that are unaware of what insurance they have,
or declare they have no insurance, work diligently and use proprietary tools to
gather information from the patient to understand what might be an acceptable
source of reimbursement for the hospital (e.g., Public aid, COBRA, crime victim,
third party liability, etc.).
•    Prior balance found insurance – Continue to retroactively identify and
pursue possible means for paying for services that were previously provided.
•    Admitting – Provide leadership and oversight of all activities involved in
point of service operations to include greeting patients and collecting final
information required for an accurate and complete registration in accordance
with individual hospital policies and practices.




ii.
Middle - Provide leadership, management oversight and technical expertise of:


ASCENSION HEALTH CONFIDENTIAL        Exhibit 2

--------------------------------------------------------------------------------




•    Chart analysis and assembly - Whether electronic or paper based, ensure
processes exist and are followed to ensure medical records are complete in
accordance with all applicable local and regulatory policies and practices.
•    Coding/coding audits - Ensuring that once a medical record of service is
completed, certified coders use appropriate codes to create billable charges. In
accordance with individual hospital compliance requirements and other compliance
requirements set forth in the Agreement, ensure coding audits are completed as
required and identified deficiencies are remedied.
•    Record retention/record management – Whether electronic or paper based,
ensure that processes are in place to meet the policies and practices in place
at a local level.
•    Transcription –Ensure that physician dictation of required reports is
accurately transcribed into paper or electronic reports to become an official
part of the medical record. Ensure this process if cost effective and uses the
latest technology reasonably available.
•    Lost charges/charge capture - Use automated and manual methods to ensure
all applicable and authorized charges have been captured by clinical departments
and are present before the bill is sent to the payer /patient or re-billed
subject to parameters agreed upon by the clinical departments.
•    Transfer Diagnosis Related Group (DRG) reconciliation and follow-up – Based
on current Medicare reimbursement policies, identify, investigate and appeal
claims (specific DRGs) that were paid at a lower level based on subsequent
services (e.g., skilled nursing facility, home health, etc.) that did not
subsequently occur.




iii.
Back End - Provide leadership, management oversight and technical expertise of:

•    Billing (patient and payer) - Send all required information to the billing
editor application or system so that a claim proceeds to the applicable payer.
Though the goal is to have no bill editor rejects, Supplier shall resolve all
discrepancies in a timely manner for resubmission of the bill to the applicable
payer. Once the insurance balance is resolved, use the applicable patient
billing system to send a bill for the residual patient responsibility.
•    Cash posting and processing - Electronically and manually post cash from
both payers and patients accounts and reconcile outstanding accounts receivable
in a timely and accurate manner.
•    Denial management - Attempt to resolve all issues (e.g., registration,
coding, billing, clinical, etc.) which have caused a partial or full denial.
Resubmit the applicable bill to the payer as necessary and make systemic
improvements to reduce or eliminate re-occurrence.
•    Underpayment review/ recovery – Use a contract management system and other
tools to identify claims that were not technically paid correctly (commonly due
to a payer mistake or a misinterpretation of or a vague contractual term). Once
such claims have been identified, appeal such claims and follow-up until either
the claim is paid correctly or the contract is clarified for re-modeling or
changed.
•    Patient billing customer service/patient financial services – Provide an
inbound call center-like capability for patient enquires and possible payment
via a phone number on the patient bill. Customer service agent shall handle and
resolve a wide range of questions or issues to include disputes.
•    Release of information – Follow all applicable Ascension Health Standards,
HIPPA and privacy rules and Laws in properly providing copies of records or
other information from a medical record to authorized person or parties.

ASCENSION HEALTH CONFIDENTIAL        Exhibit 2

--------------------------------------------------------------------------------




•    Secondary billing – Identified as part of the registration process
(preferred) or subsequently from the patient at time of patient billing. Send a
secondary payer bill for the patient responsibility portion of such bill after
the primary insurance is settled to gain reimbursement from a secondary
insurance payer.
•    Third party collections and self-pay follow-up (internal and external
collection activities) - Manage the collection process in accordance with
Ascension Health Standards, federal, state and local hospital policies and
practices. Coordinate with third party collectors for debt in default.
•    Finance and managed care analytical support as appropriate to support
general operations – Provide payer yield and other accounts receivable and
operational data that will assist the managed care team with strengthening their
interaction with payers and will allow finance to have better visibility into
their reserving processes.


b.
Record keeping.

Supplier will supervise the preparation and maintenance of all files and
Contract Records related to the Services provided to the Eligible Recipients
including, but not limited to, patient accounting, billing, patient records and
collection records. The preparation and management of the foregoing files and
Contract Records shall comply with applicable state and federal statutes and
with all applicable policies and procedures of the applicable Eligible
Recipients.






2.
Optional Services.

Other additional services shall be considered “Optional Services” if agreed to
in writing by the applicable Eligible Recipients. These include but are not
limited to the following:
•
Clinical documentation - Ensure continued quality improvement for accurate and
complete coding, resulting in increase in revenue and careful compliance with
effective documentation. Provide pre-billing audit of DRG change, Physician/
CDS/ Coder Training Program or CDI comprehensive program implementation that
includes a DRG Integrity tool and interim CDI roles performed by AH specialist
team.

•
Dormant receivables – Collection of late stage receivables which have been
attempted by a third party collection agency and remain unresolved.

•
Strategic charge description master (CDM) data set review - Ensure a compliant,
defendable, accurate CDM that provides additional financial benefit by capturing
all appropriate services and the correct acuity of services through provision of
a detailed line item review of the hospital’s CDM. Provided detailed reports to
assist client with implementation and provide support during the implementation
phase to ensure desired outcomes are obtained.

•
Charge description master maintenance/revenue integrity – Communicate and
coordinate with hospital CDM resources to gain an understanding of their
processes, operating systems, policies and procedures to evaluate effectiveness
and determine if controls are in place. Provide OPPS regulatory updates related
to hospital CDM activity through pre-scheduled calls, to include the AMA CPT
coding updates at year end. Act as a conduit for compliance issues related to
the CDM, linking CDM associates to the appropriate hospital resource.

•
Strategic pricing - Develop comprehensive pricing recommendations that balance
rational and defensible prices, market positioning, and revenue capture
opportunities both in the short-term and long-term. Deploy an iterative data
driven process that focuses on selective price adjustments that yield greater
net revenue potential than a standard across-the-board rate increase.


ASCENSION HEALTH CONFIDENTIAL        Exhibit 2

--------------------------------------------------------------------------------




•
Intra-stay quality (length of stay) – Develop and implement analytics and
operating protocols designed to address practice variation and procedural and
operating issues which result in prolonging a patient’s length of stay for
reasons that are not clinically necessary.

•
Managed care contract negotiation - Identify gaps in existing contractual
agreements by comparing net to gross ratios across commercial payers against
relevant benchmarks. Provide insights and recommendations to support payer
negotiations using detailed modeling of contract terms.

o
Medicare cost reporting – Assist in identification of costs associated with
categories eligible for reimbursement under a Medicare cost report.

o
Medicare bad debt logging – Assist in identification of accounts eligible for
reporting and reimbursement as Medicare bad debt.

•
Physician advisory services - Assist in determining inpatient versus observation
status through case submissions via web-based portal and written assessments by
physicians supported by medical literature. Supplier shall provide
recommendations that are supported by documentation in accordance with payer
rules and regulations.



3.
Shared Services.

Supplier shall provide the following Services as part of the shared service
blended shore operating model (“Shared Service Blended Shore Operating Model”):
a.
Financial Clearance (scheduled volumes)

•    Processes for patients scheduled more than 24 hours before service.
o
Insurance eligibility verification - Obtain verification from insurance
(governmental or commercial) that the patient reported insurance for the
applicable service is still in force and will reimburse the provider for the
service. Every effort will be made to complete this verification prior to
services rendered.

o
Patient education on coverage and patient obligation – Communicate with patients
to ensure they understand not only how much their insurance will cover, but also
the estimated and possible deductible, co-pay or coinsurance, as applicable.

o
Pre-certification and authorization - Communicate and coordinate with a
referring physician practice and patient’s insurance (governmental or
commercial) to obtain necessary authorizations and certifications prior to
service to ensure reimbursement and minimize denials. Supplier shall implement
processes to notify the hospital prior to service for case that this is not
achieved whenever possible.

o
Collection of residuals – As part of the patient education and communication
process, present the opportunity for patients to pay their estimated residual
prior to service as both a convenience and improvement to patient flow at the
point of service.

b.
Transcription

•    Processes shall be completed either on site or off site in an automated and
blended shore model.
o
Supplier shall maximize the use of voice recognition software which is capable
of producing highly accurate drafts.

o
Supplier shall use trained transcriptionists and error proofing software to
review and correct selected drafts of completed products prior to insertion of
such draft into paper or electronic health records.


ASCENSION HEALTH CONFIDENTIAL        Exhibit 2

--------------------------------------------------------------------------------




o
Supplier shall feed back corrections to transcripts into software so that the
applicable physician specific voice logic is continually refined for ever
increasing accuracy.

c.
Patient Financial Services

•    Processes
o
All payer billing and follow up - Send all required information to the billing
editor so that a claim proceeds to the applicable payer. Though the goal is to
have no bill editor rejects, Supplier shall resolve all discrepancies in a
timely manner for resubmission of the bill to the applicable payer. Continuously
monitor and use proprietary tools and models to follow-up on aging receivable
accounts when necessary when there has been no action or resolution.

o
Cash posting and processing - Electronically and manually post cash from both
payers and patients and reconcile outstanding accounts receivable in a timely
and accurate manner.

o
Credit balance processing - Evaluate and, as part of Supplier’s validation of
the credit balances, ensure credit balances are processed for reimbursement or
resolved via local policies and practices.

o
Small balance processing – Process and follow up on outstanding balances on
often overlooked and/or underworked small aged account balances using an
effective blended shore operational model.

o
Denial management - Attempt to resolve all issues (e.g., registration, coding,
billing, clinical, etc.) which have caused a partial or full denial. Resubmit
the applicable bill to the payer as necessary and make systemic improvements to
reduce or eliminate re-occurrence. Requires strong communication and teamwork
with on site leaders and departments.








ASCENSION HEALTH CONFIDENTIAL        Exhibit 2

--------------------------------------------------------------------------------




















MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 3


SERVICES LEVELS








This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.








ASCENSION HEALTH CONFIDENTIAL    Exhibit 3    



--------------------------------------------------------------------------------




1.
Definitions.



•
“Go-Live Date” has the meaning given in Section 2.1.



•
“Measurement Window” means the time during, or frequency by, which a Service
Level shall be measured. The Measurement Window shall be quarterly, unless
otherwise specified.



•
“Root Cause Analysis” is the formal process, specified in the Policy and
Procedures Manual, to be used by Supplier to diagnose problems at the lowest
reasonable level so that corrective action can be taken that will eliminate, to
the extent reasonably possible, repeat failures.



•
“Service Level Default” means Supplier's level of performance for a particular
Service Level fails to meet the applicable Target Level during the applicable
Measurement Window.



•
“Service Level Effective Date” means the date that a specific Service Level will
be effective, measured and enforced.



2.
General.

2.1As of the commencement of Services by Supplier for an applicable Eligible
Recipient (“Go-Live Date”) (or as otherwise specified in this Exhibit), Supplier
will perform the Services so as to meet or exceed the Target Levels (as defined
below) for the Service Levels.


2.2     Supplier shall monitor, measure, collect, record and report to Ascension
Health and the applicable Eligible Recipients its performance of the Services
beginning on each applicable Service Level Effective Date and continuing for the
period during which Supplier is providing the Services, to which the Service
Levels are applicable.


2.3     Supplier shall report to Ascension Health and the applicable Eligible
Recipient its performance against such Service Levels for each Measurement
Window.


2.4     The Eligible Recipients will have the right to receive Service Level
Credits in accordance with Section 7 below.


2.5     Supplier shall provide Ascension Health and the applicable Eligible
Recipient with the performance reporting for the Services as specified in
Section 6 below and as set forth in Section 9.2 of the MPSA.


2.6     For Service Levels 4-7, Supplier will be responsible for project
management regarding the development and deployment of appropriate metrics,
survey processes or other mechanisms to support these Service levels. Service
Levels 4-7 shall be implemented and monitored by no later than [**].


3.
Service Level Criteria - Supplier will measure Supplier's performance against
the following Service Levels and report such results to the applicable Eligible
Recipient.



3.1     Service Level 1 - Mean Speed to Answer (Customer service, average wait
time, in seconds, to answer calls at Supplier Shared Service Centers). This
Service Level shall mean for a given Measurement Window for each Eligible
Recipient, (a) the Aggregate Hold Time for each Eligible Recipient divided by
(b) the number of calls to the financial clearance service center for each
Eligible Recipient for which the caller requested to speak with a Supplier
representative during the Measurement Window.  For purposes of calculating this
Service Level, “Aggregate Hold Time” means the aggregated total amount of time
during the Measurement Window that all callers to the customer service center,
including “hang-ups”, remained on hold or in the interactive voice response unit
after such callers requested to speak with a Supplier representative.


3.2     Service Level 2 - Percentage of schedule patients who have 100%
Financial Clearance completion. This Service Level shall mean for a given
Measurement Window (a) the number of patients (both inpatient

ASCENSION HEALTH CONFIDENTIAL    Exhibit 3    



--------------------------------------------------------------------------------




and outpatient) who had an appointment at a facility which appointment (1) was
scheduled 48 hours or more prior to such patient's appointment, and (2) occurs
during such Measurement Window and who had 100% Financial Clearance divided by
(b) the number of patients, both inpatient and outpatient, who had an
appointment at a facility which appointment (1) was scheduled 48 hours or more
prior to such patient's appointment, and (2) occurs during such Measurement
Window, expressed as a percentage. “Financial Clearance” shall mean that (i)
contact has been made with the patient, (ii) the patient's demographics have
been confirmed and updated, (iii) the patient's eligibility has been identified,
and (iv) the requisite insurance authorization has been obtained.


3.3     Service Level 3 - Percentage of inpatients who presented as uninsured,
were admitted, and were screened for a third party paying solution. This Service
Level shall mean for a given Measurement Window (a) the number of inpatients,
who (1) were admitted as inpatients, (2) had their stay at a facility commence
during such Measurement Window, (3) presented themselves as uninsured at or
prior to the time of registering/checking-in, and (4) were screened for a third
party paying solution divided by (b) the number of inpatients who (1) had their
stay at a facility commence during such Measurement Window, and (2) presented
themselves as uninsured. This Service Level will be measured at the Eligible
Recipient level. If a change in Ascension Health or Eligible Recipient policy
impedes or alters the ability of Supplier to perform the applicable Services,
the Parties shall meet to change the this Service Level measurement and/or
Target Level as applicable.


3.4     Service Level 4 - Associate Engagement. Ascension Health and Supplier
will develop an appropriate survey mechanism working with Ascension Health's
current provider, or such other provider as may be mutually acceptable. The
survey will be designed to capture and measure feedback and insight regarding
associate engagement. This metric will be measured at the Eligible Recipient
level. The timing and deployment of the survey will be coordinated with other
Ascension Health associate survey activities to avoid conflict and overlap.


3.5     Service Level 5 - Patient Satisfaction survey. Ascension Health and
Supplier will develop an appropriate survey mechanism working with Ascension
Health's current provider, or such other provider as may be mutually acceptable.
The survey will be designed to capture feedback and insight regarding patient
experience with a focus on billing accuracy and customer service. This metric
will be measured at the Eligible Recipient level.


3.6     Prior to [**], Ascension Health and Supplier will mutually agree on up
to two (2) additional back end Service Level metrics related to billing and
follow-up.


4.
Target Levels.



The target level for each of the Service Level (“Target Level”) will be set as
follows:
a)
Service Level 1 - Mean Speed to Answer (Customer service, average wait time, in
seconds, to answer calls). The Target Level for the Mean Speed to Answer shall
be deemed met if the Mean Speed to Answer is less than or equal to [**].

b)
Service Level 2 - [**]% of percentage of scheduled patients who received 100%
Financial Clearance.

c)
Service Level 3 - [**]% of the percentage of self-pay inpatients who presented
as uninsured.

d)
Service Level 4 - Associate Engagement survey.

e)
Service Level 5 - Patient Satisfaction survey results.



4.1     For Service Levels, where Target Levels are to be defined for specific
Eligible Recipients, if such Eligible Recipient and Supplier have not maintained
records sufficient to accurately measure its historical experience for such
Service Level, then Supplier will commence measurement of the Service Levels.
The averaged performance results for the first [**] months multiplied by [**]%
will be used to calculate the Target Level. If the historical measurements are
not available, the parties shall, where applicable, use mutually acceptable
industry-standard measures or third party advisory services (for example, the
Gartner Group or the Yankee Group) to assist with establishing the applicable
baseline.



ASCENSION HEALTH CONFIDENTIAL    Exhibit 3    



--------------------------------------------------------------------------------




4.2     Target Levels may be adjusted, as appropriate, by mutual agreement of
Supplier and Eligible Recipient. Target Levels will be reviewed no less than
annually.


5.
Changes to Existing Service Levels.

Ascension Health may request that Supplier consider a change or modification to
the definition, metrics or measurement standards of any existing Service Level
by sending a written notice (which notice may contain multiple changes) to
Supplier. The terms and conditions upon which such modifications or additions of
definitions, metrics, or measurements are implemented shall be subject to the
reasonable and mutual agreement of the Parties; provided that Supplier will use
commercially reasonable efforts to meet Ascension Health's proposed effective
date. Supplier cannot unreasonably withhold its consent to replace Service
Levels or modify the definition, metrics or measurement standards of any
existing Service Level, but Supplier may negotiate in good faith the
implementation specifics for such requested additions and modifications.
Notwithstanding the foregoing, the number of Service Levels will not exceed
seven (7).
6.
Measurement and Reporting.

6.1     Supplier's performance against the Service Levels will be measured for
each Measurement Window as of the Go-Live Date (or, if later, the date Supplier
assumes responsibility for the applicable Services in accordance with the
Transition Plan).


6.2     Supplier will implement automated or other measurement and monitoring
tools and procedures reasonably acceptable to Ascension Health to measure
Supplier's performance against the Service Levels in a manner and at a level of
detail approved by Ascension Health. Supplier will provide Ascension Health and
the applicable Eligible Recipient with access to up-to-date problem management
data and other data reasonably requested by Ascension Health and the applicable
Eligible Recipient regarding the status of failures and/or user inquiries.


6.3    If Supplier fails to measure its performance with respect to a Service
Level so that it is not possible to confirm whether the level of performance
specified for the Service Level has been achieved for a given Measurement
Window, then, unless such failure to measure was previously excused in writing
by the applicable Eligible Recipient, such failure will be deemed a Service
Level Default for the applicable Measurement Window.


6.4    Supplier shall provide to the applicable Eligible Recipient, as part of
Supplier's monthly performance reports, a set of hard- and soft-copy reports to
verify Supplier's performance and compliance with the Service Levels where data
is available monthly.


6.5    Supplier shall provide detailed supporting information for each report to
the applicable Eligible Recipient in machine-readable form suitable for use on a
personal computer. The data and detailed supporting information shall be
Ascension Health Confidential Information, and the applicable Eligible Recipient
may access such information online, where technically feasible, at any time.


7.
Service Level Credits.



7.1    If Supplier fails to meet any Service Level, then Supplier will pay or
credit Eligible Recipient for the amounts described below (each, a “Service
Level Credit”). Service Level Credits are not exclusive remedies and will in no
way limit the rights of an Eligible Recipient or Ascension Health at law or in
equity. Service Level Credits will be deemed to be reductions in the charges
reflecting the impact on the Services as a result of the failure, and not as a
penalty.


7.2    If the Supplier's performance relative to any one of the Service Levels
does not achieve the Target Level during a particular Measurement Window, such
failure shall be deemed a Service Level Default, and Supplier will perform the
problem analysis described in Section 8. Supplier will also propose a corrective
action plan to improve Supplier's performance in the upcoming Measurement
Window, subject to the applicable Eligible Recipient's approval. Unless mutually
agreed upon by the Supplier and Eligible Recipient, the

ASCENSION HEALTH CONFIDENTIAL    Exhibit 3    



--------------------------------------------------------------------------------




measurement of Supplier's performance for a Measurement Window will be completed
no later than [**] days after the completion of such Measurement Window.
    
7.3    If the Supplier's performance for a Service Level does not achieve the
Target Level in a Measurement Window, resulting in a Service Level Default for
such Service Level, Supplier shall apply a Service Level Credit for the
applicable Eligible Recipient equal to [**] percent ([**]%) of the [**] on the
first day of the second month following the applicable Measurement Window (e.g.,
May 1 for a Service Level Default for the first quarter Measurement Window) for
such Service Level Default.


7.4    If more than one Service Level has experienced a Service Level Default
for a Measurement Window, Supplier will apply the sum of the Service Level
Credit amounts for each of the Service Levels that had Service Level Defaults
during such Measurement Window in the same manner as described in Section 7.3
above. There shall be up to [**] percent ([**]%) of the [**] at risk,
representing seven (7) Service Levels, with each carrying a weight of one-half
percent (0.5%) of the Base Fees.


7.5    If Supplier's performance on the Service Level that experienced a Service
Level Default achieves the Target Level in the subsequent Measurement Window,
the applicable Eligible Recipient will remit the previously paid applicable
Service Level Credit on the first day of the second month following the next
Measurement Window (“Earnback”). However, if Supplier's performance on such
Service Level fails to achieve the Target Level during the next Measurement
Window, Supplier will no longer have an opportunity to earn back the applicable
Service Level Credit.


7.6    The mechanism for applying Service Level Credits and Earnback credits to
the Base Fee invoice and payment schedule is set forth in Exhibit 4-D.


8.
Problem Analysis and Correction.

Supplier shall promptly investigate and correct each failure to meet a Service
Level, by (i) promptly investigating and reporting on the causes of the problem;
(ii) providing a Root Cause Analysis of such failure as soon as practicable
after such failure or at the Eligible Recipient's request; (iii) correcting the
problem as soon as practicable or coordinate the correction of the problem if
Supplier does not have responsibility for the cause of the problem; (iv)
advising the Eligible Recipient of the status of remedial efforts being
undertaken with respect to such problem; (v) demonstrating that the causes of
such problem have been or will be corrected on a prospective basis; and (vi)
taking corrective actions to prevent any recurrence of such problem. Supplier
shall complete the Root Cause Analysis as quickly as possible, but in all events
within [**] business days, and shall notify such Eligible Recipient prior to the
end of the initial [**] business day period as to the status of the Root Cause
Analysis and the estimated completion date.





ASCENSION HEALTH CONFIDENTIAL    Exhibit 3    



--------------------------------------------------------------------------------














MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 4


PRICING AND FINANCIAL PROVISIONS












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.



















--------------------------------------------------------------------------------




Exhibit 4

Pricing and Financial Provisions
ATTACHMENTS.
The following documents are attached to and incorporated by reference in this
Exhibit:


•
Exhibit 4-A – Base Fee for Dependent Services

•
Exhibit 4-B – Incentive Fees for Dependent Services

•
Exhibit 4-C – Optional Services

•
Exhibit 4-D – Payment Terms








ASCENSION HEALTH CONFIDENTIAL    Exhibit 4    Page 1







--------------------------------------------------------------------------------














MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 4-A


BASE FEE FOR DEPENDENT SERVICES












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.












618257v5





--------------------------------------------------------------------------------




Exhibit 4-A

Base Fee for Dependent Services
1.
Base Fee Cash Percentage

1.1
The initial “Base Fee Cash Percentage” is calculated by dividing an Eligible
Recipient’s adjusted Base Fee (as set forth in Section 1.2 below) for a [**]
period by the Eligible Recipient’s Cash Collections for the same [**] period
(the “Historical Cash Collections”), and shall be adjusted as set forth in
Section 5. The Historical Base Fee and the Historical Cash Collections both
relate only to the In-Scope Operations and must be for the same [**] period of
time.

1.2
Calculation of Historical Base Fee.

(a) Eligible Recipients Who Received Services Under the Legacy Agreement. For
Eligible Recipients who received services pursuant to an Affiliate Schedule
prior to the Effective Date, the “Historical Base Fee” is equal to the dollar
amount of the Net Base Fee for the services under the Legacy Agreement for the
period July 1, 2011 to June 30, 2012 less any Fixed Employee and Fixed Overhead
Costs. Notwithstanding the foregoing, for the [**] ministry, the Historical Base
Fee shall be equal to the annual Base Fee established under its Affiliate
Schedule less any Fixed Employee and Fixed Overhead Costs and as modified
pursuant to Section 9.
(b) New Eligible Recipients. For Eligible Recipients that have not received
services pursuant to an Affiliate Schedule, the “Historical Base Fee” will be
determined pursuant to Sections 8 and 9 of this Exhibit.
1.3
Calculation of Historical Cash Collections.

(a) Eligible Recipients Who Received Services Under the Legacy Agreement. For
Eligible Recipients who received services pursuant to an Affiliate Schedule
prior to the Effective Date, the Historical Cash Collections is equal to the
in-scope Cash Collections for the period July 1, 2011 to June 30, 2012.
Notwithstanding the foregoing, for the [**] ministry, the Historical Cash
Collections shall be equal to the annual in-scope Cash Collections for the
period during which the applicable Historical Base Fee was determined.
(b) New Eligible Recipients. For Eligible Recipients that have not received
services pursuant to an Affiliate Schedule, the Historical Cash Collections will
be equal to the in-scope Cash Collections for the period during which the
applicable Historical Base Fee was determined.
1.4
Example of Base Fee Cash Percentage Calculation.

For example, assume that the Eligible Recipient’s Historical Base Fee for the
[**] months ending 6/30/2012 was $[**]. Further assume that the Eligible
Recipient’s Historical Cash Collections for the same period was $[**]. In this
example, the Base Fee Cash Percentage would be [**]%.
2.
Calculation of Rolling Average Cash Collections

2.1
“Rolling Average Cash Collections” means Eligible Recipient’s Cash Collections
for the [**] (i.e., the Rolling Average Cash Collections used to determine the
Base Fee for the period of January 1, 2013 to March 31, 2013 is the Cash
Collections from [**]).

2.2
Example of Rolling Average Cash Calculations


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-A    Page 1
618257v5





--------------------------------------------------------------------------------




For example, the Rolling Average Cash Collections for the quarter beginning July
1, 2012 would be calculated as follows:
Cash Collections for the period of [**]
Rolling Average Cash Collections for the quarter beginning July 1, 2012 is $[**]
calculated as [**].
3.
Calculation of Quarterly Base Fee

3.1
The Eligible Recipient’s “Quarterly Base Fee” will be calculated by multiplying
the Eligible Recipient’s current Rolling Average Cash Collections by the Base
Fee Cash Percentage.

3.2
Example of Quarterly Base Fee Calculation

Continuing the examples from Sections 1.4 and 2.2, the Quarterly Base Fee would
be    equal to the Base Fee Percentage ([**]%) multiplied by the Rolling Average
Cash Collections for that quarter of $[**]. The Quarterly Base Fee would be
$[**] (i.e., [**]).    
4.     Partition of Base Fees
4.1
As noted in Exhibit 2, Eligible Recipient Revenue Cycle Operations will be
divided into the following Service Categories (a) Front, (b) Middle, and (c)
Back. Each Eligible Recipient’s Historical Base Fee will be allocated to these
three Service Categories by the proportion of each Service Category’s total
costs that were included when calculating the Historical Base Fee.

4.2
Example of Partition of Base Fees

Continuing the examples from Sections 1.4, 2.2, and 3.2, if the Historical Base
Fees are partitioned as set forth in the first row below, the resulting Base Fee
Cash Percentages for the Service Categories would be calculated as set forth
below.
 
Front
Middle
Back
Total
Historical Base Fee
[**]
[**]
[**]
[**]
Historical Cash Collections
[**]
[**]
[**]
[**]
Base Fee Cash Percentage
[**]
[**]
[**]
[**]

 
5.
Base Fee Discounts.

As part of the Services, all Eligible Recipients shall receive a Base Fee
discount. Such discount shall be in the form of a reduction to the Base Fee Cash
Percentage. Such reduction shall be applied as described below:
5.1
Base Fee Discounts for Eligible Recipients Who Received Services Under the
Legacy Agreement. For Eligible Recipients who received services pursuant to an
Affiliate Schedule prior to the Effective Date, the Base Fee Cash Percentage
shall be reduced by [**]% over the term of the Supplement through application of
a [**]% discount per quarter for [**], commencing with the quarter beginning on
January 1, 2013. All quarters beginning on or after [**] shall apply the [**].
Discounts will be applied proportionally to the Service Categories.


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-A    Page 2
618257v5





--------------------------------------------------------------------------------




5.2
Example of Base Fees Discount for Eligible Recipients Who Received Services
Under the Legacy Agreement

Continuing the examples from Sections 1.4, 2.2, 3.2, and 4.2, the discount would
be applied as set forth below.
 
 
Historical
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
Remainder
of Term
Discount
 
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
Base fee Cash Percentage
 
 
 
 
 
 
 
 
 
-Front
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
-Middle
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
- Back
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
TOTAL
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



5.3
Base Fee Discounts for New Eligible Recipients. For Eligible Recipients that
have not received services pursuant to an Affiliate Schedule, the Base Fee will
be reduced over the term of the Supplement. The amount of the reduction will be
determined based on the initial Base Fee Cash Percentage and the Eligible
Recipients level of participation in Shared Services as set forth in the
following table:

 
Shared Services Election
Base Fee Cash %
[**]
[**]
[**]
Less than [**]
[**]
[**]
[**]
[**] to [**]
[**]
[**]
[**]
[**] to [**]
[**]
[**]
[**]
Greater than [**]
[**]
[**]
[**]



For New Eligible Recipients participating in at least [**] elements of Shared
Services, such Base Fee discount shall be applied to the Base Fee Cash
Percentage for the applicable Service Categories in the same manner as described
in the table and example set forth in Section 5.2 commencing [**] days after the
applicable Supplement Effective Date, provided that the New Eligible Recipient
completes a Shared Services Transition Agreement within [**] days of the
Supplement Effective Date and continuing for the remainder of the Supplement
Term.
For New Eligible Recipients not participating in at least [**] elements of
Shared Services such Base Fee discount shall be applied to the Base Fee Cash
Percentage for the applicable Service Categories in the same manner as described
in the table and example set forth in Section 5.2 but over [**] consecutive
quarters (rather than [**] quarters), commencing [**] days after the applicable
Supplement Effective Date and continuing for the remainder of the Supplement
Term.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-A    Page 3
618257v5





--------------------------------------------------------------------------------






5.4
Additional Base Fee Discount Applied to Eligible Recipients that Transfer to
Shared Services

If a New Eligible Recipient completes a Shared Services Transition Agreement
more than [**] days after the Supplement Effective Date, the new Eligible
Recipient shall be entitled to the applicable Base Fee Discount associated with
the transition to Shared Services. The applicable Base Fee discount shall be
earned in a manner consistent with the applicable table set forth in Section 5.3
above, or on such alternative schedule as the parties may mutually agree upon.
5.5
All Base Fee discounts will be applied to the applicable quarterly invoice for
Base Fees. In the event that Supplier can demonstrate that failure to complete
transition to Shared Services on the designated timetable set forth in the
Shared Service Transition Plan was caused by the applicable Eligible Recipient,
Supplier shall be entitled to adjust the Base Fee discount to reflect that the
affected area of service is not being provided in the Shared Services model as
provided for in the table set forth in Section 5.3 above.

6.    Fixed Employee and Fixed Overhead Costs
(a)
The “Fixed Employee and Fixed Overhead Costs” shall be set forth in the
applicable Supplement and calculated as the sum of:

(i)
The gross costs associated with Contract Employees (excluding Indirect Costs)
whose job responsibilities include both (x) Revenue Cycle Operations functions,
and (y) non-Revenue Cycle Operations functions; provided that the Revenue Cycle
Operations functions are a material portion of such Contract Employee’s
responsibilities.

(ii)
Fixed allocations of Indirect Costs for Contract Employees.

(iii)
Other fixed allocations of Indirect Costs that are part of the Historic Base Fee
(e.g., module of patient billing system used in Revenue Cycle Operations).

(b)
These costs are fixed for the duration of the Supplement between Eligible
Recipient and Supplier and are not eligible for the Base Fee discount
percentages described in Section 5 above.

7.    Benefits Uplift
(a)
Each Eligible Recipient will have the option to provide a Benefits Uplift as
described in Exhibit 13 in its sole discretion, which shall be paid as an
additional Base Fee to Supplier that Supplier will pay to Transitioned
Employees, who provide Services to the applicable Eligible Recipient to
compensate such Transitioned Employee for receiving reduced benefits from
Supplier compared to the benefits formerly received while employed by the
applicable Eligible Recipient. The Benefits Uplift will be identified as a
credit on each Transitioned Employee’s paycheck.

(b)
Benefits Uplifts are not eligible for the Base Fee discount percentages
described in Section 5 above.

8.
Revenue Cycle Costs for New Sites to Determine Historical Base Fees or for
Additions to Scope (e.g., Additional Hospitals)

The Historical Base Fee shall consist of the sum of the Direct Costs and
Indirect Costs described below for the applicable Eligible Recipient.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-A    Page 4
618257v5





--------------------------------------------------------------------------------




(a)
Direct Costs means those expenses and charges posted to the cost center
(accounts) for Eligible Recipient’s Revenue Cycle Operations (“Revenue Cycle
Cost Center”) and the responsibility for which Supplier will assume as part of
the Services. The Direct Costs include, but are not limited to, the following
direct expense categories:

• Wages & salaries
• Contract labor
•    Fringe benefits including earned PTO, earned sick leave, and earned
severance
•    Other purchased services
•    Legal collections
•    Consulting fees (on-going third party spend)
•    Supplies
•    Purchased repairs
•    Supplies-small equipment
•    Telephone, internet access
•    Maintenance contracts
•    Coding and documentation (CDI) costs (e.g., documentation specialists)
•    Software licenses (revenue cycle applications)
•    Software maintenance contracts (revenue cycle applications)
•    Collection agency
•    Travel
•    Transcription
•    Postage
•    Dues & subscriptions
•    Reference materials
•    Education & seminars
(b)
The Indirect Costs are costs incurred in support of Revenue Cycle Operations
functions which are not directly expensed or charged to a Revenue Cycle Cost
Center and the responsibility for which Supplier will assume as part of the
Services. Indirect Costs include, but are not limited to, the following
categories: employee payroll taxes and benefits (e.g., FICA, Paid Time Off,
insurance, retirement, employee assistance programs), human resources expense,
and information systems expense. These costs will be allocated to the revenue
cycle functions based on the amount of those costs consumed by the revenue cycle
function. Employee payroll taxes and benefits and human resources will be
allocated on either the proportion of salary expense or FTEs engaged in the
revenue cycle function compared to the total salary expense or FTEs associated
with the expense item, as appropriate. Information systems will be allocated
based on the proportion of computers and telephones utilized in the revenue
cycle function compared to the total computers and telephones associated with
the expense item. Indirect Costs shall not include fixed expenses such as rent
(e.g., costs that do not vary based on the change in the number of personnel or
volumes).

9.    True Up’s
The Parties acknowledge that despite doing everything reasonably possible to
accurately determine the Historical Base Fee and the Historical Cash Collections
it is not uncommon for

ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-A    Page 5
618257v5





--------------------------------------------------------------------------------




there to be errors and omissions in calculations of this nature. Supplier and
the Eligible Recipient shall meet [**] days and [**] days after the respective
Supplement Effective Date to substantiate and verify the accuracy of the
Historical Base Fee and the Historical Cash Collections and make mutually
agreeable revisions resulting in an amendment of the Base Fee. To the extent
that any calculations are adjusted pursuant to this Section, the resulting
adjustment to Base Fee will be retroactive to the Supplement Effective Date. To
the extent that the Base Fee is increased, the retroactive adjustment will be
reflected on the next Base Fee invoice and to the extent the Base Fee is
decreased, then the retroactive adjustment will be reflected as a credit on the
next Base Fee invoice.
10.    Windfall Situations and Changes in the Environment
10.1
In the event that there is a Force Majeure Event, a material change in the
environment in which the Eligible Recipients are operating their revenue cycles,
or a material change in the laws and regulations that apply to Ascension Health,
Supplier, or an individual Eligible Recipient which significantly impacts the
economics of one or more of the Parties or frustrates the ability of a party to
perform its obligations hereunder, through no fault of its own, the applicable
Party shall have the right to request that the other Party or Parties consider a
fair and appropriate adjustment to portions of the Base Fee. Upon such request,
the Parties will sit down and discuss the costs associated with the change in
circumstance, with the outcome to equitably reflect the incremental change in
costs to deliver the Services.

10.2
Examples of matters that could trigger a request to adjust the Base Fee include,
but are not limited to the following:

(a)
Material changes in the form of reimbursement by commercial or government
payors, including changes to a capitated system.

(b)
Changes in the laws governing portions of provider processes in the revenue
cycle such as the way medical treatments are reported. An example is the
mandated changes to the medical coding that will result due to CMS’s requirement
to implement ICD-10.

(c)
The Eligible Recipient’s investment in or adoption of new technologies that
impact the level of, or type of, work conducted in the revenue cycle, e.g.,
advances in EMR or CPOE technology that reduces the need for transcription
services.

11.    Contract Employees
11.1
Contract Employee Reimbursement. Supplier shall pay Eligible Recipient for all
employment-related costs, benefits and expenses arising out of the employment by
the respective Eligible Recipient of the Contract Employees identified in the
Contract Employee Roster of the Supplement as it may be amended from time to
time. Payment shall be made by wire transfer or other mutually acceptable means
in twenty-six (26) payments per year and shall be received by the applicable
Eligible Recipient [**] for the respective Eligible Recipient. Supplier shall
not be responsible for any employment related costs not included in the
determination of the Base Fee unless required, authorized or approved in advance
by Supplier.



11.2
Contract Employee Compensation Adjustments. If a Contract Employee’s
compensation is adjusted under the terms of the applicable Compensation Plan,
Supplier shall provide Eligible Recipient with an amended Contract Employee
Roster reflecting the adjustment at least [**] days prior to the effective date
of the compensation adjustment and the reimbursement provided by Supplier
pursuant to Section 11.1 above shall be adjusted accordingly. If the average
annual increases provided to the Contract Employees exceed the average annual
increase for comparable


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-A    Page 6
618257v5





--------------------------------------------------------------------------------




employees of the applicable Eligible Recipient, then the Base Fee shall be
adjusted by the difference between such average increase and the increase
provided to the Contract Employees.


11.3
Paid Time Off



(a)
“Paid Time Off” or “PTO” shall mean the time for which a Contract Employee would
be paid by an Eligible Recipient due to an excused absence, and such amount
accrues with each applicable pay period. Unless a different PTO reimbursement
methodology is set forth in the applicable Supplement, Supplier will reimburse
each Eligible Recipient for PTO earned during each applicable pay period.

(b)
There may be an instance where an employee will have earned PTO but due to the
Eligible Recipient’s policy or employee’s actions the employee will have
forfeited the right to receive payment or utilize the PTO. This instance most
likely will occur when an employee continues to earn PTO after reaching the
maximum allowable PTO balance and the Eligible Recipient does not have a payout
policy. This scenario is expected to be infrequent; but when it occurs, an
adjustment to the payroll reimbursement from Supplier to the Eligible Recipient
will be necessary to avoid Supplier reimbursing the Eligible Recipient for an
expense that the Eligible Recipient did not incur.






ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-A    Page 7
618257v5





--------------------------------------------------------------------------------














MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 4-B


INCENTIVE FEES FOR DEPENDENT SERVICES












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.



















--------------------------------------------------------------------------------




Exhibit 4-B

Incentive Fees for Dependent Services




Incentive Fees for Dependent Services include Base Incentive Fees and Fees for
Discrete Initiatives which include Fees for Conversions, Prior Balance Found
Insurance, Transfer DRGs, and AHtoCharge/Charge Capture.


1.
Base Incentive Fees

1.1.
General. As part of its revenue cycle offering, Supplier will deliver a set of
core strategies and management services (In-scope Base Services) designed to
improve and optimize Eligible Recipient’s revenue cycle operations. Supplier
will have an opportunity to earn a Base Incentive Fee for delivering the
In-scope Base Services by measuring Supplier’s actual performance against a
pre-determined and mutually agreed set of Operating Metrics and Performance
Targets.

The Base Incentive Fee will relate to Supplier’s ability to deliver the In-Scope
Base Services more efficiently and in compliance with all applicable rules and
regulations. Supplier and Eligible Recipient will mutually agree on the
requisite Performance Targets in a manner consistent with Section 8 below or as
otherwise agreed by the Supplier and Eligible Recipient.


Supplier will be eligible to receive a Base Incentive Fee each quarter for the
term of the Supplement. Supplier will have the opportunity to earn substantially
more or less than the quarterly Base Incentive Fee based on Supplier’s actual
performance relative to the pre-determined and mutually agreed to Performance
Targets.


1.2.
Calculation of Base Incentive Fees



A standard formula and calculation will be used by all Eligible Recipients to
determine the Base Incentive Fee that Supplier will earn each quarter. The
actual Base Incentive Fee earned by Supplier each quarter will vary based on
three variables:


a.
Cash Collection Factor. Eligible Recipient’s level of participation in
Supplier’s Shared Services Operating Model. Supplier’s Shared Services Operating
Model consists of three (3) core offerings: Financial Clearance Services,
Transcription, Shared Service Blended Shore Patient Financial Services.



i.
If an Eligible Recipient is participating in 2 or more of Supplier’s Shared
Services offerings the Cash Collection Factor will be: [**]%.



ii.
If an Eligible Recipient is NOT participating in 2 or more of Supplier’s Shared
Service offerings the Cash Collection factor will be: [**]%.



iii.
The Cash Collection Factor will be multiplied by [**]% for new Eligible
Recipients in their first contract year.





iv.
In the event that the average Incentive Fee payments made to Supplier by an
Eligible Recipient for performance on the  RCA Scorecard, as set forth in
Section 6 below, are [**]% of target or greater in Year 3, as determined by the
average of the quarterly results reflected in the RCA Scorecard for such
Eligible Recipient, then the Cash Factor for that Eligible Recipient for years 4
and 5 shall be reduced from [**]% to [**]% (shared services), or from point
[**]% to [**]% (non-shared


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 1







--------------------------------------------------------------------------------




services), as appropriate based on the Cash Factor applicable in the third year
for that Eligible Recipient.




b.
Quarterly Cash Collections. The amount of Cash Collections that Supplier
collects during the measurement quarter



c.
Quarterly Performance. Actual performance against predetermined and mutually
agreed Performance Targets for the measurement quarter. Supplier’s performance
for the measurement quarter will be determined and expressed as a percent of
target (e.g. [**]% of target) using an RCA Scorecard.



[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
[**]
[**]







2.
RCA Scorecard



2.1.
General. An RCA Scorecard will be utilized to determine the Base Incentive Fee
payment earned by Supplier each quarter. The RCA Scorecard will be populated
with the requisite financial performance data from the Eligible Recipient’s
patient accounting system(s) using Ascension’s RCA database. The Ascension RCA
database is a decision support tool that has been deployed in a standard fashion
across Ascension Health. The Ascension RCA database will be the sole source of
data for the RCA Scorecard unless otherwise agreed to by Supplier and Eligible
Recipient.



2.2.
Metrics. There are currently ten (10) revenue cycle Operating Metrics in the RCA
Scorecard. It is expected that these Operating Metrics will remain constant for
all Eligible Recipients for the Term of the Supplement. Eligible Recipient and
Supplier by mutual agreement may decide to change, remove or add to the
Operating Metrics in the Operating Metrics Scorecard.



The table below defines the Operating Metrics that are in the Operating Metrics
Scorecard



ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 2







--------------------------------------------------------------------------------




#
METRIC
Numerator
Denominator
1)
[**]
[**]
[**]
2)
[**]
[**]
[**]
3)
[**]
[**]
[**]
4)
[**]
[**]
[**]
5)
[**]
[**]
[**]
6)
[**]
[**]
[**]
7)
[**]
[**]
[**]
[**]
[**]
8)
[**]
[**]
[**]
9)
[**]
[**]
[**]
10)
[**]
[**]
[**]







A more detailed definition for each metric is provided in Appendix A.


By mutual agreement, Eligible Recipient and Supplier may elect not to utilize
one or more Operating metrics if it is determined that the underlying data is
not accurate or available to support the timely calculation of performance.


 


3.
Target Setting Process



3.1.
General. Eligible Recipient and Supplier will mutually agree on a performance
target for each revenue cycle operating metric in the RCA Scorecard. An annual
performance target will be set for Income Statement (I/S) metrics. Eligible
Recipient will have the option of setting quarterly targets for Balance Sheet
(B/S) metrics to account for calendar and seasonal variances that can effect AR
management from period to period.



3.2.
Balance Sheet Metrics. Targets for Balance Sheet Metric targets will be
established at the payer level and an aggregate weighted target will be
calculated. As the payer mix shifts from year to year, the AR targets will be
recalculated to reflect the new payer mix. Unless mutually agreed to by Supplier
and Eligible Recipient the same payer level targets will be used throughout the
Supplement Term.



3.3.
Eligible Recipient Metric Targets. Eligible Recipient Metric Targets will be set
for each of the 10 operating metrics at the site level (e.g. for each hospital
facility. Metric Targets will be set for each Eligible Recipient at the
beginning of the Supplement Term and will remain in effect for the duration of
the Supplement Term unless mutually agreed to by Supplier and Eligible
Recipient. The calculation of metrics will utilize the same definitions, data
sources, and systems during the historical period and all measurement periods
for the Supplement Term. Any changes to the calculation or source data,
definitions, or systems which the Supplier and Eligible Recipient agree are
necessary to assure that the Metric Targets and the method of calculating the
Metric Targets and actual metric performance fairly


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 3







--------------------------------------------------------------------------------




reflect operating performance during the Term of the Supplement will be
incorporated into the Operating Metrics Scorecard on a timely basis.




4.
Upper and Lower Bound



Once a performance target is set for each metric, Eligible Recipient and
Supplier will mutually agree on an Upper Bound target ([**]%) and a Lower Bound
target ([**]%) for each metric. Unless Eligible Recipient and Supplier mutually
agree to a different range of distribution the Lower Bound target and the Upper
Bound target should be at the same distance from the [**]% target.


The [**]% and the [**]% targets define the relative percentage decrease/increase
in value that will be assigned to each RCA Scorecard metric based on Supplier’s
actual performance relative to target. This concept is illustrated below.
#
Metric
[**]% Target
Target
[**]% Target
 
Actual
 
% of Target
5)
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]
 
 
[**]
[**]
[**]
 
 
 
 



5.
Eligible Recipient Metric Weighting



5.1.
General. Eligible Recipients will assign a weight to each metric in the RCA
Scorecard. Eligible Recipient will assign a weight of at least [**] percent
([**]%) but no more than [**] percent ([**]%) to each metric. The sum of
assigned weights for the in-scope metrics in the RCA Scorecard must equal one
hundred percent (100%). The metric weights will be assigned at the Eligible
Recipient Level (i.e. for an Eligible Recipient with multiple facilities the
weights will be the same for all facilities).



5.2.
Timing Requirement. The expectation is that metric weights will be assigned
within [**] days after the Supplement Effective Date. The weight assigned by
Eligible Recipient to each metric in the RCA Scorecard will remain constant for
all Measurement Periods unless Eligible Recipient and Supplier mutually agree to
modify the distribution of metric weighting based on unique or unanticipated
events.





6.
RCA Scorecard Performance %



A metric report card will be generated at the end of each Measurement Period
summarizing Supplier’s overall RCA Scorecard Performance for the Measurement
Period. The percentage represents the weighted average of performance against
target for each of in-scope metrics on the RCA Scorecard. The performance score
for each of the metrics can be no less than [**]% and no more than [**]% during
the Measurement Period.



ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 4







--------------------------------------------------------------------------------




Key Definitions


a)
Actual Performance – The actual result achieved for a metric during the
performance perio

b)
Performance Score - Represents the percentage value assigned to the metric based
on the relationship of the actual quarterly results for the metric as compared
to the target metric value as measured based on the relationship established by
the [**]% target and the [**]% target.

c)
Weighted Score – Represents the result of multiplying the Performance Score by
the Eligible Recipient assigned weight for each metric.



 
EXAMPLE HEALTH MINISTRY – QTR 1 METRIC REPORT CARD
#
Metric
Weight – Final
Lower Bound
Target
Upper Bound
Actual Performance
Performance Score
Weighted Score
1)
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
2)
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
3)
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
4)
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
5)
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
6)
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
7)
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
8)
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
9)
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
10)
[**]
[**]
 
[**]
 
 
[**]
[**]
 
 
 
OVERALL PERFORMANCE SCORE ON OPERATIONAL METRICS
[**]%





7.
Timing of Calculation



RCA Scorecard metrics will be calculated at the end of each Measurement Period
(i.e. quarterly). For Income Statement (I/S) metrics the calculation will be a
rolling average effective from the Effective Date of the Supplement Term, and
will reset [**] on the [**] of the Effective Date of the Supplement Term (e.g.
[**]). For Balance Sheet (B/S) metrics the calculation will reflect active [**]
which will be deemed final for each quarter. The table below provides a summary
of key concepts outlined above.



ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 5







--------------------------------------------------------------------------------




#
Metric
Target
Weight
Calculation
 
Financial Statement
1)
[**]
[**]
[**]
[**]
 
[**]
2)
[**]
[**]
[**]
[**]
[**]
[**]
3)
[**]
[**]
[**]
[**]
[**]
[**]
4)
[**]
[**]
[**]
[**]
[**]
[**]
5)
[**]
[**]
[**]
[**]
[**]
[**]
6)
[**]
[**]
[**]
[**]
[**]
[**]
7)
[**]
[**]
[**]
[**]
[**]
[**]
8)
[**]
[**]
[**]
[**]
[**]
[**]
9)
[**]
[**]
[**]
[**]
[**]
[**]
10)
[**]
[**]
[**]
[**]
[**]
[**]



An illustrative example of the Income Statement metrics calculation is set forth
below to illustrate the cumulative CYTD rolling average metrics calculation for
all Income Statement metrics.
    


 
Actual Performance – Cummulative CYTD Results thru each Quarter
 
 
 
 
 
 
Quarter
Operational Denials
NPSR
Denials %
Lower
Target
Upper
% of Target
Cash Factor
Invoiced Incentive Fees
Q1
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
Q2
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
Q3
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
Q4
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 
 
 
 
 
 
 
 
TOTAL
[**]
Quarter Average
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 
 
 
 
 
 
 
 
# Quarters 4
 
 
 
 
 
 
 
 
TOTAL
[**]



8.
Target Setting Guidance





8.1.
General. Unless otherwise agreed by the parties, the target value for each
metric shall reflect the actual results based on the [**] month period
immediately prior to the applicable Supplement Effective Date (“Historical
Performance”). The RCA system shall be the primary source for establishing the
Eligible Recipient’s actual revenue cycle performance.



8.2.
Eligible Recipients Who Received Services Under the Legacy Agreement. For
Eligible Recipients who received services pursuant to an Affiliate Schedule for
more than [**] months as of the Supplement Effective Date, the target value for
each metric shall reflect the actual results based on the period [**].




ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 6







--------------------------------------------------------------------------------




8.3.
New Eligible Recipients. For Eligible Recipients who have not received services
pursuant to an Affiliate Schedule for more than [**] months as of the Supplement
Effective Date, the parties will establish targets that are reflective of the
improvements implied by the Cash Collection Factor (e.g., [**]).



8.4.
Performance Range. Once a target is established for each metric, Eligible
Recipient and Supplier will establish a Lower ([**]%) and Upper ([**]%)
performance range for each metric. For most metrics the target should represent
the mid-point of the Lower and Upper range values unless Eligible Recipient and
Supplier mutually agree otherwise.



8.5.
Principles. The table below summarizes the guiding principles for establishing
the target values, and the upper and lower bounds for each metric. The
applicable Eligible Recipient and Supplier will review such principles below and
shall agree on upper and lower bounds that are applicable to the Eligible
Recipient’s circumstances.

#
Metric
[**]% Target
Target
[**]% Target
1
[**]
[**]
[**]
[**]
2
[**]
[**]
[**]
[**]
3
[**]
[**]
[**]
[**]
4
[**]
[**]
[**]
[**]
5
[**]
[**]
[**]
[**]
6
[**]
[**]
[**]
[**]
7
[**]
[**]
[**]
[**]
8
[**]
[**]
[**]
[**]
9
[**]
[**]
[**]
[**]
10
[**]
[**]
[**]
[**]





8.6.
Variances. Eligible Recipient and Supplier may elect to establish a target for
one or more metrics at a level that is more aggressive than the performance
measured for the preceding [**] month period. In this scenario, Eligible
Recipient and Supplier may elect to increase the Base Incentive Fee to reflect
the incremental value associated with the more aggressive target(s).



Similarly, Eligible Recipient and Supplier may agree to establish a target for
one or more metrics that is more aggressive than Historical Performance without
a corresponding increase in the Base Incentive Payment in situations where
Eligible Recipient and Supplier mutually agree that Historical Performance is
not at a level that reflects acceptable revenue cycle performance.


8.7.
Default. If Eligible Recipient and Supplier are not able to agree on a target
and/or Lower/Upper range the metric(s) in question will a) default to the
performance level measured for the historical measurement period and b) the
Lower/Upper range will default to the established guidelines above.





9.
Timetable for Target Setting



9.1.
General. The applicable Eligible Recipient and Supplier will make a good faith
effort to establish the quarterly targets as soon as reasonably possible after
the Supplement Effective Date.



9.2.
Eligible Recipients Who Received Services Under A Legacy Agreement. For Eligible
Recipients who received services pursuant to an Affiliate Schedule for more than
[**] months as of the


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 7







--------------------------------------------------------------------------------




Supplement Effective Date, and whose targets are not set by the last day of the
applicable quarter, such Eligible Recipient’s scorecard performance will be
[**]% of the scorecard target for such quarter.


9.3.
New Eligible Recipients. For Eligible Recipients who have not received services
pursuant to an Affiliate Schedule for more than [**] months as of the Supplement
Effective Date, the following shall apply; (i) no incentive fees will be
invoiced until targets are established; and (ii) if targets are not established
for such Eligible Recipients within [**], then the performance for the initial
[**] thereafter for which targets have not been established shall be set to
[**]% of the scorecard target. After targets are established, the parties will
true-up the actual performance against such targets for all quarters going back
to the Supplement Effective Date.



10.
Review and Invoicing Process



Step 1:
Metric Reports will be distributed from the RCA database by Ascension Health or
its designee by the [**] calendar day of the month following the end of the
quarter.



Step 2:
Eligible Recipient and Supplier will have [**] calendar days to review the
Metrics Reports, perform audits of RCA data as appropriate, and work to reach
agreement on the scorecard performance for the Measurement Period. In the event
that a potential error is identified in the metrics reports, which could have a
material impact on the measurement of the scorecard performance for the period,
the parties will work to identify the range of impact of the potential error and
shall establish a mutually agreed upon plan to review and resolve such potential
error. Absent exceptional circumstances, the parties will work to resolve all
such issues within [**] days.



Step 3:
Supplier will Invoice Eligible Recipient no later than the [**] calendar days
following the end of the Measurement Period (quarter). The invoice shall not
include amounts associated with unresolved potential errors identified Step 2
above.





11.
Adjustments to Measurement Metrics



When appropriate Eligible Recipient and Supplier can mutually agree to adjust
the calculation of one or more metrics when market events or actions outside of
either Party’s control compromise the ability to accurately compare Actual
Performance to Performance Targets and/or to Historical Performance.


12.
Governance Principles



12.1.
General. Eligible Recipient(s) agree to promptly notify Supplier of any proposed
changes to the Crowe RCA data base that might impact any of the revenue cycle
operating metrics including but not limited to the introduction of new
transaction codes, changes to the transaction code mapping tables, or the
processes and scripts used in calculating the individual metrics. Supplier will
have sufficient time to review, discuss and concur with the proposed changes
before they are implemented.



12.2.
Notification. Supplier agrees to promptly notify Eligible Recipient(s) of any
proposed changes in the processes or technology under their management that
might impact any of the revenue cycle operating metrics including but not
limited to the use of transaction codes or management of accounts receivables.
Eligible Recipient will have sufficient time to review, discuss and concur with
the proposed changes before they are implemented.




ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 8







--------------------------------------------------------------------------------




12.3.
Records. Supplier and Eligible Recipient will maintain a reconciled a record of
the key assumptions used to derive targets and/or make decisions to support
development and management of the RCA Scorecard.

12.4.
Supplier Access. Supplier will be given access to the RCA database to review,
reconcile and validate the data used to populate the RCA Scorecard. Supplier
will have the right to audit the RCA database. In the event the Supplier’s
auditor requires information regarding or from the database or access to the
database in connection with its audit related to Supplier’s financial or
operating controls, Ascension Health shall reasonably cooperate with Supplier to
secure that information for Supplier’s auditors. Any data or database
deficiencies will be addressed by Eligible Recipient in a timely manner.

12.5.
Windfall Situations and Changes in the Environment. In the event that there is a
Force Majeure Event, a material change in the environment in which the Eligible
Recipients are operating their revenue cycles, or a material change in the laws
and regulations that apply to Ascension Health, Supplier, or an individual
Eligible Recipient which significantly impacts the economics of one or more of
the Parties or frustrates the ability of a party to perform its obligations
hereunder, through no fault of its own, the applicable Party shall have the
right to request that the other Party or Parties consider a fair and appropriate
adjustment to the RCA Scorecard. Upon such request, the Parties will sit down
and discuss the impact associated with the change in circumstance, with the
outcome to equitably reflect the impact on the RCA Scorecard. Examples of
material matters that could affect one or more metrics on the RCA Scorecard
performance include, but are not limited to, the following:

•
Payor bankruptcies.

•
Delayed implementation of agreed to rates between insurance company and Eligible
Recipient.

•
Payor initiated take backs and/or retrospective changes to previously
adjudicated claims.

•
A pattern of services to patients for whom Eligible Recipient is not certified
by a payor to bill for such services and thus not entitled to reimbursement.

•
Changes in accounting treatment (e.g., changes in netting policies on individual
open patient accounts receivable balances).

•
Changes in Self-Pay Discounts and/or changes in Charity Policy.

•
Material shifts in gross charge pricing.

•
Material growth or decline in self pay population or patient residual balance
after insurance.

•
Changes in accounts receivable write-off policies or Medicaid Pending aging
policies

•
Changes in calculation method for bad debt reserve modeling.

•
Implementation of new systems outside the control of Supplier (e.g., new patient
accounting system).


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 9







--------------------------------------------------------------------------------








13.
Measurement for Periods Prior to July 1, 2012 for Eligible Recipients Who
Received Services Under the Legacy Agreement.



13.1.
For Eligible Recipients who received services under an Affiliate Schedule prior
to July 1, 2012, unless otherwise agreed to by the Supplier and Eligible
Recipient in the Supplement:

a.
For [**]), the Eligible Recipients will be invoiced through June 30th, 2012
using the Legacy Agreement M&T fee. The M&T fee will be considered final
measurement for the determination of incentive fees for periods prior to July
1st, 2012.

b.
For [**]) the Eligible Recipient will be invoiced through June 30, 2012 using
the prior agreed upon methodology for each respective Eligible Recipient.  The
prior agreed upon methodology will be utilized for measurement purposes and
determination of incentive fees for periods prior to July 1st, 2012.



13.2.
Unless otherwise agreed to by the Eligible Recipient and Supplier in the
Supplement, for Eligible Recipients for whom benefits were measured and invoiced
using the Cash to Best Possible Methodology, the Eligible Recipient will be
billed under the Cash to Best Possible Methodology as provided for in the Legacy
Agreement for all periods prior to and including February 29th, 2012.

For the period of March 1, 2012 through June 30, 2012, unless otherwise agreed
to by the Eligible Recipient and Supplier in the Supplement, the Eligible
Recipient will have two options for finalizing benefits to be invoiced for the
periods prior to July 1st, 2012:
a.
Option 1: Continue to use Cash to Best Possible until June 30th, 2012, allowing
measurement to mature for [**] months after June 30th, 2012, with the final
scorecard being the scorecard as of [**]. Eligible Recipient will have the
opportunity to audit Cash to Best Possible Scorecards prior to [**] before being
finalized with the [**] scorecard



b.
Option 2: Use Cash to Best Possible measurement for periods prior to and
including February 2012. For the March 2012 to June 2012 period, benefits will
be measured utilizing the average benefits delivered for the same [**] month
period in [**] as of the February 2012 scorecards



14.
Measurement of Discrete Initiatives



14.1.
General. Supplier can also earn Additional Fees for benefits delivered and
measured through Discrete Initiatives. Unless Eligible Recipient and Supplier
mutually agree to measure a Discrete Initiative in a different manner, the
benefits from Discrete Initiatives will be measured in accordance with this
Exhibit. Discrete Initiatives will include:



1.
Conversions and Coverage Upgrades

2.
Transfer DRGs

3.
Prior Balance Found Insurance

4.
AHtoCharge / Charge Capture



14.2.
Invoice. Incentive fees earned from Discrete Initiatives will be measured and
added to the Eligible Recipient invoice for each Measurement Period.



15.
Measurement of Conversions


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 10







--------------------------------------------------------------------------------




15.1.
Definition of Conversions. Supplier shall earn incentive fees for benefits
delivered and measured when paying sources of coverage are identified and
approved for self-pay patients ("Conversions"). Self-pay patients are
individuals without insurance coverage at time of service for medical
occurrences either via traditional medical insurance products or accident
related insurance products. Self-pay is not defined as patients not in
possession of their respective insurance coverage credentials at the time of
service. Conversions are the population of those patients converted to an
insured/covered status as a result of patient financial advocacy efforts. These
efforts include, but are not limited to, any patient or payer contact for
inquiry to coverage options, any referral to any Medicaid eligibility vendor
(after which the account is then approved for Medicaid), or any effort to
activate accounts admitted in a pending or otherwise inactive status.



15.2.
Recurring Patients. All dates of service relating to a patient in Medicaid
pending or insurance pending status will be treated a Conversion for purposes of
measuring Conversion benefits for that patient. All new dates of service for
such patient that occur after the date coverage has been approved will not be
treated as a Conversion for purposes of measuring Conversion benefits.



15.3.
Measurement of Conversions. The measurement calculation for Conversions is
defined as follows: ((payments for self-pay converted accounts during a given
month) multiplied by (the effective rate)) minus (the monthly baseline
threshold).



15.4.
Rates. Conversions during measurement periods shall be measured using the
payment post-date. Incremental conversions above the threshold shall be invoiced
at these effective rates:



1.
Monthly Inpatient Conversions - [**]% of the sum of incremental conversion
account payments received during a specific monthly measurement period

2.
Monthly Outpatient/Emergency Department – Sum of individual converted account
payments received during the measurement month. Individual accounts are
calculated as follows:

a.
Payments x [**];

b.
If an application is submitted, but denied, Supplier shall be entitled to a flat
payment of $[**].



15.5.
Thresholds. A baseline cost threshold will be determined to account for Eligible
Recipient’s historic costs for Conversions reflected in the baseline in a manner
to be mutually agreed upon in the Supplement. Generally, this will be done by
(i) identifying actual historic costs where such data is available, and/or (ii)
imputing a cost for internal conversion efforts using the schedule for
conversion payments provided herein.

The cost-to-convert threshold shall be Eligible Recipient and site specific and
calculated as follows:
1.
Monthly Inpatient Cost Threshold – [**]% of total payments on third-party
converted accounts in the baseline year, divided by 12.

2.
Monthly Outpatient/Emergency Department Cost Threshold – Sum of individual
third-party converted accounts in the baseline year, divided by 12. Individual
accounts are calculated as follows:

a.
Payments x [**];

b.
If an application was submitted, but denied, there shall be an imputed cost of
$[**] per denied application.



15.6.
Potential Conversions. Each month the Supplier will determine accounts eligible
for conversion benefits (“Potential Conversions”) and will provide the list of
Potential Conversions to the Eligible Recipient for Review. The Eligible
Recipient shall have [**] business days to review the list of Potential
Conversions and identify any accounts that they do not believe meet the
conversion criteria. The parties shall review any accounts where there is a
discrepancy regarding the conversion criteria on a timely basis. Each month the
Supplier will also provide Eligible Recipient a list of


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 11







--------------------------------------------------------------------------------




converted accounts by identifying payments made during that month on any self
pay conversion account with any admission date. Eligible Recipient and Supplier
will mutually agree and document in the Supplement the account level reporting
that will be provided to support the monthly review process for conversions.




15.7.
Criteria. For the purposes of measuring incremental conversions, accounts shall
be considered conversions if and when the following criteria are met:

1.
Confirm patient lacks active medical insurance on date of service.

2.
Perform and document activities to convert to active coverage.

3.
Validate active coverage for date of service.

4.
Receive insurance payment from the insurance for which coverage was obtained.

5.
Any account converted within [**] will be excluded.

15.8.
Categories. The following general categories shall be considered conversions if
the above criteria are met. Eligible Recipient and Supplier may agree on
additional criteria relating to Conversions, and such additional criteria shall
be reflected in the Supplement.

○
Medicaid – Patients with all types of Medicaid accounts are eligible to be
counted as conversions; these types include but are not limited to child and
family, caretaker, emergency coverage, Section 1011, disability, and
out-of-state coverage

○
Medicaid Spend-downs – Patients with spend-down balances remaining such that
coverage is not active at time of service

○
Medicaid Pending – Patients who have inactive coverage and are pending at time
of service

○
Medicare Disability – Patients who are inactive at time of service and are
linked to Social Security Disability

○
COBRA – Patients who are eligible but inactive with COBRA at the time of service

○
Crime Victims –Patients for which crime victim coverage is available at time of
service

○
Other county/state programs – Patients who are linked to any other program which
provides coverage for uninsured patients

○
Uninsured motorist/assigned claims – Patients who are eligible for uninsured
motorist or assigned claims programs

○
Auto/Workers Comp/Other Liability – Patients who have no liability claim number
at time of service or no liability coverage at time of service


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 12







--------------------------------------------------------------------------------






16.
Coverage Upgrades



Additionally, Supplier shall earn incentive fees from coverage upgrades.
Coverage upgrades are typically accounts which are upgraded from a lower
reimbursing payer to a higher reimbursing payer. Incremental payments are
defined as the difference in payment between what the higher reimbursing payer
paid and what the lower reimbursing payer would have paid as indicated by the
managed care contracts for each site. Incremental payments received from
coverage upgrades shall be invoiced at a rate of [**]% of the incremental
payment. A typical example of coverage upgrade would be when an account is
qualified for auto coverage and the auto insurance pays, although another type
of medical coverage would have paid had the auto coverage denied. Any account
that is upgraded within [**] will be excluded.
17.
Prior Balance Found Insurance



17.1.
General. Prior Balance Found Insurance is the “proactive” identification and
validation of “active” insurance coverage on self pay accounts where the
outstanding balance “patient balance” is greater than [**] days after the
patient became responsible and qualifies for a “rebill” to a payer.  This
activity will result in updating the payer plan code from self-pay to an insured
payer. Through an active set of data mining, primary usage of the Supplier
technology suite and tools, Supplier will proactively identify and detect
“hidden coverage” and/or “unfound coverage” that traditionally led to a balance
being either dropped to the patient or written off as bad debt.  Correction of
routine registration errors are not considered Prior Balance Found Insurance.
This initiative will provide incremental revenue and will be considered separate
and outside of the uninsured self pay conversion initiative.



17.2.
Rebill Types. The following rebill types will qualify as a Prior Balance Found
Insurance rebill:



1) any self pay account greater than [**] days after becoming patient
responsibility either in active AR, written off to bad debt, and/or written off
to charity that is identified through the use of the retro-eligibility tool,
ad-hoc batching, data mining efforts where there was no evidence of insurance
coverage on the date of service; 


2) any self pay account greater than [**] days after discharge where there was a
discovery of primary, secondary coverage, tertiary coverage, and/or dual
eligible coverage which was unknown at the time of service; 
3) any self pay account greater than [**] days after discharge with a no benefit
denial (i.e. pre-existing condition, exhausted benefits, COB, etc.) where there
is clear evidence of effort applied by the Supplier operating team which
warrants a rebill;
4) any self pay account greater than [**] days after discharge where the
Supplier coordinates resolution of the account between the patient and the payer
which warrants a rebill or reprocessing of the claim.
17.3.
Criteria. The following criteria will be used in order to qualify and count as a
prior balance found insurance rebill:



1) account has been patient responsibility for greater than [**] days;
2) perform and document action resulting in identification of coverage;

ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 13







--------------------------------------------------------------------------------




3) perform and document activities to convert active coverage;
4) validate active coverage for corresponding date of service;
5) receive insurance payment on rebilled account.
17.4.
Process. Supplier will identify accounts actively and gather the needed
information to get them rebilled and paid.  Rebills generated by Supplier as a
result of Prior Balance Found Insurance efforts will be eligible for payment if
the Rebill activity occurred after the Eligible Recipient Supplement Effective
Date. Supplier will provide Eligible Recipient with a report of the accounts
eligible for payment pursuant to this initiative on a monthly basis. Eligible
Recipient shall have [**] days to review the report and identify any
discrepancies. The parties will work to address any discrepancies promptly.



17.5.
Invoicing. The incremental revenue impact as a result of this initiative will be
tracked at the account level by site and aggregated at the summary level for
invoicing at the rate of [**]%) of cash payments. Eligible Recipients will be
invoiced for Prior Balance Found Insurance results each quarter.



18.
Transfer DRG



18.1.
General. Supplier can earn incentive fees for benefits delivered through the
Transfer DRG review and rebill process. Transfer DRGs are select MS-DRGs that
indicate the patient was discharged from the acute inpatient setting to a
post-acute care facility, such as a skilled nursing facility or home health
agency. Medicare pays a per diem rate reimbursement for Transfer DRG patient
encounters instead of the full DRG payment. If the patient does not receive the
subsequent care from another designated provider hospital, the claim is eligible
for full DRG payment instead of the lesser Transfer DRG payment. Supplier shall
conduct retrospective reviews to determine if incremental payment opportunity
exists for these types of accounts in the case where the prescribed post-acute
care does not occur after discharge within the Medicare guidelines. After
review, if Supplier discovers that the inpatient did not receive a subsequent
episode of care at a post-acute care or step-down facility, a rebill shall be
generated with a non-transfer discharge status. The revenue impact of the
Transfer DRG rebills shall be tracked on a quarterly basis. The additional
revenue improvement for this initiative shall be the amount over and above the
original payment.



18.2.
Reporting. Supplier shall provide Eligible Recipient a monthly report of
Transfer DRG activity. The Eligible Recipient shall review the report and notify
Supplier of any disputed items within [**] days of receipt of the report. The
parties will work to reconcile any discrepancies regarding the Transfer DRG
report promptly. Benefit shall be tracked as the incremental cash collected at
the account level after the rebill date initiated by Supplier.



18.3.
Invoicing. The incentive fee shall be [**] percent ([**]%) of the incremental
cash collected on behalf of the Eligible Recipient. Eligible Recipients will be
invoiced for Transfer DRG results each quarter.



19.
AHtoCharge/Charge Capture



19.1.
General. Supplier can earn incentive fees for benefits delivered through the
AHtoCharge Charge Capture tool. Supplier shall implement processes that detect
and capture missing charges so that they can be appropriately billed. The
process of uncovering missing charges shall take place primarily through the use
of the AHtoCharge/Charge Capture analytics. Missing charges shall be measured as
either (1) Incremental Cash Collections associated with the respective charge
added or (2) Incremental expected payments for the respective charge that was
added. Expected payments shall be used to calculate benefit when it is not
feasible to calculate actual cash collections at the


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 14







--------------------------------------------------------------------------------




item and/or account level. Expected payments shall be calculated using either
(a) a contract modeling simulation tool which determines the expected payment
associated with the added item or (b) the observed payment/charge ratio for the
respective payer and standard patient type over the prior twelve months.


19.2.
Reporting. Supplier shall provide Eligible Recipient a monthly report of
AHtoCharge/Charge Capture activity. The Eligible Recipient shall review the
report and notify Supplier of any disputed items within [**] days of receipt of
the report. The parties will work to reconcile any discrepancies regarding the
report promptly.



19.3.
Invoicing. The incentive fee shall be [**] percent ([**]%) of the missing
charges as identified in Section 19.1 above. Eligible Recipients will be
invoiced for AHtoCharge/Charge Capture activity each quarter.








ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 15







--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

APPENDIX A – Alternative Measurement Metrics Calculation Methods

--------------------------------------------------------------------------------



1.
Metric: [**]

Calculation:
[**].

Measurement Period:
[**]

Other Notes:
[**]

[**].
2.
Metric: [**]

Calculation:
[**]

Measurement Period:
[**]

Other Notes:
[**].

3. Metric: [**]
Calculation:
[**]

Measurement Period:
[**]

Other Notes:
[**].

4.
Metric: [**]

Calculation:
[**]

Measurement Period:
[**]

Other Notes:
[**].

5.
Metric: [**]

Calculation:
[**]

Measurement Period:
[**]

Other Notes:
[**].

6.
Metric: [**]

Calculation:
[**]

Measurement Period:
[**]


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 16







--------------------------------------------------------------------------------




Other Notes:
[**].

7. Metric: [**]
Calculation:
[**]

Measurement Period:
[**]

Other Notes:
[**].

8.
Metric: [**]

Calculation:
[**]

Measurement Period:
[**]

Other Notes:
[**].

9.
Metric: [**]

Calculation:
[**]

Measurement Period:
[**]

Other Notes:
[**].

10.
[**]

Calculation:
[**]

Measurement Period:
[**]

Other Notes:
[**].

FOOTNOTES
[**]
A total of three pages were omitted and filed separately with the Securities and
Exchange Commission. Double asterisks denote omissions.





ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-B    Page 17







--------------------------------------------------------------------------------














MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 4-C


OPTIONAL SERVICES












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.

















--------------------------------------------------------------------------------




Exhibit 4-C

Optional Service
Unless otherwise agreed to by Eligible Recipient and Supplier, Supplier will
earn fees for benefits delivered through those Optional Services in the manner
described on Appendices B through F and elected by the applicable Eligible
Recipient. Such Optional Services may be elected by the applicable Eligible
Recipient via a Supplement or an Optional Services Work Order (“Optional
Services Rider”), a form of which is in Annex 5, which may modify the terms and
conditions set forth in Appendices B through F, as agreed to by the Parties.
Supplier shall not be entitled to any fees associated with Optional Services
unless and until a Supplement or an Optional Services Rider has been executed by
the applicable Eligible Recipient and Supplier for such Optional Services.
The Parties agree that no Optional Services shall be undertaken, and no Optional
Services Rider shall be executed, for any Ascension Health Facility that has
tax-exempt bonds allocated to it without review of the applicable Supplement or
such Optional Services Rider by Ascension Health's legal and/or bond counsel and
a determination by such counsel that such Optional Services do not constitute
private business use, as defined in 26 U.S.C. Section 141.  The Parties
acknowledge any Optional Services Rider for Services that are not incidental may
require revisions to the applicable Supplement for the affected Eligible
Recipient, including changes to the term of the applicable Supplement for all
Services provided to such Eligible Recipient, and/or modification of the
termination rights of such Eligible Recipient.



ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-C    Page 1





--------------------------------------------------------------------------------




APPENDICES

--------------------------------------------------------------------------------

APPENDIX B - Intra Stay Quality

--------------------------------------------------------------------------------

Intra Stay Quality
Supplier will provide to the Eligible Recipient certain Services to deliver
improvements in patient experience, quality and efficiency for inpatient
episodes of care.  Prior to the commencement of Services in this area, Supplier
and the Eligible Recipient will agree on a balanced scorecard of metrics and
targets to be achieved and sustained over time.  Supplier’s Services will
include a combination of people, process, and technology components designed to
deliver the intended and agreed upon outcomes.
Unless an alternative arrangement is mutually agreed to by the parties, the
Eligible Recipient will pay Supplier an Operating Budget Fee, Infused Cost
Recovery Fee, and Incentive Fees for Intra Stay Quality, as specified below, to
be invoiced on a quarterly basis beginning with the commencement of Intra Stay
Quality Services:
•         Operating Budget Fee - As part of delivering the Services in the Intra
Stay Quality offering, Eligible Recipient may request that Supplier assume
management responsibility for a portion of the care management function or other
functions that are part of the Eligible Recipient organization. Supplier will
then be accountable for managing that function and delivering the required
Services to support the Eligible Recipient, and will be responsible for the
payroll for any resources performing those functions. For such Services, the
Eligible Recipient will pay Supplier the equivalent of the current baseline
operating budget for that function as an annual Operating Budget Fee.  The
Operating Budget Fee shall be invoiced quarterly and paid in [**] equal [**]
installments. 
•         Infused Cost Recovery Fee – In connection with the delivery of
Services in the area of Intra Stay Quality, Supplier will incur expenses
including but not limited to people (e.g., care coordination leads, operations
leads, physician leads), technology (e.g., discharge planning tools, reporting
tools), travel and other expenses.  The Infused Cost Recovery Fee is intended to
compensate Supplier for these expenses as benefits are realized.  Eligible
Recipient will pay Supplier an Infused Cost Recovery Fee equivalent to the
actual cost of the Services provided, but [**] realized during the contract
year, where [**] is calculated using an agreed measurement model.
•         Quality Scorecard – The Quality Scorecard will be a balanced scorecard
with no fewer than [**] and no more than [**] patient experience and quality
metrics as agreed by Supplier and Eligible recipient prior to commencement of
the Services. Each metric will be assigned a weight between [**]% and [**]% such
that the total for all metrics equals 100%. There will be four ranges of
contiguous non-overlapping scores for each metric which will refer to "Decline
in Quality", "Quality on par with baseline", "Level 1 improvement of Quality",
and "Level 2 improvement of Quality". A [**] of the scores for any measurement
period will be used to calculate the Incentive Fee for Intra Stay Quality for
that period.
•         Incentive Fees for Intra Stay Quality - The Eligible Recipient will
pay Supplier Incentive Fees for Intra Stay Quality tied directly to the
achievement of results.  The Incentive Fees for Intra Stay Quality will be based
on a percentage of the Net Benefit achieved as a result of the Intra Stay
Quality Services.  The Net Benefit achieved through this initiative shall be
defined as [**].  The percentage of Net Benefit to be paid to Supplier by
Eligible Recipient as Incentive Fees for Intra

ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-C    Page 2





--------------------------------------------------------------------------------




Stay Quality shall vary between [**]% and [**]% based on the results achieved on
the Quality Scorecard established by Supplier and Eligible Recipient.  The
percentage of the Fee shall vary according to the following schedule:
¤  Decline in quality as reflected in Quality Scorecard  
                             [**]%
¤  Quality on par with baseline reflected in Quality Scorecard                 
[**]%
¤  Level 1 Improvement of Quality as reflected in Quality Scorecard        
[**]%
¤  Level 2 improvement of Quality as reflected in Quality Scorecard        [**]%
¤  Level 3 improvement of Quality as reflected in Quality Scorecard        
[**]%

--------------------------------------------------------------------------------


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-C    Page 3





--------------------------------------------------------------------------------




APPENDIX C - Increases to NPSR; Strategic Pricing

--------------------------------------------------------------------------------

Increases to NPSR
For this Optional Service, upon election by the Eligible Recipient, Supplier
will provide certain identified and mutually agreed upon initiatives that are
designed to increase the NPSR for an Eligible Recipient. Determination regarding
initiatives that increase NPSR shall be computed and paid quarterly in arrears
unless the improvement is not reasonably measurable on a quarterly basis and an
alternative arrangement is mutually agreed to by the parties. Incentive fees for
Increases to NPSR will be determined by the performance incentive rate for the
site multiplied by either (1) incremental Cash Collections associated with the
respective Increase to NPSR or (2) incremental expected payments for the
respective charge that was added. Expected payments will be used to calculate
benefit when it is not feasible to calculate actual cash collections at the item
and/or account level. Expected payments will be calculated using either (a)
contract modeling simulation tool which determines the expected payment
associated with the Increase to NPSR or (b) the observed payment/charge ratio
for the respective payer and standard patient type over the prior 12 months.
For benefit measurement purposes, initiatives that increase revenue are not
compared to a performance level in the baseline or historical period.
Strategic Pricing
Supplier will provide recommendations for the implementation of strategic
pricing changes on an annual basis based on both market sensitivity and revenue
impact. The revenue impact of the strategic pricing changes will be tracked on a
quarterly basis. The additional revenue improvement for this initiative will be
the amount over and above the revenue increase that would have been historically
achieved by an across the board price increase which Eligible Recipient
typically implements. The revenue improvement will be measured using contract
modeling simulation software.

--------------------------------------------------------------------------------


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-C    Page 4





--------------------------------------------------------------------------------




APPENDIX D - Physician Advisory Services

--------------------------------------------------------------------------------

Physician Advisory Services (Accretive PAS®)
General Service Introduction
Supplier shall provide Services and billing recommendations to help the Eligible
Recipient ("Client") comply with applicable payor policies regarding the use of
observation and inpatient admission classification status, level of care and
other payor criteria which may be applicable to services provided by Eligible
Recipient ("Recommendation"). The Recommendation will make no conclusion
regarding the appropriateness of the clinical care currently provided to the
patient, nor should it be used to limit the future provision of medical services
and supplies to the patient. Client agrees that it will use the information and
Recommendation solely for utilization review and claims management objectives,
and that any decision regarding patient classification and care should be made
by the Client’s qualified clinicians. The Recommendation should not be construed
as reason to withhold medically-necessary care, nor does it mean that Accretive
PAS® will provide any medical care or recommendations on medical care. In order
to implement the Recommendation, Client may need to change the admission
classification status. Whether or not to make such a change is a decision to be
made only by the appropriately qualified Client clinicians in accordance with
applicable federal and state law, commercial payer contracts, and hospital
policies. Refer to the applicable payer benefits policies and claims processing
manuals for clarification of the definitions and billing requirements for
Inpatient and Observation Status that are used in the assessment Recommendation
pursuant to this Agreement.
Concurrent Compliance Services: Supplier shall concurrently evaluate encounters
for admission patient classification compliance, where allowed by federal and
state laws, rules and regulations.
•
Supplier shall provide opinion based on clinical guidelines concerning patient
admission level of care status in accordance with federal and state rules and
regulations, where relevant, for medical necessity and DRG validation for,
Medicare, Medicaid and commercial payers.

•
Supplier shall review the patient classification submitted by the Client to
determine the appropriate admission status.

•
Client will submit all available clinical information for the patient to
Supplier utilizing the Accretive PAS® Web Portal ("Portal"), Supplier’s
web-based case management software. Supplier’s clinicians or support staff will
review completeness of chart for Supplier's physician review.

•
Supplier’s physicians will review and communicate their Recommendation regarding
the proper patient classification to the attending physician and/or case
managers where possible and as agreed to during the Accretive PAS® deployment.

○
Recommendation will be documented in an auditable format suitable for the staff
to incorporate into applicable records or case management files.

○
The attending physician will make the ultimate decision regarding admission
status classification.

○
Client Utilization Review ("UR") committee is responsible for all Code
44-required processes.


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-C    Page 5





--------------------------------------------------------------------------------




○
As needed, the Supplier’s physician and the attending physician will confer by
phone on any issues related to the Supplier physician’s recommended
classification.

○
Accretive PAS® Web Portal will be utilized for tracking and documenting all
cases referred to Supplier’s physicians. An Accretive PAS® Lead Physician
Advisor and an account manager assigned to each hospital team shall provide
regular reports and customized analysis of program data to identify areas of
risk and opportunity for ongoing education purposes.

•
Additional services may include:

○
Collaborative efforts to identify physician education opportunities on an
on-going basis

○
Reports on program activity, bi-weekly conference calls, and quarterly visits to
review program performance and outcomes

○
Regular attendance of monthly medical staff meeting, Recovery Audit Contractor
("RAC") committee meetings, UR committee meetings upon request and where allowed
by law

○
User conferences to provide additional Client support

○
Quarterly review of Program for Evaluating Payment Patterns Electronic Report
(Pepper Report)

•
The primary form of communication of status will be Accretive PAS® Web Portal,
but will also include direct physician-to-physician and/or case manager
communications, as well as reporting to the Medical Executive Committee, UR
committee and participation in medical staff meetings. Reporting to and
participation on committees will be done on a “best efforts” basis.

Deployment: Accretive PAS® deployment will take approximately [**] weeks from
contract signature date.
•
Supplier will work with Client to schedule key tasks, including: case management
staff training, physician training, coordinating and confirming system access
for Supplier’s physicians and chart assemblers, and Portal access for case
managers and key Client leadership staff.

•
To the extent necessary for Supplier to perform Services, Client will provide
required clinical system access to Supplier’s physicians and Health Information
Management (HIM) team members at least [**] prior to deployment.

•
Deployment team will/may work with the Eligible Recipient on alternate means to
electronically submit the clinical information, including such methods as
eTTACH.

•
Prior to the deployment date, Supplier shall, for Eligible Recipient’s approval,
provide an initial list of Supplier’s physicians and chart assemblers that need
access to Eligible Recipient system for providing Physical Advisory Services.
Once live, Client will add such approved Supplier physicians and chart
assemblers to the Client system within [**] business days.


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-C    Page 6





--------------------------------------------------------------------------------




•
Client will notify Accretive PAS® to system downtimes and outages.

Appeals: Supplier will review Medicare, Medicaid and commercial claims meeting
review criteria and selected by the Client for appeal. These claim types may
include, but are not be limited to: medical necessity for admission level of
care and DRG validation/coding errors, either as individual denials or as part
of the payer auditing process. Experimental and yet-to–be-defined scope areas,
including Readmission, will be defined on a case-by-case basis. The appeal
letters are confidential and proprietary and cannot, except as provided by law,
be reproduced in any form or distributed to any other person including Client
employees not directly involved in the appeals process by the Client.
•
Client shall utilize Accretive PAS® Web Portal to submit to Supplier all
available information on any denial for which Client seeks Supplier’s appeal
services.

•
Once the full denial has been received with the appeal due date and in
sufficient time, [**] business days prior to documented due date, Supplier’s
Clinical Denials Team ("Clinical Denials Team") will evaluate each case that is
submitted to Supplier by the Client.

•
Supplier’s Clinical Denials Team will communicate to the Client its
Recommendation as to whether the particular case should, in the opinion of the
Clinical Denials Team, be appealed to the Medicare, Medicaid or commercial
claims processing contractor.

•
Generally, commercial cases are not status assured. For commercial cases not
following CMS rules and regulations, Supplier will conduct a one-time contract
review per requested payer contract to ascertain the basis for an appeal. This
will need to be prior to agreeing to the payor denials being part of the Appeals
process. Note: Contract reviews are charged at an hourly physician rate with a
time commitment agreed to prior by the Client and Supplier.

•
If the Client accepts such Recommendation, the Clinical Denials Team will, at
the request of the Client, contact the Medicare, Medicaid or commercial claims
processing contractor directly initiating the appeals process. The Clinical
Denials Team will work directly with the Client to provide resolution of these
cases in a timely fashion.

•
Supplier’s Clinical Denials Team will document its Recommendation in a format
that is in accordance with the current Medicare, Medicaid or commercial payer
appeals process and, as required, that of the particular RAC.

•
Where the Clinical Denials Team determines that an appeal is recommended and the
Client accepts such Recommendation, Supplier’s physicians will facilitate the
process at all levels of appeal. Specifically, in the case of RAC, the process
will include:

○
Redetermination

○
Reconsideration

○
Hearing by an Administrative Law Judge

○
Review by the Medicare Appeals Council within the Departmental Appeals Board

○
Judicial Review in US District Court

•
The Client will provide to Supplier all information required by Supplier for the
appeal processing, prior to Supplier accepting the case for appeal. Accretive
PAS® will not accept liability for missed due dates as a result of Client
failure to supply the necessary information in a complete and timely manner.


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-C    Page 7





--------------------------------------------------------------------------------




Physician Advisory Services Service Levels:
•
Concurrent medical necessity Services will be provided between the operating
hours of [**]. All other Services are provided during normal business hours.

•
Service levels are measured from the time all required information is made
available directly through the Accretive PAS® Web Portal to the time the level
of care recommendation is provided by Supplier’s physician advisor in the
Accretive PAS® Web Portal or to the time an appeal is mailed.

•
Charts received after [**]. as part of a batch submission or as a result of
systems downtime will be processed on a commercially reasonable best efforts
basis.

•
Appeals are only accepted when the full denial and official appeal due date has
been received by Supplier. Supplier requires at least [**] business days prior
to due date for any appeal.

•
For commercial appeals, before an appeal can be processed, Supplier must receive
the payor’s contractual basis for the denial where CMS rules are not followed.
Supplier and Client will need to agree whether a case is appealable before
accepting the case. Contract reviews are charged at the hourly physician rate
where applicable.

•
Notwithstanding the foregoing, all concurrent reviews will be provided 7 days
per week 365 days per year. Other Services will be provided during standard week
day operating hours.

 
Service
*Target Concurrent TAT
Target - Post Discharge TAT
1
[**]
[**]
[**]
2
[**]
[**]
[**]
3
[**]
[**]
[**]
4
[**]
[**]
[**]
5
[**]
[**]
6
[**]
[**]

* Non batch reviews. Batch audits will be completed in consultation with Client
and Supplier.
Commercially reasonable best efforts will be offered for:
•
Batch reviews and other chart audits

•
Client system access is requested

•
In periods of system downtime

•
Cases are submitted in batch

•
Appeals submitted with less than four (4) weeks from due date

Physician Advisory Services Pricing Terms



ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-C    Page 8





--------------------------------------------------------------------------------




 
Program Element
Pricing
1
First Level Review by Nurse: Case Manager review using standardized criteria for
Inpatient (InterQual or Milliman)
• $[**] per chart
2
Second Level Review by Physician: Concurrent/Retrospective Review (Level of Care
Classification, DRG, etc.)
• $[**] per case1,2


3
Appeal Management - where Accretive PAS® has performed the concurrent review
• [**] for level 1&23,4
• $[**] per case at ALJ
• $[**] per hour for Medicare levels 4 & 5
• $[**] per commercial appeal
4
Appeal Management - in cases where Accretive PAS® does not perform concurrent
review
• $[**] per case per appeal (Incl. Medicare levels 1 & 2)
• $[**] per case at ALJ
• $[**] per hour for additional Federal Appeals incl. Medicare levels 4 & 5
• $[**] per commercial appeal
5
Technology:
Advisor Portal
Care Analytics Data and Reports Engine
[**]
6
One Time Implementation Fee
[**]

1.
As such time as Accretive PAS® has agreements in place to provide Services to
more than [**]% of Eligible Recipient’s as measured by Net Patient Service
Revenue then rate will be reduced by $[**] for all months thereafter for each
month where threshold is achieved.

2.
For concurrent government payer cases previously reviewed by Supplier, billed by
Client at the same status and subsequently requested by RAC or other Medicare
Contractors, Supplier will research, defend and appeal these cases through
rebuttal, reconsideration and redetermination at no additional charge during the
Term of this Agreement.

3.
Supplier will review those cases that are denied at the reconsideration level
with the Client. If mutually agreed upon, Supplier will appeal these cases to
the ALJ at a reduced rate. Similar processes would be in place for Denial
Appeals Board and Judicial Reviews.

4.
Client will be charged for reasonable travel expenses relating to deployment and
on-site visits as well as normal expenses associated with Services provided
(e.g., office supplies), provided that such expenses, other than travel, have
been reviewed and approved by Client.

5.
Where provided, Supplier will adhere to Client’s travel policy. Supplier will
not charge for costs associated with sales team resources.

Physician Advisory Services Audit Assessment:
•
The Client will be charged the following fees:

○
Chart Review    = $[**] per case


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-C    Page 9





--------------------------------------------------------------------------------




•
The Client will be charged for normal and necessary expenses associated with
audits (e.g., office supplies, any travel, etc.) which have been reviewed and
approved by Eligible Recipient.

All cases will be tracked using the Accretive PAS® Web Portal. The Portal will
be available 24 hours a day on [**]% service up time at no additional cost to
the Eligible Recipient. There will be no initial implementation fee if full
Level of Care Compliance Services and Concurrent and Retrospective Appeals
Management are being provided to the Client hereunder.
Hourly rates for Care Management Consulting, Utilization Review Committee,
clinical points of view, time for additional work required for Complex Cases,
Lectures and Engagements:
•
No additional fees will be charged for telephonic and web conference
corresponding to the daily business and maintenance of the Services.

•
Additional consultations services and educational lectures:

○
Business Professional    = $[**] per hour

○
IT Integration    = $[**] per hour

○
Physician    = $[**] per hour

○
Nurse/CM    = $[**] per hour

○
Specialist    = $[**] per hour

•
All additional services will be scoped and agreed to by both parties prior to
the commencement of any work.

--------------------------------------------------------------------------------


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-C    Page 10





--------------------------------------------------------------------------------




APPENDIX E - Dormant Receivables

--------------------------------------------------------------------------------

Dormant Receivables.
(a)
“Dormant Receivables” means any unpaid patient balance which:

(i)
Remains unpaid on the 366th day following the date the invoice reflecting such
unpaid patient balance was issued; and

(ii)
which is not the subject of a paid-to-date, current financial payment plan
between the patient and an Eligible Recipient; and

(iii)
has either been referred to an independent third party collection agency which
has failed to secure payment and has returned the account to the Eligible
Recipient or has been the subject of diligent collection efforts by Supplier, to
the reasonable satisfaction of Eligible Recipient, which have not resulted in
payment.

(b)
Supplier shall provide Services to collect Dormant Receivables. Supplier’s
monthly fee shall be equal to [**] percent ([**]%) of the Net Proceeds from the
collection of Dormant Receivables for the month.

(i)
Gross Proceeds from the collection of Dormant Receivables shall be defined as
the gross payments received as payment on any Dormant Receivable during a month.

(ii)
Net Proceeds from the collection of Dormant Receivables shall be defined as the
Gross Proceeds less the Direct Costs of Collection.

(iii)
Direct Costs of Collection shall include third party expenses and dedicated
labor, dedicated technology and dedicated facility expenses. Direct Costs of
Collection will be allocated to each Eligible Recipient based on a combination
of out-bound calls, collector conversations with patients, and legal costs
incurred on behalf of that Eligible Recipient during the applicable period. The
Direct Costs of Collection allocated by Supplier with respect to the collection
of Dormant Receivables shall not exceed 1/3rd of the Gross Proceeds.

(iv)
To provide further clarity on the calculation of the Suppliers fees for Dormant
Receivables, consider the following example:

- Gross Proceeds from the collection of Dormant Receivables    $[**]
- Direct Costs of Collection        $ [**]
- Net Proceeds from the collection of Dormant Receivables    $   [**]
- Supplier Fee ([**]% of the Net Proceeds from the
collection of Dormant Receivables)        $  [**]
(c)
In consideration of Supplier’s provision of Dormant Receivables collection
Services, Supplier will receive monthly fees for the collection of Dormant
Receivables for the Term of this Agreement plus the [**] period following the
termination of this Agreement.


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-C    Page 11





--------------------------------------------------------------------------------




(d)
Supplier shall have the right to establish such accounts as may be necessary and
appropriate to facilitate its efforts in connection with the collection of
Dormant Receivables. Supplier shall have the right to accept payments on Dormant
Receivables and to deposit those payments into the accounts created for that
exclusive purpose. Payments deposited into those accounts shall not be
commingled with funds from any other source other than the collection of Dormant
Receivables.

(e)
Payments received on Dormant Receivables shall be excluded from the calculation
of the improvement in revenue cycle operating effectiveness in a manner that
will prevent any duplicative recognition of revenue for purposes of determining
fees.

--------------------------------------------------------------------------------


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-C    Page 12





--------------------------------------------------------------------------------




APPENDIX F - Managed Care Contract Negotiations; Clinical Documentation;
Medicare/Medicaid/Other Payer Cost Reports and Medicare Bad Debt Reporting

--------------------------------------------------------------------------------

Managed Care Contract Negotiations
Supplier will provide Services to an Eligible Recipient to support managed care
contract negotiations. These Services will include:
•
Development and lead contract negotiation / Renegotiation strategy for all
payers

•
Contract review / matrix development / maintenance

•
Statistical reimbursement analysis

•
Subscriber / plan analysis

•
Contract maintenance / communication

•
Utilization review / appeals

The goal of these Services will be to capture incremental revenue for the
Eligible Recipient through new approaches to managed care contracting.
Supplier will invest in resources required to deliver improvement to the
Eligible Recipient’s managed care contracting initiatives in order to deliver
incremental revenue to the Eligible Recipient. In exchange for this work, the
Eligible Recipient will pay Supplier 100% of the incremental revenue generated
as a result of the of these Services up to an amount equal to the labor cost and
expenses incurred by Supplier to support this work.
In addition, the Eligible Recipient will pay Supplier [**]% of the incremental
revenue generated after Supplier labor cost and expenses incurred as a direct
result of the Services.
Clinical Documentation
When requested, Supplier will provide Services to an Eligible Recipient to
implement and/or maintain a clinical documentation improvement program. The goal
of the clinical documentation improvement program is to make sure that patient
medical records contain complete and accurate clinical information to allow for
the accurate coding and billing of patients.
Supplier will provide these Services to the Eligible Recipient based on a time
and materials basis based on the current published rates and reflecting a
discount that is no less favorable than that received by other similarly
situated customers receiving similar Services and takes into account the
existing and future volume of business between the parties.
Medicare/Medicaid/Other Payer Cost Reports and Medicare Bad Debt Reporting
When requested, Supplier will provide Services to an Eligible Recipient to
support the Medicare & Medicaid cost reporting process and/or maintenance and
support of the Medicare bad debt logging processes. These Services may include:
•
Preparation of annual cost reports.

•
Support during cost report audits by intermediaries and/or audit appeals by the
Eligible Recipient.

•
Maintenance of the bad debt logs used to track Medicare bad debts for the annual
cost reports.


ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-C    Page 13





--------------------------------------------------------------------------------




The fees for this Service will be based on the incremental costs of providing
this service, plus [**] percent ([**]%).



ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-C    Page 14





--------------------------------------------------------------------------------














MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 4-D


PAYMENT TERMS












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.

















--------------------------------------------------------------------------------




Exhibit 4-D

Payment Terms
1.
Base Fees.

(a)
The Base Fee will be invoiced [**] and paid [**] equal installments. Supplier
shall provide each Eligible Recipient with an invoice for the Base Fee [**] days
before the first day of each [**] in which the Services applicable to such
Eligible Recipient are to be provided. The [**] payment of the applicable
portion of the invoice for Base Fee shall be made by wire transfer, or other
mutually acceptable means, on or before the [**].

(b)
Each [**] Base Fee invoice will include both the Base Fee and the pro rata Fixed
Employee and Fixed Overhead Costs associated with the Eligible Recipient for the
quarter, including documentation to support the calculation of Base Fee as
outlined in Exhibit 4-A.

(c)
The Base Fee invoice shall be adjusted as appropriate to reflect any applicable
Service Level Credits and Earnbacks related to Service Levels as described in
Exhibit 3.

2.    Incentive Fees for Dependent Services.
Incentive fees for Dependent Services will be determined in the manner set forth
in Exhibit 4-B. Payment for these incentive fee invoices shall be made by wire
transfer, or other mutually acceptable means, within [**] days after receipt of
such invoice.
3.    Fees for Optional Services.
Fees for Optional Services will be determined in the manner set forth in Exhibit
4-C. Payment for these incentive fee invoices shall be made by wire transfer, or
other mutually acceptable means, within [**] days after receipt of such invoice.
4.    Miscellaneous.
(a)
Upon Ascension Health’s or the applicable Eligible Recipient’s reasonable
request, Supplier shall provide invoices with varying degree of detail as
specified in the applicable Eligible Recipient Supplement.

(b)
Any disputes involving Base Fees or incentive fees shall be addressed in the
manner set forth in Section 19.1 of the MPSA.

5.
Timely Billing. Invoices for incentive fees shall be provided to the applicable
Eligible Recipient within [**] days after the receipt of the data needed to
complete such invoice. If Supplier is not able to provide the applicable
Eligible Recipient with the invoice within [**] days after the applicable
quarter, Supplier shall notify the applicable Eligible Recipient that the
invoice will be delayed and will provide the reason for the delay and an
estimate of when Supplier will be able to deliver the invoice.






ASCENSION HEALTH CONFIDENTIAL    Exhibit 4-D    Page 1



--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 5


HUMAN RESOURCES PROVISIONS












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.

















--------------------------------------------------------------------------------




Exhibit 5
Human Resources Provisions
In the event Supplier utilizes Contract Employees to perform Services, the
following terms and conditions shall apply:
1.    Contract Employee Roster. Supplier shall establish, with assistance from
such Eligible Recipient, a roster of Contract Employees and their associated
compensation (the “Contract Employee Roster” or “Roster”), for each applicable
Supplement. The initial Contract Employee Roster shall be set forth in the
applicable Supplement and be modified as needed based upon mutual agreement as
part of the Transition Services for each applicable Eligible Recipient.
1.1
The Contract Employee Roster shall be reviewed bi-weekly (i.e., every other
week) by the Supplier Site Lead and the designee of the applicable Eligible
Recipient to ensure the accuracy of the Contract Employee invoice and payment.

1.2
Changes to the Contract Employee Roster and the rates of compensation shall be
communicated on a timely basis as part of the review process discussed above.

1.3
No later than [**] days from the end of each quarter both parties shall review
and acknowledge in writing any changes to the Roster and/or associated rates of
compensation. Associated true ups shall be carried forward to the next monthly
billing cycle.

2.    Eligible Recipients and Contract Employees. As of the applicable
Supplement Effective Date, Supplier shall lease from the applicable Eligible
Recipient those Eligible Recipient employees listed in the applicable Roster
(“Contract Employees”), on an exclusive basis. Contract Employees shall be
considered for all purposes to be employees of the respective Eligible Recipient
and not of Supplier.
3.    Rights of Contract Employees. Contract Employees shall be subject to the
Ascension Health Rules and the applicable Eligible Recipient’s personnel
policies and regulations, including, time off with or without pay, and leaves of
absence under the Family and Medical Leave Act.
4.    Departmental Policies and Compensation Plan. On behalf of the respective
Eligible Recipient and subject to the approval of such Eligible Recipient prior
to implementation, Supplier shall be responsible for developing and implementing
performance management policies and practices for the applicable Eligible
Recipient’s Contract Employees which are designed to achieve the performance
objectives necessary to fulfill the objectives of the MPSA. Subject to the
approval of the applicable Eligible Recipient, Supplier shall also be
responsible for developing and implementing a compensation plan for Contract
Employee’s which supports the performance management policies discussed above
(the “Compensation Plan”). The Compensation Plan shall set forth, at a minimum,
the manner in which annual pay increases shall be determined, the manner in
which compensation for overtime service shall be determined and any other
matters which impact the compensation of a Contract Employee. The applicable
Eligible Recipient shall not unreasonably withhold or delay its approval of the
performance management policies and compensation plans contemplated by this
paragraph. The applicable Eligible Recipient shall have the right to review
changes in individual compensation of Contract Employee’s in advance to assure
that the proposed changes are consistent with the Compensation Plan. Supplier
agrees that its Compensation Plan shall not violate any Eligible Recipient
personnel policy, regulation or collective bargaining agreement.


5.    Severance Payments. In the event a Contract Employee is designated for
removal from the Roster by Supplier and the applicable Eligible Recipient elects
to terminate the Contract Employee within [**] days of the date the employee was
designated for removal from the Roster, Supplier shall reimburse the applicable
Eligible Recipient for any separation payments made to the employee pursuant to
such Eligible

ASCENSION HEALTH CONFIDENTIAL    Exhibit 5    Page 1





--------------------------------------------------------------------------------




Recipient’s applicable personnel policies, exclusive of accrued vacation, PTO or
sick leave, up to a maximum of [**] days.


6.    Increases in Compensation. Supplier agrees that the average annual
percentage increase in compensation of Contract Employees shall be [**] the
Average Wage Increase. “Average Wage Increase” means the average increase that
is provided by an Eligible Recipient to comparable employee groups on an annual
basis.
7.    Compliance and Obligations. Other than the responsibility to pay the
Contract Employees, which will be the obligation of the applicable Eligible
Recipients, Supplier shall ensure that the Contract Employees are in compliance
with all of the same Laws and adhere to the same obligations as those applicable
to Supplier Personnel under this Agreement.
8.    Eligible Recipient Responsibilities. As between the Parties, the Eligible
Recipients shall have the following responsibilities:
8.1
Pay all wages, bonuses, if any, and other remuneration and all applicable
federal, state, municipal and other governmental taxes with respect to the
employment of the Contract Employees, including, without limitation, social
security, federal and/or state unemployment compensation taxes.

8.2
Maintain payroll records and reports.

8.3
Have all responsibility for any retirement, health, life, disability or similar
employee benefit for the Contract Employees, including vacation or sick days or
holidays that may be offered by Eligible Recipient pursuant to its standard
policies, procedures, and plans.

8.4
Nothing herein shall be deemed to release or relieve Supplier from any
reimbursement obligations it may have that are set forth in Exhibit 4.

9.    Reimbursement for Contract Employees. Reimbursement for all
employment-related costs, benefits and expenses arising out of the employment of
Contract Employees by the respective Eligible Recipient shall be as set forth in
Exhibit 4-A.





ASCENSION HEALTH CONFIDENTIAL    Exhibit 5    Page 2





--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 6


GOVERNANCE












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.










614808v2





--------------------------------------------------------------------------------




Exhibit 6

Governance
1.
Governance Plan

Within [**] days after the Effective Date, Supplier shall provide a governance
plan to Ascension Health, for its approval, that establishes at a minimum (a)
appropriate communication processes, (b) management processes, (c) committee
interface processes and responsibilities, (d) frequency of meetings, and (e) the
selection process of representatives for each committee, that support the
governance organizations between the Parties. Ascension Health shall promptly
review such plan and, if in agreement with the plan, accept such plan. If
Ascension Health rejects such plan, then Supplier shall promptly work with
Ascension Health in good faith to create and present a plan that is acceptable
to Ascension Health. Such approved governance plan referred to herein shall be
the “Governance Plan”.




2.
Administrative Responsibilities



Supplier shall be responsible for establishing, coordinating and leading the
meetings described and contemplated in this Exhibit and the Governance Plan, and
shall also produce all relevant materials, agendas and presentations, based on
input and instructions from Ascension Health. For each meeting, Supplier shall
also take and distribute the associated minutes, such minutes to be subject to
Ascension Health’s or the applicable Eligible Recipient’s approval.


3.
Committee Assignments



With respect to assigning individuals to the committee positions described
herein, such positions shall be permanent positions until and unless an assigned
individual is replaced in accordance with the provisions of the Governance Plan.


4.
Joint Review Board    

The Parties’ obligations and performance under the MPSA shall be overseen by a
joint review board (“Joint Review Board” or “JRB”) which will be responsible for
oversight of the MPSA, including reviewing strategic issues and resolving
disputes between the Parties. The Joint Review Board shall be composed of three
(3) senior executives from each of Ascension Health and Supplier. The Joint
Review Board will meet on a periodic basis as mutually agreed to by the Parties.
Decisions of the JRB shall require [**] representatives.
5.
Operations Oversight Committee

The parties shall each designate executives to serve on the Operations Oversight
Committee (the “OOC”). The OOC will review the operation and delivery of the
Services contemplated by the MPSA. Such responsibilities shall include but not
be limited to: (i) reviewing the implementation and execution of the Services;
(ii) reviewing operating and compliance audits for the Services provided under
the MPSA; (iii) reviewing and recommending to the Joint Review Board
modifications to the Services and the Service Levels; (iv) reviewing disputes
between the Parties in an attempt to resolve the disputes prior to submission

ASCENSION HEALTH CONFIDENTIAL    Exhibit 6    Page 2
614808v2





--------------------------------------------------------------------------------




to the Joint Review Board; and (v) reviewing and recommending to the Joint
Review Board modifications to the MPSA.
6.
Shared Services Center Oversight Committee

Each Shared Services Center operated by Supplier which provides Services to
Eligible Recipients under the MPSA shall have an oversight committee comprised
of a representative from each of the Eligible Recipients receiving Services by
the Shared Services Center and appropriate representatives from Supplier with
the authority to respond and affect operations and performance of Services
delivered by the Shared Services Center. The Shared Services Center Oversight
Committee will (i) review the performance of the Shared Service Center against
all applicable performance standards for the functions and services being
performed by such center, and (ii) attempt to address issues associated with the
functions and Services performed by Supplier not being in full compliance with
all applicable policies, procedures, regulations and Laws. The Shared Services
Center Oversight Committee will attempt to resolve disagreements between the
Parties related to such reviews and related issues that may arise, subject to
the requirements of the MPSA. At a minimum, the Shared Services Center Oversight
Committee will meet monthly, unless otherwise mutually agreed.





ASCENSION HEALTH CONFIDENTIAL    Exhibit 6    Page 3
614808v2





--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 7


FACILITIES












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.















--------------------------------------------------------------------------------




Exhibit 7

Facilities
1.
Supplier Facilities.

In accordance with Section 6.1 of the MPSA, the Supplier Facilities are set
forth below:
Corporate Office:
401 N. Michigan Avenue, Chicago, Illinois 60611

Chicago Shared Services Center:    231 S. LaSalle Street, Chicago, Illinois
60604
Michigan Customer Contact Center    225-229 & 234 N. Rose Street, Kalamazoo,
Michigan 49007
Medicaid Eligibility Center:        660 Woodward, Detroit, Michigan 48226
Detroit CBO:                28000 Dequindre Road, Warren, Michigan
Southeast Customer Contact Center:    950 22nd Street North, Birmingham, Alabama
35203
Underpayment Center:            725 N. Highway A1A, Jupiter, Florida 33477
Contract Modeling/Analytics:        2811 Wintergreen Drive, Cape Girardeau,
Missouri 63701
Transcription/PFS Services        House No. 31 – 15a, Noida, India 21301
Transcription/PFS Services        301 – 306 Centrum Plaza, Sector 56, , India
122002
SunGard Availability Services        1500 Spring Garden St., 3rd floor,
Philadelphia PA 19130
SunGard Availability Services         11650 Great Oaks Way, Alpharetta, GA 
30022-2418
ViaWest                3949 S 200 E, Suite B1, Salt Lake City, UT 84107


2.
Ascension Health Facilities.

In accordance with Section 6.1 and 6.2 of the MPSA, the Ascension Health
Facilities will be set forth in the applicable Supplement.





ASCENSION HEALTH CONFIDENTIAL    Exhibit 7    Page 2



--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 8


ASCENSION HEALTH RULES AND POLICIES












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.

















--------------------------------------------------------------------------------




Exhibit 8
Ascension Health Rules and Policies
In addition to any rules or policies set forth in the Agreement, Supplier shall
adhere to the rules and policies listed and referenced below:
1.    Tax Exempt Status and Charity Care Policies.
The Parties expressly acknowledge that in furtherance of its charitable mission
the Eligible Recipients have charity care and billing and collection policies,
procedures and guidelines (“Charity Care Policies”). Such policies may apply to
both insured and uninsured patients and may require discounts to be given to
both patients in financial need and those who are not. As of the Effective Date,
the Ascension Health Charity Care Policies are referred to as Ascension Health
“policies 9 and 16”. Additionally, certain Eligible Recipients may have Charity
Care Policies which supplement the charity care that would be provided for by
policies 9 and 16. Supplier agrees to abide by: (a) all charity care and billing
and collection policies of Ascension Health, or any amendment, replacements or
additions thereto, (e.g., currently policies 9 and 16), and (b) all charity care
and billing and collection policies of other Eligible Recipients, or any
amendment, replacements or additions thereto, which are consistent with
Ascension Health Charity Care Policies. The Parties further agree that there
will be no targeting of uninsured patients in the course of implementing charge
master and pricing initiatives. The parties acknowledge that the Eligible
Recipients are organizations that are exempt from federal tax under Section
501(c)(3) of the Internal Revenue Code and that notwithstanding any other
provision of this MPSA, the Eligible Recipients shall not be required to take
any action or perform in a manner which jeopardizes their respective tax-exempt
status.
2.    Discretion to Bill.
Subject to applicable Laws and the applicable Eligible Recipient’s compliance
plan (as such plan may be modified from time to time), the Parties expressly
acknowledge that in furtherance of the applicable Eligible Recipients’
operations, such Eligible Recipients reserve the right to waive or adjust fees
charged for services to the respective Eligible Recipient’s patients.
3.    Supplier Personnel Orientation and Training.
3.1    Supplier Personnel dedicated to an Ascension Health Facility shall
undergo orientation to acquaint them with the mission, history and culture of
Ascension Health’s organization and the respective Eligible Recipients to which
they are assigned, which orientation shall either be performed by an Eligible
Recipient personnel or subject to Ascension Health’s consent.
3.2    Supplier will provide corporate compliance training for Supplier
Personnel and Contract Employees which includes: (a) training on the Supplier
standards of conduct, reporting mechanisms, HIPAA and the False Claims Act on an
annual basis and during new employee orientation; and (b) additional compliance
training, specific to their functions, for such personnel deemed “high-risk”
(e.g., employees performing functions including patient financial services,
admissions / registration, and coding) from a compliance perspective. Supplier
shall also ensure that Supplier Personnel at the Shared Service Centers complete
such compliance training on an annual basis and that the content of such
training meets the Ascension Standards. Supplier will provide its compliance
training curriculum to Ascension Health for review on an annual basis.
4.    Ascension Health Standards of Conduct and Privacy Policy.
Ascension Health will provide the Ascension Health Standards of Conduct and
Ascension Health Privacy Policy to Supplier as they are updated from time to
time.



ASCENSION HEALTH CONFIDENTIAL    Exhibit 8    Page 1





--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.










EXHIBIT 9


INSURANCE REQUIREMENTS












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.

















--------------------------------------------------------------------------------




Exhibit 9
Insurance Requirements


The insurance requirements for the Agreement are as follows:


1.    Supplier Insurance. During the Term, and for a period of at least [**]
years thereafter, Supplier shall maintain at its own expense, insurance of the
type and in the amounts specified below. Supplier shall obtain or otherwise
arrange for appropriate levels of insurance coverage for all subcontractors
providing services that shall also comply with insurance requirements set forth
below:
1.1
statutory workers' compensation in accordance with all Federal, state, and local
requirements, and employer liability in an amount not less than $[**] each
accident, $[**] each employee for disease, and $[**] policy limit for disease;

1.2
commercial general liability (including contractual liability and
products/completed operations insurance) on a form equivalent to CG0001 1207 or
CG0002 1207 in an amount not less than $[**] per occurrence and $[**] annual
general aggregate and products/completed operations annual aggregate not less
than $[**];

1.3
commercial automobile liability covering all vehicles that Supplier owns, hires,
or leases in an amount not less than $[**] per accident (combined single limit
for bodily injury and property damages);

1.4
umbrella excess liability applying above the employers liability, commercial
general liability and commercial automobile liability described above in an
amount not less than $[**] per occurrence/accident;

1.5
Privacy and Network Security (Cyber Liability) covering loss arising out of or
in connection with loss or disclosure of Confidential Information or
Confidential Medical Information, in a minimum amount of $[**] per loss;

1.6
Third-Party Fidelity/Crime insurance, including blanket employee dishonesty and
computer fraud insurance, for loss arising out of or in connection with
fraudulent or dishonest acts committed by the employees of Supplier, acting
alone or in collusion with others, in a minimum amount of $[**] per loss.

2.    Eligible Recipient Insurance. During the Term, the applicable Eligible
Recipient shall maintain at its own expense, insurance or self-insurance of the
type and in the amounts specified below:
2.1
statutory workers' compensation in accordance with all Federal, state, and local
requirements, and employers liability in an amount not less than $[**] each
accident, $[**] each employee for disease, and $[**] policy limit for disease;

2.2
commercial general liability (including contractual liability insurance) in an
amount not less than $[**] per occurrence;

2.3
commercial automobile liability covering all vehicles that the applicable
Eligible Recipient owns, hires, or leases in an amount not less than $[**] per
accident (combined single limit for bodily injury and property damages);


ASCENSION HEALTH CONFIDENTIAL    Exhibit 9    Page 1



--------------------------------------------------------------------------------




2.4
umbrella excess liability applying above the employer's liability, commercial
general liability and commercial automobile liability described above in an
amount not less than $[**] per occurrence/accident.

3.    Insurance Documentation. Each party shall furnish to the other party
certificates of insurance or other appropriate documentation (including evidence
of renewal of insurance) evidencing all coverage referenced above in Section 1
and 2 and naming the other party and its directors, officers, employees and
agents as additional insureds to the extent available on a commercially
reasonable basis. Such certificates or other documentation shall include a
provision whereby thirty (30) days' notice must be received by the additionally
insured party prior to cancellation of the coverage by either the insuring party
or the applicable insurer. Such cancellation shall not relieve the insuring
party of its continuing obligation to maintain insurance coverage in accordance
with this Section 3.


Supplier’s insurance shall apply on a primary and non-contributory basis to any
insurance or self-insurance maintained by Eligible Recipient. All insurance
policies Supplier is required to carry pursuant to this Exhibit 9 (Insurance
Requirements) shall: (i) be provided by reputable and financially responsible
insurance carriers, admitted in applicable states, with an A.M. Best’s Financial
Performance Rating (“FPR”) of A+/A++ and a minimum Financial Size Category
(“FSC”) of IX or higher (if FPR is A/A-, then FSC must be XII or higher).
4.    Claims-made Insurance Policies. Any insurance provided on a claims-made
basis shall apply a retroactive date that precedes the Effective Date or the
provision of Services. An extended reporting period must be purchased if the
retroactive date is advanced or if the coverage is terminated and not replaced
by another claims-made policy with the same retroactive date.



ASCENSION HEALTH CONFIDENTIAL    Exhibit 9    Page 2



--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 10


DIRECT ASCENSION HEALTH COMPETITORS












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.















--------------------------------------------------------------------------------




Exhibit 10
Direct Ascension Health Competitors
The Direct Ascension Health Competitors shall be set forth in the applicable
Supplement.





ASCENSION HEALTH CONFIDENTIAL    Exhibit 10    Page 4



--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 11


HEALTHCARE REGULATORY REQUIREMENTS & ASCENSION HEALTH REQUIREMENTS












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.











--------------------------------------------------------------------------------




Exhibit 11
Health Care Regulatory Requirements & Ascension Health Requirements
1.
Regulatory Requirements.

1.1
Access to Books and Records. To the extent that Section 952 of the Omnibus
Reconciliation Act of 1980 (the “Act”) and the regulations promulgated
thereunder are applicable to this Agreement, Supplier, and any organizations
related to it performing any of the duties pursuant to this Agreement valued at
Ten Thousand Dollars ($10,000) or more in any twelve (12)-month period, shall
until four (4) years after the furnishing of Services pursuant to this
Agreement, comply with requests of the Comptroller General, the Secretary of the
Department of Health and Human Services, and their duly authorized
representatives for access (in accordance with Section 952 of the Act) to any
contract or agreement between Supplier and Ascension Health or an applicable
Eligible Recipient for Services and to any contract or agreement between
Supplier and such related organizations, as well as the books, documents and
records of Supplier and its related organizations, if any, which are necessary
to verify the cost of the Services provided. Supplier shall promptly advise the
applicable Eligible Recipient of such request, and shall promptly provide to
such Eligible Recipient copies of any documents so provided. Neither party shall
be required to waive any attorney-client or work-product privilege or be deemed
to have waived any attorney-client or work-product privilege by virtue of this
section.

1.2
Anti-Kickback Law.

(a)
The sole purpose of this Agreement is to enter into a commercially reasonable
and fair market value arrangement. The parties in good faith believe that this
Agreement fully complies with the provisions of 42 U.S.C. 1320a-7b (the
“Anti-Kickback Statute”). Neither Ascension Health, the applicable Eligible
Recipient nor Supplier are, by virtue of this Agreement or otherwise, knowingly
or willfully offering, paying, soliciting, or receiving remuneration in return
for referring an individual to or from each other for the furnishing of any item
or service reimbursed under a Federal Health Care Program, as defined herein.
Pricing and compensation terms hereunder do not take into account the volume or
value of any referrals or business otherwise generated between the parties for
which payment may be made in whole or in part under Medicare, any other federal
health care program or a state health care program.

(b)
Supplier shall utilize best efforts to comply with the reporting requirements of
42 C.F.R. § 1001.952(h), regarding “safe harbor” protection for discounts under
the Anti-Kickback Statute. Supplier further represents and warrants that any
discount or rebate provided to Ascension Health or the applicable Eligible
Recipient satisfies the requirements of the Anti-Kickback Statute Safe Harbor at
42 C.F.R. § 1001.952(h). Supplier shall disclose to Ascension Health or the
applicable Eligible Recipient, as appropriate, on each invoice, or as otherwise
agreed in writing, the amount of any discount or rebate. The statement shall
inform Ascension Health or the applicable Eligible Recipient, as appropriate, in
a clear and simple manner of the amount of the discount or rebate so as to
enable Ascension Health and/or the applicable Eligible Recipient to satisfy
their obligations to accurately report such discount or rebate to Medicare and
properly distinguish between capital costs and operating costs.

(c)
Should either party to this Agreement be notified by any governmental agency or
its counsel that performance under this Agreement creates a moderate to
substantial risk of violation of the Anti-Kickback Statute, such party shall
notify the other party, and the parties shall, in good faith, attempt to amend
this Agreement in all respects necessary to comply with the Anti-Kickback
Statute. If such amendment is not in compliance with the Anti-Kickback Statute
in the written opinion of the General Counsel for either party to this
Agreement, or if the parties cannot agree on an alternative acceptable
arrangement within a period of at least thirty (30) business days, then this
Agreement may be terminated by either party without cause upon the delivery to
the other party of at least (60) days advance written notice.


ASCENSION HEALTH CONFIDENTIAL    Exhibit 11    Page 1





--------------------------------------------------------------------------------




1.3
Exclusion from Federal Health Care Programs.

(a)
Supplier represents and warrants that neither it, nor, to the best of its
knowledge and belief, any of its employees or other contracted staff who provide
services for Ascension Health or an Eligible Recipient (collectively referred to
in this section as “employees”) has been excluded from participation in any
Federal Health Care Program (as defined herein). Supplier agrees to notify
Ascension Health within five (5) business days of Supplier’s receipt of notice
of intent to exclude or actual notice of exclusion of Supplier from any such
program. The listing of Supplier on the Office of Inspector General’s exclusion
list (OIG website), the General Services Administration’s Lists of Parties
Excluded from Federal Procurement and Nonprocurement Programs (GSA website) for
excluded individuals or entities, any state Medicaid exclusion list, or the
Office of Foreign Assets Control’s (OFAC’s) blocked list shall constitute
“exclusion” for purposes of this section. Supplier’s exclusion from any Federal
Health Care Program shall constitute a material breach of this section and this
Agreement shall immediately terminate without penalty to Ascension Health or any
applicable Eligible Recipient, unless Ascension Health elects in writing to
continue this Agreement. For purposes of this section, the term “Federal Health
Care Program” means the Medicare program, any State Medicaid program, TRICARE,
any health care program of the Department of Veterans Affairs, the Maternal and
Child Health Services Block Grant program, any federally-funded state social
services block grant program, or the State Children’s Health Insurance Program.
If Supplier learns that any Supplier Personnel is listed on the Office of
Inspector General’s exclusion list (OIG website), the General Services
Administration’s Lists of Parties Excluded from Federal Procurement and
Nonprocurement Programs (GSA website) for excluded individuals or entities, any
state Medicaid exclusion list, or the Office of Foreign Assets Control’s
(OFAC’s) blocked list, then Supplier shall immediately cease using that Supplier
Personnel in connection with Supplier’s provision of the Services and shall
notify the applicable Eligible Recipient of such Supplier Personnel’s exclusion
within ten (10) calendar days of discovering it.

(b)
If Supplier is excluded from any Federal Health Care Program and fails to notify
Ascension Health within [**] business days of receipt of notice of exclusion by
Supplier, Supplier agrees to indemnify Ascension Health and the applicable
Eligible Recipient for any sanctions, penalties, or fines incurred under the
federal Civil Monetary Penalty Law (Section 1128A of the Social Security Act),
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and/or
the Balanced Budget Act of 1997, as a result of Ascension Health entering into
this Agreement with Supplier.

(c)
On an annual basis (at the same time that Supplier certifies its compliant use
of Ascension Health Data using the Form of Annual Attestation in Annex 2),
Supplier shall certify in writing that it is in compliance with the Federal
Health Care Program obligations set forth in this Section 1.3.

1.4
Section 6032 of the Deficit Reduction Act of 2005. If Supplier furnishes, or
otherwise authorizes the furnishing of, Medicaid health care items or services,
performs billing or coding functions, or is involved in the monitoring of health
care for Ascension Health, pursuant to Section 6032 of the Deficit Reduction Act
of 2005 relating to “Employee Education About False Claims Recovery,” Supplier
hereby agrees to abide by Ascension Health’s policies required by said law,
insofar as they are relevant and applicable to Supplier’s work performed on
behalf of Ascension Health, including participation in reviews or audits of
claims or services, and agrees to make such policies available to Supplier
Personnel involved in the performance of such Services.

1.5
Change in Law. The parties agree that this Agreement is intended to comply with
all applicable federal, state and local laws, rules, ordinances, codes and
regulations. Notwithstanding any other provision in this Agreement, if either
party believes in good faith that due to a newly enacted or promulgated law,
regulation, rule, or standard, an official interpretation thereof or change of
interpretation, or a written allegation by a governmental or accreditation
entity or agency, this Agreement poses a material risk of sanction or material
adverse change to such party (including, without limitation, jeopardy to such
party’s licensure, certification, accreditation, tax-exempt status, tax-exempt
bonds, or participation in or payment under any governmental health care
program, or a substantial increase in costs), then such party shall give written
notice to the other


ASCENSION HEALTH CONFIDENTIAL    Exhibit 11    Page 2





--------------------------------------------------------------------------------




party of such enacted or revised law, rule, ordinance, code or regulation
regarding such belief and a proposal to amend this Agreement. The parties shall
then make a good faith effort to amend this Agreement to comply with such laws
or regulations or other authority. In the event that the parties cannot agree in
good faith to an amendment of this Agreement within a period of at least [**]
business days, then either party shall have the right to terminate this
Agreement upon at least sixty (60) days advance written notice to the other
party.
1.6
Licenses. Supplier shall obtain all required federal, state and local licenses
and permits to perform Services and shall perform all Services under this
Agreement in accordance with any and all regulatory and accreditation standards
applicable to the Services and/or to Ascension Health and the applicable
Eligible Recipients, including, without limitation, those requirements imposed
by The Joint Commission, the Centers for Medicare and Medicaid Services (CMS)
Conditions of Participation and any amendments thereto. Supplier shall respond
to all regulatory agencies and shall provide its employees with safety data
sheets regarding all Supplies and Equipment used in the performance of Services.
Supplier shall immediately notify Ascension Health in writing of any notices it
receives that any of the Services are being performed in violation of any
federal, state or local law, regulation, ordinance or accreditation standard.

2.
Ethical Requirements.

2.1
Corporate Responsibility. Supplier, Ascension Health and each of the Eligible
Recipients shall have in place a Corporate Compliance Program or a Corporate
Responsibility Program, as the case may be, (“Programs”) which have as their
goal to ensure that they comply with applicable federal, state and local laws
and regulations. The Programs focus on risk management, the promotion of good
corporate citizenship, including a commitment to uphold a high standard of
ethical and legal business practices, and the prevention of misconduct.

The Programs will include the following elements:
(i) Development of policies and procedures that are consistent with corporate
compliance guidelines issued by the Office of Inspector General of the
Department of Health and Human Services.
(ii) Appointment of a corporate compliance officer who is responsible for the
implementation and management of the Program. The corporate compliance officer
will report directly to the chief executive officer in this role.
The parties acknowledge one another’s commitment to corporate responsibility and
this Agreement shall be interpreted and fulfilled consistent with the policies
enumerated in their respective Programs.
(a)
Supplier Review. As it proceeds and continues with the delivery of the Services,
Supplier may review the billing, coding and collection practices of each
applicable Eligible Recipient in an effort to further compliance with all
applicable authority. Each applicable Eligible Recipient will reasonably
cooperate with these respective reviews. In the event Supplier identifies issues
that may or may not be consistent with relevant authority, Supplier will
promptly review such issues within the parameters of the respective Eligible
Recipient’s Program.

(b)
Notification. The parties agree to mutually cooperate with one another to assure
that the objective of their respective Programs are met. The parties each agree
to promptly notify one another's applicable corporate responsibility officer of
(i) any and all possible instances of material non-compliance on the part of the
other party or any of its employees or agents of which the parties are aware, or
(ii) any subpoena or similar compulsory request for information or documents
relative to the Services rendered hereunder. Supplier shall immediately notify
Ascension Health’s corporate responsibility officer of any significant
compliance issues that impact multiple Eligible Recipients. The parties agree to
conduct their business transactions with one another in accordance with
principles of good corporate citizenship and a high standard of ethical and
legal business practices.


ASCENSION HEALTH CONFIDENTIAL    Exhibit 11    Page 3





--------------------------------------------------------------------------------




(c)
Compliance Reporting. Supplier’s corporate compliance officer will provide
information about those aspects of Supplier’s Corporate Compliance Program that
relate to the Services or Supplier’s obligations under this Agreement as
requested by the Ascension Health corporate responsibility officer and will make
an annual report to the Ascension Health corporate responsibility officer on the
effectiveness of the Supplier Corporate Compliance Program to be delivered
within thirty (30) days after each anniversary of the Effective date or as
otherwise agreed by the Parties.

2.2
Ethical and Religious Directives. The parties acknowledge that the operations of
the applicable Eligible Recipients, Ascension Health, and their affiliates are
in accordance with the Ethical and Religious Directives for Catholic Health Care
Services, as promulgated by the United States Conference of Catholic Bishops,
Washington, D.C., of the Roman Catholic Church or its successor (“Directives”)
and the principles and beliefs of the Roman Catholic Church are a matter of
conscience to Ascension Health, the applicable Eligible Recipients and their
affiliates. The Directives are located at
http://www.usccb.org/issues-and-action/human-life-and-dignity/health-care/upload/Ethical-Religious-Directives-Catholic-Health-Care-Services-fifth-edition-2009.pdf.
It is the intent and agreement of the parties that neither this Agreement nor
any part hereof shall be construed to require the applicable Eligible
Recipients, Ascension Health, or their affiliates to violate said Directives in
their operation and all parts of this Agreement must be interpreted in a manner
that is consistent with said Directives.

2.3
Conflict of Interest – Family Members. Supplier represents and warrants that it
is a publicly traded organization whose stock meets the definition of a
“publicly traded security” under 42 C.F.R. §411.356(a) because it is listed for
trading on the New York Stock Exchange. For purposes of this provision, the
terms "physician" and "immediate family member" shall be defined pursuant to
federal law and regulation at 42 U.S.C. §1395nn et seq. and 42 C.F.R. §411.350
et seq., respectively, or successor laws and regulations. In the event that
Supplier employs or otherwise contracts with a physician on the medical staff of
any applicable Eligible Recipient, or an immediate family member of such a
physician, Supplier shall provide compensation to such individual that is fair
market value for services and items actually provided and not determined in a
manner that takes into account the volume or value of referrals or other
business generated by the physician for the applicable Eligible Recipients.




ASCENSION HEALTH CONFIDENTIAL    Exhibit 11    Page 4





--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 13


TRANSITIONED EMPLOYEE TERMS












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.











--------------------------------------------------------------------------------




Exhibit 13


Transitioned Employee Terms




1.
INTRODUCTION

1.1
Definitions. Terms used in this Exhibit with initial capitalized letters but not
defined in this Exhibit shall have the respective meanings set forth in the MPSA
or the other Exhibits to the MPSA.

(a)
[**] are not subject to any collective bargaining agreement to which Ascension
Health is a party as of the applicable Supplement Effective Date.

[**] A total of one page was omitted and filed separately with the Securities
and Exchange Commission.
2.
APPLICABLE EMPLOYEES

2.1
Obligation to Extend Offers to Mandatory Transition Employees.

(a)  Supplier shall extend a conditional offer of employment to each Mandatory
Transition Employee, as identified in accordance with the applicable Supplement.
[**]
(b)  Supplier shall make such conditional offers in accordance with the
Transition Plan (giving consideration to the phasing of the Transition).
2.2
Right to Extend Offers to Discretionary Transition Employees. Notwithstanding
the restrictions on solicitation and hiring set forth in Section 21.14 of the
MPSA, Supplier shall have the right (but not the obligation) to interview and
make offers of employment to any Discretionary Transition Employees. Supplier
shall consider any Discretionary Transition Employees for employment pursuant to
Supplier’s own selection and hiring process and at Supplier’s sole discretion,
except as specifically set forth herein. Compensation and benefits provided by
Supplier to each Discretionary Transition Employee shall be consistent with the
Socially Just Wage and Benefits Policy.

2.3
Employment Offer.

(a)
Provision of Employee Data; Notice of Offer. To facilitate Supplier’s ability to
extend offers, the applicable Eligible Recipient shall allow Supplier reasonable
access to the Affected Employees in order to allow for an orderly transition of
their employment to Supplier. Supplier shall notify the applicable Eligible
Recipient at a reasonable time prior to making any offer of temporary or regular
employment (or retention as an independent contractor) to any Affected Employee.
Such notice shall describe in reasonable detail the terms of each such offer.

(b)
Terms of Offer. With regard to Transitioned Employees and all other Supplier
Personnel providing Services, Supplier agrees to, at a minimum, provide wages
and benefits consistent with Ascension Health's Socially Just Wage and Benefits
Policy, as set forth in Attachment 13-A (“Socially Just Wage and Benefits
Policy”). The Socially Just Wage and Benefits Policy will be updated by
Ascension Health and provided to Supplier on or around January of each calendar
year (such update will amend and replace Attachment 13-A under the Agreement),
and Supplier agrees to effectuate the updated policy effective July 1 of that
same calendar year.






ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 2



--------------------------------------------------------------------------------




(i)    Each [**] offer of employment [**] shall: (x) be for full-time or
part-time, [**] employment with Supplier in a position comparable to the
position that he or she held with an Eligible Recipient; and (y) include initial
base wages or salary not less than the Mandatory Transition Employee’s base
wages or salary provided by such Eligible Recipient immediately prior to the
Supplement Effective Date, which shall not decrease during the first [**] months
of employment with Supplier, but shall increase in order to remain consistent
with or above the minimum hourly rates set forth in the Socially Just Wage and
Benefits Policy.
(ii)    Unless otherwise agreed by the Parties, all offers of employment to any
Mandatory Transition Employee shall be for employment with Supplier. Supplier
shall provide full transparency in its wage and labor rates.
(c)
Offers Shall Comply with Laws. Supplier shall comply with all applicable Laws,
including Laws related to employment requirements and employment transitions, in
offering employment to the Affected [**] and in employing such individuals. The
Eligible Recipients shall comply with all applicable Laws in connection with the
termination of employment of Transitioned Employees.

(d)
Responses to Offers and Employment Effective Date. [**] Unless otherwise
specified in the applicable Supplement or Section 2.3(e), Transitioned Employees
shall commence employment with Supplier on the applicable Employment Effective
Date. Supplier shall use all commercially reasonable efforts to employ the
Transitioned Employees as of the date their employment with the applicable
Eligible Recipient ceases.

(e)
On-Leave Mandatory Transition Employee. With respect to each Mandatory
Transition Employee who [**] on an approved leave of absence in accordance with
the applicable Eligible Recipient’s on-leave policies (an “On-Leave Mandatory
Transition Employee”):

(i)
The applicable Eligible Recipient shall provide Supplier with the date when his
or her applicable leave commenced and is expected to end (if known); and

(ii)
Upon each On-Leave Mandatory Transition Employee’s return, subject to each such
employee being released to work within six (6) months of Commencement Date,
clearing Supplier’s pre-hire screening as more fully set forth in this Exhibit,
Supplier shall make [**] employment offers meeting the requirements in this
Section 2.3, except that, in the case of a Military Leave, the period for
accepting such shall be as required by applicable law following the completion
of active duty (“On-Leave Offer Period”).

If an On-Leave Mandatory Transition Employee accepts such a [**] offer, Supplier
shall promptly notify the applicable Eligible Recipient of such acceptance. For
purposes of clarity, (I) [**].


2.4
Minimum Retention of Transitioned Employees. Supplier shall not terminate the
employment of a [**]within the first [**] days after such Mandatory Transition
Employee’s Employment Effective Date for any reason other than [**].

2.5
Employee Benefit Plans.

(a)
Years of Service Credit. Unless otherwise agreed by the Parties, Transitioned
Employees shall receive credit for years of service with an Eligible Recipient
under each Supplier employee benefit plan, where applicable, for purposes of
career advancement and promotion consideration, vesting (other than for stock or
option grants), participation, eligibility for benefits, benefit accrual, and/or
optional forms of payment, except for severance pay, subject to the next
sentence. In the event the employment of a Transitioned Employee is terminated,
and said Transitioned Employee is eligible for severance under Supplier’s
benefits plan, credit for service shall be calculated from the Transitioned
Employee’s hire date by the applicable Eligible Recipient (but only for so long
as the






ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 3



--------------------------------------------------------------------------------




Transitioned Employee remains dedicated to the applicable Eligible Recipient’s
account; thereafter, the Employment Effective Date shall apply for purposes of
calculating severance entitlement).
(b)
Employee Welfare Benefit Plans. Each benefit-eligible Transitioned Employee, as
determined by the applicable Eligible Recipient, shall be eligible as of his or
her Employment Effective Date to participate immediately in Supplier’s employee
welfare benefit plans (“Welfare Plans”), which shall provide benefits no less
than those outlined in the Socially Just Wage and Benefits Policy. Supplier
shall provide and maintain such benefit levels throughout the Term. If the
applicable Eligible Recipient in its sole discretion determines that a
Transitioned Employee’s benefits have decreased compared to those benefits
received while employed by such Eligible Recipient, it may elect to have
Supplier pay a Benefits Uplift to such Transitioned Employee for so long as it
chooses in its sole discretion.

(c)
Paid-Time-Off (PTO) (Vacation/Sick Leave). Supplier shall make available to each
Transitioned Employee paid-time-off benefits for vacation and sick leave
consistent with the Supplier’s applicable plans [**] in each case beginning on
his or her Employment Effective Date, with years of service of such Transitioned
Employee determined in accordance with Section 2.5(a). Any difference between
the Transitioned Employee’s pre-transition paid leave from the Supplier’s
accrual may be factored into the Benefits Uplift for as long as the applicable
Eligible Recipient deems appropriate in its sole discretion. Unless otherwise
set forth in this Section 2.5, Supplier’s policy shall govern the Transitioned
Employee’s use of paid leave, as well as the other criteria governing paid
leave.

3.
GENERAL.

3.1
Employment Status with Eligible Recipients. The Parties agree that no
Transitioned Employee shall be considered an employee of an Eligible Recipient
on and after his or her Employment Effective Date. In addition, [**] shall
conduct [**] in a manner [**] to eliminate or minimize the risk that, following
any Transitioned Employee’s Employment Effective Date, an Eligible Recipient
shall be considered an employer, co-employer or joint employer of any employee
of Supplier or any of its Affiliates or Subcontractors, including the
Transitioned Employees. Neither Supplier nor its employees (including
Transitioned Employees), subcontractors or agents shall be deemed employees or
agents of Ascension Health or any other Eligible Recipient for any purpose
including, without limitation, for: (a) federal, state or local tax, employment,
withholding or reporting; (b) provident fund, gratuity, bonus, workers’
compensation, employee state insurance or disability coverage, severance pay and
paid [**]; or (c) eligibility or entitlement to any benefit under any of
Ascension Health’s or any other Eligible Recipient’s Benefit Plans. [**]
Supplier [**], workers’ compensation, [**]. Supplier, and not any Eligible
Recipient, is responsible for payment of its own employees’ worker’s
compensation, disability, unemployment and other insurance, for [**] social
security and Benefit Plans and all applicable income and other taxes. [**].

3.2
Training and Skill Development. Supplier shall provide training, skill
development and career growth opportunities to Transitioned Employees that are
[**] those provided to similarly situated Supplier employees[**].

3.3
Equal Employment Opportunity Employers Statement. Each of Ascension Health, the
applicable Eligible Recipient and Supplier represents and warrants to the other
that it is an equal employment opportunity employer and is in compliance in all
material respects with any and all applicable employment anti-discrimination
laws, rules and regulations related to the provisioning of Services under the
Agreement. In regards to the delivery of the Services, each of Ascension Health,
the applicable Eligible Recipient and Supplier agrees not to harass,
discriminate against or retaliate against any of the other Party’s employees on
the grounds of race, national origin, age, sex, religion, disability, marital
status or other category protected by law, nor shall it cause or request such
other Party to engage in such discrimination, harassment or retaliation in its
provisioning of the Services (including but not limited to any refusal to use or
remove any Transitioned Employee for reasons not permitted by applicable
employment laws). In addition, Supplier affirms that it shall comply with:
Executive






ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 4



--------------------------------------------------------------------------------




Order 11246, as amended; the Rehabilitation Act of 1973, as amended; the Vietnam
Era Veterans Readjustment Assistance Act of 1974; Civil Rights Act of 1964;
Equal Pay Act of 1963; Age Discrimination in Employment Act of 1967; Immigration
Reform and Control Act of 1986; the Americans With Disabilities Act; and any
additions or amendments thereto.
3.4
Other Employee Matters. As of the Employment Effective Date, the Transitioned
Employees shall be employees of Supplier for all purposes. Supplier shall be
responsible for all necessary recruiting and hiring costs associated with
employing appropriate staff, including all travel and relocation requirements
and costs of hiring or transitioning the Transitioned Employees. In addition,
Supplier shall be responsible for funding and distributing benefits under the
Benefit Plans in which benefit-eligible Transitioned Employees participate on or
after the Transitioned Employee’s Employment Effective Date and for paying any
compensation and remitting any income, disability, withholding and other
employment taxes for such Transitioned Employees beginning on the Employment
Effective Date. The applicable Eligible Recipient shall be responsible for
funding and distributing benefits under the Ascension Health Benefit Plans in
which Transitioned Employees participated prior to the applicable Employment
Effective Date and for paying any compensation and remitting any income,
disability, withholding and other employment taxes for such Transitioned
Employees for the period prior to the Employment Effective Date of such
Transitioned Employee. The applicable Eligible Recipient shall provide Supplier
with such information in such applicable Eligible Recipient’s possession
reasonably requested by Supplier in order to fulfill its obligations under this
[**].

3.5
[**] applicable Eligible Recipient [**].










ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 5



--------------------------------------------------------------------------------




MASTER PROFESSIONAL SERVICES AGREEMENT

between

Ascension Health

and

Accretive Health, Inc.



ATTACHMENT 13-A


SOCIALLY JUST WAGE AND BENEFITS POLICY




This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.









--------------------------------------------------------------------------------




[ascensionlogo.jpg]
To:    Chief Human Resource Officers
From:    Don Herbst    [signature.jpg]
Date:    December 28, 2010 - updated 02/02/2011
Subject:    Socially Just Wage Update
Effective each fiscal year, Ascension Health’s Socially Just Wage & Benefits
Policy (SJWB) requires that the minimum hourly rate is reviewed and updated to
reflect inflationary effects on the cost of living. Grounded in Catholic Social
Teaching, this policy is designed to provide our associates with resources to
meet their basic needs, including shelter, food, clothing, and health care. The
SJWB policy applies to all of our Health Ministries, including subsidiary
entities. Additionally, the policy should be incorporated into contractual
relationships where staff support functions are provided by a third party
vendor. Updated Minimum hourly rates are included with this memo as Attachment
A.
This memo briefly highlights the important aspects of the SJWB Policy.
Hourly Wage Rates
Highlights of the hourly wage component of the policy are:
•
Specific rates for each Health Ministry market were derived and trended using
the Consumer Price Index for All-Consumers (CPI-U), which resulted in a [**] to
the FY2011 Socially Just Wage minimum rates.

•
If a Health Ministry provides non-traditional sources of guaranteed income
beyond those covered by the Socially Just Wage and Benefits Policy and that
income can be applied to meet basic living needs, it may be acceptable to reduce
the minimum hourly rate. Please contact the System Office to discuss such
situations.

•
As noted earlier, the minimum hourly rate will be updated annually to reflect
inflation at this time, to be effective the following July. In this case, it is
intended that the minimum hourly rates provided on the attached Exhibit be
implemented effective July 1, 2011.

Health Benefits
As a reminder, the Ascension Health Socially Just Benefits Policy has been in
effect since January 1, 2009. This policy demonstrates Ascension Health’s
commitment to ensure our associates have access to affordable healthcare. Key
features of the health benefits component of the policy include:
•
Full-time associates are eligible for subsidy if their total family income is
less than 200% of the Federal Poverty Level based on their family size.

•
The subsidy includes waiving a percentage of associate contributions and
out-of-pocket costs. For this purpose, out-of-pocket costs are only waived for
services provided by the Health Ministry or one of its subsidiary entities.

•
The percentages waived (subsidy) are:

o
Income less than 100% of FPL:    [**]%

o
Income at least 100% of FPL but less than 133% of FPL:    [**]%


ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 2



--------------------------------------------------------------------------------




o
Income at least 133% of FPL but less than 166% of FPL:    [**]%

o
Income at least 166% of FPL but less than 200% of FPL:    [**]%

•
An implementation tool kit, including an application process for the health
benefits subsidy is available upon request. However, Health Ministries will have
flexibility to implement administrative processes that best work for them.

Please feel free to contact me if you have any questions. My telephone and email
address are listed below:
Phone:    314-733-8683
Email:    dherbst@ascensionhealth.org
cc:    Dan O’Brien - Vice President, Ethics    Chief Financial Officers



ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 3



--------------------------------------------------------------------------------




Attachment A

Ascension Health Socially Just Wage and Benefits Policy
Minimum Hourly Rates - 2010 versus 2011
State
 
SJWB Policy
Hourly Rate - 2010
SJWB Policy
Hourly Rate - 2011
AL
Providence Hospital (Mobile)
[**]
[**]
AL
St. Vincent’s Hospital (Birmingham)
[**]
[**]
AR
DOC Services (Gould)
[**]
[**]
AR
DOC Services (Dumas)
[**]
[**]
AZ
Carondelet Health Network (Tucson)
[**]
[**]
AZ
Holy Cross Hospital (Nogales)
[**]
[**]
CT
St. Vincent’s Health Services (Bridgeport)
[**]
[**]
DC
Providence Hospital (Washington)
[**]
[**]
FL
Sacred Heart Health System (Pensacola)
[**]
[**]
FL
St. Vincent’s Health System (Jacksonville)
[**]
[**]
ID
St. Joseph Reg. Medical Center (Lewiston)
[**]
[**]
IN
St. John’s Health System (Anderson)
[**]
[**]
IN
St. Mary’s Health System (Evansville)
[**]
[**]
IN
St. Joseph Hospital (Kokomo)
[**]
[**]
IN
St. Vincent Carmel Hospital (Carmel)
[**]
[**]
IN
St. Vincent Clay Hospital (Brazil)
[**]
[**]
IN
St. Vincent Frankfort Hospital (Frankfort)
[**]
[**]
IN
St. Vincent Hospital (Indianapolis)
[**]
[**]
IN
St. Vincent Jennings Hospital (North Vernon)
[**]
[**]
IN
St. Vincent Mercy Hospital (Elwood)
[**]
[**]
IN
St. Vincent Randolph Hospital (Winchester)
[**]
[**]
IN
St. Vincent Williamsport (Williamsport)
[**]
[**]
LA
DOC Health Centers (Metaire)
[**]
[**]
LA
DOC Health Centers (New Orleans)
[**]
[**]
KS
Seton Center
[**]
[**]
MD
St. Agnes Healthcare (Baltimore)
[**]
[**]
MD
St. Catherine’s Nursing Center (Emmitsburg)
[**]
[**]
MI
Borgess Health Alliance (Kalamazoo)
[**]
[**]
MI
Genesys Health System (Flint)
[**]
[**]
MI
St. John Health (Detroit)
[**]
[**]
MI
St. Joseph Health System (Tawas City)
[**]
[**]
MI
St. Mary’s Medical Center (Saginaw)
[**]
[**]
MI
St. Mary’s of Standish
[**]
[**]
MO
Ascension Health System Office (St. Louis)
[**]
[**]
MO
St. Mary’s Hospital (Blue Springs)
[**]
[**]
MO
St. Joseph Health Center (Kansas City)
[**]
[**]
NY
St. Mary’s Hospital (Amsterdam)
[**]
[**]
NY
Mount St. Mary’s Hospital (Lewiston)
[**]
[**]
NY
Our Lady of Lourdes (Binghamton)
[**]
[**]


ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 4



--------------------------------------------------------------------------------




NY
Seton Health System (Troy)
[**]
[**]
TN
St. Thomas Health Services (Nashville)
[**]
[**]
TN
Hickman Community Hospital (Centerville)
[**]
[**]
TN
Physician Services Group (Nashville)
[**]
[**]
TX
DOC Services (San Antonio)
[**]
[**]
TX
Providence Health Center (Waco)
[**]
[**]
TX
Seton Family of Hospitals (Austin)
[**]
[**]
TX
Community Hospice of Texas (Fort Worth)
[**]
[**]
TX
Nazareth Hall Nursing Center (El Paso)
[**]
[**]
TX
Centro San Vicente (El Paso)
[**]
[**]
TX
Centro San Vicente (San Elizario)
[**]
[**]
WA
Lourdes Health Network (Pasco)
[**]
[**]
WI
Columbia/St. Mary’s (Milwaukee)
[**]
[**]
WI
Columbia/St. Mary’s Ozaukee (Mequon)
[**]
[**]






ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 5



--------------------------------------------------------------------------------




Socially Just Wage and Benefits Policy
“The word of God’s revelation is marked by the fundamental truth that [persons],
created in the image of God, share by work in the activity of the creator, and
continue to develop that activity...” John Paul II
Background
According to Catholic Social Teaching, the first principle of a just society is
the common use of goods. Wages are the primary means by which individuals access
those goods and provide for their family, which is the basic social unit.
Our Strategic Direction impels us to be a Model Community of Mission-centered
associates who find our work to be life-giving and satisfying in an environment
that supports us in optimizing our health and well-being through appropriate
access, prevention, wellness and care.
We commit ourselves to serving all persons with special attention to those who
are poor and vulnerable. We want to ensure that our associates are not part of
this working poor population.
The Socially Just Wage and Benefits Policy is designed to provide associates
with an equitable wage and with resources for them and their family members to
obtain affordable access to medical care, consistent with our Strategic
Direction including the Call to Action.
History
In 2001, the Ascension Health Board of Trustees endorsed a minimum Socially Just
Wage Policy which consisted of the following components:
•
By June 2003 each Ascension Health Ministry established a minimum wage
consistent with the Socially Just Wage Policy implemented at that time. Hourly
rates were based on the calendar year 2000 Federal Poverty Level (FPL) for a
family of four and were geographically adjusted.

•
An optional benefits subsidy to provide affordable healthcare to lower-paid
associates was also included.

•
Health Ministries were encouraged to institute appropriate career development
programs such as tuition reimbursement and job training for lower-paid
associates.

•
Health Ministries were also encouraged to adopt the role of community leader to
assist low-income families improve their well-being.

All Health Ministries adopted the initial minimum hourly rates established in
2003. Some Health Ministries also provided the optional health plan subsidy and
developed community programs and/or career development programs for lower-paid
associates at their respective locations.
In 2006 the Compensation and Benefits Work Team and the CHRO Advisory Council
conducted a thorough review of the policy to ensure alignment with our Strategic
Direction including the Call to Action.
Specific concerns regarding the original policy were expressed as follows:
•
Whether the minimum wage rate is being adjusted sufficiently to keep up with
inflation.

•
The “one-size-fits-all” approach of using a family of four is not reflective of
individual associates’ needs and may overcompensate some associates while not
doing enough for others.


ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 6



--------------------------------------------------------------------------------




•
While applying the Socially Just Wage Policy minimum across the board for all
associates preserves pay equity, it may not be necessary for those whose other
family income already affords a reasonable standard of living.

•
There is inequity in the policy across Ascension Health because the SJW hourly
wage does not consider varying levels of health and other fringe benefit
subsidies provided by Health Ministries.

•
If employment costs become too expensive, Health Ministries may decide to
outsource certain operations. Associates hired by the service provider in those
cases may not receive socially just wages or benefits despite an intent and
desire to include minimum standards in outsourcing contracts.

•
Research indicates that the Federal Poverty Level is a measure that identifies
those living in the most impoverished circumstances. In fact, the income
necessary to maintain a safe and decent-yet-modest living standard exceeds the
Federal Poverty Level.

It has now been recommended that the Socially Just Wage Policy be amended to
meet the following Guiding Principles and Rationale:
•
A socially just wage provides associates and their dependents with the resources
and tools necessary to achieve a physically safe and decent standard of living,
including housing, food, transportation, child care, healthcare, and other
necessities.

•
Health Ministries need flexibility regarding the means to achieve a socially
just wage and benefits through a combination of the minimum hourly wage rate and
other non-traditional sources of guaranteed income. An example of
non-traditional income would be a gain sharing program.

•
The Socially Just Wage Policy applies to outsourcing and vendor relationships to
ensure all people working within the Health Ministry are provided minimum hourly
wages to meet safe and decent standards of living.

•
To the extent possible, resources dedicated to this program will be delivered to
those who need them the most in order to have a safe and decent-yet-modest
standard of living.

•
The plan design should be as simple as possible but should first and foremost
serve to deliver on the objectives of this plan.

Socially Just Wage
Plan Elements
Effective July 1, 2007, all Health Ministries must provide a minimum hourly wage
to associates who meet the following criteria:
•
Associates must be in a regular employment status.

•
Students, interns, or contracted associates residing internationally will not be
subject to the socially just wage minimums.

•
Associates covered under a collective bargaining agreement will not be subject
to the minimum hourly wage rates.

The minimum hourly wage will be derived from 175% of the individual Federal
Poverty Level for an individual, which is regionally adjusted using a “Grand
Index.” The “Grand Index” incorporates multiple measures of wage and
cost-of-living data including Medicare reimbursement rates to geographically
adjust the national average to the local community. Data sources include:
•
Economic Research Institute

•
Council for Community and Economic Research (formerly known as ACCRA)

•
Centers for Medicare and Medicaid Wage Index


ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 7



--------------------------------------------------------------------------------




•
Online cost of living calculators

The Socially Just Wage Policy applies to all entities; separate rates will not
be developed for subsidiary entities in rural communities where data to support
the calculations is unavailable. However, if the cost-of-living factors differ
enough, it may be appropriate to adjust the minimum hourly wage rate accordingly
upon appropriate supporting documentation being provided by the Health Ministry
for review by the System Office.
Within this plan Health Ministries are permitted to:
•
Establish a minimum hourly wage higher than the 175% level

•
Apply other fully committed forms of non-traditional compensation to meet this
minimum as long as the income is guaranteed (e.g., gain sharing, child care
credits, housing assistance)

•
Maintain their current minimum hourly if the rate under the new policy is less.

Ongoing Process
•
Each December, the minimum hourly rate will be updated to reflect inflation and
it will be communicated by the System Office to Health Ministries so that
associate wages can be updated effective July 1 of the following year.

Health Benefits Subsidy
Catholic Social Teaching recognizes that each individual has a fundamental right
to share in the fruits of her or his labor and to have basic needs met,
including access to healthcare. An essential component of the Socially Just Wage
Policy is the employer subsidization of the cost of healthcare insurance for
lower-paid associates. This employer subsidy, combined with the minimum hourly
wage rate, will provide lower-paid associates with a decent standard of living
and affordable access to healthcare.
The Guiding Principles and Rationale are:
•
Affordable healthcare for low-income individuals is critical in maintaining and
improving their health.

•
Affordable medical coverage for Ascension Health associates supports our Call to
Action strategy of being a healthcare system that leaves no one behind.

•
By making medical coverage affordable, Ascension Health may benefit from
enhanced productivity. Associates and their dependents who have affordable
medical coverage are more likely to be healthy and to attend to their healthcare
needs in a proactive and efficient manner.

•
The approach and goals of the policy applicable to associates should be
consistent with those of the Charity Care policy for the uninsured and
underinsured persons we serve.

Plan Elements
All Health Ministries must provide a health benefits subsidy to qualified
associates no later than the first day of the medical plan year in 2009 (e.g. if
the medical plan year begins January 1 then this policy must be implemented by
January 1, 2009). Health Ministries are encouraged to implement the policy
before that date if administratively and financially feasible.
Associates eligible for the health benefits subsidy must meet the following
requirements:
•
Associates must be in a regular full-time associate status. Full-time
requirements will be defined by the Health Ministry.

•
Students, interns, or contracted associates residing internationally will not be
subject to the health benefits subsidy.

•
Associates covered under a collective bargaining agreement will not be subject
to the health benefits subsidy.


ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 8



--------------------------------------------------------------------------------




•
Associates with an Ascension Health base salary greater than the family income
amount for their family size relative to the Federal Poverty Level will not be
eligible for the health benefits subsidy.

The health benefits subsidy consists of two components:
•
Percentage reduction of associate contributions toward Health Ministry medical
plans based on family income and family size relative to the Federal Poverty
Level.

•
Reduction in out-of-pocket expenses for services incurred at the Health
Ministry, with an optional reduction in prescription and physician co-pays.

Reduction of associate contributions
The reduction of associate contributions toward the Health Ministry medical
plans will be based on the following discount schedule:
•
Total household income of less than 100% of FPL for that family size will
receive a [**]% discount in associate contribution toward medical plan.

•
Total household Income of less than 133% of FPL for that family size will
receive a [**]% discount in associate contribution toward medical plan.

•
Total household Income of less than 167% of FPL for that family size will
receive a [**]% discount in associate contribution toward medical plan.

•
Total household Income of less than 200% of FPL for that family size will
receive a [**]% discount in associate contribution toward medical plan.

Non-geographically indexed FPL amounts will be used to determine the subsidy to
provide consistency in administration and communication. Health Ministries may
request an exception from the System Office to utilize a regionally adjusted
FPL.
Health Ministries may elect which medical plans qualify for the associate
contribution discount, as long as the medical plan selected provides
comprehensive coverage and services.
The employer subsidy will remain in effect during any period of approved medical
leave and/or leave covered under the Family and Medical Leave Act (FMLA).
Associates eligible for state or federal medical discount programs will be
encouraged to utilize the benefit provided to them by the state or federal
government, but will not be excluded from participating in the health benefits
subsidy if they chose to join the Health Ministry medical plan.
Waiver of Domestic Charges
For associates qualifying for the health benefits subsidy, Health Ministries
should proportionally waive, based on the discount schedule, out-of-pocket
expenses for healthcare (defined as covered expenses under the Health Ministry’s
medical plan) incurred at their facility, including but not limited to facility
co-pays, deductibles and co-insurances for services incurred at and billed
through their facility. Health Ministries also have the option to:
•
Waive [**]% of the out-of-pocket expenses incurred at their facilities (even if
the associate only qualifies for [**]%, [**]%, or [**]% discount)

•
Waive co-pays for prescription drug services incurred at their facilities

•
Waive co-pays for physician services

Process
Qualified associates will have the ability to enroll in the health benefits
subsidy annually. Enrollment will take place concurrently with Health Ministry
Open Enrollment.

ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 9



--------------------------------------------------------------------------------




Application process
•
Prior to the Health Ministry’s annual Open Enrollment, associates should be
offered the opportunity to apply for the health benefits subsidy. Applications
will be updated annually by the System Office and provided to Health Ministries.

•
The following documentation must be provided by the associate to apply for the
subsidy:

o
Prior year IRS Tax Form (1040 or 1040EZ), which provides documentation of
household income and number of dependents, including prior year IRS Tax Form
(1040 or 1040EZ) of a former spouse if sharing custody of children who are
covered dependents under the Health Ministry’s medical plan

o
Signed application form

•
Each Health Ministry will determine the department responsible for collecting
and approving applications and communicating information to associates.

•
Associates will be notified prior to enrollment if their application is
approved. Once approved, associates remain in the program through the end of the
benefits plan year regardless of changes in household income as long as they
remain in a category of associates eligible for the medical plan.

•
Associates will be required to reapply each year for continued participation.

Community Outreach
As included in the Socially Just Wage Policy of 2001, Health Ministries are also
asked to serve as a leader in creating a broad understanding of the need for
communities and government agencies to direct efforts at assisting low-income
families to improve their well-being. The development of programs and services
to benefit the low-income families in the community is an integral component of
this program. These include programs and services such as housing assistance,
advocating employer conferences on living wage issues, and other social programs
to benefit surrounding communities.
Career Development
In addition, the Socially Just Wage Policy encourages Health Ministries to
develop programs to support career progression for lower-paid associates through
job training, tuition assistance for formal education, and career counseling.
Catholic Social Teaching shares that a just wage is more than a means of
attracting, training and motivating a workforce. Through appropriate career
development, lower-paid associates will acquire a greater dignity of the human
person and achieve a spiritual significance of work.
Summary
The Socially Just Wage and Benefit Policy will foster the full flourishing of
each individual while balancing each Health Ministry’s responsibility to steward
limited resources. Through the implementation of the Socially Just Wage and
Benefit Policy, which establishes a minimum hourly wage and access to
comprehensive, affordable healthcare to lower-paid associates, Ascension Health
will advance our Strategic Direction and align with Catholic Social Teaching.
Attachments
Minimum Hourly Rates 2007 and 2008
Health Benefits Subsidy Chart 2007 and 2008
Health Benefits Subsidy Application



ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 10



--------------------------------------------------------------------------------

[accretivehealthascens_image4.gif]HM Logo Here
    Customize text in blue.

Health Benefits Subsidy Application
Applications Must Be Received by [Date]
The Health Benefits Subsidy is based upon our belief that each Health Ministry
should provide Ascension Health associates with resources to meet their basic
needs. This explains the subsidy, who is eligible, and how to apply.
What is the Health Benefits Subsidy?
The policy is designed to assist associates who may not have affordable access
to appropriate healthcare. If you are eligible, the policy provides the
following:
¯
A waiver ([**]%) or discount ([**]%, [**]%, or [**]%) on associate contributions
for [Health Ministry]’s medical plan coverage

¯
A waiver ([**]%) or discount ([**]%, [**]%, or [**]%) of out-of-pocket expenses
(co-pays, deductibles, and co-insurance) for covered expenses under the [Health
Ministry]’s medical plan that you receive at [Health Ministry]’s facilities [or
facilities of other Ascension Health ministries], limited to covered hospital
services

Who is eligible?
You are eligible for the Health Benefits Subsidy if:
¯
You are a full-time associate in a category of associates eligible for your
[Health Ministry]’s medical benefit plan at the time of Open Enrollment for
benefits.

¯
Your prior year family income is less than the amount shown below, based on
family size, provided your current year base pay is also less than the amount
shown below, based on family size.

o
Family size is based on the number of tax exemptions reported on your most
recent tax form. For instance, to apply for the subsidy effective Jan. 1, 2009,
you will need to submit tax forms for 2007.

o
Annual family income is based on the income amount on line 22 of your family’s
prior year federal income tax Form 1040 or 1040EZ. If you are married and you
and your spouse file taxes separately, you will need to add the amounts from
line 22 on Form 1040 or line 4 of Form 1040 EZ.

¯
Once eligible, you will need to certify family size and family income (based on
your family’s prior year federal income tax Form 1040 or 1040EZ) at each Open
Enrollment.

Family Size
[**]% Waiver if Income is less than:
[**]% Discount if Income is less than:
[**]% Discount if Income is less than:
[**]% Discount if Income is less than:
1
$10,400
$13,832
$17,264
$20,800
2
$14,000
$18,620
$23,240
$28,000
3
$17,600
$23,408
$29,216
$35,200
4
$21,200
$28,196
$35,192
$42,400
5
$24,800
$32,984
$41,168
$49,600
6
$28,400
$37,772
$47,144
$56,800
7
$32,000
$42,560
$53,120
$64,000
8
$35,600
$47,348
$59,096
$71,200
9
$39,200
$52,136
$65,072
$78,400
10
$42,800
$56,924
$71,048
$85,600
Effective Jan. 1, 2009 based on FPL for 2008



An Example
Let’s say your family size is 4 and annual family income is $25,000. By checking
line 4 on the chart, you can see
that you could qualify for a [**]% discount because your family earnings are
less than $28,196 (but more than
$21,200). With the [**]% discount, you would pay [**]% of the required
association contribution to the medical plan

ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 11



--------------------------------------------------------------------------------




How can I apply?
It is easy to apply. You should apply during the Open Enrollment period before
enrolling for medical benefits. Applications must be received by [Date]. Follow
these steps:
¯
Complete the certification statement below.

¯
Make a copy of your most recent federal income tax Form 1040 or 1040EZ. If your
current tax form does not include your full list of dependents, please provide a
copy of the divorce decree or other documentation verifying your list of covered
dependents.

¯
Take both items to your Human Resources Representative - or send them to the
Human Resources Department in a sealed envelope marked “Confidential.”

¯
Your application will be reviewed confidentially.

¯
Human Resources will notify you when your application is approved and will give
you instructions on how to [obtain healthcare][receive reimbursement for
out-of-pocket expenses for healthcare received] at our Health Ministry’s
facilities. You will need to proceed through the normal Open Enrollment process
and enroll for medical benefits at that time.

My Certification Statement for the Health Benefits Subsidy
I hereby certify that I meet the family income and family size guidelines
established by Ascension Health. I certify that I am eligible to receive a
Health Benefits Subsidy offered to associates through my Health Ministry. I
understand that any misrepresentation of material fact (or false information
provided) as part of this certification is subject to disciplinary action, up to
and including termination of employment.
Your Name (please print): Date:
Your Signature: Date:
Your Approval for the Health Benefits Subsidy for 2009
This certifies that you have qualified for the Health Benefits Subsidy effective
Jan. 1, 2009. Based on family size and income, you are eligible for the
following Health Benefits Subsidy:
_____ [**]% Discount
_____ [**]% Discount
_____ [**]% Discount
_____ [**]% Waiver
Health Ministry Representative Signature: Date:


This application is not a guarantee of the Health Benefits Subsidy. You must
provide the requested tax forms to be eligible. Your current year base pay must
be less than the prior year family income guideline, for your family size. You
must complete another certification, and be approved by Human Resources, each
year that you continue as a full-time associate if you wish to continue the
Health Benefits Subsidy. If you qualify for the Health Benefits Subsidy
effective Jan. 1, 2009, it will be in effect only until Dec. 31, 2009, unless
you leave employment before then. The Health Benefits Subsidy will end on Dec.
31, 2009 or the earlier date you are no longer in a category of associates
eligible for medical coverage. COBRA coverage will apply at standard COBRA
premium rates.
Ascension Health reserves the right to modify or terminate this policy at any
time, including revision of the annual incomes required for eligibility. This
application is not an employment contract. It is not intended to be a guarantee
of future employment. Any dispute over the Health Benefits Subsidy is subject to
final ruling by the Chief Human Resource Officer. If you have any questions
about the policy, please contact your Human Resources department.










ASCENSION HEALTH CONFIDENTIAL    Exhibit 13    Page 12



--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 14


REPORTS AND DATA SETS












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.

















--------------------------------------------------------------------------------




Exhibit 14
Reports and Data Sets
1.
General

1.1
In accordance with Section 9.2 of the MPSA, Supplier shall provide the following
Reports and data sets at the specified intervals.

2.
Dependent Standard Report Set

2.1
Summary.

(a)
Top twenty (20) Key Performance Indicators – Ascension Health will identify a
set of up to twenty (20) metrics that are included in one or more of the
individual reports listed in this Article 2 for inclusion in this report. The
twenty (20) metrics may be adjusted by each Eligible Recipient to create a
version of such report tailored for the needs of such Eligible Recipient.

(b)
Ascension Income Statement Metrics.

2.2
Registration

(a)
Registration [**].

(b)
Registration [**].

(c)
Registration [**].

2.3
Self- pay and Uncompensated Care.

(a)
Totals for all self-pay patients – This report will provide metrics for all
patients who present as uninsured or self-pay during the period being measured.
The metrics will be [**] during the period.

(b)
Totals for inpatients - This report will provide metrics for scheduled
inpatients who present as uninsured or self-pay during the period being
measured. The metrics will be [**] during the period.

(c)
Totals for emergency department - This report will provide metrics for patients
presenting at the emergency department as uninsured or self-pay during the
period being measured. The metrics will be [**] during the period.

(d)
Pending Conversion [**] – This report will detail the period end [**] who, as a
result of the screening processes have been identified as potentially able to be
converted to a paying solution. The [**] will be stratified into the following
tiers [**].

2.4
Patient [**] Summary – This report will provide metrics relating to the [**]
from patients for individuals admitted during the prior rolling 12 months. The
metrics will be:

(a)
[**].

(b)
[**].

(c)
[**].

2.5
Patient Accounts Receivable - The total dollar amount of open accounts
receivable from patients at the reporting date. The total dollar amount will be
stratified into the following tiers ([**].

2.6
Payor [**] Summary – This report will provide metrics relating to the [**] from
third party payor for individuals admitted during the prior rolling 12 months.
The metrics will be detailed by each third party payor. The specific metrics for
each payor will include [**].

2.7
Payor Accounts Receivable.

(a)
The total dollar amount of open accounts receivable from third party payors at
the reporting date. The total dollar amount will be stratified by payor. For
each payor, the report will be further stratified into the following tiers [**].
The Payor Accounts Receivable report will also provide the aggregate amount of
[**] by payor at the reporting date.

(b)
Payor Accounts Receivable [**]. This report will display for each third party
payor the amount of patient accounts receivable at period end expressed in terms
of [**].

(c)
[**] by Payor – This report will display the dollar amount of [**] by each third
party payor at period end.


ASCENSION HEALTH CONFIDENTIAL    Exhibit 14    Page 1





--------------------------------------------------------------------------------




(d)
[**] Summary – This report will display by each third party payor the dollar
amount of [**] for charges that were previously [**].

3.
Optional Services Reports

3.1
Supplier will provide each Eligible Recipient with additional Reports that
detail the associated outcomes and metrics during the period resulting from any
Optional Services that are being received by such Eligible Recipient.

4.
Implementing the Dependent Services Reports

4.1
General. The Reports associated with the Dependent Services that rely on the RC
Tools will be implemented in three (3) phases. Such Reports will be will be made
available through Supplier’s AHtoAnalytics portal.

(a)
No later than [**] Eligible Recipients will have access to the reports
identified in Sections 2.2 (a), (b), and (c) above.

(b)
No later than [**] Eligible Recipients will have access to the reports
identified in Sections 2.3 (a), (b), (c), (d), 2.5, 2.7 (a), (b), (c) above.

(c)
By [**] Eligible Recipients. will have access to the reports identified in
Sections 2.4 (a), (b), (c), 2.6, 2.7(d), 2.1(a) and (b).

4.2
Any information technology integration requirements needed by the applicable
Eligible Recipients to connect to Supplier’s RC Tools reporting system and the
implementation timelines for the RC Tools shall be set forth in the applicable
Supplement. Reports which rely upon the completed implementation of the RC Tools
in accordance with the applicable Transition Plan will be made available within
thirty (30) days after the completed implementation of such RC Tools.




ASCENSION HEALTH CONFIDENTIAL    Exhibit 14    Page 2





--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 15


TRANSITION PRINCIPLES












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.

















--------------------------------------------------------------------------------




Exhibit 15
Transition Principles


In accordance with Section 4.2(a) of the MPSA, each Transition Plan shall meet
the following requirements:


1.    Transition Plan. For each applicable Supplement, Supplier will perform
Transition Services. As part of the Services and before execution of the
respective Supplement or within the period of time specified in the respective
Supplement, Supplier shall develop and implement, upon the applicable Eligible
Recipient’s written approval, a detailed Transition Plan. Supplier and the
applicable Eligible Recipient shall work collaboratively to assure the
successful implementation of the Transition Plan.
Each Transition Plan will, at a minimum, include the following key components:
1.1
Time Frame: The Transition Plan will specify the date for the commencement of
Services for the applicable Eligible Recipient and will address activities to be
undertaken by each party during the first [**] months of the Services.

1.2    Schedule of leadership and associate communication initiatives.
1.3    Schedule of management and staff training and development.
1.4    Prioritization and implementation plan for key process/technology
initiatives which includes key dates.
1.5
Identification of resources required and available to execute the Transition
Plan and commencement of Services.

1.6
Schedule for delivery of the applicable Eligible Recipient’s financial data
required to support the applicable measurement process.

1.7
Identification of applicable policies affecting financial assistance and billing
practices relating to the uninsured.

1.8    Protocol for System access requests.
1.9
Supplier obligations that are related to compliance training.

1.10
Definition and explanation of what it means for an Eligible Recipient’s
operations for a Service Category to be “participating in” or  have a “level of
participation” as the term is used in Section 5.3 of Exhibit 4-A (Base Fee for
Dependent Services), including any applicable milestones, checkpoints or
acceptances that are required.

1.11    Identification of data requests necessary to support operations.


2.    Ascension Health and other Eligible Recipient Review and Participation.
Supplier shall allow Ascension Health and the respective Eligible Recipient to
monitor, test, and otherwise participate in the transition activities, from time
to time, as requested. The highest level Supplier Personnel responsible for an
applicable Eligible Recipient’s transition shall periodically meet at regular
intervals with such applicable Eligible Recipient Relationship Manager until
completion of the Transition Plan in order to review the status of the
Transition Plan.





ASCENSION HEALTH CONFIDENTIAL    Exhibit 15    Page 2



--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








EXHIBIT 16


EXCLUDED SUPPLIER OWNED MATERIALS












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.















--------------------------------------------------------------------------------




Exhibit 16
Excluded Supplier Owned Materials
1.
[**] Integration Architecture and [**] supporting RC Tools.



2.
Supplier operating tools used to support the RC Tools such as [**].



3.
Supplier training materials and support documentation supporting the RC Tools.



4.
Supplier Knowledge Support materials, MS Excel templates, and MS SharePoint
templates used to support operations in its [**] and “[**]” measurement
processes.






ASCENSION HEALTH CONFIDENTIAL    Exhibit 16    Page 1



--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








ANNEX 1


FORM OF SUPPLEMENT












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.

















--------------------------------------------------------------------------------




Annex 1
Form of Supplement


SUPPLEMENT [x] TO
MASTER PROFESSIONAL SERVICES AGREEMENT


[Instructions for use of this document: This document is intended only as a
template. The Sections and Schedules referred to below can be included or
omitted as applicable for the particular scope of work being added.]


This Supplement [x] (this “Supplement”) is made and entered into as of the __
day of ________, 20__ (the “Supplement Effective Date”) by and between [ ]
(“Local Client”) and [__________], a [________] corporation having offices
[________________] (“Supplier”) (together, the “Local Parties”).


This Supplement is entered into pursuant to and subject to that certain Master
Professional Services Agreement (“Master Professional Services Agreement” or
“MPSA”) dated as of August 6, 2012 by and between Ascension Health and Supplier,
the terms of which, except as may be expressly modified or excluded herein, are
incorporated herein by reference. In accordance with Section 1.1(c) of the MPSA,
any amendment to the MPSA, including amendments made after the Supplement
Effective Date, shall automatically, as of the amendment effective date, be
incorporated into this Supplement, unless otherwise specifically set forth in
such amendment.


NOW THEREFORE, in consideration of the premises and mutual consents set forth
below, the Local Parties hereby agree as follows:
    


1.    Schedules and Attachments.


This Supplement includes each of the following attached Schedules, all of which
are incorporated into this Supplement by this reference:

ASCENSION HEALTH CONFIDENTIAL    Annex 1    Page 1



--------------------------------------------------------------------------------




Schedule A
Initial Transition Plan
Schedule B
Ascension Health Facilities
Schedule C
Supplier Facilities
Schedule D
Pricing
Schedule E
Schedule F
Statement of Work
Reserved
Schedule G
Transitioned Employees
Schedule H
Governance
Schedule I
Local Client Rules
Schedule J
Service Levels
Schedule K
Managed Agreements
Schedule L
Schedule M
Schedule N
Schedule O
Competitors
Contract Employee Roster
Satisfaction Surveys
Administered Expenses
 





2.    Definitions.
Exhibit 1 to the MPSA is hereby supplemented with the definitions set forth
below:


[List any additional definitions specific to this Supplement.]


The definitions added by this Supplement to Exhibit 1 to the MPSA shall apply
only with respect to the Services provided under this Supplement.


3.    Supplement Term.
The Term of this Supplement shall commence as of 12:00:01 a.m., _________ Time
on the Supplement Effective Date and continue until five (5) years after the
MPSA Effective Date at 11:59:59 p.m., unless this Supplement is terminated as
provided herein or in the MPSA, in which case the Term of this Supplement shall
end at 11:59:59 p.m., Central Time, on the effective date of such termination.
Local Client may, at its sole option, extend the Supplement Term for up to two
(2) successive periods of one (1) year each on the terms and conditions set
forth in this Supplement. The Supplement Commencement Date is [        ].


4.    Services.
Supplier shall provide [the Services set forth in Schedule E to this
Supplement.] or [the following Services:]
4.1    Dependent Services
Supplier shall provide to Local Client the Dependent Services set forth in
Exhibit 2 to the MPSA.
[If a health ministry is not purchasing any Dependent Services, delete this
section.]
4.2    Optional Services
Supplier shall provide the following Optional Services to Local Client:

ASCENSION HEALTH CONFIDENTIAL    Annex 1    Page 2



--------------------------------------------------------------------------------




[If a health ministry is purchasing Optional Services, please insert the service
description by referring to Exhibit 4-C. Please note that for Optional Services,
any modification or variances from the descriptions contained in Appendices B
through F should be set forth here.]
5.    Policy and Procedures Manual.
Pursuant to Section 9.1 of the MPSA, Supplier shall perform the Services in
accordance with the Policies and Procedures Manual, except as expressly
specified below:
[Determine if there are any variances to the Policy and Procedures Manual
specific to this Supplement. If there are none, then this section can be
removed. ]
6.    Pricing.
Exhibit 4 to the MPSA is hereby modified and/or supplemented [by Schedule D to
this Supplement.] or [as follows:]
6.1    Dependent Services
a.    Base Fee
The Base Fee for Dependent Services shall be as stated in Exhibits 4-A to the
MPSA.
[If modification to the pricing provision is needed, delete the sentence above
and insert the additional applicable pricing-related terms (e.g. Base Case,
responsibilities matrix, etc.)]
(i)    Fixed Employee and Fixed Overhead Cost
[Insert the fixed employee and fixed overhead cost contemplated by Section 6(a)
of Exhibit 4-A.]
(ii)    Benefits Uplift
[If a health ministry, in its sole discretion, chooses to provide a Benefits
Uplift described in Exhibit 13, which will be paid as an additional Base Fee to
Supplier that Supplier will pay to Transitioned Employees, insert the amount
here. If not, this subsection may be deleted.]
b.    Incentive Fee
[If no modification to pricing provision is needed, please state, “The Incentive
Fee for Dependent Services shall be determined as stated in Exhibits 4-B to the
MPSA.” If modification is needed, insert the additional applicable
pricing-related terms (e.g., Base Case, responsibilities matrix, Operating
Metrics, target setting guidance, measurement for periods prior to July 1, 2012
for ministries that received services under the Legacy Agreement, etc.)]
(i)    Target Setting Process
In accordance with Section 3.1 of Exhibit 4-B to the MPSA, the Local Parties
agree to the following performance target:
[Upon completion of the target setting process, insert a performance target for
each revenue cycle operating metric in the RCA Scorecard. Also, insert an Upper
Bound target and a Lower Bound target for each metric. If applicable, attach the
targets as a new Schedule P. ]

ASCENSION HEALTH CONFIDENTIAL    Annex 1    Page 3



--------------------------------------------------------------------------------




(ii)    Conversions
(A)
Threshold. Pursuant to Section 15.5 of Exhibit 4-B to the MPSA, the Local
Parties agree to determine the baseline cost threshold in the following manner:

[A baseline cost threshold will be determined to account for the applicable
health ministry’s historic costs for Conversions reflected in the baseline in a
manner to be mutually agreed upon herein.]
(B)
Reporting. Pursuant to Section 15.6 of Exhibit 4-B to the MPSA, the Local
Parties agree that Supplier shall provide the following account level reporting
to support the monthly review process for conversions:

[Insert the agreed upon account level reporting.]
(C)
Criteria. The criteria for determining Conversions in Section 15.7 of Exhibit
4-B to the MPSA is hereby modified/supplemented as set forth below:

[Insert any additional criteria or modifications to the criteria in Exhibit 4-B
relating to conversions for the applicable health ministry.]
6.2    Optional Services
[If a health ministry is purchasing Optional Services, please insert the
applicable charges. Please note that for Optional Services, any modification or
variances from the descriptions contained in Appendices B through F should be
set forth here. This section describes any additional applicable pricing-related
terms or attachments (e.g., Base Case, responsibilities matrix, etc.).]
7.    Service Levels.
In accordance with Section 7.1 of the MPSA, Exhibit 3 to the MPSA is hereby
supplemented with those “Service Levels” set forth in Schedule J to this
Supplement.
[This section describes the specific service level metrics unique to a Local
Client that Supplier must meet in providing the Services. If there are no
additional Service Levels, this section can be removed.]
8.    List of Transitioned Employees and Key Supplier Personnel.


8.1
List of Transitioned Employees. Schedule G to this Supplement lists the
Ascension Health Personnel to whom offers of employment shall be made by
Supplier, its Affiliates or Subcontractors pursuant to the terms of Exhibit 13
to the MPSA.



8.2
Key Supplier Personnel. In accordance with Sections 8.2(a)(i) and 8.2(b) of the
MPSA, the Key Supplier Personnel positions under this Supplement are listed
below:



[Please identify the Site Lead.]




9.    Contract Employees.
9.1
Contract Employee Roster. In accordance with Exhibit 5 of the MPSA, the Contract
Employee Roster is set forth in Schedule M.


ASCENSION HEALTH CONFIDENTIAL    Annex 1    Page 4



--------------------------------------------------------------------------------




9.2
Paid Time Off Reimbursement Methodology

[For contract employees, the default PTO reimbursement methodology is for the
Supplier to reimburse the applicable health ministry for PTO earned during each
applicable pay period. If the parties want to deviate from such default
methodology, please specify here. If not, delete this subsection.]
10.    Competitors.
In accordance with Section 8.5(d) of the MPSA and in addition to those entities
listed in Exhibit 10 of the MPSA, the competitors of Local Client are set forth
in Schedule L and shall be considered Direct Ascension Health Competitors.
[This section identifies any additional competitors at the local level. ]
11.    Subcontractors.
In accordance with Section 9.11(a) of the MPSA, the following Subcontractors are
approved by Local Client for the provision of the following types of Services
under this Supplement:


[This section identifies the pre-approved Supplier Subcontractors, and should
also specify which Services each Subcontractor will provide. ]


Approved Subcontractor
Service Location
Types of Services
 
 
 
 
 
 
 
 
 



12.    Ascension Health Facilities.


In accordance with Section 6.1(a) and 6.2 of the MPSA, Supplier may provide the
Services at or from those Ascension Health Facilities set forth in Schedule B.
[This section identifies the Ascension Health Facilities from which Supplier may
perform Services. If there are none applicable, then this section can be
removed.]
13.    Supplier Facilities.
In addition to those Supplier Facilities set forth in Exhibit 7 of the MPSA,
Supplier may provide the Services at or from those Supplier Facilities set forth
in Schedule C.
[This section identifies the Supplier Facilities in addition to Exhibit 7. If
there are none applicable, then this section can be removed.]
14.    Initial Transition Plan.


In accordance with Section 4.2 of the MPSA, Supplier shall perform the
Transition Services and provide the deliverables specified in the initial
Transition Plan attached as Schedule A to this Supplement.



ASCENSION HEALTH CONFIDENTIAL    Annex 1    Page 5



--------------------------------------------------------------------------------




[This section describes the requirements to be included in the Transition Plan
(e.g., Transition Milestone). If this concept is not applicable (e.g., for a
Local Client where Supplier is already providing Services), then this section
can be removed.]


15.    Termination Transition Date.


In accordance with Section 4.2(g) of the MPSA, the “Termination Transition Date”
is [ ].
[This section identifies the Termination Transition Date. If this concept is not
applicable (e.g., for a Local Client where Supplier is already providing
Services), then this section can be removed.]


16.    Satisfaction Surveys.


In accordance with Section 7.4 of the MPSA, Supplier shall conduct the customer
satisfaction surveys, if any, described on Schedule N to this Supplement.


[Explain who is administering the survey and how frequently, and how the results
are to be reported and how they will be used. If there are no satisfaction
surveys that are applicable, this section can be removed.]
  
17.    Managed Agreements.
In accordance with Sections 4.5(c), 6.5 and 6.6 of the MPSA, all contracts that
are within the scope of the Services will be assigned to Supplier, except for
those contracts listed on Schedule K.


[Include in Schedule K any Third Party Contracts that will not be assigned to
Supplier. The schedule should also list the applicable Managed Third Party.]
18.    Ascension Health Provided Equipment.


In accordance with Section 6.5(e) of the MPSA, Local Client shall provide
Supplier with the following Ascension Health Provided Equipment for the purpose
of performing the Services for the specified period:
Client Facility Location
Quantity
Description of Client Provided Equipment
Duration
 
 
 
 
 
 
 
 



19.    Governance.


19.1
General. Exhibit 6 to the MPSA is hereby supplemented by Schedule H to this
Supplement.

[Populate Schedule H with specific details related to governance at the local
level. If nothing more is applicable, then remove the reference to Schedule H.]
19.2
Supplier Executive Sponsor

In accordance with Section 8.3 of the MPSA the Supplier Executive Sponsor is
[_____].

ASCENSION HEALTH CONFIDENTIAL    Annex 1    Page 6



--------------------------------------------------------------------------------




19.3
Eligible Recipient Relationship Manager

In accordance with Section 10.1(b) of the MPSA the Eligible Recipient
Relationship Manager is     [_____].
19.4
Meetings

In accordance with Section 9.3(b) of the MPSA, in addition to those meetings
specified in the MPSA, Transition Plan, Policy and Procedures Manual, and
Exhibit 6, representatives of the Local Parties shall have the following
meetings:
[List any additional meeting requirements specific to this Supplement here.]
20.    Administered Expenses.
In accordance with Section 11.2(a) of the MPSA, the Administered Expenses are
set forth in Schedule O.
[List any Administered Expenses specific to this Supplement. If none apply, then
remove this reference and section.]
21.    Disengagement Services.
In addition to and in accordance with Section 20.7 of the MPSA, Supplier shall
provide the following Disengagement Services:
[List any additional Disengagement Services specific to this Supplement here. If
there are none, then this section can be removed.]
22.    Local Client Rules and Policies.
In accordance with Section 6.2(b) and 13.3 of the MPSA, additional rules and
regulations that apply to this Supplement are set forth in Schedule I.
[List any Local Client-specific standards and policies, including Personal Data
policies, that should be included in this Supplement. ]
23.    Supplier Laws.
In addition to and in accordance with Section 15.7(d) of the MPSA, Supplier
shall be responsible for the following compliance functions:
[This section lists any additional compliance functions that Supplier is
obligated to perform.]
24.    Technology.
24.1    Generally
Supplier shall provide the following Software and/or Equipment for performance
of the Services at no additional cost to Local Client:

ASCENSION HEALTH CONFIDENTIAL    Annex 1    Page 7



--------------------------------------------------------------------------------




[Please describe the Software that will be needed. Will there be any interfaces
needed? If so, please describe the interfaces. Will there be any hardware or
Equipment that is needed? If so, please describe. Will there be any network or
internet access that is needed? If so, please describe.]
24.2     Terms and Conditions
[Are there any terms and conditions that need to accompany any of the foregoing
(e.g., software license terms and conditions, access limitations, refresh
cycles, etc.)]
24.3     Technology Requirements
[Is there any network, equipment or connectivity requirement that an Eligible
Recipient must provide?]
25.    Legacy Agreement.
Pursuant to the Affiliate Schedule between Supplier and Local Client, Supplier
has already been providing revenue cycle services to Local Client, and the Local
Parties intend to replace such Affiliate Schedule with this Supplement and the
terms of the MPSA. Upon the execution of this Supplement, the Affiliate Schedule
between Local Client and Supplier is hereby terminated and all services, rights
responsibilities of the Local Parties will be governed by this Supplement as of
the Supplement Effective Date.
[This Section 25 may be deleted if the Local Client has not been receiving
services from Supplier under an Affiliate Schedule.]
26.    Local Client Authorized Signatories.


The Local Client personnel set forth below are hereby approved by Local Client
to execute and initiate change orders and Work Orders in connection with this
Supplement.
    
Name
Title/Role
 
 
 
 



27.    Termination


Notwithstanding Section 18.2(e) and in addition to the termination rights set
forth in Section 20 of the MPSA, the Local Parties agree as follows:


27.1    Where Supplier provides no Dependent Services (e.g., only Optional
Service) to Local Client, Local Client may terminate for convenience this
Supplement and/or any Work Order under this Supplement, in whole or in part, by
providing thirty (30) days’ prior written notice to Supplier, unless otherwise
provided for in the applicable Optional Services Rider. Such Local Client will
not incur any fee, charge, reimbursable expense, or liquidated damages (as set
forth in Section 18.2(e) of the MPSA) in connection with such termination,
unless otherwise provided for in the applicable Optional Services Rider.


27.2    Where Supplier provides a mixture of Optional Services and Dependent
Services, Local Client may terminate for convenience any Optional Service
provided pursuant to this Supplement and/or any Work

ASCENSION HEALTH CONFIDENTIAL    Annex 1    Page 8



--------------------------------------------------------------------------------




Order under this Supplement by providing thirty (30) day’s prior written notice
to Supplier, unless otherwise provided for in the applicable Optional Services
Rider. Such Local Client will not incur any fee, charge, reimbursable expense,
or liquidated damages (as set forth in Section 18.2(e) of the MPSA) in
connection with such termination, unless otherwise provided for in the
applicable Optional Services Rider.


27.3    Where Supplier provides Optional Services pursuant to an Optional
Services Rider, Local Client may terminate for convenience such Optional
Services Rider, in whole or in part, by providing thirty (30) days’ prior
written notice to Supplier, unless otherwise provided for in the applicable
Optional Services Rider. Such Local Client will not incur any fee, charge,
reimbursable expense, or liquidated damages (as set forth in Section 18.2(e) of
the MPSA) in connection with such termination, unless otherwise provided for in
the applicable Optional Services Rider.




28.    MPSA Terms.


In accordance with Section 1.1(c) of the MPSA, the following terms and
conditions of the MPSA shall be excluded from incorporation into this
Supplement:


[By default all of the terms and conditions of the MPSA apply to this
Supplement. If there are any terms and conditions from the MPSA that should not
apply to this Supplement, they should be listed here.]




SIGNATURE PAGE FOLLOWS






[SPACE LEFT INTENTIONALLY BLANK]





ASCENSION HEALTH CONFIDENTIAL    Annex 1    Page 9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Local Parties have caused this Supplement to be executed
by their respective duly authorized representatives as of the Supplement
Effective Date.


[SUPPLIER]
 
[LOCAL CLIENT]




 
 
By:
 
 
By:
 
 
 
 
 
 
Name:
 
 
Name:
 
 
 
 
 
 
Title:
 
 
Title:
 
 
 
 
 
 



    



ASCENSION HEALTH CONFIDENTIAL    Annex 1    Signature Page 1



--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.




ANNEX 2


FORM OF ANNUAL ATTESTATION












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.











--------------------------------------------------------------------------------




Annex 2


Form Of Annual Attestation






Through this Annual Attestation, Accretive Health, Inc. represents and certifies
that all Ascension Health Data and De-identified Ascension Health Data (as
defined in the Agreement) have only been used in the manner prescribed by the
Master Professional Services Agreement by and between Ascension Health and
Accretive Health, Inc., dated ____________ (“Agreement”), including, but not
limited to, the restrictions set forth in Article 13 of the Agreement.








IN WITNESS WHEREOF, Accretive Health, Inc. has caused this Annual Attestation to
be signed by its authorized representatives effective on the date and year
written below.




Accretive Health, Inc. (“Supplier”)
 
By:                  
 
Name:                  
 
Title:                  
 
Date:                  
 






ASCENSION HEALTH CONFIDENTIAL    Annex 2    Page 2



--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
and
RC TOOLS ASP AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.
 






ANNEX 3
FORM OF HIPAA BUSINESS ASSOCIATE ADDENDUM












This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.













--------------------------------------------------------------------------------




HIPAA Business Associate Addendum


Ascension Health is a business associate of its Affiliates, the Health
Ministries and their Subsidiary Organizations (collectively, the "Health
Ministries"), which are covered entities under HIPAA ("Covered Entity or
"Covered Entities"). Contractor agrees that (1) this HIPAA Business Associate
Addendum is entered into for the benefit of Ascension Health and its Covered
Entities; (2) each Covered Entity shall be and constitutes an intended third
party beneficiary of the terms and conditions of this HIPAA Business Associate
Addendum.
Pursuant to the Master Professional Services Agreement and the RC Tools ASP
Agreement (each an “Agreement” and collectively “Agreements”) between Ascension
Health and Accretive Health, Inc. ("Contractor" or "Business Associate"),
Contractor performs functions or activities involving the use and/or disclosure
of protected health information (“PHI”) on behalf of the Covered Entities,
whether received from the Covered Entity or from Ascension Health on behalf of a
Covered Entity, and therefore, Contractor functions as a business associate of
the Covered Entities. Contractor, therefore, agrees to the following terms and
conditions set forth in this HIPAA Business Associate Addendum.


1.
Definitions. For purposes of this Addendum, the terms used herein, unless
otherwise defined, shall have the same meanings as used in the Health Insurance
Portability and Accountability Act of 1996, and any amendments or implementing
regulations ("HIPAA"), or the Health Information Technology for Economic and
Clinical Health Act (Title XIII of the American Recovery and Reinvestment Act of
2009), and any amendments or implementing regulations ("HITECH").

2.
Compliance with Applicable Law. The parties acknowledge and agree that,
beginning with the relevant effective dates, Business Associate shall comply
with its obligations under this Addendum and with all obligations of a business
associate under HIPAA, HITECH and other related laws, as they exist at the time
this Addendum is executed and as they are amended, for so long as this Addendum
is in place.

3.
Permissible Use and Disclosure of Protected Health Information. Business
Associate may use and disclose PHI to carry out its duties to a Covered Entity
pursuant to the terms of the Agreements. Business Associate may also use and
disclose PHI (i) for its own proper management and administration, and (ii) to
carry out its legal responsibilities. If Business Associate discloses Protected
Health Information to a third party for either above reason, prior to making any
such disclosure, Business Associate must obtain: (i) reasonable assurances from
the receiving party that such PHI will be held confidential and be disclosed
only as required by law or for the purposes for which it was disclosed to such
receiving party; and (ii) an agreement from such receiving party to immediately
notify Business Associate of any known breaches of the confidentiality of the
PHI.

4.
Limitations on Uses and Disclosures of PHI. Business Associate shall not, and
shall ensure that its directors, officers, employees, and agents do not, use or
disclose PHI received from a Covered Entity or Ascension Health in any manner
that is not permitted or required by the Agreements, this Addendum, or required
by law. All uses and disclosures of, and requests by Business Associate for, PHI
are subject to the minimum necessary rule under HIPAA and HITECH and shall be
limited to the information contained in a limited data set, to the extent
practical, unless additional information is needed to accomplish the intended
purpose, or as otherwise permitted in accordance with Section 13405(b) of HITECH
and any implementing regulations.

5.
Required Safeguards To Protect PHI. Business Associate agrees that it will
implement appropriate safeguards in accordance with HIPAA and HITECH to prevent
the use or disclosure of PHI other than pursuant to the terms and conditions of
this Addendum. Business Associate will provide its policies and procedures that
set forth these safeguards, at least annually to Covered Entity.

6.
Reporting of Improper Uses and Disclosures of PHI. Business Associate shall
immediately (within 48 hours) report to the affected Covered Entity and
Ascension Health a use or disclosure of PHI not provided for in this Addendum by
Business Associate, its officers, directors, employees, or agents, or by a third
party to whom Business Associate disclosed PHI.


ASCENSION HEALTH CONFIDENTIAL    HIPAA BAA    Page 4



--------------------------------------------------------------------------------




7.
Reporting of Breaches of Unsecured PHI. Business Associate shall immediately
(within 48 hours) report a breach of unsecured PHI to the affected Covered
Entity and Ascension Health in accordance with 45 C.F.R. §§ 164.400-414.
Business Associate shall cooperate with Ascension Health and the Covered
Entity's breach notification and mitigation activities, and shall be responsible
for [**] incurred by Ascension Health and the Covered Entity for those
activities, including attorney fees, media and public relations consultants,
forensic analysts and engineers, and related third party expert services.
Ascension Health, at its own election, may participate in efforts to analyze,
mitigate and remediate any wrongful use or disclosure under Section 6, any
breach under Section 7, and/or any security incident under Section 14(d).
Business Associate will allow Ascension Health or Ascension Health's designated
representatives to access any hardware, software and systems relevant to such
event and both parties will work cooperatively to facilitate an assessment and
appropriate corrective action.

8.
Mitigation of Harmful Effects. Business Associate agrees to mitigate, to the
extent practicable, any harmful effect of a use or disclosure of PHI by Business
Associate in violation of the requirements of this Addendum, including, but not
limited to, compliance with any state law or contractual data breach
requirements.

9.
Agreements by Third Parties. Business Associate shall enter into an agreement
with any agent or subcontractor of Business Associate that will have access to
PHI. Pursuant to such agreement, the agent or subcontractor shall agree to be
bound by the same restrictions, terms, and conditions that apply to Business
Associate under this Addendum with respect to such PHI. Business Associate shall
provide copies of such agreements to Ascension Health, upon request.

10.
Access to Information. Within five (5) days of a request by a Covered Entity for
access to PHI about an individual contained in a Designated Record Set, Business
Associate shall make available to the Covered Entity such PHI for so long as
such information is maintained by Business Associate in the Designated Record
Set, as required by 45 C.F.R. § 164.524. In the event any individual delivers
directly to Business Associate a request for access to PHI, Business Associate
shall within [**] days forward such request to the Covered Entity.

11.
Availability of PHI for Amendment. Within five (5) days of receipt of a request
from a Covered Entity for the amendment of an individual's PHI or a record
regarding an individual contained in a Designated Record Set (for so long as the
PHI is maintained in the Designated Record Set), Business Associate shall
provide such information to the Covered Entity for amendment and incorporate any
such amendments in the PHI as required by 45 C.F.R. § 164.526. In the event any
individual delivers directly to Business Associate a request for amendment to
PHI, Business Associate shall within [**] days forward such request to the
Covered Entity.

12.
Documentation of Disclosures. Business Associate agrees to document disclosures
of PHI and information related to such disclosures as would be required for a
Covered Entity to respond to a request by an individual for an accounting of
disclosures of PHI in accordance with 45 C.F.R. § 164.528.

13.
Accounting of Disclosures. Within five (5) days of notice by a Covered Entity to
Business Associate that it has received a request for an accounting of
disclosures of PHI regarding an individual during the six (6) years prior to the
date on which the accounting was requested, Business Associate shall make
available to the Covered Entity information to permit the Covered Entity to
respond to the request for an accounting of disclosures of PHI, as required by
45 C.F.R. § 164.528. In the case of an electronic health record maintained or
hosted by Business Associate on behalf of a Covered Entity, the accounting
period shall be three (3) years and the accounting shall include disclosures for
treatment, payment and healthcare operations, in accordance with the applicable
effective date of Section 13402(a) of HITECH. In the event the request for an
accounting is delivered directly to Business Associate, Business Associate shall
within [**] days forward such request to the Covered Entity.

14.
Electronic PHI. To the extent that Business Associate creates, receives,
maintains or transmits electronic PHI on behalf of a Covered Entity, Business
Associate shall:

(a)
Comply with 45 C.F.R. §§164.308, 310, 312, and 316 in the same manner as such
sections apply to a covered entity, pursuant to Section 13401(a) of HITECH, and
otherwise implement administrative,


ASCENSION HEALTH CONFIDENTIAL    HIPAA BAA    Page 5



--------------------------------------------------------------------------------




physical and technical safeguards that reasonably and appropriately protect the
confidentiality, integrity and availability of electronic PHI;
(b)
Business Associate shall provide to Ascension Health upon request the network
configuration and security profile of all servers hosting, processing or
transmitting PHI;

(c)
Business Associate shall provide Ascension Health with a copy of its documented
security risk analysis and security program, and at least [**] provide a
certification that a [**] has been completed;

(d)
Ensure that any agent to whom Business Associate provides electronic PHI agrees
to implement reasonable and appropriate safeguards to protect it; and

(e)
Immediately (within [**] hours) report to the affected Covered Entity and
Ascension Health any security incident of which Business Associate becomes
aware.

15.
Judicial and Administrative Proceedings. In the event Business Associate
receives a subpoena, court or administrative order or other discovery request or
mandate for release of PHI, the affected Covered Entity and Ascension Health
shall have the right to control Business Associate's response to such request.
Business Associate shall notify the Covered Entity and Ascension Health of the
request as soon as reasonably practicable, but in any event within [**] days of
receipt of such request. Business Associate shall immediately (within [**]
hours) notify, and continuously update, the affected Covered Entity and
Ascension Health of the initiation of any state or federal governmental inquiry,
investigation, claim or action against Business Associate involving Business
Associate's compliance with HIPAA, HITECH, related state or federal law, or this
Addendum.

16.
Availability of Books and Records. Business Associate hereby agrees to make its
internal practices, books, and records relating to the use and disclosure of PHI
available to the Secretary of the Department of Health and Human Services for
purposes of determining compliance with HIPAA and HITECH.

17.
Breach of Contract by Business Associate. In addition to any other rights the
Ascension Health may have in the Agreements, this Addendum or by operation of
law or in equity, upon Covered Entity’s knowledge of a material breach by
Contractor of this Addendum, Ascension Health shall inform Contractor in writing
of such breach and provide Contractor an opportunity to cure the breach within a
specified time period, in accordance with the notification procedures identified
in the applicable Agreement.  If Contractor does not cure the breach within such
time period, Ascension Health may immediately terminate this Addendum and the
applicable Agreement as it applies to a Covered Entity upon written notice to
Contractor.

18.
Effect of Termination of Agreement. Upon the termination of the applicable
Agreement or this Addendum for any reason, Business Associate shall return to a
Covered Entity or, at the Covered Entity's direction, destroy all PHI received
from the Covered Entity that Business Associate maintains in any form, recorded
on any medium, or stored in any storage system. This provision shall apply to
PHI that is in the possession of Business Associates or agents of Business
Associate. Business Associate shall retain no copies of the PHI. Business
Associate shall remain bound by the provisions of this Addendum, even after
termination of the applicable Agreement or Addendum, until such time as all PHI
has been returned or otherwise destroyed as provided in this Section.

19.
Injunctive Relief. Business Associate stipulates that its unauthorized use or
disclosure of PHI while performing services pursuant to this Addendum would
cause irreparable harm to a Covered Entity, and in such event, the Covered
Entity shall be entitled to institute proceedings in any court of competent
jurisdiction to obtain damages and injunctive relief.

20.
Indemnification. Business Associate shall indemnify and hold harmless the
Covered Entities, Ascension Health and their officers, trustees, employees, and
agents from any and all claims, penalties, fines, costs, liabilities or damages,
including but not limited to reasonable attorney fees, incurred by the Covered
Entities or Ascension Health arising from a violation by Business Associate of
its obligations under this Addendum.


ASCENSION HEALTH CONFIDENTIAL    HIPAA BAA    Page 6



--------------------------------------------------------------------------------




21.
Exclusion from Limitation of Liability. To the extent that Business Associate
has limited its liability under the terms of an Agreement, whether with a
maximum recovery for direct damages or a disclaimer against any consequential,
indirect or punitive damages, or other such limitations, all limitations shall
exclude any damages to Ascension Health or a Covered Entity arising from
Business Associate's breach of its obligations relating to the use and
disclosure of PHI.

22.
Owner of PHI. Under no circumstances shall Business Associate be deemed in any
respect to be the owner of any PHI used or disclosed by or to Business Associate
by Covered Entity or Ascension Health.

23.
Third Party Rights. The terms of this Addendum do not grant any rights to any
parties other than Business Associate, Ascension Health and the Covered
Entities.

24.
Independent Contractor Status. For the purposed of this Addendum, Business
Associate is an independent contractor, and shall not be considered an agent of
Ascension Health or of a Covered Entity.

25.
Changes in the Law. The parties shall amend this Addendum to conform to any new
or revised legislation, rules and regulations to which a Covered Entity is
subject now or in the future.

26.
Conflicts. If there is any direct conflict between the Agreements and this
Addendum, the terms and conditions of this Addendum shall control.



BUSINESS ASSOCIATE:                ASCENSION HEALTH:
By:___/s/ Greg Kazarian_____________        By:____/s/ Katherine
Arbuckle________
Name:___ Greg Kazarian ____________        Name:___ Katherine Arbuckle _______
Title:____Senior Vice President________        Title:_____Senior VP and
CFO________
Date:____August 6, 2012__________        Date:____August 6, 2012__________





ASCENSION HEALTH CONFIDENTIAL    HIPAA BAA    Page 7



--------------------------------------------------------------------------------








MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








ANNEX 4


FORM OF RC TOOLS ASP AGREEMENT






























This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.






















--------------------------------------------------------------------------------




































RC TOOLS APPLICATION SERVICE PROVIDER AGREEMENT
between
Ascension Health
and
Accretive Health, Inc.








Effective as of [ ]










This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.









--------------------------------------------------------------------------------




















--------------------------------------------------------------------------------




RC Tools ASP Agreement
This RC Tools Application Service Provider Agreement (this “ASP Agreement”) is
entered into effective [________] (“ASP Effective Date”), by and between
Ascension Health, a Missouri nonprofit corporation having a principal place of
business at 4600 Edmundson Road, St. Louis, Missouri 63134 (“Ascension Health”)
and Accretive Health, Inc., a Delaware corporation having a principal place of
business in Chicago, Illinois (“Supplier”) (each, a “Party”, and together, the
“Parties”). However, Supplier’s obligations under this ASP Agreement for an
applicable Eligible Recipient shall only commence after such Eligible Recipient
has executed an enrollment form (which is attached as Schedule G) with Supplier,
indicating that such Eligible Recipient is electing to receive the ASP Services
described herein (“Enrollment”).
This ASP Agreement shall become effective after the applicable termination date
and provision of disengagement services under the applicable Supplement between
an Eligible Recipient and Supplier and after such Enrollment has been completed
and signed by the applicable Eligible Recipient (the “Enrollment Effective
Date”); provided that such Enrollment must be executed by such Eligible
Recipient within [**] months after the cessation of any applicable disengagement
services under the applicable Supplement. When the ASP Agreement is incorporated
by reference into an Enrollment, except with respect to an approval right or
consent of Ascension Health as set forth in this ASP Agreement or to the extent
the context dictates otherwise, all references to Ascension Health shall be
deemed to be references to the applicable Eligible Recipient.


1.
INTRODUCTION.

a.    Associated Contract Documents. This ASP Agreement includes each of the
following Schedules, all of which are incorporated into this ASP Agreement by
this reference.


Schedule A    Services and Fees
Schedule B    Maintenance and Support Services
Schedule C    Service Levels
Schedule D    Annual Attestation
Schedule E    Ascension Health Rules and Requirements
Schedule F    Supplier Facilities
Schedule G    Enrollment Form


b.    Definitions. The following terms used herein shall have the following
meanings:
“Acceptance Criteria” has the meaning given in Section 2(c).
“Affiliate” means, generally, with respect to any Entity, any other Entity
Controlling, Controlled by or under common Control with such Entity.
“Ascension Health” has the meaning given in the preamble.
“Ascension Health Data” means any data or information of Ascension Health or any
Eligible Recipient that is provided to or obtained by Supplier in connection
with the negotiation and execution of this ASP Agreement or the performance of
its obligations under this ASP Agreement, including data and information with
respect to the businesses, past current and prospective customers, operations,
facilities, products, insurance policies, policy holders, applicants or other
prospective customers, rates, regulatory compliance, competitors, consumer
markets, assets, expenditures, mergers, acquisitions, divestitures, billings,
collections, revenues and finances of Ascension Health or any Eligible
Recipient. Ascension Health Data also means any data or information of Ascension
Health or an Eligible Recipient (i) created, generated, collected or processed
by Supplier in the performance of its obligations under this ASP Agreement,
including data processing input and output, asset information, reports, third
party service and product agreements of Ascension Health or an Eligible
Recipient, retained expenses and administered expenses or (ii) that resides in
or is accessed through software, equipment or systems provided, operated,
supported, or used by Supplier in connection with the ASP Services, as well as
information derived from this data and information. Ascension Health Data shall
not include any Supplier Confidential Information.

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 1



--------------------------------------------------------------------------------




“Ascension Health Export Materials” has the meaning given in Section 6(j)(ii).
“Ascension Health Standards” has the meaning given in Section 3(b).
“Ascension Health Network” has the meaning given in Section 7(d).
“ASP Agreement” means this RC Tools Application Services Provider Agreement
along with its Schedules and any exhibits or attachments referenced in its
Schedules.
“ASP Agreement Terms” has the meaning given in Section 8(b)(v).
“ASP Access Codes” has the meaning given in Section 2(b).
“ASP Effective Date” has the meaning given in the preamble.
“ASP Services” has the meaning given in Section 2(a).
“Audit Period” has the meaning given in Section 5(a).
“Authorized User” has the meaning given in Section 2(d).
“Bankruptcy Code” has the meaning given in Section 14(d)(ii).
“Bankruptcy Rejection” has the meaning given in Section 14(d)(ii).
“Change Request” has the meaning given in Section 2(i).
“Change Response” has the meaning given in Section 2(i).
“Charges” has the meaning given in Schedule A.
“Claim” has the meaning given in Section 16(a).
“Confidential Information” has the meaning given in Section 8(a).
“Contract Records” has the meaning given in Section 5(a).
“Control” and its derivatives means: (a) the legal, beneficial, or equitable
ownership, directly or indirectly, of (i) at least fifty percent (50%) of the
aggregate of all voting equity interests in an Entity or (ii) equity interests
having the right to at least fifty percent (50%) of the profits of an Entity or,
in the event of dissolution, to at least fifty percent (50%) of the assets of an
Entity; (b) the right to appoint, directly or indirectly, a majority of the
board of directors; (c) the right to control, directly or indirectly, the
management or direction of the Entity by contract or corporate governance
document; or (d) in the case of a partnership, the holding by an Entity (or one
of its Affiliates) of the position of sole general partner.
“Controls Audit” has the meaning given in Section 5(h).
“De-identified” has the meaning given in Section 9(e)(i).
“Direct Ascension Health Competitors” means the Entities identified as direct
competitors of the applicable Eligible Recipient in the corresponding
Supplement, as well as their Affiliates, successors and assigns, as such list of
Entities may reasonably be modified by Ascension Health from time to time.
“Directive” means Directive 95/46/EC of the European Parliament and of the
Council of 24 October 1995 on the protection of individuals with regard to the
processing and free movement of personal data.
“Disengagement Plan” has the meaning given in Section14(g).
“Disengagement Services” has the meaning given in Section14(g)(i).
“Documentation” means all user manuals and product specifications published by
Supplier (in any format) relating to the operation and functionality of the ASP
Services that is in existence as of the ASP Effective Date and any
modifications, enhancements, updates, upgrades and revisions thereof.
“Eligible Recipients” means an Eligible Recipient (as defined in the MPSA) who
received services pursuant to a Supplement under the MPSA.

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 2



--------------------------------------------------------------------------------




“Enrollment” has the meaning given in the preamble.
“Enrollment Effective Date” means, with respect to an individual Enrollment, the
meaning given in the preamble to such Enrollment.
“Entity” means a corporation, partnership, joint venture, trust, limited
liability company, limited liability partnership, association or other
organization or entity.
“Equipment” means all computing, networking and communications equipment
procured, provided, operated, supported, or used by an Eligible Recipient,
Supplier or an Authorized User in connection with the ASP Services, including
mainframe, midrange, server and distributed computing equipment and associated
attachments, features, accessories, peripheral devices, and cabling.
“Ethical and Religious Directives” has the meaning given in Schedule E.
“Illicit Code” has the meaning given in Section 6(g)(ii).
“Indemnified Group” has the meaning given in Section 16(a).
“Laws” means all federal, state, provincial, regional, territorial and local
laws, statutes, regulations, rules, executive orders, supervisory requirements,
Directives, circulars, opinions, interpretive letters and official releases of
or by any government, or any authority, department or agency thereof or self
regulatory organization (“SRO”), including Privacy Laws. The definition of Laws
shall include Privacy Laws. For purposes of this ASP Agreement, Laws shall also
include all generally accepted accounting principles (“GAAP”), as such
principles may be modified during the Term by the Public Company Accounting
Oversight Board or other applicable authorities.
“Link” has the meaning given in Section 18(g).
“Maintenance and Support” has the meaning given in Section 2(g).
“Malicious Code” means (i) any code, program, or sub-program whose knowing or
intended purpose is to damage or maliciously interfere with the operation of the
computer system containing the code, program or sub-program, or to halt, disable
or maliciously interfere with the operation of the software, code, program, or
sub-program, itself, or (ii) any device, method, or token that permits any
person to circumvent the normal security of the software or the system
containing the code.
“MPSA” or “Master Professional Services Agreement” has the meaning in the
definition of Supplement.
“Materials” means, collectively, software, literary works, other works of
authorship, documented specifications, designs, analyses, processes,
methodologies, concepts, inventions, know-how, programs, program listings,
programming tools, documentation, reports, drawings, databases, spreadsheets,
machine-readable text and files financial models and work product, whether
tangible or intangible.
“New Services” means new services or significant changes to existing ASP
Services requested by Ascension Health, (i) that impose materially different
obligations on Supplier, (ii) that require materially different levels of
effort, resources or expense from Supplier, and (iii) for which there is no
current charging methodology.
“Official” has the meaning given in Section 6(k).
“Permitted Auditors” has the meaning given in Section 5(b).
“Personal Data” whether or not capitalized, has the meaning given in the
Directive.
“Personnel” means the employees, agents, contractors, and representatives of a
party and its subcontractors, whether or not Affiliates of such party.
“Privacy Laws” means Laws that relate to the confidentiality, security and
protection of personally-identifiable information, customer information,
electronic data privacy, trans-border data flow or data protection.
“RC Tools” means AHtoAccess, AHtoCharge, YBFU (Yield Based Follow Up),
AHtoContract, AHtoRemit, and AHtoAnalytics and all functionality supported in
the various tabs, forms, extensions and reports associated with these tools.

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 3



--------------------------------------------------------------------------------




“Security Incident” has the meaning given in Section 9(b)(iv).
“Service Levels” has the meaning given in Section 3(a).
“Service Level Credits” has the meaning given in Schedule C.
“Subcontractors” means subcontractors (of any tier) of Supplier, including
Affiliates of Supplier.
“Supplement” means a supplement that has been executed pursuant to that Master
Professional Services Agreement by and between Ascension Health and Supplier
(“MPSA”) for the performance of certain revenue cycle services as described
therein.
“Supplier” has the meaning given in the preamble.
“Supplier Facility” means the locations designated as “Supplier Facilities” that
are listed in Schedule F.
“Supplier Personnel” means those employees, representatives, contractors,
subcontractors and agents of Supplier, Subcontractors and Supplier Affiliates
who perform any ASP Services under this ASP Agreement.
“Term” has the meaning given in Section 13.
“Use” means access, configure, (among Ascension Health and Eligible Recipients),
execute, operate, display, provide training and user support and otherwise use.


2.
ASP SERVICES.

a.    General. Supplier will provide the applicable Eligible Recipients with the
Use of the RC Tools, software, Documentation, applications, hosting services,
training services, Maintenance and Support services, administrative services and
other activities related to the RC Tools described herein and in Schedules A and
B (“ASP Services”). In addition to the RC Tools, the ASP Services will include
the Use of the software, systems, equipment, network resources, data or
Materials owned or controlled by Supplier to provide the RC Tools. The ASP
Services will include all related services, functions or responsibilities that
are inherent, necessary or a customary part of the ASP Services or that are
required or reasonably necessary for the proper performance and the provision of
the ASP Services, even if said services, functions or responsibilities are not
specifically described in this ASP Agreement. Supplier understands that
Ascension Health and the applicable Eligible Recipient has made no promises or
representations whatsoever as to the amount or potential amount of business that
Supplier can expect at any time during the term of this ASP Agreement.
b.    Set-Up of ASP Services. On or before the commencement date of the ASP
Services, Supplier will complete all tasks required to make the ASP Services
accessible to individuals and entities designated by Ascension Health or the
applicable Eligible Recipient, including (i) implementing any required
interfaces for receiving the ASP Services, (ii) delivering to Ascension Health
and the applicable Eligible Recipient any proprietary and/or non-proprietary
software and related Documentation necessary to access and receive the ASP
Services, (iii) assigning all security access, passwords and user IDs necessary
to access the RC Tools and receive the ASP Services (“ASP Access Codes”),
(iv) preparing data designated by Ascension Health for use on or with the ASP
Services.
c.    Acceptance of Set-Up. Upon the completion of all set-up of ASP Services
and such other tasks by Supplier that are a pre-requisite to use the ASP
Services in a live, non-test environment, Supplier will verify that the ASP
Services are in full compliance with all applicable specifications and
Documentation and the representations specified in this ASP Agreement
(collectively, the “Acceptance Criteria”).
d.    Authorized Users. Access to the ASP Services will be used only by
Ascension Health, the applicable Eligible Recipient and the employees,
contractors (but excluding direct competitors of Supplier), subcontractors,
agents, and representatives of the applicable Eligible Recipients (other than
Supplier and its Subcontractors) designated by Ascension Health or such Eligible
Recipient to receive or use the ASP Services provided by Supplier for the
purpose of continuation of ASP Services (or like services) provided to an
Eligible Recipient that previously received services under a Supplement
(individually and collectively, “Authorized Users”).
e.    ASP Access Codes. Supplier will permit access to the ASP Services via the
Internet, using the latest version of Internet Explorer that Ascension Health is
using as of the ASP Effective Date (and supporting the last two prior major
releases) and using ASP Access Codes assigned by Supplier. Supplier will be
responsible for assigning, disabling

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 4



--------------------------------------------------------------------------------




and otherwise administering ASP Access Codes. Supplier will grant ASP Access
Codes to, and only to, the Authorized Users designated in writing by Ascension
Health or the applicable Eligible Recipient. Supplier will immediately disable
all ASP Access Codes for, and prevent access to the ASP Services by, any
individual upon Ascension Health’s or the applicable Eligible Recipient’s
request. ASP Access Codes will be deemed Confidential Information of both
Parties.
f.    Grant of License for ASP Services. Supplier grants, and represents and
warrants that it has obtained all consents necessary to grant, to Ascension
Health and the applicable Eligible Recipients (and their designees, if
applicable) an irrevocable (except as specifically set forth herein), worldwide,
non-exclusive, non-transferable and royalty-free right and license to access,
execute, display and Use the ASP Services (including the RC Tools and all
related modifications, replacements, upgrades, enhancements, methodologies,
tools Documentation and materials), for the purposes authorized by this ASP
Agreement during the Term and any Disengagement Services period, for the benefit
of the Eligible Recipients, to (i) receive the full benefit of the ASP Services
provided by Supplier, (ii) monitor, access, interface with or use the materials
and software then being used by Supplier to the extent contemplated by this ASP
Agreement, and (iii) perform or have performed services and functions that are
ancillary to the ASP Services provided by Supplier.
g.    Maintenance and Support of Services. At [**], Supplier will provide
maintenance and support services (“Maintenance and Support”) for the ASP
Services subject to the terms and conditions for such services as described
herein and in Schedule B.
h.    Cooperation. Supplier will reasonably cooperate with any other third
parties that an Eligible Recipient may designate in connection with the ASP
Services or deliverables to be provided by Supplier pursuant to this ASP
Agreement.
i.    Change Control. Ascension Health may request changes that affect the scope
or duration of the ASP Services, including changes in the deliverables, by
submitting a written change request (“Change Request”) to Supplier. Upon receipt
of a Change Request from Ascension Health, Supplier will promptly provide
Ascension Health with a change response (“Change Response”) that will describe
the impact, if any, on the (i) scope of ASP Services, (ii) milestones, (iii)
deliverables, (iv) quality of performance of the ASP Services, (v) project
priorities or additional resource requirements and (vi) nature and extent of any
adverse impact or risk. The Parties will then negotiate in good faith any
reasonable and equitable adjustment, if any, required to be made in regard to
the ASP Services, deliverables and fees and charges. Supplier will continue to
perform pursuant to this ASP Agreement, and will not be bound by any change
requested by Ascension Health, until such change has been accepted in writing by
both Parties.
j.    Notice of Adverse Impacts. Supplier shall make no change which (i)
increases any Eligible Recipient’s [**] of receiving the ASP Services; (ii)
requires material changes to, or have an adverse impact on, any Eligible
Recipient’s businesses, operations, environments, facilities, business
processes, systems, software, utilities, tools or Equipment (including those
provided, managed, operated, supported and/or used on their behalf by third
party contractors); (iii) requires the Eligible Recipients or Supplier to
install a new version, release, upgrade of, or replacement for, any Eligible
Recipient software or equipment or to modify any Eligible Recipient software or
equipment; (iv) has a material adverse impact on the functionality,
interoperability, performance, accuracy, speed, responsiveness, quality or
resource efficiency of the Services; (v) requires changes to or has an adverse
impact on the functionality, interoperability, performance, accuracy, speed,
responsiveness, quality, cost or resource efficiency of Ascension Health’s
retained systems and business processes or (vi) violates or is inconsistent with
Ascension Health Standards or strategic plans, without first obtaining Ascension
Health’s approval, which approval Ascension Health may withhold in its sole
discretion.
i.
Notwithstanding the foregoing, Supplier may make temporary changes required by
an emergency if it has been unable to contact the Ascension Health relationship
manager or his or her designee to obtain approval (if required) after making
reasonable efforts. Supplier shall document and report such emergency changes to
Ascension Health and the applicable Eligible Recipient not later than the next
business day after the change is made. Such changes shall not be implemented on
a permanent basis unless and until approved by Ascension Health.

ii.
Supplier shall coordinate the implementation of any change affecting the ASP
Services provided to any Eligible Recipient with the Eligible Recipient so as
not to (a) subject to (b) and (c) below, disrupt or adversely impact the
business, systems or operations of the Eligible Recipient, (b) materially
degrade the ASP Services then


ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 5



--------------------------------------------------------------------------------




being received by them, or (c) materially interfere with their ability to obtain
the full benefit of the ASP Services.
k.    No Repackaging of Services. This ASP Agreement will continue to govern the
ASP Services relating to any particular application regardless of any name
change to the application or any changes which result in less than a substantial
change in the functionality and operability of the application.


3.
SERVICE LEVELS AND STANDARDS.

a.    Obligation. Supplier will at all times perform its obligations to meet or
exceed the performance standards as set forth in Schedule C (collectively, the
“Service Levels”). If Supplier fails to perform in accordance with the
applicable Service Levels, in addition to its other obligations, Supplier will
(i) promptly investigate the root causes of the failure, (ii) use reasonable
skill and care to resolve the root cause of the problem as soon as practicable
(regardless of cause or fault), (iii) advise Ascension Health of the status at
appropriate times, and (iv) communicate to Ascension Health that all reasonable
action has been taken to prevent any recurrence of the failure.
b.    Ascension Health Standards. Supplier will provide the ASP Services in a
way that complies with Ascension Health’s standards, policies and plans
(“Ascension Health Standards”). Ascension Health Standards include policies,
standards and plans set forth in Schedule E, and any other Ascension Health or
Eligible Recipient policies, standards and plans Supplier is provided copies of
by Ascension Health or an applicable Eligible Recipient. Ascension Health will
have final authority to promulgate Ascension Health Standards and modify such
Ascension Health Standards from time to time or grant waivers from such
Ascension Health Standards. Supplier will (i) comply with and enforce the
Ascension Health Standards, (ii) modify the ASP Services to conform to the
Ascension Health Standards if possible, and will notify Ascension Health if not
possible, and (iii) obtain Ascension Health’s prior approval for any deviations
from the Ascension Health Standards.
4.
PRICE AND PAYMENT.

a.    Payment of Charges. In consideration of Supplier’s performance of the ASP
Services, each applicable Eligible Recipient will pay Supplier the applicable
Charges set forth in Schedule A. Supplier acknowledges and agrees that there are
[**] to be paid to Supplier for such ASP Services. None of the Charges [**]
during the term of this ASP Agreement unless otherwise agreed to in writing.
Supplier shall give the Eligible Recipients the benefit of any price decrease
made generally available to Supplier’s other customers from the date such price
decrease first becomes effective.
b.    Taxes. Ascension Health and the other Eligible Recipients are exempt from
most sales and use taxes and will not be responsible for the payment of any such
taxes to Supplier if each timely provides Supplier with a valid exemption
certificate. Supplier shall cooperate with Ascension Health and the applicable
Eligible Recipient as reasonably necessary to establish with a relevant taxing
authority Ascension Health’s and the applicable Eligible Recipient’s exemption
from tax that may be applied resulting from the ASP Services purchased or
provided under this ASP Agreement. Supplier shall be responsible for its city,
state or federal income taxes on compensation paid, if any, by Ascension Health
or the applicable Eligible Recipient for ASP Services performed pursuant to this
ASP Agreement and for withholding for Supplier’s employees, including any tax
burdens or benefits arising from its operations hereunder. This provision shall
survive termination of this ASP Agreement. The Parties will cooperate fully to
enable each other to more accurately determine its tax liability and to minimize
such liability to the extent legally permissible, including for example
Supplier’s separation of invoicing into taxable and non-taxable components.
c.    Payment Terms. Payment on undisputed amounts will be due within [**] days
after the applicable Eligible Recipient’s receipt of an invoice from Supplier
that complies with the requirements set forth in Section 4(a). The applicable
Eligible Recipient will pay no interest or other penalty on any invoice that is
disputed or withheld in good faith by such Eligible Recipient.
d.    No [**]. Supplier’s sole compensation in connection with this ASP
Agreement is as set forth in this Section 4. Ascension Health and Eligible
Recipients will not be obligated to pay [**].



ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 6



--------------------------------------------------------------------------------




5.
AUDITS.

a.    Eligible Recipient Records Retention. Supplier shall, and shall cause its
Subcontractors to, maintain complete and accurate records of and supporting
documentation for all Charges, all Ascension Health Data, Materials,
applications, software, developed Materials, and all transactions,
authorizations, changes, implementations, soft document accesses, reports,
filings, returns, analyses, procedures, controls, records, data or information
created, generated, collected, compiled, processed or stored by Supplier in the
performance of its obligations under this ASP Agreement, including all invoices
and supporting documentation (the “Contract Records”). Supplier shall maintain
such Contract Records in accordance with applicable Laws and retain Contract
Records in accordance with each Eligible Recipient’s record retention policy (as
such policy may be modified from time to time and provided to Supplier in
writing) during the Term and any Disengagement Services period and thereafter
for the longer of (1) the period required by applicable Laws or (2) the period
ending at the end of the [**] calendar year after the calendar year in which
Supplier ceased performing the Services (the “Audit Period”), provided that, at
the end of the Audit Period, Supplier shall return any remaining Contract
Records. Supplier may request that the applicable Eligible Recipient approve
shorter retention requirements for Ascension Health Data containing PHI to
manage the risk associated with retaining such data when it is not required for
the delivery of ASP Services.
b.    Operational Audits. The Parties will agree on a mutually acceptable audit
plan for each Supplier Facility that provides ASP Services to multiple Eligible
Recipients with respect to audits performed by such Eligible Recipients (e.g.,
coordinate audits by multiple Eligible Recipients). During the Audit Period,
Supplier shall, and shall cause its Subcontractors to, provide to Ascension
Health (and internal and external auditors, inspectors, regulators and other
representatives that Ascension Health may designate from time to time, including
third parties to the extent any Eligible Recipient is legally or contractually
obligated to submit to audits by such entities that relate to the Services
(collectively, “Permitted Auditors”)) access at reasonable hours to Supplier
Personnel, to systems used by Supplier to provide ASP Services, to the
facilities at or from which ASP Services are then being provided and to Supplier
records and other pertinent information, all to the extent relevant to the ASP
Services, usage of third party software and Ascension Health Data and Supplier’s
obligations under this ASP Agreement, including Supplier’s obligations with
respect to an applicable disaster recovery/business continuity plan. If an audit
is performed to determine whether deficiencies identified in a prior audit have
been remediated, and such audit determines that such deficiencies have not been
remediated, Supplier shall promptly reimburse Ascension Health for the actual
cost of such audit attributable to the failed area and any incremental follow-up
audit to verify that such breach has been corrected.
c.    Financial Audits. During the Audit Period, Supplier shall, and shall cause
its Subcontractors to, provide to Ascension Health, the applicable Eligible
Recipient and Permitted Auditors access during reasonable hours to Supplier
Personnel and to Contract Records and other pertinent information to conduct
financial audits, all to the extent relevant to the performance of Supplier’s
financial obligations under this ASP Agreement. If (i) any such audit reveals an
overcharge by Supplier (excluding true-ups), (ii) such overcharge is not caused
by the Eligible Recipient or data provided by the Eligible Recipient, and (iii)
Supplier does not successfully dispute the amount questioned by such audit,
Supplier shall promptly pay to the applicable Eligible Recipient the amount of
such overcharge, together with interest from the date of Supplier’s receipt of
such overcharge at [**] percent ([**]%) per annum. In addition, except for
audits of routine financial functions (e.g., quarterly scorecard reviews), if an
audit reveals an overcharge of more than the greater of (x) [**] percent ([**]%)
of the audited Charges\, or (y) $[**] and such overcharge is not caused by the
Eligible Recipient or data provided by the Eligible Recipient, Supplier shall
promptly reimburse Ascension Health for the [**].
d.    Audit Assistance. Supplier shall (i) provide any assistance reasonably
requested by Ascension Health or a Permitted Auditor in conducting any such
audit, including installing and operating audit software, (ii) make requested
personnel, records, systems and information available to Ascension Health, an
applicable Eligible Recipient or a Permitted Auditor in response to an audit or
request for information, (iii) make copies of any data or information that
Ascension Health, an applicable Eligible Recipient or a Permitted Auditor has
the right to access (which Ascension Health and such Permitted Auditor shall be
permitted to retain), and (iv) in all cases, provide such assistance, personnel,
records, systems and information in an expeditious manner to facilitate the
timely completion of such audit.
e.    General Procedures.
i.
Notwithstanding the intended breadth of Ascension Health’s audit rights,
Ascension Health shall not be given access to (A) the confidential information
of other Supplier customers, (B) Supplier locations that are not related to
Ascension Health, the other Eligible Recipients or the ASP Services, or (C)
Supplier’s


ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 7



--------------------------------------------------------------------------------




internal costs, except to the extent such costs are the basis upon which
Ascension Health is charged (e.g., reimbursable expenses, out-of-pocket
expenses, administered expenses or cost-plus Charges) and/or are necessary to
calculate the applicable variable Charges.
ii.
In performing audits, Ascension Health shall endeavor to avoid unnecessary
disruption of Supplier’s operations and unnecessary interference with Supplier’s
ability to perform the Services in accordance with the Service Levels.

iii.
Ascension Health, the applicable Eligible Recipient and the Permitted Auditors
shall be given adequate private workspace in which to perform an audit, plus
access to photocopiers, telephones, facsimile machines, computer hook-ups, and
any other facilities or equipment needed for the performance of the audit.

f.    Supplier Internal Audit. If Supplier determines as a result of its own
internal audit or otherwise that it has overcharged Ascension Health or another
Eligible Recipient, then Supplier shall promptly pay to Ascension Health or the
applicable Eligible Recipient the amount of such overcharge.
g.    Supplier Response to Audits. Supplier and Ascension Health or the
applicable Eligible Recipient shall meet promptly upon the completion of any
audit conducted pursuant to this Section 5 (i.e., an exit interview) and/or the
issuance of an interim or final report following such an audit. Supplier shall
respond to each exit interview and/or audit report in writing within [**] days,
unless a shorter response time is specified in such report. Supplier and
Ascension Health or the applicable Eligible Recipient shall develop and agree
upon an action plan to expeditiously address and resolve any deficiencies,
concerns and/or recommendations identified in such exit interview or audit
report. Supplier, at its own expense, shall then undertake remedial action in
accordance with such action plan and the dates specified therein to the extent
necessary to comply with Supplier’s obligations under this ASP Agreement.
h.    Controls Audit.
i.
In addition to its other obligations under this Section 5, Supplier shall cause
a multi-client Type 2 U.S. Statement on Standards for Attestation Engagements 16
or an equivalent audit under such successor standard as may then be in effect (a
“Controls Audit”) to be conducted by an independent public accounting firm on
[**] basis for data centers at or from which the ASP Services and/or services
similar to the ASP Services are provided. Supplier shall (i) confer with
Ascension Health as to the scope and timing of each such audit, and (ii)
accommodate Ascension Health’s requirements and concerns to the extent
practicable. Unless otherwise agreed by the Parties, Supplier will perform a
security audit based on the Statement on Standards for Attestation Engagements
(SSAE) No. 16 and will provide a SSAE 16 SOC 1 Type II report prepared by a
certified public accountant registered with the Public Company Accounting
Oversight Board that covers at least a [**] month period of time in a [**] with
a favorable assessment of Supplier’s internal controls and will perform the same
on [**] basis throughout the Term of this ASP Agreement. Annually, for Services
being provided to an Eligible Recipient from a data center as of the beginning
of Ascension Health’s fiscal year, Supplier shall provide the applicable
Eligible Recipient with a copy of its then current SSAE 16 SOC 1 Type II audit
for any [**] month period in a [**] by not later than [**] of the applicable
year and shall provide any updates thereto necessary to address any deficiencies
identified in such audit. If Supplier becomes certified in other programs
intended to evaluate security, Supplier shall also provide information regarding
certification to the applicable Eligible Recipient. At Ascension Health’s
request at any time, Supplier shall confirm in writing that there have been no
changes in the relevant policies, procedures and internal controls since the
completion of such audit. The Controls Audit shall be conducted and the report
provided at no additional charge to Ascension Health and any applicable Eligible
Recipient. Supplier shall respond to such report in accordance with Section
5(g).

ii.
If Supplier is unable to or not required to provide the Controls Audit for data
centers due to the timing of the onset of Services or other reasons, or the
Controls Audit reveals any deficiencies or material weakness, Supplier shall
(a) provide Ascension Health, on or before the date such opinion is delivered or
due to be delivered, a written statement describing the circumstances giving
rise to any delay or any


ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 8



--------------------------------------------------------------------------------




qualification, (b) take such actions as shall be necessary to resolve such
circumstances as soon as practicable, and (c)  permit Ascension Health, the
applicable Eligible Recipient and its Permitted Auditors to perform such
procedures and testing as are reasonably necessary for their assessment of the
operating effectiveness of Supplier’s policies, procedures and internal
controls. Supplier acknowledges and agrees that Ascension Health, the applicable
Eligible Recipient and Permitted Auditors, upon receiving a copy of the Controls
Audit report, shall have the right to review the auditor work papers at the
auditor premises, as well as interview the auditor personnel who did the actual
audit work in the event Ascension Health, the applicable Eligible Recipient or
Permitted Auditors require clarification on the Controls Audit report and work
papers to the extent such audit rights are available under the agreements signed
by Supplier with existing third-party audit firms.
iii.
To the extent Ascension Health requests that, in addition to the Controls Audit
described above, Supplier conduct an Ascension Health or Eligible
Recipient-specific Controls Audit, Supplier shall do so at Ascension Health’s
expense (provided that Supplier notifies Ascension Health of such expense,
obtains Ascension Health’s prior approval of, and uses commercially reasonable
efforts to minimize, such expense). If, however, Supplier undertakes additional
or different Controls Audit (or equivalent audits) of Supplier Facilities in
question (other than customer-specific audits requested and paid for by other
Supplier customers), Supplier shall accord Ascension Health the rights described
in the last two sentences of Section 5(h)(i) with respect to such audits.

i.    Controls Audit Obligations for Subcontractors. Unless otherwise approved
by Ascension Health, any Supplier subcontract, between Supplier and a
Subcontractor providing data hosting services, will require the applicable
Subcontractor to provide [**] SSAE 16 SOC 1 Type II report to Supplier and
Supplier shall provide such report to Ascension Health.
j.    Corporate Compliance Program. Ascension Health may identify Permitted
Auditors that shall have access to and shall audit those aspects of Supplier’s
Corporate Compliance Program that relate to the ASP Services or Supplier’s
obligations under this ASP Agreement on an annual basis, unless otherwise
mutually agreed. Supplier shall reasonably cooperate with such auditors in the
scope of such audits.
k.    Audit Costs. Except as provided in this Section 5, Supplier and its
Subcontractors and suppliers shall provide the Services required of them
described in this Section 5 at [**] to Ascension Health and any applicable
Eligible Recipient.
l.    Government Contracts Flow-Down. The Parties acknowledge and agree that, as
a matter of federal procurement law, Supplier may be deemed a “subcontractor” to
Ascension Health and/or another Eligible Recipient under one or more of their
contracts with the federal government, that the ASP Services provided or to be
provided by Supplier in such circumstances constitute “commercial items” as that
term is defined in the Federal Acquisition Regulation, 48 C.F.R. Section 52.202,
and that “subcontractors” providing “commercial items” under government
contracts are subject to certain mandatory “flow-down” clauses (currently, (i)
Equal Opportunity, (ii) Affirmative Action for Special Disabled and Vietnam Era
Veterans, and (iii) Affirmative Action for Handicapped Workers) under the
Federal Acquisition Regulation, 48 C.F.R. Section 52.244-6. The Parties agree
that, insofar as certain clauses are be required to be flowed down to Supplier,
Supplier shall comply with such clauses at no additional cost to Ascension
Health or another Eligible Recipient.


6.
WARRANTIES.

a.    General. Supplier represents, warrants and covenants that: (i) the ASP
Services will be rendered with promptness, due care, skill and diligence; (ii)
the ASP Services will be executed in a workmanlike manner, in accordance with
the Service Levels; (iii) the ASP Services, deliverables or software delivered
under this ASP Agreement shall perform in accordance with any and all
Documentation, prepared by Supplier or by any party and Supplier jointly,
referencing in any manner the performance and functionality of the software;
(iv) Supplier will use adequate numbers of qualified individuals with suitable
training, education, experience, know-how, competence and skill to perform the
ASP Services; (v) Supplier will provide such individuals with training as to new
products and services prior to their implementation in Ascension Health’s and/or
the Eligible Recipient’s environment; and (vi) Supplier will have the

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 9



--------------------------------------------------------------------------------




resources, capacity, expertise and ability in terms of equipment, materials,
know-how and personnel to provide the ASP Services. Supplier represents and
warrants that Supplier has the right to provide the ASP Services and to grant
all rights to the deliverables that are granted to Ascension Health hereunder.
Supplier further represents and warrants that entering into and carrying out the
terms and conditions of this ASP Agreement will not violate or constitute a
breach of any agreement binding upon Supplier.
b.    Personnel. Supplier warrants that the Supplier Personnel performing ASP
Services have the legal right to work in the country where they are performing
such ASP Services, and that to the best of Supplier’s knowledge such Personnel
are not prohibited, by contract (e.g., noncompete with previous employer) or
otherwise, from performing such ASP Services for Ascension Health.
c.    Non-Infringement. Except as otherwise provided in this ASP Agreement, each
Party represents, warrants and covenants that it shall perform its
responsibilities under this ASP Agreement in a manner that does not infringe, or
constitute an infringement or misappropriation of, any patent, copyright,
trademark, trade secret or other proprietary rights of any third party;
provided, however, that the performing Party shall not have any obligation or
liability to the extent any infringement or misappropriation is caused by (i)
modifications made by the other Party or its contractors or subcontractors,
without the knowledge or approval of the performing Party, (ii) the other
Party’s combination of the performing Party’s work product or Materials
(including but not limited to the RC Tools and the Documentation) with items not
furnished, specified or reasonably anticipated by the performing Party or
contemplated by this ASP Agreement, (iii) a breach of this ASP Agreement by the
other Party, (iv) the failure of the other Party to use corrections or
modifications provided by the performing Party offering equivalent features and
functionality, or (v) third party software, except to the extent that such
infringement or misappropriation arises from the failure of the performing Party
to obtain the necessary licenses or required consents or to abide by the
limitations of the applicable third party software licenses. Each Party further
represents, warrants and covenants that it will not use or create materials in
connection with the ASP Services which are libelous, defamatory, obscene or
otherwise infringe another individual’s privacy rights. Supplier further
represents and warrants that there is no claim, litigation or proceeding pending
or, to the best of Supplier’s knowledge, threatened with respect to the ASP
Services or deliverables or any component thereof alleging infringement or
misappropriation of any patent, copyright, trademark, trade secret or other
proprietary right of any person, and that neither the ASP Services nor
associated deliverables infringe or misappropriate any patent, copyright,
trademark, trade secret or other proprietary right of any third party.
d.    Third Party Software Indemnification. In addition, with respect to third
party software provided by Supplier pursuant to this ASP Agreement, Supplier
covenants that it shall obtain and provide intellectual property indemnification
for the Eligible Recipients (or obtain intellectual property indemnification for
itself and enforce such indemnification on behalf of the Eligible Recipients)
from the suppliers of such software. Unless otherwise approved in advance by
Ascension Health, such indemnification shall be (i) comparable to the
intellectual property indemnification provided by Supplier to the Eligible
Recipients under this ASP Agreement, or (ii) the indemnification available in
the industry for the same or substantially similar types of software products.
e.    Timely Services. Supplier warrants that it will perform the ASP Services
within the specified dates, time frames and milestones more fully set forth in
this ASP Agreement.
f.    Third Party Consents. Supplier warrants that it has the full right, power
and authority to perform the ASP Services required under this ASP Agreement
without the consent of any third party; or, to the extent any consent is needed,
Supplier warrants that such consent has been obtained or will be obtained prior
to the performance of such ASP Services.
g.    Malicious Code; Illicit Code; Disabling Code.
i.    Malicious Code. Each Party shall cooperate with the other Party and shall
take commercially reasonable actions and in the case of Supplier, precautions
consistent with Ascension Health’s policies with respect to Malicious Code and
to prevent the introduction and proliferation of Malicious Code into Ascension
Health’s or another Eligible Recipient’s environment or any system used by
Supplier to provide the ASP Services. Without limiting Supplier’s other
obligations under this ASP Agreement, if Malicious Code is found in Equipment,
software or systems provided, managed or supported by Supplier or is otherwise
introduced into Ascension Health’s environment by Supplier, Supplier shall, at
no additional charge to Ascension Health or another Eligible Recipient,
eliminate and reduce the effects of such

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 10



--------------------------------------------------------------------------------




Malicious Code, including preventing the reoccurrence of such Malicious Code to
the extent commercially feasible, and, if the Malicious Code causes a loss of
operational efficiency or loss of data, to mitigate such losses and restore such
data with generally accepted data restoration techniques.
ii.    Illicit Code.  Supplier agrees that: (i) unless authorized in writing by
an Eligible Recipient; or (ii) necessary to perform valid duties under this ASP
Agreement, any products provided to Eligible Recipient by Supplier for use by
Supplier or Eligible Recipient shall: (a) contain no hidden files; (b) not
replicate, transmit or activate itself without control of a person operating
computing equipment on which it resides; (c) not alter, damage, or erase any
data or computer programs without control of a person operating the computing
equipment on which it resides; or (d) contain no key, node lock, time out or
other function, whether implemented by electronic, mechanical or other means,
which restricts or may restrict use or access to any programs or data developed
under this ASP Agreement, based on residency on a specific hardware
configuration, frequency or duration of use, or other limiting criteria
(“Illicit Code”).  If any products contain Illicit Code, Supplier shall, via a
document specific to this provision, notify Eligible Recipient in writing and
receive a signed acknowledgement of receipt from Eligible Recipient.  Such
notification shall specifically inform Eligible Recipient of the full extent and
nature of the Illicit Code and provide Eligible Recipient with instructions for
overriding such Illicit Code in emergencies.
iii.    Disabling Code. Supplier represents, warrants and covenants that,
without the prior written consent of Ascension Health, Supplier shall not insert
into the software any code that could be invoked to disable or otherwise shut
down all or any portion of the ASP Services. Supplier further represents,
warrants and covenants that, with respect to any disabling code that may be part
of the software, Supplier shall not invoke or cause to be invoked such disabling
code at any time, including upon expiration or termination of this ASP Agreement
for any reason, without Ascension Health’s prior written consent. Supplier also
represents, warrants and covenants that it shall not use third party software
containing disabling code without the prior approval of Ascension Health. For
purposes of this provision, code that serves the function of ensuring software
license compliance (including passwords) shall not be deemed disabling code,
provided that Supplier notifies Ascension Health in advance of all such code and
obtains Ascension Health’s approval prior to installing such code in any
software, Equipment or system.
h.    Compliance. Supplier represents and warrants that the ASP Services
provided hereunder, will comply with all applicable Laws, rules and regulations
of applicable jurisdictions and Ascension Health Standards and policies during
the Term and any Disengagement Services period, including identifying,
procuring, and maintaining applicable permits certificates, approvals and
inspections required under such Laws. On its own initiative and at the request
of Ascension Health, Supplier shall provide Ascension Health with updates or new
versions to make the ASP Services comply with all generally applicable,
federally mandated, regulatory changes and state mandated changes at no charge
to Ascension Health and any applicable Eligible Recipient. The Parties intend
that this ASP Agreement comply at all times with all existing and future
applicable Laws, including state and federal anti-kickback laws, the
Medicare/Medicaid Anti-Fraud and Abuse Statutes, the restrictions on Ascension
Health by virtue of its tax-exempt status and the federal law relating to
physician referrals.
i.    Open Source/Shareware. Supplier represents and warrants that no software,
code and/or firmware provided to Ascension Health or an applicable Eligible
Recipient as part of any deliverable or ASP Services will contain any Materials
licensed under a license agreement that requires that derivative works of such
Materials will be provided to the licensor with a right of use, redistribution
or modification.
j.    Export Control.
(i)
The Parties acknowledge that certain products, technology, technical data and
software (including certain services and training) and certain transactions may
be subject to export controls and/or sanctions under the Laws of the United
States and other countries and jurisdictions (including the Export
Administration Regulations, 15 C.F.R. §§730-774, the International Traffic in
Arms Regulations, 22 C.F.R. Parts 120-130, and sanctions programs implemented by
the Office of Foreign Assets Control of the U.S. Department of the Treasury). No
Party shall directly or indirectly export or re-export any such items or any
direct product thereof or undertake any transaction or service in violation of
any such Laws.


ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 11



--------------------------------------------------------------------------------




(ii)
For any products, technology, technical data or software provided by any
Eligible Recipient to Supplier (“Ascension Health Export Materials”), Supplier
shall be responsible for obtaining all necessary export authorizations, consents
and licenses for the export of such Ascension Health Export Materials (a) within
Supplier’s enterprise, (b) from Supplier to Supplier Subcontractors, (c) from
Supplier Subcontractors to Supplier or (d) where Supplier has directed, this ASP
Agreement provides, or the Parties have agreed that Ascension Health will export
such Materials directly to a member of Supplier’s enterprise or a Supplier
Subcontractor.

(iii)
Supplier shall identify the specific export control status of, and be
responsible for obtaining all necessary export authorizations and licenses for
the “export” or “re-export” of products, technology, technical data or software
provided by Supplier or its Affiliates or Subcontractors to any Eligible
Recipient.

k.    Compliance with Anti-Corruption Laws. Supplier represents, warrants and
covenants that it is fully aware of and will comply with, and in the performance
of its obligations to Ascension Health will not take any action or omit to take
any action that would cause either Party to be in violation of, (i) U.S. Foreign
Corrupt Practices Act, (ii) any other applicable anti-corruption laws, or (iii)
any regulations promulgated under any such laws. Supplier represents and
warrants that neither it nor any of the Supplier Personnel is an official or
employee of any government (or any department, agency or instrumentality of any
government), political party, state owned enterprise or a public international
organization such as the United Nations, or a representative or any such person
(each, an “Official”). Supplier further represents, warrants and covenants that,
to its knowledge, neither it nor any of the Supplier Personnel has offered,
promised, made or authorized to be made, or provided any contribution, thing of
value or gift, or any other type of payment to, or for the private use of,
directly or indirectly, any Official for the purpose of influencing or inducing
any act or decision of the Official to secure an improper advantage in
connection with, or in any way relating to, (i) any government authorization or
approval involving Ascension Health, or (ii) the obtaining or retention of
business by Ascension Health. Supplier further represents and warrants that it
will not in the future offer, promise, make or otherwise allow to be made or
provide any payment and that it will take all lawful and necessary actions to
ensure that no payment is promised, made or provided in the future by any of the
Supplier Personnel. Any violation of this Section 6(k) will be deemed to be a
material breach of this ASP Agreement.


7.
SUPPLIER RESPONSIBILITIES.

a.    Facilities. Supplier and its Affiliates and Subcontractors will provide
ASP Services only at or from (i) the Supplier Facilities and supporting vendors
identified in Schedule F, and (ii) any other service locations permitted by
applicable Law (x) within a country from which Supplier had previously provided
ASP Services under the MPSA and applicable Supplement provided that any change
in service location is approved in advance by Ascension Health, which approval
shall not be unreasonably withheld, conditioned or delayed, or (y) within any
other country, provided that any change in service location is approved in
advance by Ascension Health, in Ascension Health’s sole discretion. Supplier
shall be financially responsible for all additional costs, taxes or expenses
resulting from any Supplier-initiated relocation to a new or different Supplier
Facility, including any costs or expenses incurred or experienced by any
Eligible Recipient as a result of such relocation. Supplier will store and
process Ascension Health Data only in the locations identified in Schedule F.
Supplier shall not transfer Ascension Health Data to any other locations within
the United States, nor change the locations for storage and processing of such
Ascension Health Data within the United States, except as expressly permitted in
Schedule F, or otherwise with the express written consent of Ascension Health,
which consent shall not be unreasonably withheld, conditioned or delayed.
Supplier shall not transfer Ascension Health Data to any other locations outside
the United States, nor change the locations for storage and processing of such
Ascension Health Data outside the United States, except as expressly permitted
in Schedule F, or otherwise without the express written consent of Ascension
Health, which Ascension Health may withhold in its sole discretion.
b.    Subcontractors.
i.
Use of Subcontractors. Except as provided in Section 7(b)(ii), Supplier shall
(i) give Ascension Health reasonable prior notice of any subcontract that
relates to the ASP Services, specifying the components of the ASP Services
affected, the scope of the proposed subcontract, the identity and qualifications
of the proposed Subcontractor, the reasons for subcontracting the work in
question, the location of the


ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 12



--------------------------------------------------------------------------------




Subcontractor facilities from which the ASP Services will be provided, and the
extent to which the subcontract will be dedicated; and (ii) include Ascension
Health as an intended third party beneficiary in any proposed subcontract that
relates to the ASP Services, which is material and exclusive to Ascension
Health. Except as provided in Section 7(b)(ii), commencing on the Enrollment
Effective Date, Supplier shall not enter into any new agreements with a
Subcontractor for the performance of any portion of the ASP Services (i) that is
applicable to a majority of the Eligible Recipients without the approval of
Ascension Health, such approval not to be unreasonably withheld, conditioned or
delayed; and (ii) that is applicable at a local level, without the approval of
the applicable Eligible Recipient, such approval not to be unreasonably
withheld, conditioned or delayed.
ii.
Subcontractors Not Requiring Approval. Supplier will not need the pre-approval
of any Subcontractor already approved by Ascension Health or the applicable
Eligible Recipient pursuant to the MPSA or a Supplement executed under the MPSA
prior to the Enrollment Effective Date. Supplier may, in the ordinary course of
business and without Ascension Health’s prior approval, enter into subcontracts
for third party services or products that (1) are not a material portion of the
ASP Services, (2) are not exclusively dedicated to Ascension Health or the
applicable Eligible Recipient, and (3) do not include any direct contact with
Ascension Health Data, provided that such subcontracts entered into without
Ascension Health’s approval do not comprise greater than ten percent (10%) of
the total work effort provided under this ASP Agreement. Such Subcontractors
shall possess the training, experience, competence and skill to perform the work
in a skilled and professional manner.

iii.
Supplier Responsibility. Unless otherwise approved by Ascension Health, the
terms of any subcontract that relates to the ASP Services must be consistent
with this ASP Agreement, including: (i) confidentiality and intellectual
property obligations, including obligations that are at least as restrictive as
those set forth in Articles 8, 9, 10 and 11; (ii) Ascension Health’s approval
rights (which must apply directly to the Subcontractor); (iii) compliance with
Ascension Health Standards, strategic plans and applicable Laws; (iv) compliance
with Ascension Health’s policies and directions; (v) audit rights, as described
in Article 5; (vi) insurance coverage with coverage types and limits consistent
with the scope of work to be performed by such Subcontractors; and (vii)
compliance with Section 7(a). Notwithstanding the terms of the applicable
subcontract, the approval of such Subcontractor by Ascension Health or the
availability or unavailability of Subcontractor insurance, Supplier shall be and
remain responsible and liable for any acts or omissions of any Subcontractor or
Subcontractor personnel (including failure to perform in accordance with this
ASP Agreement or to comply with any duties or obligations imposed on Supplier
under this ASP Agreement) to the same extent as if such failure to perform or
comply was committed by Supplier or Supplier employees.

c.     Right to Require Removal. Ascension Health shall have the right to
require Supplier to replace a Subcontractor (notwithstanding any prior
approval), engaged by Supplier to perform implementation services for an
Eligible Recipient at [**] to Ascension Health, if the Subcontractor’s
performance is materially deficient or if there are other reasonable grounds for
removal. If directed to do so, Supplier shall remove and replace such
Subcontractor as soon as possible. Supplier shall continue to perform its
obligations under this ASP Agreement, notwithstanding the removal of the
Subcontractor. Ascension Health and the applicable Eligible Recipient shall have
no responsibility for any termination charges or cancellation fees that Supplier
may be obligated to pay to a Subcontractor as a result of the removal of such
Subcontractor at Ascension Health’s request or the withdrawal or cancellation of
the ASP Services then performed by such Subcontractor as permitted under this
ASP Agreement. For the avoidance of doubt, the foregoing right of removal shall
only apply to Supplier Subcontractors who are providing implementation services
for an Eligible Recipient.
d.    Supplier’s Responsibilities Regarding Ascension’s Network (Information
Technology Obligations).
i.
To the extent any Equipment used by Supplier or Supplier Personnel is, with an
Eligible Recipient’s approval, to be connected to any network operated by or on
behalf of an Eligible Recipient (a “Ascension Health Network”), such Equipment
(and all software installed thereon) shall be (x) subject to review and approval
in advance by Ascension Health and the applicable Eligible Recipient (Supplier
shall cooperate with Ascension Health and the Eligible Recipient in the testing,
evaluation and approval of


ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 13



--------------------------------------------------------------------------------




such Equipment), (y) in strict compliance with the then-current Ascension Health
Standards, unless and to the extent deviations are approved in advance by
Ascension Health and the Eligible Recipient. Supplier shall not install or
permit the installation of any other software on such Equipment without
Ascension Health and the Eligible Recipient’s prior approval. Supplier will use
the Ascension Health Network for the sole and limited purpose of and to the
limited extent necessary for performing the ASP Services. Supplier shall not
access, or attempt to access, any part of any Ascension Health Network that
Supplier is not authorized to access, including any part of the Ascension Health
Network that is not reasonably necessary for and pertinent to the performance of
the ASP Services.
ii.
Supplier shall access a Ascension Health Network only using access codes
provided by an Eligible Recipient, and shall ensure that only the Supplier
Personnel who are authorized by an Eligible Recipient to use an access code (by
name, title, job function or otherwise) use such access code to access the
Ascension Health Network. Supplier shall inform Ascension Health and the
Eligible Recipient of the name(s) of each of the Supplier Personnel that
Supplier desires Ascension Health and the Eligible Recipient to authorize to
access any Ascension Health Network. Supplier shall notify Ascension Health and
the Eligible Recipient promptly if any of the Supplier Personnel who has been
granted an access code has been (i) terminated from employment or otherwise is
no longer one of the Supplier Personnel, or (ii) reassigned and no longer
requires access to the Ascension Health Network. Supplier shall ensure that no
one other than those Supplier Personnel who receive access codes in accordance
with this ASP Agreement access the Ascension Health Network through any access
codes, facilities or other means provided by Ascension Health or the Eligible
Recipient to Supplier. Access codes will be deemed Confidential Information of
Ascension Health.

iii.
Supplier acknowledges and agrees that, to the extent permitted by applicable
Law, Ascension Health and the Eligible Recipients have the right to monitor,
review, record and investigate all uses of the Ascension Health Network and
Ascension Health and Eligible Recipient resources by Supplier, including all
email or other communications sent to, from, or through the Ascension Health
Network, regardless of the content of such communications, and Supplier hereby
consents to such reviewing, monitoring, recording and investigation. Supplier
acknowledges and agrees that it does not have any expectation of privacy with
respect to any personal information or communications made by or to it through
the Ascension Health Network.

iv.
Remote access to any Eligible Recipient’s systems for maintenance and support of
the ASP Services and for any other purpose allowed by this ASP Agreement is
subject to compliance with Ascension Health’s and/or the Eligible Recipient’s
remote access and other security requirements.  Supplier’s access may require
prior certification by Ascension Health and/or the Eligible Recipient that
Supplier complies with Ascension Health’s and/or the Eligible Recipient’s
security policies and standards. Ascension Health and the Eligible Recipient may
modify such security requirements and Supplier must comply with the most recent
version of Ascension Health’s and/or the Eligible Recipient’s security
requirements. Supplier must ensure that each of its Personnel having access to
any part of a Eligible Recipient’s computer system: (w) is assigned a separate
log-in ID by the Eligible Recipient and uses only that ID when logging on to the
Eligible Recipient’s system; (x) logs-off the Eligible Recipient’s system
immediately upon completion of each session of service; (y) does not allow other
individuals to access the Eligible Recipient’s computer system; and (z) keeps
strictly confidential the log-in ID and all other information that enables
access. Supplier must promptly notify each Eligible Recipient upon termination
of employment or reassignment of any of its Personnel with access to Eligible
Recipient’s computer system. If Ascension Health or the Eligible Recipient
revises the requirements for access to its computer system, then Ascension
Health or such Eligible Recipient, as applicable must notify Supplier of the
changed or additional requirements and Supplier must comply with them as a
prerequisite to further access.  Any Eligible Recipient may require each
individual who is to be allowed access to that Eligible Recipient’s computer
system to acknowledge the individual’s responsibilities in connection with the
access.




ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 14



--------------------------------------------------------------------------------




8.
CONFIDENTIAL INFORMATION.

Nothing in this Section 8 is intended to limit the obligations of Supplier under
Sections 9 or 10 of this ASP Agreement with respect to Ascension Health Data
addressed in such Sections. To the extent that the provisions pertaining to
Ascension Health Data in Section 9 conflict with the provision of this Section 8
as they pertain to Ascension Health Data, the provisions of Section 9 shall
control over the provisions of this Section 8, as applicable.
a.    Confidential Information. As used herein, “Confidential Information” means
(i) this ASP Agreement and the terms hereof, (ii) all information marked
confidential, proprietary or with a similar legend by either Party, and (iii)
any other information that is treated as confidential by the disclosing Party
and would reasonably be understood to be confidential, whether or not so marked,
(which shall include information treated or defined as confidential under the
Ascension Health privacy policy, software, Ascension Health Data, Personal Data,
Authorized User information, attorney-client privileged materials, attorney work
product, Ascension Health lists, Ascension Health contracts, Ascension Health
information, rates and pricing, information with respect to competitors,
strategic plans, account information, research information, information that
contains trade secrets, financial/accounting information, human
resources/personnel information, marketing/sales information, contact
information, information regarding businesses, plans, operations, mergers,
acquisitions, divestitures, third party contracts, licenses, internal or
external audits, law suits, arbitrations, mediations, regulatory compliance or
other information or data obtained, received, transmitted, processed, stored,
archived, or maintained under this ASP Agreement).
b.    Disclosure of Confidential Information.
(i)    During the Term and at all times thereafter as specified in this Section
8, each receiving Party (A) shall hold Confidential Information received from a
disclosing Party in confidence and shall use such Confidential Information only
for the purposes of fulfilling its obligations or exercising its rights under
this ASP Agreement and for no other purposes, and (B) shall not disclose,
provide, disseminate or otherwise make available any Confidential Information of
the disclosing Party to any third party (except (1) the receiving Party’s
auditors, accountants, consultants or similar professionals and (2) the
receiving Party’s attorneys) without the express written permission of the
disclosing Party (which permission is hereby granted in certain circumstances in
Sections 8(b)(ii) and 8(b)(iii)). Each receiving Party shall use at least the
same degree of care to safeguard and to prevent unauthorized access, disclosure,
publication, destruction, loss, alteration or use of the disclosing Party’s
Confidential Information as the receiving Party employs to protect its own
information (or information of its customers) of a similar nature, but not less
than reasonable care. In no event shall Supplier use, disclose and employ any
Ascension Health Data, Personal Data, or Confidential Information of any
Eligible Recipient for any purpose other than providing ASP Services under the
ASP Agreement, including in an aggregated or anonymous manner (e.g., where
identifying Eligible Recipient information has been removed).


(ii)    A receiving Party may disclose Confidential Information of the
disclosing Party to its employees, officers, directors, auditors, attorneys, tax
advisors, consultants, financial advisors and similar professionals, and
contractors and agents provided that (A) such person or entity has a need to
know the Confidential Information for purposes of performing his or her
obligations under or with or to enforce its rights under or with respect to this
ASP Agreement or as otherwise naturally occurs in such person’s scope of
responsibility, (B) such person or entity is held to obligations of
confidentiality that are no less stringent than those set forth in this Section
8, and (C) such disclosure is not in violation of applicable Law. The receiving
Party assumes full responsibility for the acts or omissions of any person or
entity to whom it discloses Confidential Information of the disclosing Party
regarding their use of such Confidential Information.


(iii)    A receiving Party may disclose Confidential Information of a disclosing
Party as required to satisfy any applicable Law, provided that, promptly upon
receiving any such request, the receiving Party, to the extent it may legally do
so, gives notice to the disclosing Party of the Confidential Information to be
disclosed and the identity of the third party requiring such disclosure so that
the disclosing Party may interpose an objection to such disclosure, take action
to assure confidential handling of the Confidential Information, or take such
other action as it deems appropriate to protect the Confidential Information.
The receiving Party shall reasonably cooperate with the disclosing Party in its
efforts to seek a protective order or other appropriate remedy or, in

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 15



--------------------------------------------------------------------------------




the event such protective order or other remedy is not obtained, to obtain
assurance that confidential treatment will be accorded such Confidential
Information.


(iv)    Unless expressly permitted by this ASP Agreement, neither Party shall
(A) make any use or copies of the Confidential Information of the other Party
except as expressly contemplated by this ASP Agreement, (B) possess or acquire
any right in or assert any lien against the Confidential Information of the
other Party, (C) sell, assign, transfer, lease, encumber, or otherwise dispose
of or disclose the Confidential Information of the other Party to third parties,
(D) commercially exploit, or permit a third party to commercially exploit, such
Confidential Information, or (E) refuse for any reason (including a default or
material breach of this ASP Agreement by the other Party) to promptly provide
the other Party’s Confidential Information (including any copies thereof) to the
other Party if requested to do so.


(v)    Notwithstanding the foregoing, the terms and conditions of this ASP
Agreement that are specific to this transaction, including the Charges and the
Service Levels (collectively, the “ASP Agreement Terms”), shall be deemed to be
the Confidential Information of each Party, but not the existence of the ASP
Agreement and not general descriptions of the Services. Each Party shall have
the right to disclose the ASP Agreement Terms without notice to or consent of
the other Party as necessary to enforce any of that Party’s rights or to perform
their obligations as set forth in this ASP Agreement, in connection with any
audit or benchmarking, in connection with any potential merger, sale or
acquisition of Supplier or an Eligible Recipient (as the case may be), or a sale
or transfer of a portion of the business of an Eligible Recipient which business
relies, in whole or in part on the Services hereunder, in connection with
Supplier or an Eligible Recipient (as the case may be) obtaining any financing
or investment, or as otherwise permitted in this Article 8. The Eligible
Recipients and Supplier shall have the right to disclose the ASP Agreement Terms
(as part of any public regulatory filings or otherwise) upon at least four (4)
business days’ notice (or such shorter period required to comply with the
applicable rules or regulations) to the other Party to the extent required by
rules or regulations promulgated by the Securities and Exchange Commission
(“SEC”) or any similar governmental or regulatory body having jurisdiction over
such Party in any country or jurisdiction, provided that the Parties shall
cooperate and seek to minimize disclosure through redaction consistent with such
rules and regulations. Ascension Health may disclose Confidential Information
relating to the financial or operational terms of this ASP Agreement and/or
Supplier’s performance hereunder (e.g., applicable Service Levels and
measurements of Supplier’s performance with respect to such Service Levels) in
connection with the solicitation of proposals for or the procurement of the same
or similar services from prospective third party contractors; provided, however,
Ascension Health may not divulge Supplier’s pricing for the ASP Services in
connection with any such solicitation or procurement. For any redaction efforts,
the Parties shall cooperate in good faith to agree upon the appropriate
redactions within a timeframe that permits the Parties to comply with the
applicable Laws; provided, that nothing shall prevent any Party from filing an
unredacted version of the ASP Agreement Terms if the redaction cannot reasonably
be completed within the timeframe required for the filing or disclosure.


c.    Exclusions. Notwithstanding the above, Section 8(b) shall not apply to any
particular information which the receiving Party can demonstrate (i) is, at the
time of disclosure to it, generally available to the public other than through a
breach of the receiving Party’s or a third party’s confidentiality obligations;
(ii) after disclosure to it, is published by the disclosing Party or otherwise
becomes generally available to the public other than through a breach of the
receiving Party’s or a third party’s confidentiality obligations; (iii) was
lawfully in the possession of the receiving Party immediately prior to the time
of disclosure to it without obligation of confidentiality; (iv) is received from
a third party having a lawful right to possess and disclose such information; or
(v) is independently developed by the receiving Party without reference to the
disclosing Party’s Confidential Information. The exclusions in this Section 8(c)
shall not apply to Personal Data.
d.    Loss of Confidential Information. Each Party shall (i) immediately notify
the other Party of any possession, use, knowledge, disclosure, or loss of such
other Party’s Confidential Information in contravention of this ASP Agreement,
(ii) promptly furnish to the other Party all known details and assist such other
Party in investigating and/or preventing the reoccurrence of such possession,
use, knowledge, disclosure, or loss, (iii) cooperate with the other Party in any
investigation or litigation deemed necessary by such other Party to protect its
rights, and (iv) promptly use all commercially reasonable efforts to prevent
further possession, use, knowledge, disclosure, or loss of Confidential

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 16



--------------------------------------------------------------------------------




Information in contravention of this ASP Agreement. Each Party shall bear any
costs it incurs in complying with this Section 8(d).
e.    No Implied Rights Nothing contained in this Section 8 shall be construed
as obligating a Party to disclose its Confidential Information to the other
Party, or as granting to or conferring on a Party, expressly or impliedly, any
rights, title, or interest (including license) in or to any Confidential
Information of the other Party.
f.    Return or Destruction of Confidential Information. Within [**] days
following a request by Ascension Health as to return or destruction of Ascension
Health’s Confidential Information, Supplier must, at Ascension Health’s
discretion, either return to Ascension Health all Confidential Information
(including all copies/derivatives thereof); or certify in writing to Ascension
Health that such Confidential Information (including all copies/derivatives
thereof) has been destroyed in such a manner that it cannot be retrieved. In no
event shall Supplier withhold any Confidential Information of Ascension Health
as a means of resolving any dispute. Notwithstanding the foregoing, Supplier may
retain one copy of Ascension Health’s Confidential Information in its legal
department as and to the extent required to comply with applicable Laws or
enforce its rights under this ASP Agreement; provided that such Confidential
Information shall be returned or destroyed in accordance with this provision
upon the expiration of the period specified in the applicable Law, the
expiration of the applicable statute of limitations and the final resolution of
any pending dispute.
9.
ASCENSION HEALTH DATA.

Nothing in this Section 9 is intended to limit the obligations of Supplier or
Ascension Health under Sections 8 or 10 of this ASP Agreement with respect to
the Confidential Information addressed in such Sections. To the extent that the
provisions pertaining to Ascension Health Data in Section 8, this Section 9, and
Section 10 conflict, the provisions of Section 10 shall control over the
provisions of this Section 9, which shall control over the provisions of Section
8.
a.    Ownership of and License to Ascension Health Data. Ascension Health Data
shall be and remain, as between the Parties, the property of the relevant
Eligible Recipient regardless of whether Supplier or Ascension Health is in
possession of the Ascension Health Data. If Supplier obtains any rights in any
Ascension Health Data, Supplier will assign those rights to Ascension Health.
Supplier will waive, and will not assert, any liens or other encumbrances it
obtains on any Ascension Health Data. Ascension Health hereby grants Supplier a
license to use the Ascension Health Data solely to perform Supplier’s
obligations to Ascension Health during the term of this ASP Agreement. Ascension
Health reserves all other rights in the Ascension Health Data. Ascension Health
Data shall be made available to Ascension Health, upon its request, in real time
by the means and in the form and format as reasonably requested by Ascension
Health. At no time shall Ascension Health Data be stored or held by Supplier in
a form or manner not readily accessible to Ascension Health in this manner.
b.    Safeguarding of Ascension Health Data.
(i)    Supplier and Subcontractors to whom Ascension Health Data is provided
shall maintain a comprehensive data security program, which shall include
reasonable and appropriate technical, organizational and security measures
against the destruction, loss, unauthorized access or alteration of Ascension
Health Data in the possession of Supplier or such Subcontractors, and which
shall be (1) no less rigorous than those maintained by Ascension Health or any
other Eligible Recipient as of the applicable Enrollment Effective Date (or
implemented by Ascension Health or another Eligible Recipient in the future to
the extent deemed necessary by Ascension Health), (2) no less rigorous than
those maintained by Supplier for its own information of a similar nature, (3)
adequate to meet the requirements of Ascension Health’s and the Eligible
Recipient’s privacy, security and records retention policies as each may be
modified and replaced from time to time; and (4) no less rigorous than required
by applicable Laws.


The data security program and associated technical, organizational and security
measures shall comply in all material respects with the HITRUST Common Security
Framework which encompasses the Healthcare relevant aspects of the Information
Security Management System (ISMS) family of standards as published by the
International Organization for Standardization (ISO) and the International
Electrotechnical Commission (IEC), also known as the ISO/IEC 27000 series.



ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 17



--------------------------------------------------------------------------------




The content and implementation of the data security program and associated
technical, organizational and security measures shall be fully documented in
writing by Supplier. Supplier shall permit Ascension Health to review such
documentation and/or to inspect Supplier’s compliance with such program in
accordance with Article 5.


Supplier shall not use Ascension Health Data in contravention of the Ethical and
Religious Directives. Supplier shall segregate Ascension Health Data from all of
Supplier’s other client data during all phases of data processing, including
within Supplier’s tools (e.g., AHtoCharge). Supplier shall keep Ascension Health
Data physically and logically separated from Supplier’s other clients’ data.
Supplier will certify annually that it is using Ascension Health Data, including
Ascension Health Data that has been De-identified (as defined in Section 9(e)
below), only as expressly permitted by this ASP Agreement by completion of the
Annual Attestation, a form of which is attached as Schedule D.


(ii)    Subject to any restriction in contracts with Supplier’s other customers,
Supplier shall regularly advise Ascension Health of data security practices,
procedures and safeguards in effect for other Supplier customers that, in
Supplier’s reasonable judgment, [**] in-scope services. [**] If such procedures
or safeguards are of the nature such that they must be implemented for Ascension
Health and another Supplier customer and have been agreed to in advance by such
parties, any associated additional costs shall be divided amongst the applicable
Supplier customers on a proportional basis, relative to the ASP Services being
received. [**].


(iii)    Ascension Health shall have the right to establish backup security for
any Ascension Health Data and to keep backup copies of such Ascension Health
Data in its possession if it chooses. At Ascension Health’s request, Supplier
shall provide Ascension Health with downloads of Ascension Health Data to enable
Ascension Health to maintain such backup copies. The Eligible Recipient shall
reimburse Supplier for any actual and reasonable costs associated with providing
such backup copies, provided that the applicable Eligible Recipient has approved
such costs in advance.


(iv)    Supplier will promptly notify Ascension Health and the applicable
Eligible Recipient when Supplier detects or is notified of any targeted
attempted security breach or successful security breach that results or may have
resulted in unauthorized destruction, loss, alteration or theft of, or
unauthorized access to, Ascension Health Data (each such incident, a “Security
Incident”). Supplier will investigate (with Ascension Health’s participation if
so desired by Ascension Health) such breach or potential breach and mitigate the
adverse effects of such Security Incident. Supplier will correct, at Ascension
Health’s request and sole discretion and at no additional charge to Ascension
Health or the applicable Eligible Recipient, any destruction, loss or alteration
of any Ascension Health Data. Supplier shall promptly (and in any event as soon
as reasonably practical) (i) perform a root cause analysis and prepare a
corrective action plan, (ii) provide Ascension Health and any applicable
Eligible Recipient with written reports and detailed information regarding any
Security Incident, including how and when such Security Incident occurred and
what actions Supplier is taking to remedy such Security Incident, (iii)
cooperate in the investigation of the Security Incident at Ascension Health’s
request, (iv) [**], (v) to the extent such breach or potential breach is within
Supplier’s or its Subcontractor’s or Affiliate’s areas of control, remediate
such breach or potential breach of security and take commercially reasonable
actions to prevent its recurrence, and (vi) indemnify Ascension Health and any
applicable Eligible Recipient against any claims, suits, damages, actions,
fines, penalties or losses (including reasonable attorneys fees) arising from
any Security Incident.


(v)    To the extent Supplier removes Ascension Health Data from any media under
its control that is taken out of service, Supplier shall destroy or securely
erase such media. Under no circumstances shall Supplier use or re-use media on
which Ascension Health Data has been stored for any purpose unless such
Ascension Health Data has been securely erased or such data is securely
encrypted and such level of encryption has been approved by Ascension Health.


(vi)    Supplier agrees that no access to an Eligible Recipient’s network from
external networks, including the Internet, will be permitted unless strong
authentication and encryption are used on the applicable website(s)

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 18



--------------------------------------------------------------------------------




or other access point. Supplier shall maintain an access control list for all
access to its internal network from an external network and Supplier agrees that
any of its servers exposed to the Internet that contain Confidential Information
or Ascension Health Data will run on a hardened operating system.


(vii)    Supplier represents and warrants that Ascension Health Data will be
encrypted with industry accepted encryption techniques and strengths when
transmitted over public networks. Clear text (e.g., ftp, telnet) protocols will
not be used to access or transfer Ascension Health Data. Ascension Health Data
will be encrypted when at rest and stored, including backups and storage on
portable media (e.g., USB sticks, portable hard drives, laptops, DVD/CDs).


(viii)    For any copy machine, scanner or printer (or similar equipment that
serves a similar function) that Supplier provides to perform the ASP Services
and uses that may contain Ascension Health Data stored on a temporary or
permanent basis (e.g., stored on an internal drive), Supplier will ensure that
[**], Supplier will permanently erase any and all of the Ascension Health Data
from such equipment. In addition, Supplier will prevent unauthorized access to
or “recall” of any such Ascension Health Data on such equipment after the
processing of such Ascension Health Data.


c.    Correction of Ascension Health Data. The correction of any errors or
inaccuracies in or with respect to Ascension Health Data shall be performed by
Supplier [**] if (i) Supplier is operationally responsible for inputting such
data, or (ii) such errors or inaccuracies are attributable to the failure of
Supplier or Supplier Personnel to comply with Supplier’s obligations under this
ASP Agreement.
d.    Restoration of Ascension Health Data. The restoration of any destroyed,
lost or altered Ascension Health Data shall be performed by the Party that has
operational responsibility for maintaining the system on which such Ascension
Health Data resides and for creating and maintaining backup copies of such
Ascension Health Data. To the extent (i) Supplier is operationally responsible
for performing such restoration or (ii) such destruction, loss or alteration is
attributable to the failure of Supplier or Supplier Personnel to comply with
Supplier’s obligations under this ASP Agreement, Supplier shall bear the cost of
restoring such data.
e.    Use of Ascension Health Data.
(i)    Under no circumstances shall Supplier use Ascension Health Data or
information provided by Ascension Health or the Eligible Recipients specifically
or in the aggregate to advertise or market itself or others. In addition,
Supplier shall not, without the advanced consent and approval of Ascension
Health or the applicable Eligible Recipient, use or access Ascension Health
Data, Ascension Health Confidential Information, Personal Data or metadata for
any secondary uses beyond the limited extent necessary to provide the ASP
Services to Ascension Health and the other Eligible Recipients. For the
avoidance of doubt, Supplier shall not use any such information for marketing or
market research purposes. Notwithstanding the foregoing, the Parties agree that
Supplier may use the Ascension Health Data for benchmarking, quality control,
and internal business purposes, including improvements to the ASP Services for
the benefit of Ascension Health and the Eligible Recipients and its other
customers. Supplier represents and warrants that it will not provide any of the
Ascension Health Data to any third parties, agrees that all Ascension Health
Data is owned by Ascension Health, and agrees that it will not use the Ascension
Health Data for any other purpose without Ascension Health’s prior written
approval.


If Ascension Health decides in its sole discretion to allow the use and
commercialization of any Ascension Health Data by Supplier, Supplier shall
ensure that: (i) such use shall comply with all applicable Laws; (ii) Supplier
shall not use or disclose such data, which it acknowledges is highly
confidential, except as specifically approved by Ascension Health; (iii) such
use does not breach any Ascension Health or Eligible Recipient third party
contract; and (iv) any Ascension Health Data so used by Supplier has been made
completely anonymous and is De-identified, including the removal of any
personally identifiable data, including with respect to patients, provider,
payors and any other third party. Supplier shall indemnify, defend and hold
Ascension Health and the Eligible Recipients harmless against any and all claims
related to Supplier’s use or disclosure of such Ascension Health Data. As used
in this ASP Agreement, “De-identified” means de-identified Ascension Health Data
which has had direct and indirect patient, provider and or provider group
identifiable

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 19



--------------------------------------------------------------------------------




health information removed by Supplier in accordance with HIPAA, 45 C.F.R.
164.514(b)(2) and 45 C.F.R. 164.514(b)(1), provided that if Supplier is relying
on statistical de-identification pursuant to 45 C.F.R. 164.514(b)(1) then such
de-identification shall only be used with respect to the fields set forth below
and all other fields remaining subject to HIPAA, 45 C.F.R. 164.514(b)(2). The
fields that Supplier may de-identify pursuant to 45 C.F.R. 164.514(b)(1) are as
follows: account number, medical record number, admission/discharge date(s),
procedure date(s), visit date(s), payor plan/group id, zip code, birth
month/year, death month/year, derived age below 90.


10.
PERSONAL DATA.

a.    Privacy Laws. Supplier acknowledges that the Ascension Health Data is
subject to Laws in multiple jurisdictions worldwide, restricting collection,
use, processing and free movement of Personal Data. Supplier represents,
warrants and covenants that it adheres to, and during the Term shall continue to
adhere to, the United States Department of Commerce Safe Harbor Principles. In
addition to its other obligations under this ASP Agreement, Supplier will comply
with all applicable Laws with respect to the Ascension Health Data and the ASP
Services. Supplier also shall hold any Personal Data that it receives in
confidence and in compliance with (1) Supplier’s obligations under this ASP
Agreement and the data privacy policy of Ascension Health and the applicable
Eligible Recipient and (2) the global data privacy policies of any
self-regulatory organizations to which any Eligible Recipient belongs and which
are applicable to Supplier in its role as a third party supplier to the Eligible
Recipients in relation to Ascension Health Data. In addition, and without
limiting the foregoing, Supplier shall provide Ascension Health with all
assistance as Ascension Health may reasonably require to fulfill the
responsibilities of Ascension Health and the other Eligible Recipients under
data privacy Laws. Supplier will indemnify the Eligible Recipients for any
losses suffered by the Eligible Recipients as a result of Supplier’s failure to
comply with Privacy Laws. Supplier shall not use terms of use or privacy
statements that vary from this ASP Agreement or enter into separate agreements
between Supplier and Authorized Users or other individuals of Eligible
Recipients that offer less protection with respect to the Personal Data of
Authorized Users or other individuals’ Personal Data than the protections
provided in this ASP Agreement.
b.    Limitations on Use. Supplier agrees that Supplier and Supplier Personnel
will not use Personal Data for any purpose or to any extent other than as
necessary to fulfill Supplier’s obligations under this ASP Agreement. Supplier
and Supplier Personnel shall not process, transfer or disseminate Personal Data
without the approval of Ascension Health or the applicable Eligible Recipient
unless expressly provided for in this ASP Agreement. Supplier shall take
appropriate action to ensure that Supplier Personnel having access to Personal
Data are advised of the terms of this Section and trained regarding their
handling of Personal Data. All such Supplier Personnel’s access to Personal Data
must be governed by a non-disclosure agreement that prohibits the personnel from
using, disclosing or copying the Personal Data for any purpose except as
required for the performance of this ASP Agreement. Supplier is and Supplier
shall be responsible for any failure of Supplier Personnel to comply with the
terms and conditions regarding Personal Data. When interfacing with the
applicable Eligible Recipient regarding Personal Data, Supplier shall only
disclose or transmit Personal Data to those Eligible Recipient employees and
third party contractors authorized by Ascension Health.
c.    HIPAA. Supplier shall execute a Business Associate Addendum in the form
attached to the MPSA as Annex 3, and further agrees to execute any amendments
thereto reasonably requested by Ascension Health or any other Eligible Recipient
to meet Ascension Health’s and/or the other Eligible Recipients’ regulatory
obligations. In the event of a conflict between the Business Associate Addendum,
as may be amended (“BAA”), and this ASP Agreement, the BAA shall be given
priority. Supplier and Supplier Personnel shall comply with the terms of the BAA
in performing the applicable ASP Services. Supplier shall be responsible under
this ASP Agreement for any failure of Supplier or Supplier Personnel to comply
with the terms of the BAA or the Laws referenced in the BAA applicable to
Supplier in the same manner and to the same extent it would be responsible for
any failure to comply with its other obligations under this ASP Agreement.
d.    [**] Disclosure or Access. If Supplier or Supplier Personnel have
knowledge of or suspect any unauthorized possession, use, knowledge, loss,
disclosure of or access to Personal Data in contravention of this ASP Agreement,
Supplier shall, in addition to its obligations with regard to Security Incidents
set forth in Section 9(b)(iii), (i) immediately report to Ascension Health such
possession, use, knowledge, loss, disclosure or access to Personal Data and
promptly furnish to Ascension Health all known details; (ii) immediately take
steps to mitigate any harmful effects of such possession, use, knowledge, loss,
disclosure or access; (iii) cooperate with Ascension Health in any
investigation,

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 20



--------------------------------------------------------------------------------




litigation, or provision of notices that Ascension Health deems appropriate and
(iv) promptly use all commercially reasonable efforts to prevent further
possession, use, knowledge, disclosure or loss of Personal Data in contravention
of this ASP Agreement. To the extent any unauthorized disclosure of or access to
Personal Data arises out of or is connected to a breach by Supplier or Supplier
Personnel of Supplier’s obligations under this ASP Agreement, Supplier shall
bear (A) [**] incurred by Supplier in complying with its legal obligations
relating to such breach, and (B) in addition to any other damages for which
Supplier may be liable for under this ASP Agreement, the following [**] incurred
by the Eligible Recipient in responding to such breach, to the extent
applicable: (1) [**] of providing notice to affected individuals; (2) [**] of
providing notice to government agencies, credit bureaus, and/or other required
entities; (3) [**] of providing affected individuals with credit monitoring
services for a specific period not to exceed twelve (12) months or the minimum
time period provided by applicable Law, whichever is longer; (4) call center
support for such affected individuals for a specific period not to exceed [**]
days; (5) [**] of any other measures required under applicable Law; and (6) any
other [**] for which Supplier would be liable under this ASP Agreement.
11.
INFORMATION SECURITY.

a.    Access to Ascension Health Data and Retention. Supplier will not withhold
any Ascension Health Data as a means of resolving a dispute. Supplier will
promptly retrieve and deliver to Ascension Health a copy of all Ascension Health
Data (or those portions specified by Ascension Health) in the format and on the
media reasonably specified by Ascension Health (i) at any time upon Ascension
Health’s request, (ii) at the expiration or earlier termination of this ASP
Agreement, or (iii) with respect to particular Ascension Health Data, at the
time when that data is no longer required by Supplier to perform its obligations
under this ASP Agreement. Supplier will keep and maintain Ascension Health Data
in accordance with the applicable Ascension Health record retention policy, if
any, as directed by Ascension Health from time to time. If requested by
Ascension Health, Supplier will destroy or securely erase, and provide Ascension
Health with a certificate, signed by an authorized representative of Supplier
certifying that Supplier has destroyed or erased, all copies of Ascension Health
Data in Supplier’s possession or under Supplier’s control.
b.    Compliance of Supplier with Ascension Health’s Information Security
Standards. Supplier will comply with the information security policies and
procedures that are consistent with industry practices of leading companies
providing services similar to those contemplated in this ASP Agreement. Supplier
will not provide any Ascension Health Data to any subcontractor of Supplier
unless the subcontract requires the subcontractor to comply with such policies
and procedures. Auditors may conduct on-site security reviews, vulnerability
testing and disaster recovery testing for Supplier’s systems containing
Ascension Health Data and otherwise audit Supplier’s operations for compliance
with such policies and procedures.
c.    Regeneration of Ascension Health Data by Supplier. Supplier will promptly
replace or regenerate from Supplier’s machine-readable media any data, programs
or information handled or stored by Supplier that Supplier has lost or damaged
or obtain a new copy of the lost or damaged data, programs or information.
Alternatively, Ascension Health may replace or regenerate any data, programs or
information that Supplier has lost or damaged or obtain a new copy of the lost
or damaged data, programs or information, in which case, Supplier will promptly
reimburse Ascension Health for all reasonable costs associated with its
regeneration or replacement efforts.
12.
INSURANCE.

a.    Insurance Coverages. Throughout the term of this ASP Agreement, and for a
period of at least [**] years thereafter, Supplier shall maintain at its own
expense, insurance of the type and in the amounts specified below. Supplier
shall obtain or otherwise arrange for appropriate levels of insurance coverage
for all subcontractors providing services that shall also comply with insurance
requirements set forth below:
(i) statutory workers' compensation in accordance with all Federal, state, and
local requirements, and employer liability in an amount not less than $[**] each
accident, $[**] each employee for disease, and $[**] policy limit for disease;
(ii) commercial general liability (including contractual liability and
products/completed operations insurance) on a form equivalent to CG0001 1207 or
CG0002 1207 in an amount not less than $[**]per occurrence and $[**] annual
general aggregate and products/completed operations annual aggregate not less
than $[**];

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 21



--------------------------------------------------------------------------------




(iii) commercial automobile liability covering all vehicles that Supplier owns,
hires, or leases in an amount not less than $[**] per accident (combined single
limit for bodily injury and property damages);
(iv) umbrella excess liability applying above the employers liability,
commercial general liability and commercial automobile liability described above
in an amount not less than $[**] per occurrence/accident;
(v) Privacy and Network Security (Cyber Liability) covering loss arising out of
or in connection with loss or disclosure of Confidential Information or
Confidential Medical Information, in a minimum amount of $[**] per loss;
(vi) Third-Party Fidelity/Crime insurance, including blanket employee dishonesty
and computer fraud insurance, for loss arising out of or in connection with
fraudulent or dishonest acts committed by the employees of Supplier, acting
alone or in collusion with others, in a minimum amount of $[**] per loss.
b.    Eligible Recipient Insurance. During the term, the applicable Eligible
Recipient shall maintain at its own expense, insurance or self-insurance of the
type and in the amounts specified below:
(i) statutory workers' compensation in accordance with all Federal, state, and
local requirements, and employers liability in an amount not less than $[**]
each accident, $[**] each employee for disease, and $[**] policy limit for
disease;
(ii) commercial general liability (including contractual liability insurance) in
an amount not less than $[**] per occurrence;
(iii) commercial automobile liability covering all vehicles that the applicable
Eligible Recipient owns, hires, or leases in an amount not less than $[**] per
accident (combined single limit for bodily injury and property damages);
(iv) umbrella excess liability applying above the employer's liability,
commercial general liability and commercial automobile liability described above
in an amount not less than $[**] per occurrence/accident.
c.    Additional Requirements. Each Party shall furnish to the other Party
certificates of insurance or other appropriate documentation (including evidence
of renewal of insurance) evidencing all coverage referenced above in sub-section
(a) and (b) and naming the other Party and its directors, officers, employees
and agents as additional insureds to the extent available on a commercially
reasonable basis. Such certificates or other documentation shall include a
provision whereby thirty (30) days' notice must be received by the additionally
insured Party prior to cancellation of the coverage by either the insuring Party
or the applicable insurer. Such cancellation shall not relieve the insuring
Party of its continuing obligation to maintain insurance coverage in accordance
with this sub-section (c).
Supplier’s insurance shall apply on a primary and non-contributory basis to any
insurance or self-insurance maintained by Eligible Recipient. All insurance
policies Supplier is required to carry pursuant to this Section 12 shall: (i) be
provided by reputable and financially responsible insurance carriers, admitted
in applicable states, with an A.M. Best’s Financial Performance Rating (“FPR”)
of A+/A++ and a minimum Financial Size Category (“FSC”) of IX or higher (if FPR
is A/A-, then FSC must be XII or higher).
d.    Claims-made Insurance Policies. Any insurance provided on a claims-made
basis shall apply a retroactive date that precedes the Enrollment Effective Date
or the provision of ASP Services. An extended reporting period must be purchased
if the retroactive date is advanced or if the coverage is terminated and not
replaced by another claims-made policy with the same retroactive date.
13.
TERM OF ASP AGREEMENT.

Unless otherwise earlier terminated hereunder, this ASP Agreement will be in
effect for a five (5) year period commencing as of the ASP Effective Date
(“Term”). Thereafter, this ASP Agreement will be automatically extended for
successive one-year periods unless either Party gives the other written notice
of termination not less than thirty (30) days before the end of the then-current
period.

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 22



--------------------------------------------------------------------------------




14.
TERMINATION.

a.    By Ascension Health for Cause. If Supplier:
i.
commits a material breach of this ASP Agreement, which breach is not cured
within [**] days after notice of the breach from Ascension Health, provided that
such [**] day cure period will be extended to a [**] day cure period if the
breach cannot be cured within such initial [**] day period described above, and
such additional [**] day cure period will not result in additional nontrivial
harm or loss to the applicable Eligible Recipient;

ii.
commits numerous breaches of its duties or obligations which collectively
constitute a material breach of this ASP Agreement; or

iii.
materially breaches the terms of the BAA (a form of which is attached to the
MPSA as Annex 3), which breach is not cured within [**] days after notice of the
breach from Ascension Health;

then Ascension Health may, by giving notice to Supplier, terminate this ASP
Agreement, with respect to all or any part of the ASP Services as of a date
specified in the notice of termination. If Ascension Health chooses to terminate
this ASP Agreement in part, the charges payable will be equitably adjusted to
reflect such partial termination. Supplier shall not be entitled to any
Termination Charges in connection with such a termination.
b.    By Supplier for Cause. If the applicable Eligible Recipient:
i.
fails to pay undisputed charges then due and owing under this ASP Agreement by
the specified due date, and the total of all such overdue undisputed charges
exceeds, in the aggregate, two times the average monthly charges,

ii.
Commits a material breach of its duties or obligations with respect to Supplier
Confidential Information as set forth in Article 8;

iii.
Misuses or otherwise infringes on Supplier’s intellectual property rights with
respect to the RC Tools, and such misuse or infringement constitutes a material
breach of the agreement;

then, if the applicable Eligible Recipient fails to cure such default within
[**] days of notice from Supplier of its intention to terminate, Supplier may,
by notice to Ascension Health and the Eligible Recipient, terminate this ASP
Agreement. Supplier acknowledges and agrees that this Section 14(b) and (c)
describe Supplier’s only rights to terminate this ASP Agreement and Supplier
hereby waives any other rights it may have to terminate this ASP Agreement.
c.    Acts of Insolvency, Bankruptcy, Etc. If any Party (i) files for
bankruptcy, (ii) becomes or is declared insolvent, or is the subject of any bona
fide proceedings related to its liquidation, administration, provisional
liquidation, insolvency or the appointment of a receiver or similar officer for
it, (iii) passes a resolution for its voluntary liquidation, (iv) has a receiver
or manager appointed over all or substantially all of its assets, (v) makes an
assignment for the benefit of all or substantially all of its creditors, (vi)
enters into an agreement or arrangement for the composition, extension, or
readjustment of substantially all of its obligations or any class of such
obligations, (vii) fails or becomes incapable of paying its debts as they become
due or is otherwise in default under material contracts and fails to promptly
cure such defaults, or (viii) experiences an event analogous to any of the
foregoing in any jurisdiction in which any of its assets are situated, then the
other Party may terminate this ASP Agreement as of a date specified in a
termination notice; provided, however, that Supplier will not have the right to
terminate under this Section so long as Ascension Health or the applicable
Eligible Recipient pays for the ASP Services to be received hereunder in advance
on a month-to-month basis. If any Party elects to terminate this ASP Agreement
due to the insolvency of the other Party, such termination will be deemed to be
a termination for cause hereunder.
d.    Ascension Health Rights Upon Supplier’s Bankruptcy.
i.
General Rights. In the event of Supplier’s bankruptcy or other formal procedure
referenced in Section 14(c) or the filing of any petition under bankruptcy laws
affecting the rights of Supplier which is not stayed or dismissed within thirty
(30) days of filing, in addition to the other rights and remedies set forth
herein, to the maximum extent permitted by Law, Ascension Health will have the
immediate right to retain


ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 23



--------------------------------------------------------------------------------




and take possession for safekeeping all Ascension Health Data, Ascension Health
Confidential Information, Ascension Health-owned materials, and all other
software (including all source code), to which the Eligible Recipients are or
would be entitled during the term or upon the expiration or termination of this
ASP Agreement. Supplier shall cooperate fully with the Eligible Recipients and
assist the Eligible Recipients in identifying and taking possession of the items
listed in the preceding sentence. Ascension Health will have the right to hold
such Ascension Health Data, Ascension Health Confidential Information, Ascension
Health-owned materials, and all other software (including all source code) until
such time as the trustee or receiver in bankruptcy or other appropriate
insolvency office holder can provide adequate assurances and evidence to
Ascension Health that they will be protected from sale, release, inspection,
publication, or inclusion in any publicly accessible record, document, material
or filing. Supplier and Ascension Health agree that without this material
provision, Ascension Health would not have entered into this ASP Agreement or
provided any right to the possession or use of Ascension Health Data, Ascension
Health Confidential Information, or Ascension Health software covered by this
ASP Agreement.
ii.
Ascension Health Rights in Event of Bankruptcy Rejection. Notwithstanding any
other provision of this ASP Agreement to the contrary, if Supplier becomes a
debtor under the United States Bankruptcy Code (11 U.S.C. §101 et. seq. or any
similar Law in any other country (the “Bankruptcy Code”)) and rejects this ASP
Agreement pursuant to Section 365 of the Bankruptcy Code (a “Bankruptcy
Rejection”), (i) any and all of the licensee and sublicensee rights of the
Eligible Recipients arising under or otherwise set forth in this ASP Agreement
shall be deemed fully retained by and vested in the Eligible Recipients as
protected intellectual property rights under Section 365(n)(1)(B) of the
Bankruptcy Code and further shall be deemed to exist immediately before the
commencement of the bankruptcy case in which Supplier is the debtor; (ii)
Ascension Health shall have all of the rights afforded to non-debtor licensees
and sublicensees under Section 365(n) of the Bankruptcy Code; and (iii) to the
extent any rights of the Eligible Recipients under this ASP Agreement which
arise after the termination or expiration of this ASP Agreement are determined
by a bankruptcy court not to be “intellectual property rights” for purposes of
Section 365(n), all of such rights shall remain vested in and fully retained by
the Eligible Recipients after any Bankruptcy Rejection as though this ASP
Agreement were terminated or expired. Ascension Health shall under no
circumstances be required to terminate this ASP Agreement after a Bankruptcy
Rejection in order to enjoy or acquire any of its rights under this ASP
Agreement.

e.    Termination Upon Supplier Change of Control. In the event of a change in
Control of Supplier (or that portion of Supplier providing all or any material
portion of the ASP Services under this ASP Agreement) or the Entity that
Controls Supplier (if any), where such Control is acquired, directly or
indirectly, in a single transaction or series of related transactions, or all or
substantially all of the assets of Supplier (or that portion of Supplier
providing all or any material portion of the ASP Services under this ASP
Agreement) are acquired by any entity, or Supplier (or that portion of Supplier
providing all or any material portion of the ASP Services under this ASP
Agreement) is merged with or into another entity to form a new entity and such
change in Control of Supplier involves a Direct Ascension Health Competitor,
Ascension Health may terminate this ASP Agreement by giving Supplier at least
ten (10) days prior notice, and such Direct Ascension Health Competitor shall be
prohibited from any contact with Ascension Health Data, Ascension Health
Confidential Information and any and all other information about the Ascension
Health account, including discussions with Supplier Personnel regarding
specifics relating to the Services. Supplier shall not be entitled to any
Termination Charges in connection with such a termination.
f.    Termination for Convenience. Ascension Health may terminate this ASP
Agreement for convenience by giving Supplier forty-five (45) days written
notice, in which event, Supplier shall only be entitled to prorated fees for
authorized ASP Services incurred up to such termination date. Ascension Health
and the applicable Eligible Recipient shall have no other obligations or
liability to Supplier under this ASP Agreement, and Supplier shall return to
Ascension Health or the applicable Eligible Recipient a pro rata portion of any
and all prepaid fees paid by the applicable Eligible Recipient for the unused
portion of such fees within [**] days after such termination date.
g.    Disengagement Services. In the event of a termination of the ASP
Agreement, Supplier shall prepare, with reasonable assistance from the
applicable Eligible Recipient, a written plan for disengagement for the
applicable Eligible Recipient (the "Disengagement Plan"). The purpose of the
Disengagement Plan will be to provide a roadmap for a transfer of the ASP
Services back to such Eligible Recipient or to another third party service
provider selected by such Eligible Recipient without interruption or disruption
of Eligible Recipient’s business or operations. The Disengagement

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 24



--------------------------------------------------------------------------------




Plan will outline the steps and activities involved in disengagement, the manner
in which the steps and activities will be accomplished, the general
responsibility for each, and the services required from Supplier.
i.
In the event of a termination or upon request of the applicable Eligible
Recipient, Supplier shall provide to such Eligible Recipient or its designee the
assistance reasonably requested by the Eligible Recipient to facilitate the
orderly transfer of the ASP Services to the Eligible Recipient or its designee,
including, without limitation, the assistance described in this Section or in
the Disengagement Plan ("Disengagement Services"). The applicable Eligible
Recipient may also require that Supplier begin providing Disengagement Services
at any time within the [**] month period prior to expiration of the Term.

ii.
The Disengagement Services shall be provided to the applicable Eligible
Recipient at the current rates and charges set forth in this ASP Agreement, for
a period of time designated by the Eligible Recipient, not to exceed twelve (12)
months after the expiration or termination of this ASP Agreement. To the extent
Supplier’s then-existing resources providing the ASP Services cannot effect a
smooth transition while continuing to provide the ASP Services, such Eligible
Recipient agrees to allow Supplier to use additional resources to provide the
Disengagement Services, at Supplier’s current time and materials rates, provided
that Supplier obtains such Eligible Recipient’s prior written approval.

h.    Survival. Sections 8, 9, 10, 11, 15, 16 and 18 will survive the
termination or expiration of this ASP Agreement.


15.
RELATIONSHIP OF PARTIES.

Supplier, in furnishing services to the Eligible Recipients hereunder, is acting
as an independent contractor, and Supplier has the sole obligation to supervise,
manage, contract, direct, procure, perform or cause to be performed, all work to
be performed by Supplier or Supplier Personnel under this ASP Agreement. The
relationship of the Parties under this ASP Agreement shall not constitute a
partnership or joint venture for any purpose. Except as expressly provided in
this ASP Agreement, Supplier is not an agent of Ascension Health or the Eligible
Recipients and has no right, power or authority, expressly or impliedly, to
represent or bind Ascension Health or the Eligible Recipients as to any matters.
16.
INDEMNIFICATION.

a.    Infringement Indemnity. Supplier agrees to defend, indemnify and hold
harmless Ascension Health and the Eligible Recipients, their Affiliates,
employees, directors, shareholders and agents (collectively the “Indemnified
Group”) from and against any expense, cost, damage, loss, fine, penalty,
liability or judgment, and settlements thereof, including reasonable attorneys’
fees, suffered or incurred by the Indemnified Group as a result of any claim,
demand, action, arbitration, suit or similar proceeding (hereafter “Claim”)
brought or asserted against one or more members of the Indemnified Group by any
third party alleging the ASP Services performed and/or deliverables created,
developed and/or produced by Supplier infringes or misappropriates any
copyright, patent, trade secret, trademark, or other proprietary right of such
third party.
b.    Infringement Remedies. If a third party Claim causes Ascension Health’s or
the applicable Eligible Recipient’s quiet enjoyment and use of the ASP Services
and/or deliverables to be endangered or disrupted, Supplier will, in a timely
manner, at its sole expense and in addition to its obligations under Section
16(a):
(1)    modify or replace the ASP Services and/or deliverables so that they are
no longer infringing; provided that the ASP Services and/or deliverables are
functionally equivalent in all material respects and do not change in any
material adverse respect; or
(2)    procure for Ascension Health and the Eligible Recipients the right to
continue using the ASP Services and/or deliverables; or
(3)    if neither of the foregoing is, in Supplier’s reasonable opinion,
commercially reasonable, then Supplier will request Ascension Health to
discontinue use of the ASP Services or return or remove the deliverables, in
which case, Supplier will promptly reimburse the Indemnified Group all amounts
paid hereunder for and in connection with the ASP Services and/or deliverables,
their use and cessation of use, including monies paid or expenses incurred by
Ascension Health for integration and distribution.
c.    General Indemnity.

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 25



--------------------------------------------------------------------------------




i.
Supplier agrees to defend, indemnify and hold harmless the Indemnified Group
from and against any expense, cost, damage, loss, fine, penalty, judgment or
liability, including reasonable attorneys’ fees, suffered or incurred by the
Indemnified Group due to non-Party claims arising from or is in connection with:

(1) any breach by Supplier of its obligations arising under this ASP Agreement;
(2) any Claim alleging personal injury, including death, or property damage to
any person to the extent resulting from the negligent acts, negligent omissions
or willful misconduct of Supplier or its Personnel;
(3) Taxes, together with interest and penalties, that are the responsibility of
Supplier under Section 4(b);
(4) losses, including government fines, penalties, sanctions, interest or other
remedies resulting from Supplier’s failure to perform its responsibilities under
this ASP Agreement in compliance with applicable Laws as required by this ASP
Agreement, including losses resulting from the exclusion of Supplier or any
Supplier Personnel from any Federal Health Care Program; and
(5) Supplier’s breach of its obligations with respect to Ascension Health’s
Confidential Information, Ascension Health Data or any other property of
Ascension Health.
ii.
Ascension Health agrees to defend, indemnify and hold harmless Supplier and its
officers, directors, employees, agents, representatives, successors, and
assigns, from and against any expense, cost, damage, loss, fine, penalty,
judgment or liability, including reasonable attorneys’ fees, suffered or
incurred due to non-Party claims arising from or in connection with:

(1) any breach by Ascension Health of its obligations arising under this ASP
Agreement;
(2) any Claim alleging personal injury, including death, or property damage to
any person to the extent resulting from the negligent acts, negligent omissions
or willful misconduct of Ascension Health or its Personnel;
(3) Taxes, together with interest and penalties, that are the responsibility of
Ascension Health under Section 4(b);
(4) losses, including government fines, penalties, sanctions, interest or other
remedies resulting from Ascension Health’s failure to perform its
responsibilities under this ASP Agreement in compliance with applicable Laws as
required by this ASP Agreement; and
(5) Ascension Health’s breach of its obligations with respect to Supplier’s
Confidential Information or any other property of Supplier.
d.    Process. With respect to non-Party claims which are subject to
indemnification under this ASP Agreement (other than as provided in Section
16(e) with respect to claims covered by Section 16(c)(i)(3) and (4)), Ascension
Health agrees to give Supplier prompt written notice of any Claim asserted or
filed against Ascension Health for which indemnification is sought under this
Section 16. Failure to give such notice will not abrogate or diminish Supplier's
obligation under this Section 16 if Supplier has or receives knowledge of the
existence of such Claim by any other means or if such failure does not
materially prejudice Supplier's ability to defend the same. In any Claim for
which indemnification is sought, Supplier will have the right to select legal
counsel to represent Ascension Health (said counsel to be reasonably
satisfactory to Ascension Health) and to otherwise control the defense and
settlement of such Claim. If Supplier elects to control the defense of such
Claim, Ascension Health will at all times have the right to fully participate in
the defense at Ascension Health’s own expense. If Supplier, within a reasonable
time after receipt of such notice, should fail to defend Ascension Health,
Ascension Health will have the right, but not the obligation, to undertake the
defense of and to compromise or settle the Claim on behalf, for the account, and
at the risk of Supplier. If the Claim is one that cannot by its nature be
defended solely by Supplier, then Ascension Health will make available
information and assistance as Supplier may reasonably request, at Supplier’s
expense. Notwithstanding the foregoing, Ascension Health will control the
contest of any Claim relating to tax matters of Ascension Health or its
Affiliates.

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 26



--------------------------------------------------------------------------------




e.    Process – Governmental and Other Claims. With respect to claims covered by
Section 16(c)(i)(3) and (4), the following procedures shall apply:
i.
Notice. Promptly after receipt by Ascension Health of notice of the commencement
or threatened commencement of any action or proceeding involving a claim in
respect of which Ascension Health will seek indemnification pursuant to Section
16(c)(i)(3) or (4), or any claim by a current or former Ascension Health
employee, Ascension Health shall notify Supplier of such claim. No delay or
failure to so notify Supplier shall relieve Supplier of its obligations under
this ASP Agreement except to the extent that Supplier has suffered actual
prejudice by such delay or failure.

ii.
Procedure for Defense. Ascension Health shall be entitled, at its option, to
have the claim handled pursuant to Section 16(d) or to retain sole control over
the defense and settlement of such claim; provided that, in the latter case,
Ascension Health shall (i) consult with Supplier on a regular basis regarding
claim processing (including actual and anticipated costs and expenses) and
litigation strategy, (ii) reasonably consider any Supplier settlement proposals
or suggestions, and (iii) use commercially reasonable efforts to minimize any
amounts payable or reimbursable by Supplier.



17.
LIMITATION OF LIABILITY.

a.    Exclusions from Limitations. EXCEPT AS PROVIDED IN THIS SECTION 17,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, CONSEQUENTIAL,
INCIDENTAL, COLLATERAL, EXEMPLARY, OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS,
REGARDLESS OF THE FORM OF THE ACTION OR THE THEORY OF RECOVERY, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
b.    Liability Cap. Except as provided in this Section 17, the total aggregate
liability of either Party, for claims asserted by the other Party under or in
connection with this ASP Agreement, regardless of the form of the action or the
theory of recovery, shall be limited to $25,000,000 per calendar year, or
portion thereof.
c.    Exceptions to Limitations of Liability. The limitations of liability set
forth in Sections 17(a) and (b) shall not apply with respect to:
i.
Losses occasioned by the fraud, willful misconduct, or gross negligence of a
Party.

ii.
Losses that are the subject of indemnification under this ASP Agreement.

iii.
Losses occasioned by any breach of a Party’s representations or warranties under
this ASP Agreement.

iv.
Losses occasioned by any breach of a Party’s obligations under Articles 8, 9, 10
or 11.

v.
Losses occasioned by Supplier’s breach of any provision of the BAA.



18.
MISCELLANEOUS.

a.    Assignment. Neither Party may, or will have the power to, assign this ASP
Agreement without the prior written consent of the other, except in the
following circumstances: (i) the applicable Eligible Recipient may assign its
rights or obligations under this ASP Agreement, without the approval of
Supplier, to an Affiliate who expressly assumes the applicable Eligible
Recipient’s obligations and responsibilities hereunder, provided that such
applicable Eligible Recipient remains fully liable for and is not relieved from
the full performance of its obligations under this ASP Agreement; and (ii) the
applicable Eligible Recipient may assign its rights and obligations under this
ASP Agreement, without the approval of Supplier, to an Entity acquiring,
directly or indirectly, Control of such Eligible Recipient, an Entity into which
such Eligible Recipient is merged, or an Entity acquiring all or substantially
all of such Eligible

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 27



--------------------------------------------------------------------------------




Recipient’s assets, provided that the acquirer or surviving Entity agrees in
writing to be bound by the terms and conditions of this ASP Agreement.
b.    Entire Understanding. This ASP Agreement, its Schedules, and all
Enrollments entered into pursuant to this ASP Agreement will supersede all other
agreements, oral or written, between an Eligible Recipient who has executed an
Enrollment and Supplier with respect to the subject matter hereof and thereof
and will serve as the complete and entire understanding between the applicable
Eligible Recipients on this subject matter. In no event will terms and
conditions contained on time cards, time sheets, or invoices issued by Supplier
apply to modify or supplement the terms and conditions of this ASP Agreement.
The Parties agree that this ASP Agreement constitutes a fully integrated
expression of the Parties’ intentions hereunder.
c.    Modification and Waiver. No alteration, modification or amendment to this
ASP Agreement will be effective unless in writing and signed by duly authorized
representatives of both Supplier and the applicable Eligible Recipient. No term
or condition contained in this ASP Agreement will be deemed waived, and no
breach or omission excused, unless in writing and signed by an authorized
representative of the Party against whom enforcement of such waiver or consent
is sought. No waiver or consent of any breach of this ASP Agreement, and no
course of dealing between the Parties, will be construed as a waiver of any
subsequent breach of this ASP Agreement, and either Party may invoke any remedy
available at law or in equity despite any such prior waiver or consent. Any
amendment to the terms and conditions of this ASP Agreement shall automatically,
as of the amendment effective date, be incorporated into all Enrollments then in
effect for all applicable Eligible Recipients, unless otherwise specifically set
forth in such amendment.
d.    Severability. If any provision, in whole or in part, of this ASP Agreement
is held by a court to be void, illegal, unenforceable or otherwise in conflict
with the law governing this ASP Agreement, such provision (or portion thereof)
will be deemed to be restated to reflect, as nearly as possible, the original
intentions of the Parties in accordance with applicable law, and the remaining
provisions (and portions thereof) of this ASP Agreement will continue in full
force and effect.
e.    Interpretation. Neither Party will be deemed to be the drafter of this ASP
Agreement, and this ASP Agreement will not be strictly construed against either
Party. Headings used in this ASP Agreement are for reference purposes only and
will not be deemed a part of this ASP Agreement. “Section” means a section of
this ASP Agreement and “Schedule” means a schedule attached hereto. The term
“day” means a calendar day unless expressly stated otherwise. The terms
“including” and “included” will be interpreted as if followed by the words
“without limitation.” All definitions in this ASP Agreement apply to both their
singular and plural forms, as the context may require. All capitalized terms
will have the meanings set forth herein.
f.    Jurisdiction. Each Party irrevocably agrees that any legal action, suit or
proceeding brought by it in any way arising out of this ASP Agreement must be
brought solely and exclusively in state or federal courts located in the State
of Missouri, and each Party irrevocably submits to the sole and exclusive
jurisdiction of these courts in personam, generally and unconditionally with
respect to any action, suit or proceeding brought by it or against it by the
other Party. Notwithstanding the foregoing, any Party may seek injunctive or
other equitable relief or seek to enforce a judgment in any court of competent
jurisdiction.
g.    Publicity. Neither Party shall use the other Party’s names, logos, service
marks, trade names or trademarks or refer to the other Party directly or
indirectly in any press release, public announcement, or public disclosure
relating to this ASP Agreement, including in any promotional, advertising or
marketing materials, customer lists or business presentations without the prior
written consent of the other Party prior to each such use or release. Supplier
shall not make any public statements about this ASP Agreement, the ASP Services
or its relationship with the Eligible Recipients without the prior written
consent of Ascension Health’s Office of the General Counsel in each instance,
provided that Supplier may make disclosures, to the extent required by rules or
regulations promulgated by the Securities and Exchange Commission (“SEC”) or any
similar governmental or regulatory body having jurisdiction over Supplier in any
country or jurisdiction, provided further that Supplier provides prior notice
and a summary of such disclosure to Ascension Health. Supplier shall seek to
minimize such disclosure consistent with such rules and regulations.
Notwithstanding the foregoing, Ascension Health and the other Eligible
Recipients may include Supplier’s name, website address, trademark, logos and/or
icon on Ascension Health’s or another Eligible Recipient’s intranet for the
purpose of providing a link from Ascension Health’s or an Eligible Recipient’s
intranet to the homepage of Supplier’s website (the “Link”). Supplier hereby
grants to Ascension Health and the other Eligible Recipients a limited,
revocable right and license to

ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 28



--------------------------------------------------------------------------------




use, display and reproduce Supplier’s name, website address, trademark, logos
and other related intellectual property in connection with the establishment and
maintenance of the Link.
h.    Remedies Not Exclusive. All remedies available to either Party for breach
of this ASP Agreement are cumulative, and the exercise of any one remedy will
not be deemed an election of such remedy to the exclusion of others. Failure of
either Party to exercise any right or remedy will not operate as a waiver
thereof.
i.    Notice. All notices, consents and other communications under or regarding
this ASP Agreement must be in writing and will be deemed to have been received
on the earlier of the date of actual receipt, the third business day after being
mailed by first class, certified mail return receipt requested, or the first
business day after being sent by a reputable overnight delivery service. Any
notice may be given by email, provided that a signed written original is sent by
one of the foregoing methods within twenty-four (24) hours thereafter.
The Parties will direct inquiries and notices regarding this ASP Agreement to
the addresses set forth below. Either Party may change its address for notices
by giving written notice of the new address to the other Party in accordance
with this Section 17(i).
In the case of Ascension Health:
In the case of Supplier:

Ascension Health
Accretive Health, Inc.
4600 Edmundson Road
401 N. Michigan Avenue, Suite 2700
St. Louis, Missouri 63134
Chicago, Illinois 60611
Attention: Bob Smith
Attention: Gregory N. Kazarian
E-mail Address:
                  BobSmith[@]ascensionhealth.org
E-mail Address:
                GKazarian[@]accretivehealth.com
Facsimile Number: (314) 733-8002
Facsimile Number: (312) 755-0492



With a copy to:    
Ascension Health
Accretive Health, Inc.
4600 Edmundson Road
401 N. Michigan Avenue, Suite 2700
St. Louis, Missouri 63134
Chicago, Illinois 60611
Attention: Office of the General Counsel
Attention: Office of the General Counsel



SIGNATURE PAGE FOLLOWS


[SPACE LEFT INTENTIONALLY BLANK]



ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 29



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this ASP Agreement to be executed in
duplicate originals by authorized personnel who, on the date of such signing,
have the necessary and appropriate corporate authority to bind his or her
respective organization hereunder.
 

--------------------------------------------------------------------------------







Ascension Health


Accretive Health, Inc.


By: ___________________________________________


By: ___________________________________________


Name: ________________________________________


Name: ________________________________________


Title: __________________________________________


Title: __________________________________________


Date: _________________________________________


Date: _________________________________________
 


Federal Tax Identification No.:______________________




--------------------------------------------------------------------------------




ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement     Page 30



--------------------------------------------------------------------------------










SCHEDULE A
SERVICES AND FEES














--------------------------------------------------------------------------------




Schedule A
Services and Fees


1.
ONGOING ASP SERVICES AND SYSTEM



(a)    Features and Functions. Supplier shall provide the maintenance, support
and hosting of the RC Tools that Supplier was using to provide services,
pursuant to the applicable Supplement and MPSA, to the applicable Eligible
Recipient immediately prior to the termination of the applicable Supplement,
including all associated documentation, manuals, guides and reports. Supplier
shall ensure that the RC Tools provided to the applicable Eligible Recipient
have, at a minimum, the same functionality as was present in such RC Tools
immediately prior to the termination of the applicable Supplement.




2.
GO-LIVE DATE

Unless otherwise specified in the Enrollment by the applicable Eligible
Recipient, Supplier will commence providing the ASP Services within [**] days
after the Enrollment Effective Date.




3.
FEES AND CHARGES

Fees and Charges for ASP Services
The fees and charges for the ASP Services are $[**] for the hospital(s) of the
applicable Eligible Recipients that are set forth on the applicable Enrollment
(“Charges”). Such $[**] shall commence upon the Enrollment Effective Date and be
fixed for the duration of the term of such Enrollment. In addition, transaction
fees for each facility will be charged for AHtoAccess Eligibility and Address
Verification transactions that exceed the average annual utilization for such
transactions at the applicable facility during the last two (2) years of the
term of the applicable Supplement (e.g., if the applicable facility averaged 500
Eligibility Verification transactions per Ascension fiscal year, over the course
of the last two (2) years of the term of the applicable Supplement, then the
Eligible Recipient will pay the applicable transaction fee for each transaction
that exceeds the 500 transaction threshold during any Ascension Health fiscal
year). Subject to the foregoing, Eligibility Verification shall be charged at
$[**] per transaction and Address Verification (“Skip Trace”) shall be $[**] per
transaction.







ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 1
Schedule A –Services and Fees



--------------------------------------------------------------------------------














SCHEDULE B
MAINTENANCE AND SUPPORT SERVICES










--------------------------------------------------------------------------------




Schedule B
Maintenance and Support Services


1.
SOFTWARE MAINTENANCE

Supplier will provide the following Maintenance and Support services for the ASP
Services:
(i)
preventive and remedial services to maintain the ASP Services in compliance of
all applicable specifications and in good operating condition;

(ii)
updates;

(iii)
a toll-free telephone support line;

(iv)
e-mail notification of release notes and updates;

(v)
an annual, on-site support visit and quarterly reviews involving technical teams
from both Supplier and Ascension Health to discuss Maintenance and Support;

(vi)
quarterly reports showing support usage, incident and Supplier compliance with
the requirements of this Schedule; and

(vii)
if applicable, invitations for Eligible Recipient personnel to attend and
participate in, without charge, (i) all user conferences and trade shows
relating to the ASP Services, and (ii) any meetings of any user group that
determines or influences Supplier’s priorities for development of future
upgrades.

2.
PERFORMANCE OF MAINTENANCE AND SUPPORT

a.    Performance. Personnel who are assigned by Supplier to perform Maintenance
and Support will be (i) fully qualified to do so, and (ii) familiar with both
the ASP Services and Ascension Health’s and the Eligible Recipient’s use of the
ASP Services.
b.    Telephone Support. Supplier will provide Ascension Health and the
applicable Eligible Recipient with unlimited telephone support to resolve
questions about the implementation, configuration, use and operation of the ASP
Services, as well as the resolution status of problems reported by Ascension
Health and Eligible Recipients. Telephone support will be available twenty-four
(24) hours per day, seven (7) days per week. Supplier will provide a fully
staffed call center on business days, during the hours of 7:00 a.m. to 7:00
p.m., Central Standard Time. Outside of these hours, telephone support personnel
will be accessible by pager and will respond to Ascension Health and resolve
problems in a timely manner.
c.    Service Calls; Tracking. The applicable Eligible Recipient may place
requests for Maintenance and Support (“Service Calls”) through e-mail or
Supplier’s telephone support line. Service Calls may be made by an unlimited
number of contacts designated by the applicable Eligible Recipient. Eligible
Recipient contacts will use commercially reasonable efforts to provide all
information that Supplier reasonably requests about each Service Call. Supplier
will maintain a record of all Service Calls and Supplier’s efforts to resolve
all reported problems. Supplier will provide the Eligible Recipient’s contact
with a unique ticket number for each Service Call. Priority levels for each
problem will be determined in accordance with the following:
1.
“Priority 1” shall mean that (i) the applicable issue to be resolved creates a
serious business and financial exposure for an Authorized User, (ii) Authorized
Users are unable to work or perform some significant portion of their jobs,
(iii) the issue affects a large number of Authorized User personnel, (iv) there
is no acceptable workaround to the issue (i.e., affected tasks or
responsibilities cannot be performed in any other way), or (v) is otherwise
classified by the applicable Eligible Recipients as Priority 1 in its reasonable
discretion.

2.
“Priority 2” shall mean that (i) the applicable issue to be resolved creates a
serious business and financial exposure for an Authorized User, (ii) Authorized
Users are unable to work or perform some significant portion of their jobs,
(iii) the issue affects a large or small number of Authorized User personnel,
(iv) there


ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 1
Schedule B – Maintenance and Support Services



--------------------------------------------------------------------------------




may or may not be an acceptable workaround to the issue, or (v) is otherwise
classified by the applicable Eligible Recipients as Priority 2 in its reasonable
discretion.
3.
“Priority 3” shall mean that (i) the applicable issue to be resolved creates a
low business and financial exposure for an Authorized User, (ii) Authorized
Users are unable to work or perform some small portion of their jobs, but they
are still able to complete most other tasks, (iii) the issue affects a small
number of Authorized User personnel, (iv) there may or may not be an acceptable
workaround to the issue, or (v) is otherwise classified by the applicable
Eligible Recipients as Priority 3 in its reasonable discretion.

4.
“Priority 4” shall mean that (i) the applicable issue to be resolved creates a
minimal business and financial exposure for an Authorized User, (ii) Authorized
Users are unable to work or perform a minor portion of their jobs, but they are
still able to complete most other tasks, (iii) the issue may affects one or two
Authorized User personnel, (iv) there is likely an acceptable workaround to the
issue, or (v) is otherwise classified as Priority 4 in its reasonable
discretion.

d.    Remedial Maintenance and Support. Supplier will promptly notify Ascension
Health and the applicable Eligible Recipient of any material errors, defects,
malfunctions or other material nonconformities in the ASP Services. Supplier
will repair or replace all defective or inoperable ASP Services and otherwise
cause the ASP Services to be in compliance with all applicable specifications
and in good operating condition.
e.    Updates to the ASP Services. Each update to the ASP Services will be
provided to Ascension Health and Eligible Recipients as it is made available by
Supplier to its other customers. In addition, any updates that are required to
bring the applicable Eligible Recipient into compliance with any applicable Laws
will be provided at least [**] days before compliance is required by the
applicable Laws. Updates for the ASP Services will be included as part of the
ASP Services, [**].



ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 2
Schedule B – Maintenance and Support Services



--------------------------------------------------------------------------------












SCHEDULE C
SERVICE LEVELS












--------------------------------------------------------------------------------




Schedule C
Service Levels




1.
Definitions.





•
“Go-Live Date” has the meaning given in Section 2.1.



•
“Measurement Window” means the time during, or frequency by, which a Service
Level shall be measured. The Measurement Window shall be quarterly, unless
otherwise specified.



•
“Service Levels” means the performance standards designated as “Service Levels”
in this Schedule C.



•
“Service Level Credit” has the meaning given in Section 4.1.



•
“Service Level Default” means Supplier’s level of performance for a particular
Service Level fails to meet the Up-Time Commitment during the applicable
Measurement Window.

 
•
“Service Level Effective Date” means the date that a specific Service Level will
be effective, measured and enforced.



•
“Up-Time Commitment” has the meaning given in Section5.2.





2.
General.

2.1
As of the commencement of ASP Services by Supplier for an applicable Eligible
Recipient (“Go-Live Date”) (or as otherwise specified in this Schedule),
Supplier will perform the ASP Services so as to meet or exceed the Up-Time
Commitment (as defined below) for the Service Levels.

2.2
Supplier shall monitor, measure, collect, record and report to Ascension Health
and the applicable Eligible Recipients its performance of the ASP Services
beginning on each applicable Service Level Effective Date and continuing for the
period during which Supplier is providing the ASP Services, to which the Service
Levels are applicable.

2.3
Supplier shall report to Ascension Health and the applicable Eligible Recipient
its performance against such Service Levels for each Measurement Window.

2.4
The Eligible Recipients will have the right to receive Service Level Credits in
accordance with Section 4 below.

2.5
Supplier shall provide Ascension Health and the applicable Eligible Recipient
with the performance reporting for the Services as specified in Section 3 below.

3.
Measurement and Reporting.

3.1
Supplier’s performance against the Service Levels will be measured for each
Measurement Window as of the Go-Live Date.

3.2
Supplier will implement automated or other measurement and monitoring tools and
procedures reasonably acceptable to Ascension Health to measure Supplier’s
performance against the Service Levels. Supplier will


ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 1
Schedule C – Service Levels



--------------------------------------------------------------------------------




provide Ascension Health and the applicable Eligible Recipient with access to
up-to-date problem management data and other data reasonably requested by
Ascension Health or the applicable Eligible Recipient regarding the status of
failures and/or user inquiries.
3.3
If Supplier fails to measure its performance with respect to a Service Level so
that it is not possible to confirm whether the level of performance specified
for the Service Level has been achieved for a given Measurement Window, then,
unless such failure to measure was previously excused in writing by the
applicable Eligible Recipient, such failure will be deemed a Service Level
Default for the applicable Measurement Window.

3.4
Supplier shall provide to the applicable Eligible Recipient, as part of
Supplier’s monthly performance reports, hard- and soft-copy reports to verify
Supplier’s performance against the Service Levels.





4.
Service Level Credits.



4.1
Supplier recognizes that failing to meet any Service Level may have an adverse
impact on Ascension Health and the applicable Eligible Recipient. Accordingly,
if Supplier fails to meet any Service Level, then Supplier will credit the
applicable Eligible Recipient for the amounts described below (each, a “Service
Level Credit”). Service Level Credits will be deemed to be reductions in the
charges reflecting the diminished value of the ASP Services as a result of the
failure, and not as a penalty. Service Level Credits are not exclusive remedies
and will in no way limit Ascension Health’s or the applicable Eligible
Recipient’s rights at law or in equity. In the event that either Party
terminates the ASP Agreement or the ASP Agreement expires, such Service Credits
will be refunded to the applicable Eligible Recipient within [**] days after the
termination or expiration of the ASP Agreement.

4.2
If the Supplier’s performance relative to any one of the Service Levels does not
meet the Up-Time Commitment during a particular Measurement Window, such failure
shall be deemed a Service Level Default. The measurement of Supplier’s
performance for a Measurement Window will be completed no later than [**] days
after the completion of such Measurement Window.

    
4.3
If the Supplier’s performance for a Service Level does not meet the Up-Time
Commitment in a Measurement Window, resulting in a Service Level Default for
such Service Level, Supplier shall credit to the applicable Eligible Recipient a
Service Level Credit equal to the amount set forth in Section 5 on the first day
of the second month following the applicable Measurement Window (e.g., May 1 for
a Service Level Default for the first quarter Measurement Window) for such
Service Level Default to be reflected in such month’s invoice.

  


5.
Service Levels.



5.1
Supplier will continue to support the RC Tools at the service levels (e.g.,
response times, system availability, help desk access, bug fixes) experienced
throughout the prior year operating experience.



5.2
Service Level 2 - Availability.



a)
Definition. Commencing on the go live date, Supplier agrees that the ASP
Services, including the RC Tools, will be Available [**]% of the time (the
“Up-Time Commitment”). The Up-Time Commitment will be measured continuously,
rounded to the nearest full minute for each incidence of downtime, and reported
monthly within fifteen (15) days of the end of the Measurement Window.
“Availability” is defined as the web servers are capable of delivering Ascension
Health Data and will be measured using the following formula: ASP Services
Availability: (Total Hours Scheduled to be Available) - (Total Hours of
Non-Availability)/ Total Hours Scheduled to be Available * 100. If Supplier does
not meet the Up-Time Commitment, Ascension Health will be entitled to Service
Level Credits, as outlined below.


ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 2
Schedule C – Service Levels



--------------------------------------------------------------------------------






b)
Monthly Maintenance Window. The monthly maintenance window is 3AM-7AM on the
third Sunday of the month. In the event that additional maintenance time should
be required, reasonable advanced notification of the additional time needed will
be provided to Ascension Health.



c)
Service Level Credits. The Eligible Recipient shall be entitled to receive the
following Service Level Credits for Supplier’s failure to meet the Up-Time
Commitment, subject to the exclusions outlined below. For each calendar month,
Service Level Credits shall be calculated utilizing one-twelfth of the annual
fees paid for such year.



Availability Range


Service Credit - Percentage (%) of Fees


[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



6.
Problem Analysis and Correction.

Supplier shall promptly investigate and correct each failure to meet a Service
Level, by (i) promptly investigating and reporting on the causes of the problem;
(ii) providing a root cause analysis of such failure as soon as practicable
after such failure or at the Eligible Recipient’s request; (iii) correcting the
problem as soon as practicable or coordinate the correction of the problem if
Supplier does not have responsibility for the cause of the problem; (iv)
advising the Eligible Recipient of the status of remedial efforts being
undertaken with respect to such problem; (v) demonstrating that the causes of
such problem have been or will be corrected on a permanent basis; and (vi)
taking corrective actions to prevent any recurrence of such problem. Supplier
shall complete the root cause analysis as quickly as possible, but in all events
within ten (10) days, and shall notify such Eligible Recipient prior to the end
of the initial ten (10) day period as to the status of the root cause analysis
and the estimated completion date.







ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 3
Schedule C – Service Levels



--------------------------------------------------------------------------------












SCHEDULE D
ANNUAL ATTESTATION














--------------------------------------------------------------------------------




Schedule D
Annual Attestation




Through this Annual Attestation, Accretive Health, Inc. represents and certifies
that all Ascension Health Data and Ascension Health De-identified Data (as
defined in the ASP Agreement) have only been used in the manner prescribed by
the RC Tools ASP Agreement by and between Ascension Health and Accretive Health,
Inc. (“ASP Agreement”), including, but not limited to, the restrictions set
forth in Articles 8, 9, 10 and 11 of the ASP Agreement.








IN WITNESS WHEREOF, Accretive Health, Inc. has caused this Annual Attestation to
be signed by its authorized representatives effective on the date and year
written below.




Accretive Health, Inc. (“Supplier”)
 
By:                  
 
Name:                  
 
Title:                  
 
Date:                  
 






ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 1
Schedule D – Annual Attestation



--------------------------------------------------------------------------------














SCHEDULE E
ASCENSION HEALTH RULES AND REQUIREMENTS












--------------------------------------------------------------------------------




Schedule E
Ascension Health Rules and Requirements


1.
Ascension Health Standards of Conduct and Privacy Policy.

Ascension Health will provide the Ascension Health Standards of Conduct and
Ascension Health Privacy Policy to Supplier as they are updated from time to
time.


2.
Regulatory Requirements.

2.1.
Access to Books and Records. To the extent that Section 952 of the Omnibus
Reconciliation Act of 1980 (the “Act”) and the regulations promulgated
thereunder are applicable to this ASP Agreement, Supplier, and any organizations
related to it performing any of the duties pursuant to this ASP Agreement valued
at Ten Thousand Dollars ($10,000) or more in any twelve (12)-month period, shall
until four (4) years after the furnishing of Services pursuant to this ASP
Agreement, comply with requests of the Comptroller General, the Secretary of the
Department of Health and Human Services, and their duly authorized
representatives for access (in accordance with Section 952 of the Act) to any
contract or agreement between Supplier and Ascension Health or an applicable
Eligible Recipient for ASP Services and to any contract or agreement between
Supplier and such related organizations, as well as the books, documents and
records of Supplier and its related organizations, if any, which are necessary
to verify the cost of the ASP Services provided. Supplier shall promptly advise
the applicable Eligible Recipient of such request, and shall promptly provide to
such Eligible Recipient copies of any documents so provided. Neither party shall
be required to waive any attorney-client or work-product privilege or be deemed
to have waived any attorney-client or work-product privilege by virtue of this
section.

2.2.
Anti-Kickback Law.

(a)
The sole purpose of this ASP Agreement is to enter into a commercially
reasonable and fair market value arrangement. The parties in good faith believe
that this ASP Agreement fully complies with the provisions of 42 U.S.C. 1320a-7b
(the “Anti-Kickback Statute”). Neither Ascension Health, the applicable Eligible
Recipient nor Supplier are, by virtue of this ASP Agreement or otherwise,
knowingly or willfully offering, paying, soliciting, or receiving remuneration
in return for referring an individual to or from each other for the furnishing
of any item or service reimbursed under a Federal Health Care Program, as
defined herein. Pricing and compensation terms hereunder do not take into
account the volume or value of any referrals or business otherwise generated
between the parties for which payment may be made in whole or in part under
Medicare, any other federal health care program or a state health care program.

(b)
Supplier shall utilize best efforts to comply with the reporting requirements of
42 C.F.R. § 1001.952(h), regarding “safe harbor” protection for discounts under
the Anti-Kickback Statute. Supplier further represents and warrants that any
discount or rebate provided to Ascension Health or the applicable Eligible
Recipient satisfies the requirements of the Anti-Kickback Statute Safe Harbor at
42 C.F.R. § 1001.952(h). Supplier shall disclose to Ascension Health or the
applicable Eligible Recipient, as appropriate, on each invoice, or as otherwise
agreed in writing, the amount of any discount or rebate. The statement shall
inform Ascension Health or the applicable Eligible Recipient, as appropriate, in
a clear and simple manner of the amount of the discount or rebate so as to
enable Ascension Health and/or the applicable Eligible Recipient to satisfy
their obligations to accurately report such discount or rebate to Medicare and
properly distinguish between capital costs and operating costs.

(c)
Should either party to this ASP Agreement be notified by any governmental agency
or its counsel that performance under this ASP Agreement creates a moderate to
substantial risk of violation of the Anti-Kickback Statute, such party shall
notify the other party, and the parties shall, in good faith, attempt to amend
this ASP Agreement in all respects necessary to comply with the Anti-Kickback
Statute. If


ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 1
Schedule E – Ascension Health Rules and Requirements



--------------------------------------------------------------------------------




such amendment is not in compliance with the Anti-Kickback Statute in the
written opinion of the General Counsel for either party to this ASP Agreement,
or if the parties cannot agree on an alternative acceptable arrangement within a
period of at least thirty (30) business days, then this ASP Agreement may be
terminated by either party without cause upon the delivery to the other party of
at least (60) days advance written notice.
2.3.
Exclusion from Federal Health Care Programs.

(a)
Supplier represents and warrants that neither it, nor, to the best of its
knowledge and belief, any of its employees or other contracted staff who provide
services for Ascension Health or an Eligible Recipient (collectively referred to
in this section as “employees”) has been excluded from participation in any
Federal Health Care Program (as defined herein). Supplier agrees to notify
Ascension Health within five (5) business days of Supplier’s receipt of notice
of intent to exclude or actual notice of exclusion of Supplier from any such
program. The listing of Supplier on the Office of Inspector General’s exclusion
list (OIG website), the General Services Administration’s Lists of Parties
Excluded from Federal Procurement and Nonprocurement Programs (GSA website) for
excluded individuals or entities, any state Medicaid exclusion list, or the
Office of Foreign Assets Control’s (OFAC’s) blocked list shall constitute
“exclusion” for purposes of this section. Supplier’s exclusion from any Federal
Health Care Program shall constitute a material breach of this section and this
ASP Agreement shall immediately terminate without penalty to Ascension Health or
any applicable Eligible Recipient, unless Ascension Health elects in writing to
continue this ASP Agreement. For purposes of this section, the term “Federal
Health Care Program” means the Medicare program, any State Medicaid program,
TRICARE, any health care program of the Department of Veterans Affairs, the
Maternal and Child Health Services Block Grant program, any federally-funded
state social services block grant program, or the State Children’s Health
Insurance Program. If Supplier learns that any Supplier Personnel is listed on
the Office of Inspector General’s exclusion list (OIG website), the General
Services Administration’s Lists of Parties Excluded from Federal Procurement and
Nonprocurement Programs (GSA website) for excluded individuals or entities, any
state Medicaid exclusion list, or the Office of Foreign Assets Control’s
(OFAC’s) blocked list, then Supplier shall immediately cease using that Supplier
Personnel in connection with Supplier’s provision of the Services and shall
notify the applicable Eligible Recipient of such Supplier Personnel’s exclusion
within ten (10) calendar days of discovering it.    

(b)
If Supplier is excluded from any Federal Health Care Program and fails to notify
Ascension Health within five (5) business days of receipt of notice of exclusion
by Supplier, Supplier agrees to indemnify Ascension Health and the applicable
Eligible Recipient for any sanctions, penalties, or fines incurred under the
federal Civil Monetary Penalty Law (Section 1128A of the Social Security Act),
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and/or
the Balanced Budget Act of 1997, as a result of Ascension Health entering into
this ASP Agreement with Supplier.

(c)
On an annual basis (at the same time that Supplier certifies its compliant use
of Ascension Health Data using the Form of Annual Attestation in Schedule D),
Supplier shall certify in writing that it is compliance with the Federal Health
Care Program obligations set forth in this Section 5.3.

2.4.
Section 6032 of the Deficit Reduction Act of 2005. If Supplier furnishes, or
otherwise authorizes the furnishing of, Medicaid health care items or services,
performs billing or coding functions, or is involved in the monitoring of health
care for Ascension Health, pursuant to Section 6032 of the Deficit Reduction Act
of 2005 relating to “Employee Education About False Claims Recovery,” Supplier
hereby agrees to abide by Ascension Health’s policies required by said law,
insofar as they are relevant and applicable to Supplier’s work performed on
behalf of Ascension Health, including participation in reviews or audits of
claims or services, and agrees to make such policies available to Supplier
Personnel involved in the performance of such Services.


ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 2
Schedule E – Ascension Health Rules and Requirements



--------------------------------------------------------------------------------




2.5.
Change in Law. The Parties agree that this ASP Agreement is intended to comply
with all applicable federal, state and local laws, rules, ordinances, codes and
regulations. Notwithstanding any other provision in this ASP Agreement, if
either Party believes in good faith that due to an enacted or promulgated law,
regulation, rule, or standard, an official interpretation thereof or change of
interpretation, or a written allegation by a governmental or accreditation
entity or agency, this ASP Agreement poses a material risk of sanction or
material adverse change to such Party (including, without limitation, jeopardy
to such Party’s licensure, certification, accreditation, tax-exempt status,
tax-exempt bonds, or participation in or payment under any governmental health
care program, or a substantial increase in costs), then such Party shall give
written notice to the other Party of such enacted or revised law, rule,
ordinance, code or regulation regarding such belief and a proposal to amend this
ASP Agreement. The Parties shall then make a good faith effort to amend this ASP
Agreement to comply with such laws or regulations or other authority. In the
event that the Parties cannot agree in good faith to an amendment of this ASP
Agreement within a period of at least thirty (30) business days, then either
Party shall have the right to terminate this ASP Agreement upon at least sixty
(60) days advance written notice to the other Party.

2.6.
Licenses. Supplier shall obtain all required federal, state and local licenses
and permits to perform the ASP Services and shall perform all ASP Services under
this ASP Agreement in accordance with any and all regulatory and accreditation
standards applicable to the ASP Services and/or to Ascension Health and the
applicable Eligible Recipients, including, without limitation, those
requirements imposed by The Joint Commission, the Centers for Medicare and
Medicaid Services (CMS) Conditions of Participation and any amendments thereto.
Supplier shall respond to all regulatory agencies and shall provide its
employees with safety data sheets regarding all Supplies and Equipment used in
the performance of the ASP Services. Supplier shall immediately notify Ascension
Health in writing of any notices it receives that any of the ASP Services are
being performed in violation of any federal, state or local law, regulation,
ordinance or accreditation standard.

3.
Ethical Requirements.

3.1.
Corporate Responsibility. Supplier, Ascension Health and each of the Eligible
Recipients shall have in place a Corporate Compliance Program or a Corporate
Responsibility Program, as the case may be, (“Programs”) which have as their
goal to ensure that they comply with applicable federal, state and local laws
and regulations. The Programs focus on risk management, the promotion of good
corporate citizenship, including a commitment to uphold a high standard of
ethical and legal business practices, and the prevention of misconduct.

The Programs will include the following elements:


(i) Development of policies and procedures that are consistent with corporate
compliance guidelines issued by the Office of Inspector General of the
Department of Health and Human Services.
(ii) Appointment of a corporate compliance officer who is responsible for the
implementation and management of the Program. The corporate compliance officer
will report directly to the chief executive officer in this role.


The parties acknowledge one another’s commitment to corporate responsibility and
this ASP Agreement shall be interpreted and fulfilled consistent with the
policies enumerated in their respective Programs.


(a)
Notification. The parties agree to mutually cooperate with one another to assure
that the objective of their respective Programs are met. The parties each agree
to promptly notify one another's applicable corporate responsibility officer of
(i) any and all possible instances of material non-compliance on the part of the
other party or any of its employees or agents of which the parties are aware, or
(ii) any subpoena or similar compulsory request for information or documents
relative to the ASP Services rendered hereunder. Supplier shall immediately
notify Ascension Health’s corporate responsibility officer of any significant
compliance issues that impact multiple Eligible Recipients. The parties agree to
conduct their business transactions with one another in accordance with
principles of good corporate citizenship and a high standard of ethical and
legal business practices.


ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 3
Schedule E – Ascension Health Rules and Requirements



--------------------------------------------------------------------------------




(b)
Compliance Reporting. Supplier’s corporate compliance officer will provide
information about those aspects of Supplier’s Corporate Compliance Program that
relate to the ASP Services or Supplier’s obligations under this ASP Agreement as
requested by the Ascension Health corporate responsibility officer and will make
an annual report to the Ascension Health corporate responsibility officer on the
effectiveness of the Supplier Corporate Compliance Program to be delivered
within thirty (30) days after each anniversary of the ASP Effective Date or as
otherwise agreed by the Parties.

3.2.
Ethical and Religious Directives. The parties acknowledge that the operations of
the applicable Eligible Recipients, Ascension Health, and their affiliates are
in accordance with the Ethical and Religious Directives for Catholic Health Care
Services, as promulgated by the United States Conference of Catholic Bishops,
Washington, D.C., of the Roman Catholic Church or its successor (“Ethical and
Religious Directives”) and the principles and beliefs of the Roman Catholic
Church are a matter of conscience to Ascension Health, the applicable Eligible
Recipients and their affiliates. The Ethical and Religious Directives are
located at
http://www.usccb.org/issues-and-action/human-life-and-dignity/health-care/upload/Ethical-Religious-Directives-Catholic-Health-Care-Services-fifth-edition-2009.pdf.
It is the intent and agreement of the parties that neither this ASP Agreement
nor any part hereof shall be construed to require the applicable Eligible
Recipients, Ascension Health, or their affiliates to violate said Ethical and
Religious Directives in their operation and all parts of this ASP Agreement must
be interpreted in a manner that is consistent with said Ethical and Religious
Directives.

3.3.
Conflict of Interest – Family Members. Supplier represents and warrants that it
is a publicly traded organization whose stock meets the definition of a
“publicly traded security” under 42 C.F.R. §411.356(a) because it is listed for
trading on the New York Stock Exchange. For purposes of this provision, the
terms "physician" and "immediate family member" shall be defined pursuant to
federal law and regulation at 42 U.S.C. §1395nn et seq. and 42 C.F.R. §411.350
et seq., respectively, or successor laws and regulations. In the event that
Supplier employs or otherwise contracts with a physician on the medical staff of
any applicable Eligible Recipient, or an immediate family member of such a
physician, Supplier shall provide compensation to such individual that is fair
market value for services and items actually provided and not determined in a
manner that takes into account the volume or value of referrals or other
business generated by the physician for the applicable Eligible Recipients.










ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 4
Schedule E – Ascension Health Rules and Requirements



--------------------------------------------------------------------------------
















SCHEDULE F
SUPPLIER FACILITIES










--------------------------------------------------------------------------------




Schedule F
Supplier Facilities


1.
Supplier Facilities.

The Supplier Facilities are set forth below:


Corporate Office:
401 N. Michigan Avenue, Chicago, Illinois 60611

Chicago Shared Services Center:        231 S. LaSalle Street, Chicago, Illinois
60604
Michigan Customer Contact Center        225-229 & 234 N. Rose Street, Kalamazoo,
Michigan 49007
Medicaid Eligibility Center:        660 Woodward, Detroit, Michigan 48226
Detroit CBO:                28000 Dequindre Road, Warren, Michigan
Southeast Customer Contact Center:    950 22nd Street North, Birmingham, Alabama
35203
Underpayment Center:            725 N. Highway A1A, Jupiter, Florida 33477
Contract Modeling/Analytics:        2811 Wintergreen Drive, Cape Girardeau,
Missouri 63701
Transcription/PFS Services        House No. 31 – 15a, Noida, India 21301
Transcription/PFS Services        301 – 306 Centrum Plaza, Sector 56, , India
122002
SunGard Availability Services        1500 Spring Garden St., 3rd floor,
Philadelphia PA 19130
SunGard Availability Services         11650 Great Oaks Way, Alpharetta, GA 
30022-2418
ViaWest                    3949 S 200 E, Suite B1, Salt Lake City, UT 84107





ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 1
Schedule F – Supplier Facilities



--------------------------------------------------------------------------------












SCHEDULE G
ENROLLMENT FORM












--------------------------------------------------------------------------------




ENROLLMENT TO THE
RC TOOLS ASP AGREEMENT


This Enrollment (this “Enrollment”) is made and entered into as of the __ day of
________, 20__ (the “Enrollment Effective Date”) by [ ] (“Local Client”).


This Enrollment is entered into pursuant to and subject to that certain RC Tools
ASP Agreement (“ASP Agreement”) by and between Ascension Health and Accretive
Health, Inc., the terms of which, except as may be expressly modified or
excluded herein, are incorporated herein by reference. Any amendment or
modifications to such ASP Agreement shall automatically extend to and be
incorporated into this Enrollment, without any action by either of the Local
Parties, upon the amendment effective date, unless otherwise set forth in such
amendment.


Local Client hereby elects to receive the ASP Services set forth in the ASP
Agreement, and upon the execution of this Enrollment, Supplier shall commence
providing the ASP Services, pursuant to the terms and conditions of the ASP
Agreement, its Schedules and this Enrollment.


1.
Enrollment Term.

The term of this Enrollment shall commence as of 12:00:01 a.m., Central Time on
the Enrollment Effective Date and continue until three (3) years after the
Enrollment Effective Date at 11:59:59 p.m., unless this Enrollment is terminated
as provided herein or in the ASP Agreement, in which case the term of this
Enrollment shall end at 11:59:59 p.m., Central Time, on the effective date of
such termination or the date to which this Enrollment is extended. Ascension
Health or the Local Client may, at its sole option, extend the term of this
Enrollment for up to two (2) successive periods of one (1) year each on the
terms and conditions then set forth in this Enrollment and the ASP Agreement.


2.
Hospitals and Annual Charge.



Supplier shall provide the ASP Services to Local Client at and for the hospitals
listed below for the annual charge specified, which shall be prorated on a
monthly basis for any partial years of ASP Services received.
Hospital Name and Location
Annual Charge - $[**]/hospital
 
 
 
 
 
 
Total:
 





SIGNATURE PAGE FOLLOWS


[SPACE LEFT INTENTIONALLY BLANK]



ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 1
Enrollment



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Local Client has caused this Enrollment to be executed by
its respective duly authorized representatives as of the Enrollment Effective
Date.


[LOCAL CLIENT]
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 



    











ASCENSION HEALTH CONFIDENTIAL    RC Tools ASP Agreement    Page 2
Enrollment



--------------------------------------------------------------------------------




















MASTER PROFESSIONAL SERVICES AGREEMENT


between


Ascension Health


and


Accretive Health, Inc.





ANNEX 5

FORM OF OPTIONAL SERVICES WORK ORDER










This document contains proprietary and confidential information of Ascension
Health. The information contained in this document may not be disclosed outside
your company without the prior written permission of Ascension Health.















--------------------------------------------------------------------------------




WORK ORDER NO. [1] TO [ Ministry Name ] SUPPLEMENT [A] TO
MASTER PROFESSIONAL SERVICES AGREEMENT
This Work Order No. [1] to the [Ministry Name] Supplement [A] to the Master
Professional Services Agreement (this “Work Order”) is entered into effective as
of [SIGNING DATE] (the “Work Order Effective Date”) by and between [Ministry
Name] (“Customer”) and Accretive Health, Inc., a Delaware corporation having a
principal place of business in Chicago, Illinois (“Supplier”).
WHEREAS, Ascension Health and Supplier are parties to that certain Master
Professional Services Agreement entered into effective [Effective Date of the
MPSA] (the “MPSA”); and
WHEREAS, Customer and Supplier are parties to the [Ministry Name] Supplement [A]
to the MPSA entered into effective [Effective Date of Supplement]
(“Supplement”); and
WHEREAS, in accordance with Section 1.1(b) of the MPSA, Customer and Supplier
(collectively, the “Parties” and each, a “Party”) desire to enter into this Work
Order to add Optional Services to the scope of the Supplement.
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:
1.
Definitions. Capitalized terms used in this Work Order but not defined herein
shall have the meanings given in the Agreement.

2.
Term of Work Order.

Start date: The Work Order Effective Date set forth above.
End date: [__]
3.
Services.

The Parties agree that no Optional Services shall be undertaken, and no Optional
Services Rider shall be executed, for any Ascension Health Facility that has
tax-exempt bonds allocated to it without review of such Optional Services Rider
by Ascension Health's legal and/or bond counsel and a determination by such
counsel that such Optional Services do not constitute private business use, as
defined in 26 U.S.C. Section 141.  The Parties acknowledge any Optional Services
Rider for Services that are not incidental may require revisions to the
agreement and applicable Supplement for the affected Eligible Recipient,
including changes to the term of the agreement for all Services provided to such
Eligible Recipient, and/or modification of the termination rights of such
Eligible Recipient


Supplier will perform the following Optional Services:



[Ministry Name]/Accretive Health, Inc    Work Order No. [1]    Page 1
Confidential Information





--------------------------------------------------------------------------------




Facility
Optional Service Description
Commencement Date
[Insert the Facility name.]
[Insert clear and unambiguous descriptions. The scope, service descriptions and
pricing of the Optional Services set forth in Exhibit 4-C may be modified or
supplemented as further described in this section.]
[Insert the date the Services will commence for the applicable Facility.]
 
 
 
 
 
 

[Instructional Note: If the Optional Services are not of the nature to be
provided on a Facility by Facility basis, replace the table above with the
appropriate language.]


4.
Key Personnel. In accordance with Section 8.2 of the MPSA, the Key Supplier
Personnel positions for the Work Order under the Supplement are:

[Insert positions]
5.
Completion Criteria. The success factors and critical components that must be
delivered as part of this Work Order include the following:

•
Highlight any key success factors (e.g., critical to quality parameters)
associated with the Services.

•
Identify any specific milestones or timeline by which the Services or a specific
deliverable must be completed.

•
Consider whether Supplier must achieve a specific satisfaction rating.





SIGNATURE PAGE FOLLOWS







[Ministry Name]/Accretive Health, Inc    Work Order No. [1]    Page 2
Confidential Information





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Work Order to be executed by
their authorized representatives, to be effective as of the Work Order Effective
Date.
 

[MINISTRY NAME]
By:                
 
Name:                

Title:             
 

ACCRETIVE HEALTH, INC.


By:                 
 
Name:                 
 
Title:                 









[Ministry Name]/Accretive Health, Inc.    Work Order No. [1]    Signature Page
Confidential Information



